Exhibit 10
 
CREDIT AGREEMENT
Dated as of June 30, 2010,
among
WILLBROS UNITED STATES HOLDINGS, INC.
as Borrower,
WILLBROS GROUP, INC.
and
CERTAIN SUBSIDIARIES THEREOF,
as Guarantors,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent, Collateral Agent, and Issuing Bank,
UBS SECURITIES LLC,
as Syndication Agent,
and
NATIXIS, THE BANK OF NOVA SCOTIA and CAPITAL ONE, N.A.,
as Co-Documentation Agents
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
Revolving Credit Facility Sole Lead Arranger and Sole Bookrunner
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
and
UBS SECURITIES LLC,
Term Loan Facility Joint Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
Section 1.01
  Certain Defined Terms     1  
Section 1.02
  Computation of Time Periods     39  
Section 1.03
  Accounting Terms; Pro Forma Calculations     39  
Section 1.04
  Classes and Types of Loans     40  
Section 1.05
  Exchange Rates; Currency Equivalents     40  
Section 1.06
  Additional Alternative Currencies     41  
Section 1.07
  Miscellaneous     41  
ARTICLE II LOANS AND LETTERS OF CREDIT
    42  
Section 2.01
  Commitments     42  
Section 2.02
  Borrowings, Conversions and Continuations of Loans     43  
Section 2.03
  Letters of Credit     46  
Section 2.04
  Evidence of Indebtedness; Notes     54  
Section 2.05
  Reductions and Increases of the Revolving Commitments     54  
Section 2.06
  Fees     56  
Section 2.07
  Repayment     57  
Section 2.08
  Prepayments     58  
Section 2.09
  Interest     62  
Section 2.10
  Breakage Costs     64  
Section 2.11
  Increased Costs     65  
Section 2.12
  Payments and Computations     66  
Section 2.13
  Taxes     67  
Section 2.14
  Sharing of Payments, Etc     70  
Section 2.15
  Applicable Lending Offices     70  
Section 2.16
  Replacement of Lenders     70  
Section 2.17
  Defaulting Lenders     71  
ARTICLE III CONDITIONS OF LENDING
    73  
Section 3.01
  Conditions Precedent to Effectiveness     73  
Section 3.02
  Conditions Precedent to Initial Borrowing     75  
Section 3.03
  Conditions Precedent to each Subsequent Loan and Letter of Credit     79  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    79  
Section 4.01
  Existence     79  
Section 4.02
  Power and Authority     80  
Section 4.03
  No Contravention     80  
Section 4.04
  Authorizations and Approvals     80  
Section 4.05
  Enforceable Obligations     80  
Section 4.06
  Financial Statements; No Material Adverse Effect     81  
Section 4.07
  True and Complete Disclosure     82  
Section 4.08
  Litigation     82  
Section 4.09
  Compliance with Laws     82  
Section 4.10
  No Default     83  
Section 4.11
  Subsidiaries; Corporate Structure     83  
Section 4.12
  Condition of Properties     83  
Section 4.13
  Environmental Condition     83  
Section 4.14
  Insurance     84  
Section 4.15
  Taxes     84  
Section 4.16
  ERISA Compliance     84  
Section 4.17
  Security Interests     85  
Section 4.18
  Bank Accounts     86  
Section 4.19
  Labor Relations     86  
Section 4.20
  Intellectual Property     87  
Section 4.21
  Solvency     87  
Section 4.22
  Margin Regulations     87  
Section 4.23
  Investment Company Act     87  
Section 4.24
  Names and Locations     87  
Section 4.25
  Use of Proceeds     87  
Section 4.26
  Foreign Assets Control Regulations, etc     88  
ARTICLE V AFFIRMATIVE COVENANTS
    88  
Section 5.01
  Preservation of Existence, Etc     88  
Section 5.02
  Compliance with Laws, Etc     88  
Section 5.03
  Maintenance of Property     88  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
Section 5.04
  Maintenance of Insurance     88  
Section 5.05
  Payment of Taxes     89  
Section 5.06
  Reporting Requirements     89  
Section 5.07
  Other Notices     92  
Section 5.08
  Books and Records; Inspection     93  
Section 5.09
  Agreement to Grant Acceptable Security Interest     94  
Section 5.10
  Additional Guarantors     95  
Section 5.11
  Hedging Arrangements     95  
Section 5.12
  Further Assurances in General     96  
Section 5.13
  Post-Closing Agreement     96  
ARTICLE VI NEGATIVE COVENANTS
    96  
Section 6.01
  Liens     96  
Section 6.02
  Debts     98  
Section 6.03
  Merger or Consolidation     99  
Section 6.04
  Asset Dispositions     100  
Section 6.05
  Investments and Acquisitions     101  
Section 6.06
  Restricted Payments     103  
Section 6.07
  Change in Nature of Business     104  
Section 6.08
  Transactions with Affiliates     105  
Section 6.09
  Agreements Restricting Liens and Distributions     105  
Section 6.10
  Limitation on Accounting Changes or Changes in Fiscal Periods     106  
Section 6.11
  Limitation on Speculative Hedging     106  
Section 6.12
  Use of Proceeds     106  
Section 6.13
  Sale and Leaseback Transactions and Synthetic Leases     106  
Section 6.14
  Convertible Senior Notes     106  
Section 6.15
  Maximum Capital Expenditure Ratio     107  
Section 6.16
  Minimum Interest Coverage Ratio     107  
Section 6.17
  Maximum Total Leverage Ratio     107  
Section 6.18
  [Reserved]     108  
Section 6.19
  Minimum Tangible Net Worth     108  
Section 6.20
  Minimum EBITDA     108  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
Section 6.21
  Minimum Cash Balance     108  
Section 6.22
  Amendment of Organizational Documents     108  
Section 6.23
  Amendment of the InfrastruX Merger Agreement     108  
Section 6.24
  Settlement of the Nigerian Litigation     108  
ARTICLE VII EVENTS OF DEFAULT
    109  
Section 7.01
  Events of Default     109  
Section 7.02
  Optional Acceleration of Maturity     111  
Section 7.03
  Automatic Acceleration of Maturity     111  
Section 7.04
  Non-exclusivity of Remedies     112  
Section 7.05
  Right of Set-off     112  
Section 7.06
  Application of Proceeds     112  
Section 7.07
  Letters of Credit     113  
ARTICLE VIII THE GUARANTY
    114  
Section 8.01
  Liabilities Guaranteed     114  
Section 8.02
  Nature of Guaranty     114  
Section 8.03
  Agent’s Rights     114  
Section 8.04
  Guarantor’s Waivers     115  
Section 8.05
  Maturity of Obligations, Payment     116  
Section 8.06
  Agent’s Expenses     116  
Section 8.07
  Liability     116  
Section 8.08
  Events and Circumstances Not Reducing or Discharging any Guarantor’s
Obligations     116  
Section 8.09
  Subordination of All Guarantor Claims     118  
Section 8.10
  Claims in Bankruptcy     119  
Section 8.11
  Payments Held in Trust     119  
Section 8.12
  Benefit of Guaranty     119  
Section 8.13
  Reinstatement     119  
Section 8.14
  Liens Subordinate     120  
Section 8.15
  Guarantor’s Enforcement Rights     120  
Section 8.16
  Limitation     120  
Section 8.17
  Contribution Rights     120  
Section 8.18
  Release of Guarantors     121  

iv



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
ARTICLE IX THE AGENTS AND THE ISSUING BANK
    121  
Section 9.01
  Appointment and Authority     121  
Section 9.02
  Rights as a Lender     121  
Section 9.03
  Exculpatory Provisions     122  
Section 9.04
  Reliance by the Agents and the Issuing Bank     123  
Section 9.05
  Delegation of Duties     123  
Section 9.06
  Resignation of an Agent or the Issuing Bank     123  
Section 9.07
  Non-Reliance on Administrative Agent and Other Lenders; Certain
Acknowledgments     124  
Section 9.08
  Indemnification     125  
Section 9.09
  Collateral and Guaranty Matters     126  
Section 9.10
  No Other Duties, etc     127  
Section 9.11
  Administrative Agent May File Proofs of Claim     127  
ARTICLE X MISCELLANEOUS
    128  
Section 10.01
  Amendments, Etc     128  
Section 10.02
  Notices, Etc     130  
Section 10.03
  No Waiver; Cumulative Remedies; Enforcement     132  
Section 10.04
  Costs and Expenses     133  
Section 10.05
  Indemnification     133  
Section 10.06
  Successors and Assigns     134  
Section 10.07
  Confidentiality     139  
Section 10.08
  Execution in Counterparts     139  
Section 10.09
  Survival of Representations; Termination     140  
Section 10.10
  Severability     140  
Section 10.11
  Payments Set Aside     141  
Section 10.12
  Governing Law     141  
Section 10.13
  Submission to Jurisdiction     141  
Section 10.14
  Waiver of Jury     142  
Section 10.15
  Collateral Matters; Hedging Counterparties     142  
Section 10.16
  Judgment Currency     142  
Section 10.17
  Entire Agreement     143  
Section 10.18
  Patriot Act Notice     143  

v



--------------------------------------------------------------------------------



 



         
EXHIBITS:
       
 
       
Exhibit A
  —   Form of Assignment and Acceptance Agreement
Exhibit B
  —   Form of Compliance Certificate
Exhibit C
  —   Form of Intellectual Property Security Agreement
Exhibit D
  —   Form of Letter of Credit Request
Exhibit E-1
  —   Form of Revolving Note
Exhibit E-2
  —   Form of Term Note
Exhibit F
  —   Form of Notice of Borrowing
Exhibit G
  —   Form of Notice of Conversion or Continuation
Exhibit H
  —   Form of Pledge Agreement
Exhibit I
  —   Form of Security Agreement
Exhibit J
  —   Form of Supplemental Perfection Certificate
 
       
SCHEDULES:
       
 
       
Schedule 1.01(a)
  —   Existing Letters of Credit
Schedule 1.01(b)
  —   Effective Date Subsidiary Guarantors
Schedule 1.01(c)
  —   Effective Date Mortgaged Properties
Schedule 1.01(d)
  —   Effective Date Certificated Property
Schedule 2.01
  —   Commitments
Schedule 4.08
  —   Litigation
Schedule 4.11
  —   Subsidiaries
Schedule 4.13
  —   Environmental Matters
Schedule 4.14
  —   Insurance
Schedule 6.01
  —   Existing Liens
Schedule 6.02
  —   Existing Debt
Schedule 6.05
  —   Existing Investments
Schedule 6.08
  —   Affiliate Transactions
Schedule 10.02
  —   Addresses for Notices

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of June 30, 2010, is among Willbros United
States Holdings, Inc., a Delaware corporation (the “Borrower”), the Guarantors,
the Lenders, Crédit Agricole Corporate and Investment Bank, as Administrative
Agent, Collateral Agent, and Issuing Bank, UBS Securities, LLC, as Syndication
Agent, and Natixis, The Bank of Nova Scotia and Capital One, N.A., as
Co-Documentation Agents.
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Borrower, the Guarantors, the Lenders, the Issuing
Bank, the Agents, the Syndication Agent and the Co-Documentation Agents hereby
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Certain Defined Terms. As used in this Agreement (including in
the introduction), the following terms shall have the following meanings (unless
otherwise indicated, such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
     “2.75% Convertible Senior Notes” means the $70,000,000 in original
principal amount of 2.75% convertible senior notes due 2024, issued by the
Parent pursuant to the 2.75% Indenture.
     “2.75% Indenture” means the Indenture dated as of March 12, 2004, by and
between the Parent and Bank of Texas, N.A., as successor in interest to JPMorgan
Chase Bank, N.A., as trustee, as supplemented.
     “6.5% Convertible Senior Notes” means the $84,500,000 in original principal
amount of 6.5% convertible senior notes due 2012 issued by the Parent pursuant
to the 6.5% Indenture.
     “6.5% Indenture” means the Indenture dated as of December 23, 2005, by and
among the Parent, the Borrower, as guarantor, and Bank of Texas, N.A., as
successor in interest to The Bank of New York, as trustee, as supplemented.
     “Acceleration Date” means the first date after the Closing Date on which
there shall occur an acceleration of the Loans and termination of the
Commitments pursuant to Section 7.02 or 7.03.
     “Acceptable Security Interest” in any property means a Lien which
(a) exists in favor of the Collateral Agent for the benefit of the Secured
Parties, (b) secures the Obligations, and (c) is perfected and enforceable
against the Loan Party that created such Lien in preference, subject to
Section 5.09(e), to any rights of any Person therein, other than Permitted
Liens.
     “Account Control Agreement” shall mean, with respect to any deposit or
securities account of any Loan Party held with a financial institution or
financial intermediary that is not the Collateral Agent, an agreement in form
and substance reasonably acceptable to the Collateral Agent among the Collateral
Agent, such financial institution or financial intermediary and the applicable
Loan Party establishing control over such deposit account or securities account
of such Loan Party.

 



--------------------------------------------------------------------------------



 



     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Parent or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any corporation, partnership, limited liability company, or
other entity, or a division thereof, whether through purchase of assets, merger
or otherwise, or (b) acquires at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership, limited liability company or
other entity.
     “Additional Lender” has the meaning set forth in Section 2.05(b).
     “Adjusted Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (a) the Prime Rate in effect for such day, (b) the
sum of the Federal Funds Effective Rate in effect for such day plus 1/2 of 1.0%
per annum, (c) the sum of the Eurocurrency Rate in effect for such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in Dollars with a maturity of one month plus 1.0% per annum and (d) with
respect to Term Loans only, 3.0% per annum. Any change in the Adjusted Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate.
     “Administrative Agent” means Crédit Agricole CIB, in its capacity as
administrative agent for the Lenders under the Loan Documents, and any successor
administrative agent appointed pursuant to Section 9.06.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” of any Person means any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person; provided, however, that with respect
to any Loan Party, the term “Affiliate” also means any Person that possesses
directly or indirectly, the power to vote or direct the voting of 10% or more of
the outstanding shares of Voting Stock of such Loan Party. The term “control”
(including the terms “controlled by” or “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.
     “Agent” means either the Administrative Agent or the Collateral Agent.
     “Agent Parties” has the meaning set forth in Section 10.02(d).
     “Agreement” means this Credit Agreement, dated as of June 30, 2010, among
the Borrower, the Guarantors, the Lenders, the Issuing Bank, the Agents, the
Syndication Agent and the Co-Documentation Agents.
     “Allocable Amount” has the meaning set forth in Section 8.17(b).

-2-



--------------------------------------------------------------------------------



 



     “Alternative Currency” means Canadian Dollars, Australian Dollars, Euro and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.
     “Applicable Commitment Fee Rate” means, for any day, the applicable rate
per annum set forth below, based upon the Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.06(c) and subject to Section 2.09(f):

                      Applicable Commitment   Fee Rate Level   Total Leverage
Ratio   Fee Rate   4   ³2.50:1   0.75  %   3   <2.50:1 but ³2.00:1   0.625 %   2
  <2.00:1 but ³1.50:1   0.50 %   1   <1.50:1   0.50 %  

Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.06(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then the
Fee Rate Level 4 shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered. The
Applicable Commitment Fee Rate in effect prior to the first delivery of a
Compliance Certificate pursuant to Section 5.06(c) shall be determined based on
Fee Rate Level 4.
     “Applicable Lender”, when used with respect to the Term Loan Facility or
the Revolving Credit Facility, means a Lender that has a Commitment with respect
to such Facility or holds a Term Loan or a Revolving Advance, respectively.
     “Applicable Lending Office” means (a) with respect to any Lender, the
office, branch, Subsidiary, Affiliate or correspondent bank of such Lender
specified in its Administrative Questionnaire or such other office, branch,
Subsidiary, Affiliate or correspondent bank as such Lender may from time to time
specify in a notice to the Borrower and the Administrative Agent and (b) with
respect to the Administrative Agent, the address specified for the
Administrative Agent on Schedule 10.02 or such other address, facsimile number,
electronic mail address or telephone number as shall be designated by the
Administrative Agent in a notice to the other parties hereto.
     “Applicable Margin” means:
     (a) for any day during the Interim Period, (i) with respect to Term Loans
that are Base Rate Loans, 6.50% per annum, (ii) with respect to Term Loans that
are Eurocurrency Rate Loans, 7.50% per annum, (iii) with respect to Revolving
Advances that are Base Rate Loans,

-3-



--------------------------------------------------------------------------------



 



3.25% per annum, (iv) with respect to Revolving Advances that are Eurocurrency
Rate Loans, 4.25% per annum and (v) with respect to letter of credit fees in
respect of Performance Letters of Credit, 3.75% per annum, and
     (b) for any day after the Interim Period, (i) with respect to Term Loans
that are Base Rate Loans, 6.50% per annum, (ii) with respect to Term Loans that
are Eurocurrency Rate Loans, 7.50% per annum and (iii) with respect to Revolving
Advances of any Type or letter of credit fees in respect of Performance Letters
of Credit, the applicable rate per annum set forth below, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 5.06(c) and subject to
Section 2.09(f):

                          Revolving             Total   Borrowing   Revolving  
Performance     Leverage   Eurocurrency   Borrowing   Letters of Pricing Level  
Ratio   Rate   Base Rate   Credit 4   ³2.50:1   3.75%   2.75%   3.25% 3  
<2.50:1 but ³2.00:1   3.50%   2.50%   3.00% 2   <2.00:1 but ³1.50:1   3.25%  
2.25%   2.75% 1   <1.50:1   3.00%   2.00%   2.50%

Any increase or decrease in the Applicable Margin after the Interim Period
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 5.06(c); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level 4 shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered. In the event the Interim Period shall end prior to the first delivery
of a Compliance Certificate pursuant to Section 5.06(c), the Applicable Margin,
when determined by reference to the Total Leverage Ratio, shall be determined
based on the Pricing Level 4.
     “Applicable Percentage” means, at any time, (a) with respect to any
Revolving Lender, subject to any adjustment as provided in Section 2.17(a)(iv),
the percentage (carried out to the ninth decimal place) of the aggregate
Revolving Commitments represented by such Lender’s Revolving Commitment at such
time, provided that if the Revolving Commitments have terminated, the Applicable
Percentages of the Revolving Lenders shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments,
and (b) with respect to any Term Lender, (i) prior to the termination of the
Term Commitments, the percentage (carried out to the ninth decimal place) of the
aggregate Term Commitments represented by such Lender’s Term Commitment at such
time and (ii) following the termination of the Term Commitments, the percentage
(carried out to the ninth decimal place) of the aggregate principal amount of
the Term Loans represented by such Lender’s Term Loans at such time.

-4-



--------------------------------------------------------------------------------



 



     “Applicable Period” has the meaning set forth in Section 2.09(f).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means the Revolving Credit Facility Arranger and the Term Loan
Facility Arranger.
     “Asset Disposition” means any disposition, whether by sale, lease, license,
transfer or otherwise, of any or all of the property of the Parent or any of its
Subsidiaries, other than (a) any sale or issuance of Equity Interests of any
Subsidiary to the Parent or any other Subsidiary, (b) dispositions of cash and
Cash Equivalents in the ordinary course of business or for any purposes
permitted under this Agreement, (c) sales of inventory in the ordinary course of
business, (d) dispositions of assets which have become obsolete or, in the
Parent’s reasonable judgment, no longer used or useful in the business of the
Parent and its Subsidiaries, (e) dispositions of any Governmental Fueling
Facility, (f) leases and subleases of equipment in the ordinary course of
business and (g) any loss, destruction or damage of such property, or any actual
condemnation, seizure or taking, by exercise of eminent domain or otherwise, of
such property, or any confiscation or requisition of the use of such property;
provided that, for purposes of Section 2.08(c)(v) and the related definitions,
the term “Asset Disposition” shall mean Asset Dispositions by the Parent or any
of its Subsidiaries made in reliance on Section 6.04(c) or 6.04(h) of property
the Net Proceeds of which is $3,000,000 or more with respect to any such Asset
Disposition and $5,000,000 or more with respect to all such Asset Dispositions
consummated during any one fiscal year.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Acceptance” shall mean an Assignment and Acceptance entered
into by a Lender and an Eligible Assignee and accepted by the Administrative
Agent, in substantially the form of Exhibit A or any other form approved by the
Administrative Agent in its sole discretion.
     “Attributable Indebtedness” means, on any date, in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
     “Audited Financial Statements” means (a) the audited consolidated balance
sheet of the Parent and its Subsidiaries as of December 31, 2008 and 2009,
together with the related consolidated statements of operations, stockholders’
equity and comprehensive income (loss) and cash flows for the fiscal years ended
December 31, 2008 and 2009 of the Parent and its Subsidiaries, including the
notes thereto, and (b) the audited consolidated balance sheet of InfrastruX and
its Subsidiaries as of December 31, 2008 and 2009, together with the related
consolidated statements of operations, shareholder’s equity and comprehensive
income (loss) and cash flows for the fiscal years ended December 31, 2008 and
2009 of InfrastruX and its Subsidiaries, including the notes thereto.
     “Australian Dollars” or “AU$” means the lawful money of Australia.

-5-



--------------------------------------------------------------------------------



 



     “Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Adjusted Base Rate.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.
     “Bookrunners” means Crédit Agricole CIB in its capacity as the Revolving
Credit Facility bookrunner and Crédit Agricole CIB and UBS Securities LLC in
their capacities as Term Loan Facility bookrunners, as the context may require.
     “Borrower” has the meaning set forth in the introductory paragraph hereto.
     “Borrower Materials” has the meaning set forth in Section 5.06.
     “Borrowing” means a Revolving Borrowing or a Term Borrowing, as the context
may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to remain closed under the laws of, or in
fact remain closed in, New York and, if such day relates to any Eurocurrency
Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank market; provided that, if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars, or any other dealings in any currency other than Dollars to
be carried out pursuant to this Agreement, such day is also a day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency.
     “Canadian Dollars” and “C$” means the lawful money of Canada.
     “Capital Expenditure Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Capital Expenditures made during the four fiscal
quarter period then ended to (b) Consolidated EBITDA for the four fiscal quarter
period then ended.
     “Capital Expenditures” means all expenditures of the Parent and its
Subsidiaries in respect of the purchase or other acquisition, construction or
improvement of any fixed or capital assets that are required to be capitalized
under GAAP on a consolidated balance sheet of the Parent and its Subsidiaries as
property, plant, equipment or other fixed assets; provided, however, that
Capital Expenditures shall in any event exclude (a) normal replacements and
maintenance which are properly charged to current operations, (b) expenditures
made on account of any loss, destruction or damage of any fixed or capital
assets, or any actual condemnation, seizure or taking, by exercise of eminent
domain or otherwise, of any fixed or capital assets, or any confiscation or
requisition of the use of any fixed or capital assets, to the extent such
expenditures do not exceed the amount of the insurance proceeds, condemnation
awards or damage recovery proceeds relating thereto, (c) any Qualified
Investment made pursuant to any Reinvestment Notice, (d) any such expenditures
in the form of a substantially contemporaneous exchange of similar fixed or
capital assets, except to the extent of cash or other consideration (other than
the assets so exchanged), if any, paid or payable by the Parent and its
Subsidiaries, (e) any Investment or Acquisition, and (f) expenditures in
connection with the construction, development and/or operation and maintenance
of any Governmental Fueling Facility.

-6-



--------------------------------------------------------------------------------



 



     “Capital Lease” of a Person means any lease of any property by such Person
as lessee that would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Secured Parties, as collateral for the
Letter of Credit Exposure, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and the Issuing Bank (which documentation is hereby consented to by the
Lenders). Derivatives of such term have corresponding meanings.
     “Cash Equivalents” means:
     (a) investments in direct obligations of the United States of America or
any agency thereof,
     (b) investments in certificates of deposit of maturities less than one year
or less than two years (provided that such investment lasting longer than one
year but less than two years may be converted into cash within three
(3) Business Days without unreasonable premium or penalty) issued by, or time
deposits with, Amegy Bank, N.A., Bank of Texas, N.A., or commercial banks in the
United States having capital and surplus in excess of $500,000,000,
     (c) investments in commercial paper of maturities less than one year rated
A1 or P1 (or higher) by S&P or Moody’s, respectively, or any equivalent rating
from any other rating agency reasonably satisfactory to the Administrative
Agent,
     (d) investments in securities purchased under repurchase obligations
pursuant to which arrangements are made with selling financial institutions
(being a financial institution with a rating of A1 or P1 (or higher) by S&P or
Moody’s, respectively) for such financial institutions to repurchase such
securities within 30 days from the date of purchase, and other similar
short-term investments made in connection with cash management practices of the
Parent and its Subsidiaries,
     (e) investments in institutional money market mutual funds that meet the
criteria set forth by rule 2a-7 of the Investment Company Act of 1940, and
     (f) in the case of any Foreign Subsidiary, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.
     “CFC” means (a) each Person that is a “controlled foreign person” for
purposes of the Code and (b) each Subsidiary of any such controlled foreign
person.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.

-7-



--------------------------------------------------------------------------------



 



     “Change of Control” means the occurrence of any of the following events:
     (a) the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” (as that term is used in
Section 13(d) of the Exchange Act, but excluding any employee benefit plan of
the Parent or any of its Subsidiaries, and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) or related
persons constituting a “group” (as such term is used in Rule 13d-5 under the
Exchange Act) becomes the Beneficial Owner, directly or indirectly, of more than
40% of the Voting Stock of the Parent, measured by voting power rather than
number of shares; or
     (b) the first day on which a majority of the members of the Board of
Directors of the Parent are not Continuing Directors.
     “Class” has the meaning set forth in Section 1.04.
     “Closing Date” means June 30, 2010.
     “Code” means the United States Internal Revenue Code of 1986 and any
successor statute and all rules and regulations promulgated thereunder.
     “Co-Documentation Agents” means Natixis, The Bank of Nova Scotia and
Capital One, N.A., in their capacities as co-documentation agents for the
Facilities.
     “Collateral” means (a) all the “Collateral”, “Property”, and “Premises” and
other similar terms as defined in, or used in, any Security Document and (b) all
other property of any Loan Party subject to, or intended to be subject to, any
Security Document as collateral covered thereby.
     “Collateral Agent” means Crédit Agricole CIB, in its capacity as collateral
agent under the Loan Documents, and any successor collateral agent appointed
pursuant to Section 9.06.
     “Collateral Agent Account” means an interest-bearing deposit account
maintained with the Collateral Agent for the benefit of the Secured Parties and
subject to an Acceptable Security Interest.
     “Commitment Increase” has the meaning set forth in Section 2.05(b).
     “Commitments” means the Revolving Commitments and/or the Term Commitments,
as the context may require.
     “Compliance Certificate” means a Compliance Certificate signed by a
Financial Officer of the Parent in substantially the form of the attached
Exhibit B.
     “Confidential Information Memorandum” means the Confidential Information
Memorandum dated April 2010 (together with the June 2010 Addendum thereto and
all other amendments and supplements thereto) and furnished to the initial
Lenders in connection with the syndication of the Facilities.
     “Consent Agreements” has the meaning set forth in Section 3.02(a)(xviii).

-8-



--------------------------------------------------------------------------------



 



     “Consenting Holders” has the meaning set forth in Section 3.02(a)(xviii).
     “Consolidated Debt” means, as of any date of determination, all Debt of the
Parent and its Subsidiaries as of such date, calculated on a consolidated basis
in accordance with GAAP.
     “Consolidated EBITDA” means, for any period, without duplication, the sum
of the following, in each case calculated for such period:
     (a) Consolidated Net Income, excluding the results of discontinued
operations for such period (as determined in accordance with GAAP); plus
     (b) to the extent deducted in determining such Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) charges against income for foreign,
federal, state, and local Taxes, (iii) depreciation and amortization expense,
(iv) other non-cash charges or losses (other than non-cash charges related to
the SEC/DOJ Investigation), (v) extraordinary or non-recurring expenses or
losses, and (vi) amortization, write-off or write-down of debt discount,
capitalized interest and debt issuance costs and commissions, discounts and
other fees and charges associated with letters of credit or Debt; minus
     (c) to the extent included in determining such Consolidated Net Income,
extraordinary or non-recurring gains; minus (in the case of a gain) or plus (in
the case of a loss)
     (d) to the extent included (or deducted) in determining such Consolidated
Net Income, any gains or losses on sales of assets of the Parent or any of its
Subsidiaries (other than in the ordinary course of business); minus
     (e) to the extent included in determining such Consolidated Net Income, the
income of any Person (other than any Wholly-Owned Subsidiary of the Parent) in
which the Parent or any Wholly-Owned Subsidiary owns any Equity Interests,
except to the extent (i) such income is received by the Parent or such
Wholly-Owned Subsidiary in a cash distribution during such period or (ii) the
payment of cash dividends or similar cash distributions by such Person to the
Parent or such Wholly-Owned Subsidiary on account of such ownership is not
prohibited by any Governmental Authority or by the operation of the terms of the
Organizational Documents of such Person or any agreement or other instrument
binding on such Person; minus (in the case of a gain) or plus (in the case of a
loss)
     (f) to the extent included (or deducted) in determining such Consolidated
Net Income, non-cash gains (other than gains resulting from derivatives to the
extent the amount of commodities hedged with such derivatives exceeds the
Parent’s and its Subsidiaries’ commodities sold) and losses as a result of
changes in the fair value of derivatives; plus
     (g) to the extent deducted in determining such Consolidated Net Income,
non-cash charges and losses incurred on or prior to December 31, 2009,
associated with the penalties and disgorgements sought to be assessed pursuant
to the SEC/DOJ Investigation; plus
     (h) to the extent deducted in determining such Consolidated Net Income, any
loss or expense resulting from payments made to the holders of the 6.5%
Convertible Senior Notes in

-9-



--------------------------------------------------------------------------------



 



connection with the Third Supplemental Indenture, to be dated as of July 1,
2010, to the 6.5% Indenture; minus
     (i) cash payments made during such period in respect of non-cash charges
added back in determining Consolidated EBITDA for any previous period; plus
     (j) to the extent deducted in determining such Consolidated Net Income,
fees and expenses in an aggregate amount not to exceed $20,000,000 relating to
the InfrastruX Merger, the Refinancing Transactions and the transactions
contemplated hereby; plus
     (k) to the extent deducted in determining such Consolidated Net Income,
fees and expenses incurred on or prior to December 31, 2009, related to the
reincorporation of the Parent in the State of Delaware and the related
transactions; plus (in the case of a loss) or minus (in the case of a gain)
     (l) to the extent included (or deducted) in determining such Consolidated
Net Income, gain or loss arising from early extinguishment of Debt or
obligations under any Hedging Arrangement; plus
     (m) to the extent deducted in determining such Consolidated Net Income,
charges and losses incurred during the fiscal year ended December 31, 2009, in
connection with severance and operating lease abandonment, in an aggregate
amount not to exceed $12,700,000; plus
     (n) to the extent deducted in determining Consolidated Net Income,
management fees paid to Tenaska Capital Management, LLC by InfrastruX on or
before the Effective Date in an aggregate amount not to exceed $2,600,000.
For purposes of calculating Consolidated EBITDA for any period, if during such
period the Parent or any Subsidiary shall have consummated (i) the InfrastruX
Merger or (ii) any Acquisition or any Asset Disposition the aggregate
consideration paid or received in which by the Parent and its Subsidiaries
exceeded $25,000,000, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.03(c).
     “Consolidated Interest Expense” means, for any period, the interest expense
of the Parent and its Subsidiaries (excluding, to the extent otherwise included
therein, (a) amortization, write-off or write-down of debt discount, capitalized
interest and debt issuance costs and commissions, discounts and other fees and
charges associated with letters of credit or Debt and (b) non-cash gains (other
than gains resulting from derivatives to the extent the amount of commodities
hedged with such derivatives exceeds the Parent’s and its Subsidiaries’
commodities sold) and losses as a result of changes in the fair value of
derivatives) calculated on a consolidated basis in accordance with GAAP for such
period.
     “Consolidated Net Income” means, for any period, the net income of the
Parent and its Subsidiaries calculated on a consolidated basis for such period
in accordance with GAAP.
     “Continue”, “Continuation”, and “Continued” each refers to a continuation
of Eurocurrency Rate Loans for an additional Interest Period upon the expiration
of the Interest Period then in effect for such Loans.

-10-



--------------------------------------------------------------------------------



 



     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of the Parent who (a) was a member of such Board of
Directors on the Closing Date or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.
     “Convert”, “Conversion”, and “Converted” each refers to a conversion of
Loans of one Type into Loans of another Type.
     “Convertible Senior Notes” means the 2.75% Convertible Senior Notes and/or
the 6.5% Convertible Senior Notes, as the context may require.
     “Crédit Agricole CIB” means Crédit Agricole Corporate and Investment Bank.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
LC Credit Extension.
     “Debt” means, for any Person, without duplication, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments;
     (b) obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and not past due for more than ninety (90) days unless being
contested by such Person in good faith by appropriate proceedings diligently
conducted, (ii) deferred compensation payable to directors, officers or
employees of the Parent or any of its Subsidiaries and (iii) any purchase price
adjustment or earnout, except to the extent that the amount payable pursuant to
such purchase price adjustment or earnout is determinable and is not paid when
due (giving effect to any applicable grace period));
     (c) Capital Leases;
     (d) all noncontingent reimbursement obligations of such Person in respect
of Financial Letters of Credit, bankers’ acceptances, bank guarantees, surety
bonds or similar instruments which are issued upon the application of such
Person or upon which such Person is an account party;
     (e) indebtedness secured by a Lien on property now or hereafter owned or
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements, but excluding (i) trade accounts payable in
the ordinary course of business and not past due for more than ninety (90) days
unless being contested by such Person in good faith by appropriate proceedings
diligently conducted and (ii) customary reservations and restrictions of title
under agreements with suppliers entered into in the ordinary course of
business), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (provided that if such Person has not assumed
or otherwise become liable in respect of such

-11-



--------------------------------------------------------------------------------



 



Debt, such Debt shall be deemed to be in an amount equal to the lesser of the
amount of such Debt and the fair market value of the property encumbered by such
Lien); and
     (f) all Guarantees of such Person in respect of Debt of any other Person.
For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer to the extent such Person is liable therefor as a
result thereof, unless such Debt is expressly made non-recourse to such Person.
The amount of any Capital Lease as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date. Notwithstanding
the foregoing, any obligations owed by the Parent or any Subsidiary to any
payment processor solely on account of such processor having satisfied
obligations of the Parent or any Subsidiary in respect of trade accounts payable
in the ordinary course of business shall not constitute “Debt”.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent or the Issuing Bank:
     (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit, within three (3) Business Days of the date required to be funded by it
hereunder;
     (b) has notified the Borrower, the Administrative Agent, the Issuing Bank
or any Lender that it does not intend to comply with its funding obligations or
has made a public statement to that effect with respect to its respective
funding obligations hereunder or under other agreements in which it commits to
extend credit;
     (c) has failed, within three (3) Business Days after request by the
Administrative Agent or the Issuing Bank, to confirm in a manner satisfactory to
the Administrative Agent or the Issuing Bank, as applicable, that it will comply
with its funding obligations; or
     (d) has, or has a direct or indirect parent company that has, (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

-12-



--------------------------------------------------------------------------------



 



     “Documentary Letter of Credit” means a letter of credit qualifying as a
“commercial letter of credit” under 12 CFR Part 3, Appendix A, Section 3(b)(3)
or any successor U.S. Comptroller of the Currency regulation.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or, with respect to any such
determinations expressly provided to be made by it, the Issuing Bank at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date or, in the case of the determination of any Dollar Equivalent
for purposes of Section 2.03(c)(i), the applicable Honor Date) for the purchase
of Dollars with such Alternative Currency.
     “Dollars” and “$” means the lawful money of the United States of America.
     “Domestic Subsidiary” means any Subsidiary that is organized or
incorporated under the laws of the United States, any State thereof or the
District of Columbia.
     “Effective Date” means the date upon which all of the conditions set forth
in Section 3.02 are satisfied or waived in accordance with Section 10.01, which
date shall not be later than July 1, 2010.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person).
     “Environmental Claim” means any allegation, notice of violation, action,
lawsuit, claim, demand, judgment, order or proceeding by any Governmental
Authority or any Person for liability or damage, including, without limitation,
personal injury, property damage, contribution, indemnity, direct or
consequential damages, damage to the environment, nuisance, pollution, or
contamination, or for fines, penalties, fees, costs, expenses or restrictions
arising under or otherwise related to an obligation under Environmental Law.
     “Environmental Law” means all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.
     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

-13-



--------------------------------------------------------------------------------



 



     “Environmental Permit” means any permit, license, order, approval or other
authorization under any Environmental Law.
     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any Person, or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire, such equity interests or such convertible or exchangeable
obligations; provided that Equity Interests shall not include any Debt
(including any Convertible Senior Notes) that is convertible or exchangeable
into Equity Interests of any Person.
     “Equity Issuance” means any issuance of Equity Interests by the Parent
after the Effective Date, other than Equity Interests issued (a) pursuant to
stock option plans or other benefit plans or agreements for directors, officers
or employees of the Parent and its Subsidiaries, (b) as consideration for any
Investment or other Acquisition permitted under Section 6.05 (including any such
issuance the proceeds of which are used to finance any earnout payment arising
under such Investment or Acquisition) or (c) in connection with any redemption,
purchase, retirement or defeasance of any Convertible Senior Notes or other Debt
that is permitted under the terms of this Agreement.
     “Equity Issuance Proceeds” means, with respect to any Equity Issuance, all
cash proceeds received by the Parent from such Equity Issuance, net of
underwriting discounts and commissions and out-of-pocket costs, expenses and
disbursements paid or incurred in connection therewith in favor of any Person
that is not an Affiliate of the Parent or any other Loan Party.
     “ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute and all rules and regulations promulgated thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

-14-



--------------------------------------------------------------------------------



 



     “Euro” or “€” means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the
legislative measures of the European Union for the introduction of, changeover
to or operation of the Euro in one or more member states.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.
     “Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) appearing on the Reuters “LIBOR01” screen (or on any successor
or substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period; provided that if such rate is not
available to the Administrative Agent for any reason, then the applicable
Eurocurrency Rate for the relevant Interest Period shall instead be the rate
determined by the Administrative Agent to be the rate at which Crédit Agricole
CIB or one of its Affiliate banks offers to place deposits in Dollars for
delivery on the first day of such Interest Period with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, in the amount
of $5,000,000 and having a maturity equal to such Interest Period. For Term
Loans only, the Eurocurrency Rate shall be the higher of (a) the rate determined
as set forth above and (b) 2.0% per annum.
     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate
determined by reference to the Eurocurrency Rate.
     “Eurocurrency Rate Reserve Percentage” of any Lender for the Interest
Period for any Eurocurrency Rate Loan means the reserve percentage applicable
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time-to-time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period. The Eurocurrency Rate
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
     “Event of Default” has the meaning set forth in Section 7.01.
     “Event of Loss” means (a) any loss, destruction or damage or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation of, or requisition of the use of, any assets of the
Parent or any of its Subsidiaries; provided that, with respect to any such Event
of Loss, the book value of the assets subject thereto shall be $2,500,000 or
more.
     “Excepted Liens” means:

-15-



--------------------------------------------------------------------------------



 



     (a) Liens for Taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with and to the extent required by GAAP shall have been set aside on its books;
     (b) Liens imposed by law, or arising by operation of law, including,
without limitation, carriers’, warehousemen’s, landlord’s, mechanics’,
materialmen’s, and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than thirty (30) days past
due or which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves shall have been set aside
on the books of the applicable Person;
     (c) Liens incurred and pledges or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other social security or retirement benefits, or similar legislation, other than
any Lien imposed by ERISA;
     (d) Liens incurred and pledges or deposits made in connection with the
performance of bids and leases (other than Debt), statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances,
and other minor defects or irregularities in title evidenced by a survey,
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (f) Liens arising out of, or appeal bonds in respect of, judgments or
awards that do not constitute an Event of Default under Section 7.01(f);
     (g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Debt and are not subject to
restrictions on access by the Parent or any of its Subsidiaries in excess of
those required by applicable banking regulations;
     (h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Parent or any of its Subsidiaries in the ordinary course of
business;
     (i) any interest of title of a lessor or sublessor under, and Liens arising
from Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases not prohibited under this Agreement;
     (j) licenses, sublicenses, leases or subleases entered into in the ordinary
course of business that do not interfere in any material respect with the
business of the Parent and its Subsidiaries; and

-16-



--------------------------------------------------------------------------------



 



     (k) Liens in favor of customs and revenue Governmental Authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business.
     “Excess Cash Flow” means, for any fiscal year of the Parent,
(a) Consolidated EBITDA for such fiscal year (determined on the basis of
Consolidated Net Income not adjusted to exclude the results of discontinued
operations) minus (b) the sum of (i) Consolidated Interest Expense for such
fiscal year actually paid in cash by the Parent and its Subsidiaries, (ii) the
net amount, if any, by which the “Contract costs and recognized income not yet
billed” (or a similar line item referred to in the consolidated financial
statements of the Parent) increased during such fiscal year, (iii) the aggregate
principal amount of Long-Term Debt and Capital Leases repaid or prepaid by the
Parent and its Subsidiaries during such fiscal year, excluding (A) repayment or
prepayment of the Revolving Advances and other revolving extensions of credit
(except to the extent that any repayment or prepayment of such Debt is
accompanied by a permanent reduction in related commitments), (B) repayment or
prepayment of the Term Loans, other than scheduled principal payments pursuant
to Section 2.07(b), and (C) repayments or prepayments of Long-Term Debt funded
with the proceeds of other Long-Term Debt, (iv) all income Taxes actually paid
in cash by the Parent and its Subsidiaries during such fiscal year, (v) the sum
of (A) the Capital Expenditures actually made in cash by the Parent and its
Subsidiaries during such fiscal year (except to the extent financed with the
proceeds of Debt, Equity Issuances, casualty proceeds, or other proceeds that
were not included in determining Consolidated EBITDA for such fiscal year) and
(B) the aggregate amount of cash consideration paid by the Parent and its
Subsidiaries during such fiscal year to make Investments and other Acquisitions
permitted under Section 6.05 and (vi) to the extent not deducted in determining
Consolidated EBITDA for such fiscal year, the aggregate amount actually paid in
cash by the Parent and its Subsidiaries during such fiscal year in satisfaction
of litigation and similar proceedings, earn-out obligations and other
non-current liabilities (other than Debt).
     “Exchange Act” means the United States Securities and Exchange Act of 1934.
     “Excluded Property” means:
     (a) any Governmental Fueling Facility,
     (b) (i) any lease, license or other agreement to which a Loan Party is a
party or any of its rights or interests thereunder to the extent and for so long
as the grant of a Lien thereon by such Loan Party shall constitute or result in
a breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract or agreement, and (ii) any other property or interests
or rights therein to the extent and for so long as the terms of such property,
or any agreement to which any Loan Party is a party to or is otherwise subject
to, prohibit or make void or unenforceable the grant of a Lien thereon by such
Loan Party, in each case except to the extent any of the foregoing is rendered
ineffective, or is otherwise unenforceable, pursuant to Section 9-406, 9-407,
9-408, or 9-409 of the UCC or any other applicable Legal Requirement;
     (c) any property to the extent and for so long as the grant of a Lien
thereon by any Loan Party is prohibited or made void or unenforceable by any
applicable Legal Requirement;
     (d) any leasehold interests or any other rights or interests to any leased
real property;

-17-



--------------------------------------------------------------------------------



 



     (e) any rights or interests in any owned real property, except any parcel
of real property owned in fee by a Loan Party, and the improvements thereto,
that (together with such improvements) has a book value or fair value of
$1,000,000 or more;
     (f) any Equity Interests of any Person that is not a Subsidiary of the
Parent to the extent prohibited by such Person’s Organization Documents;
     (g) any Voting Stock of any Subsidiary of the Parent that is not a Domestic
Subsidiary, except to the extent such Voting Stock does not exceed 66% of all
Voting Stock outstanding of such Subsidiary;
     (h) (i) any deposit account that is a payroll account or the funds in which
are otherwise used, in the ordinary course of business, solely for the payment
of salaries and wages, workers’ compensation and similar expenses and (ii) any
deposit or securities account maintained at a financial institution or financial
intermediary in which the aggregate balance of all deposit accounts maintained
at such financial institution or financial intermediary does not exceed
$1,000,000, provided that the balance in all the deposit and securities accounts
that constitute Excluded Property under this clause (ii) does not exceed
$5,000,000 in the aggregate;
     (i) any motor vehicles or other assets (other than aircraft) subject to
certificates of title, except (A) the assets set forth on Schedule 1.01(d) and
(B) any such motor vehicles or other assets in respect of which an Acceptable
Security Interest is required to be granted pursuant to Section 5.09(c);
     (j) any other asset with respect to which the Administrative Agent and the
Borrower agree that the cost of obtaining an Acceptable Security Interest
therein is excessive in relation to the benefit afforded to the Secured Parties
thereby;
     (k) any property located outside the United States, to the extent the
creation of an Acceptable Security Interest therein may not be accomplished by
filing of a financing statement in appropriate form in the applicable filing
office under the applicable UCC; and
     (l) any commercial tort claim with a value of less than $1,000,000;
provided that, in any event, the proceeds received by any Loan Party from the
sale, transfer or other disposition of any Excluded Property shall only
constitute Excluded Property if such proceeds meet any of the requirements set
forth in clauses (a) through (l) above.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank, or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder, (a) Taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Loan Party is located, (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.16), any withholding tax that is imposed on amounts payable to
such Foreign

-18-



--------------------------------------------------------------------------------



 



Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.13(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding tax pursuant to Section 2.13(a) and (d) any U.S. Federal
withholding Taxes imposed by FATCA.
     “Existing Credit Facility” means that certain Credit Agreement, dated as of
November 20, 2007, by and among the Borrower, the Guarantors, the lenders party
thereto and the Agents, as amended, supplemented or otherwise modified by that
certain Supplement No. 1, dated as of November 20, 2007, the First Amendment,
dated as of March 5, 2008, Supplement No. 2, dated as of March 31, 2008,
Supplement No. 3, dated as of March 3, 2009, the Release dated as of March 3,
2009 and Supplement No. 4, dated as of July 17, 2009.
     “Existing InfrastruX Credit Facility” means that certain Credit Agreement,
dated as of November 3, 2006, by and among InfrastruX, its Subsidiaries, the
lenders party thereto, and Credit Suisse, Cayman Islands Branch, as an issuing
bank, as the swing line lender and as the administrative agent thereto.
     “Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Facility and set forth on Schedule 1.01(a).
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
     “Facility” means the Term Loan Facility or the Revolving Credit Facility,
as the context may require.
     “FCPA” means the United States Federal Corrupt Practices Act of 1977.
     “Federal Funds Effective Rate” means, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published for such day (or, if such day is
not a Business Day, for the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:00 a.m.
(New York time) on such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Fee Letters” means (a) the fee letter agreement dated March 11, 2010,
among the Borrower, the Parent, Crédit Agricole CIB, UBS Securities LLC and UBS
Loan Finance LLC, and (b) the administrative agent fee letter agreement dated
March 11, 2010, among the Borrower, the Parent and Crédit Agricole CIB.

-19-



--------------------------------------------------------------------------------



 



     “Financial Letter of Credit” means a letter of credit qualifying as a
“financial standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 4(a)(8)(i) or any successor U.S. Comptroller of the Currency regulation.
     “Financial Officer” for any Person means the Chief Financial Officer,
Treasurer or other senior financial officer of such Person.
     “Foreign Government Scheme or Arrangement” has the meaning set forth in
Section 4.16(d).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for Tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Plan” has the meaning set forth in Section 4.16(d).
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, (a) such Defaulting Lender’s Applicable Percentage
(determined, for the avoidance of doubt, without giving effect to any adjustment
provided for in Section 2.17(a)(iv)) of the outstanding Letter of Credit
Exposure less (b) any portion of the amount calculated under clause (a) above
the risk participation with respect to which has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
     “GAAP” means United States generally accepted accounting principles applied
on a consistent basis.
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank, or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Governmental Fueling Facility” means any fuel storage and dispensing
facility constructed, developed, owned or operated by the Parent or any of its
Subsidiaries that is located on the real property owned by any Governmental
Authority (including all equipment and related services, and all accessories,
accessions, enhancements and augmentations thereto), together with any agreement
between the Parent or any of its Subsidiaries and any Governmental Authority
relating thereto, including any real property lease agreement, any service
agreement and any operations and maintenance agreement, and all rights and
interests of the Parent or any of its Subsidiaries under any of the foregoing
and all proceeds thereof; provided that such agreements

-20-



--------------------------------------------------------------------------------



 



provide for the reimbursement, directly or indirectly, by the applicable
Governmental Authority of expenditures in connection with the construction,
development and/or operation and maintenance of such facility.
     “Granting Lender” has the meaning set forth in Section 10.06(g).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the owner of such Debt or other obligation of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
     “Guarantor Claims” has the meaning set forth in Section 8.09.
     “Guarantor Payment” has the meaning set forth in Section 8.17.
     “Guarantors” means (a) the Parent and each of the Subsidiaries listed on
Schedule 1.01(b) and (b) any other Person that becomes a guarantor of all or a
portion of the Obligations pursuant to Section 5.10.
     “Hazardous Material” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
     “Hedging Arrangement” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor

-21-



--------------------------------------------------------------------------------



 



transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Hedging Counterparty” means any Lender or any Affiliate thereof that is
party to a Hedging Arrangement with the Parent or any of its Subsidiaries.
     “Honor Date” has the meaning set forth in Section 2.03(c).
     “Increasing Lender” has the meaning set forth in Section 2.05(b).
     “Indemnified Liabilities” has the meaning set forth in Section 10.05.
     “Indemnified Taxes” means any Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning set forth in Section 10.05.
     “Information” has the meaning set forth in Section 10.07.
     “InfrastruX” means InfrastruX Group, LLC, a Delaware limited liability
company.
     “InfrastruX Holdings” means InfrastruX Holdings, LLC, a Delaware limited
liability company.
     “InfrastruX Material Adverse Effect” means any change or event that has a
material adverse effect on the business, financial condition or results of
operations of InfrastruX and the Company Subsidiaries (as defined in the
InfrastruX Merger Agreement), taken as a whole; provided, however, that none of
the following shall be deemed in themselves, either alone or in combination (or
the effects or consequences thereof), to constitute, and that none of the
following shall be taken into account in determining whether there has been or
there is expected or likely to be, an InfrastruX Material Adverse Effect:
(a) any adverse change, effect, event, occurrence, state of facts or development
attributable to the negotiation (including activities relating to due
diligence), announcement or pendency of the InfrastruX Merger Agreement or the
consummation of the Mergers (as defined in the InfrastruX Merger Agreement) or
the other transactions contemplated thereby, including the impact thereof on the
relationships of InfrastruX or the Company Subsidiaries with customers,
suppliers, distributors, consultants, employees or independent contractors or
other third parties with whom InfrastruX or any Company Subsidiary has any
relationship, (b) any adverse change, effect, event, occurrence, state of facts
or development attributable to conditions generally affecting any of the
industries in which InfrastruX or any Company Subsidiary participates, or the
U.S. economy or financial or capital markets, except to the extent that such
conditions have a disproportionate impact on

-22-



--------------------------------------------------------------------------------



 



InfrastruX and the Company Subsidiaries, taken as a whole, relative to other
comparable businesses, (c) any adverse change, effect, event, occurrence, state
of facts or development arising from or relating to compliance with the terms of
the InfrastruX Merger Agreement, or action taken, or failure to act, to which
the Parent has consented, (d) any event, occurrence, circumstance or trend, or
worsening thereof, including a diminution in value, related to InfrastruX, any
Company Subsidiary, or any of their respective businesses, results of operations
or financial condition set forth in the Company Disclosure Schedule (as defined
in the Merger Agreement on the date hereof), (e) changes in Laws (as defined in
the InfrastruX Merger Agreement) after March 11, 2010, (f) changes in GAAP after
March 11, 2010, (g) acts of God, calamities, national or international political
or social conditions, including the engagement by any country in hostilities
(whether commenced before or after March 11, 2010, and whether or not pursuant
to the declaration of a national emergency or war), or the occurrence of any
military or terrorist attack, except to the extent that such conditions have a
disproportionate impact on InfrastruX and the Company Subsidiaries, taken as a
whole, relative to other comparable businesses, or (h) any failure, in and of
itself, by InfrastruX to meet any internally prepared estimates of revenues,
earnings or other economic performance for any period ending on or after
March 11, 2010 and prior to the Effective Date.
     “InfrastruX Merger” means the acquisition by the Borrower of all
outstanding Equity Interests of InfrastruX, including the mergers contemplated
by the InfrastruX Merger Agreement in connection therewith.
     “InfrastruX Merger Agreement” means that certain Amended and Restated
Agreement and Plan of Merger, dated as of June ___, 2010, among the Parent, Co
Merger Sub I, Inc., a newly formed Washington corporation and Wholly-Owned
Subsidiary of the Parent, Ho Merger Sub II, LLC, a newly formed Delaware limited
liability company and Wholly-Owned Subsidiary of the Parent, and InfrastruX, as
such agreement is in effect on the date hereof.
     “InfrastruX Post-Merger Reorganization Transfer” means any sale, transfer
or other disposition (including any of the foregoing in the form of an Asset
Disposition or an Investment) by the Parent or any of its Subsidiaries to any
Foreign Subsidiary of any Equity Interests in any Foreign Subsidiary that shall
have become a Subsidiary of the Parent as a result of the InfrastruX Merger.
     “InfrastruX Merger Instruments” means, collectively, the InfrastruX Merger
Agreement, the Stockholder Agreement, and all schedules, certificates and
exhibits relating thereto and ancillary agreements executed and delivered by
InfrastruX Holdings and other parties named in the InfrastruX Merger Agreement,
the Borrower, the Parent or any Guarantor in connection with the InfrastruX
Merger Agreement, the Stockholder Agreement and the InfrastruX Merger.
     “Initial Guarantors” means the Parent and each of the Subsidiaries listed
on Schedule 1.01(b) that is a Subsidiary as of the Closing Date.
     “Initial Loan Parties” means the Borrower and the Initial Guarantors.
     “Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement in substantially the form of Exhibit C among one or more of
the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties.

-23-



--------------------------------------------------------------------------------



 



     “InterCon Directional Drilling Transaction” means the Asset Disposition of
the directional drilling operations and related assets of InterCon Construction,
Inc.
     “Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
(a) in the case of the fiscal quarter ending June 30, 2010, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in each case for
such fiscal quarter, (b) in the case of the fiscal quarter ending September 30,
2010, the ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense, in each case for the two fiscal quarter period then ended, (c) in the
case of the fiscal quarter ending December 31, 2010, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in each case for
the three fiscal quarter period then ended and (d) in the case of any fiscal
quarter ending after December 31, 2010, (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the four fiscal quarter
period then ended.
     “Interest Period” means, for each Eurocurrency Rate Loan comprising part of
a Borrowing, initially the period commencing on the date of such Eurocurrency
Rate Loan or the date of the Conversion of any existing Base Rate Loan into such
Eurocurrency Rate Loan and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02(b) and, thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02(b). The duration of
each such Interest Period shall be (i) during the first two months after the
Effective Date, one month, and (ii) one, two, three, six, nine or twelve months,
in each case as the Borrower may select; provided, however, that:
     (a) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
     (b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
     (c) the Borrower may not select any Interest Period for (i) any Revolving
Advance which ends after the Revolving Maturity Date or (ii) any Term Loan which
ends after the Term Maturity Date.
     “Interim Financial Statements” means (a) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries as of March 31, 2010, together with the
related consolidated statements of operations, stockholders’ equity and
comprehensive income (loss) and cash flows of the Parent and its Subsidiaries,
including the notes thereto, and (b) the unaudited consolidated balance sheet of
InfrastruX and its Subsidiaries as of March 31, 2010, together with the related
consolidated statements of operations, shareholder’s equity and comprehensive
income (loss) and cash flows of InfrastruX and its Subsidiaries, including the
notes thereto.

-24-



--------------------------------------------------------------------------------



 



     “Interim Period” means the period from the Closing Date to and including
the earlier of (a) September 30, 2010; provided that the Total Leverage Ratio as
of such date shall be equal to or less than 3.00 to 1.00 and the Parent shall
have delivered to the Administrative Agent the financial statements with respect
to the fiscal quarter then ended pursuant to Section 5.06(b) and the related
Compliance Certificate pursuant to Section 5.06(c), or (b) December 30, 2010.
     “Investment” of any Person means any investment of such Person so
classified under GAAP, and whether or not so classified, any loan, advance
(other than intercompany transactions, prepayments or deposits in each case made
in the ordinary course of business) or extension of credit that constitutes Debt
of the Person to whom it is extended or contribution of capital by such Person;
and any stocks, bonds, mutual funds, partnership interests, notes (including
structured notes), debentures or other securities owned by such Person;
provided, that, to the extent otherwise included therein, the term “Investment”
shall not include any purchase of inventory, supplies or equipment made by such
Person on behalf of any customer of such Person in the ordinary course of
business. The amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the values of such
Investment.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuing Bank” means Crédit Agricole CIB and any Revolving Lender appointed
as an “Issuing Bank” pursuant to Section 2.03(l).
     “LC Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any LC Disbursement.
     “LC Availability Termination Date” means the earliest of (a) the 60th day
prior to the Revolving Maturity Date, (b) the Acceleration Date, and (c) the
date of termination of the Revolving Commitments in whole pursuant to
Section 2.05(a).
     “LC Cash Collateral Account” means special interest bearing cash collateral
accounts pledged by the Borrower to the Collateral Agent for the benefit of the
Secured Parties containing cash deposited pursuant to Section 2.03(g), 2.05(a),
or 7.07 or any other provision hereof, to be maintained by the Collateral Agent
in accordance herewith and bear interest or be invested in the Collateral
Agent’s reasonable discretion.
     “LC Credit Extension” means the issuance of any Letter of Credit, or
extension of the expiry date thereof, or the increase of the amount thereof.
     “LC Disbursement” means a disbursement made by the Issuing Bank pursuant to
a Letter of Credit.
     “Legal Requirements” means, collectively, all international, foreign,
Federal, state and local laws, statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative

-25-



--------------------------------------------------------------------------------



 



or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
     “Lenders” means the Persons listed on the signature pages of this Agreement
and any other Person that has become a party hereto pursuant to an Assignment
and Acceptance or pursuant to Section 2.05(b) (other than any such Person that
has ceased to be a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.17).
     “Letter of Credit” means any Performance Letter of Credit, Financial Letter
of Credit or Documentary Letter of Credit issued hereunder. Each Existing Letter
of Credit, as of the Effective Date, shall be a Letter of Credit deemed to have
been issued pursuant to this Agreement and shall constitute a portion of the
Letter of Credit Exposure. Letters of Credit may be denominated in Dollars or in
an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance, amendment or extension of a Letter of Credit in the form from time to
time in use by the Issuing Bank.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
such Letter of Credit, the related Letter of Credit Request and Letter of Credit
Application and any agreements, documents, and instruments entered into in
connection with or relating to such Letter of Credit.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn maximum face amount of each Letter of Credit
outstanding at such time and (b) the Dollar Equivalent of the aggregate unpaid
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower or refinanced with a Revolving Borrowing. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.
     “Letter of Credit Request” means a request to issue, increase the stated
amount of or extend the expiration of any Letter of Credit, substantially in the
form of Exhibit D.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien (statutory or other), pledge, assignment, preference, deposit
arrangement, encumbrance, charge, security interest, priority or other security
or preferential arrangement of any kind or nature whatsoever, whether voluntary
or involuntary in or on such asset, (b) the interest of a vendor or a lessor
under any conditional sale agreement, Capital Lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

-26-



--------------------------------------------------------------------------------



 



     “Liquidity” means, as of any date of determination, (a) the amount that the
Borrower is entitled to borrow as Revolving Advances hereunder (after giving
effect to the Revolving Outstanding Amount) plus (b) the amount of unrestricted
cash and Cash Equivalents of the Parent and its Subsidiaries.
     “Loan” means, as the context may require, a Revolving Advance or Term Loan.
     “Loan Documents” means this Agreement, any Notes, if any, issued pursuant
to Section 2.04, the Letter of Credit Documents, the Security Documents, the Fee
Letters, the Post-Closing Agreement, the Perfection Certificate, the
Supplemental Perfection Certificates, and each other certificate, agreement,
instrument or other document executed and delivered, in each case by or on
behalf of any Loan Party pursuant to the foregoing; provided, however, that for
purposes of Section 10.01, “Loan Documents” means this Agreement, the Security
Documents and the Post-Closing Agreement.
     “Loan Party” means the Borrower or any Guarantor.
     “Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes
(or, when incurred, constituted) a long-term liability.
     “Majority Lenders” means, as of the date of determination, Lenders holding
more than 50% of the sum of (a) the aggregate principal amount of the Loans and
participations in the Letter of Credits at such time plus (b) the unused
Commitments at such time; provided that, subject to Section 10.01, the
Commitments, Loans and participations in the Letters of Credit of each
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
     “Majority Revolving Lenders” means, as of any date of determination,
Revolving Lenders holding more than 50% of the sum of (a) the Revolving
Outstanding Amount at such time and (b) the aggregate unused Revolving
Commitments at such time; provided that the unused Revolving Commitment of, and
the portion of the Revolving Outstanding Amount held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Revolving Lenders.
     “Majority Term Lenders” means, as of any date of determination, Term
Lenders holding more than 50% of the Term Loan Facility on such date.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, results of operations, properties or condition (financial or
otherwise), of the Parent and its Subsidiaries (including, after the Effective
Date, InfrastruX and its Subsidiaries) taken as a whole, (b) the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party or (c) the validity or enforceability against any Loan Party of any of the
Loan Documents or the rights or remedies of the Administrative Agent or the
Lenders under the Loan Documents.
     “Material Contracts” means (a) the 2.75% Indenture, (b) 6.5% Indenture,
(c) the InfrastruX Merger Agreement, and (d) the Oncor MSA.

-27-



--------------------------------------------------------------------------------



 



     “Material Subsidiary” means any Subsidiary of the Parent that is a Domestic
Subsidiary (a) the net book value of the assets of which is at least $5,000,000
or (b) the revenues (excluding any intercompany revenues) of which equal to
$10,000,000 for the most recent period of four consecutive fiscal quarters of
the Parent for which financial statements have been delivered pursuant to
Section 5.06(a) or 5.06(b) (or, prior to the first delivery of any such
financial statements, four consecutive fiscal quarters of the Parent most
recently ended prior to the Effective Date); provided that if (i) the combined
book value of the assets of the Domestic Subsidiaries that would not constitute
Material Subsidiaries pursuant to the foregoing provisions of this definition
exceeds $25,000,000 or (ii) the combined revenues (excluding any intercompany
revenues) of the Domestic Subsidiaries that would not constitute Material
Subsidiaries pursuant to the foregoing provisions of this definition exceed
$40,000,000 for any such most recent period of four consecutive fiscal quarters,
then one or more of such excluded Subsidiaries shall be deemed to be Material
Subsidiaries for purposes of Section 5.10 in descending order based on the book
value of their assets until such excess shall have been eliminated.
     “Maximum Rate” means the maximum non-usurious interest rate under
applicable Legal Requirements (determined under such laws after giving effect to
any items which are required by such laws to be construed as interest in making
such determination, including without limitation if required by such laws,
certain fees and other costs).
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a national credit rating organization.
     “Mortgaged Property” means each parcel of real property owned in fee by a
Loan Party that is not an Excluded Property and with respect to which such Loan
Party shall have executed and delivered to the Collateral Agent a Mortgage. The
Mortgaged Properties as of the Effective Date are set forth on Schedule 1.01(c).
     “Mortgages” means a mortgage, deed of trust or other security document
granting a Lien on any Mortgaged Property in favor of the Collateral Agent, for
the benefit of the Secured Parties, to secure the Obligations. Each Mortgage
shall be in form and substance reasonably satisfactory to the Collateral Agent.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “Musketeer Pledge Agreement” means the Deed of Pledge on Registered Shares
dated as of the Effective Date, among the Parent, Musketeer Oil B.V. and the
Collateral Agent.
     “Net Debt Proceeds” means cash proceeds received from the issuance of any
Debt not permitted under Section 6.02, net of underwriting discounts and
commissions and out-of-pocket costs and expenses and disbursements paid or
incurred by the Parent or any of its Subsidiaries in connection therewith in
favor of any Person not an Affiliate of the Parent or any other Loan Party.

-28-



--------------------------------------------------------------------------------



 



     “Net Proceeds” means proceeds in cash, checks or other cash equivalent
financial instruments (including Cash Equivalents) as and when received by the
Person making an Asset Disposition and insurance proceeds or condemnation awards
(and payments in lieu thereof) received on account of an Event of Loss, net of:
(a) in the event of an Asset Disposition (i) the direct costs relating to such
Asset Disposition, excluding amounts payable to any Loan Party or any Affiliate
of a Loan Party, (ii) sale, use or other transaction Taxes incurred as a result
thereof, and (iii) amounts required to be applied to repay principal, interest
and prepayment premiums and penalties on Debt (other than the Loans) secured by
a Lien on the property which is the subject of such Asset Disposition, (iv) any
amounts required to be deposited into escrow in connection with the closing of
such Asset Disposition (until any such amounts are released therefrom to the
Parent or any of its Subsidiaries), (v) the amount of any reserve for adjustment
in respect of the sale price of such asset or assets as determined in accordance
with GAAP, (vi) appropriate amounts to be provided by the Parent or any of its
Subsidiaries as a reserve against any liabilities associated with such Asset
Disposition, as determined in accordance with GAAP, and (vii) all distributions
and other payments required to be made to minority interest holders in
Subsidiaries or joint ventures as a result of such Asset Disposition, so long as
any such distribution or other payment is made on a pro rata basis to the
interest of such minority interest holder in such Subsidiary or joint venture
and (b) in the event of an Event of Loss, (i) all money actually applied or to
be applied to repair or reconstruct the damaged property or property affected by
the condemnation or taking, (ii) all of the costs and expenses incurred in
connection with the collection of such proceeds, awards or other payments, and
(iii) any amounts retained by or paid to Persons having superior rights to such
proceeds, awards or other payments. To the extent any such proceeds received by
any Foreign Subsidiary may not be distributed as a cash dividend or a similar
cash distribution to a Loan Party without the Parent and its Subsidiaries
incurring adverse tax consequences, as reasonably determined by the Parent, such
proceeds shall be deemed, so long as no Event of Default shall have occurred and
be continuing at the time of the receipt thereof, not to constitute “Net
Proceeds” for purposes of this Agreement; provided that in the event an Event of
Default shall have occurred and be continuing at any time after the receipt
thereof, such proceeds, to the extent not theretofore expended by such Foreign
Subsidiary in the conduct of its business or operations or for any other purpose
permitted by this Agreement, shall be deemed to have been received by such
Foreign Subsidiary at the time of the occurrence of such Event of Default.
     “Nigerian Litigation” means the dispute between Willbros Global Holdings,
Inc. (“WGHI”) and West African Gas Pipeline Company Limited (“WAPCo”) concerning
the enforceability, in whole or in part, of WGHI’s parent company guarantee with
respect to the performance of work on the West Africa Gas Pipeline project in
Nigeria, Ghana, Benin and Togo.
     “Note” means a promissory note made by the Borrower in favor of a Lender
(a) in the case of the Revolving Credit Facility, substantially in the form of
Exhibit E-1 and (b) in the case of the Term Loan Facility, substantially in the
form of Exhibit E-2.
     “Notice of Borrowing” means a notice of borrowing, substantially in the
form of the attached Exhibit F signed by a Responsible Officer of the Borrower.

-29-



--------------------------------------------------------------------------------



 



     “Notice of Conversion or Continuation” means a notice of conversion or
continuation, substantially in the form of the attached Exhibit G, signed by a
Responsible Officer of the Borrower.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or any Hedging Arrangement
to which a Lender or its Affiliate is a party, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
     “OFAC” means the Office of Foreign Assets Control of the U.S. Department of
the Treasury.
     “Oncor MSA” means the Master Services Agreement dated as of June 12, 2008,
between InfrastruX and Oncor Electric Delivery Company LLC, a Delaware limited
liability company.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the Issuing Bank, as the case may be, in accordance with banking industry
rules on interbank compensation.
     “Parent” means Willbros Group, Inc., a Delaware corporation.
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
     “Parent Material Adverse Effect” means any change or event that has a
material adverse effect on the business, financial condition or results of
operations of the Parent and the Parent Subsidiaries (as defined in the
InfrastruX Merger Agreement), taken as a whole; provided,

-30-



--------------------------------------------------------------------------------



 



however, that none of the following shall be deemed in themselves, either alone
or in combination (or the effects or consequences thereof), to constitute, and
that none of the following shall be taken into account in determining whether
there has been or there is expected or likely to be, a Parent Material Adverse
Effect: (a) any adverse change, effect, event, occurrence, state of facts or
development attributable to the negotiation (including activities relating to
due diligence), announcement or pendency of the InfrastruX Merger Agreement or
the consummation of the Mergers (as defined in the InfrastruX Merger Agreement)
or the other transactions contemplated thereby, including the impact thereof on
the relationships of the Parent or the Parent Subsidiaries with customers,
suppliers, distributors, consultants, employees or independent contractors or
other third parties with whom the Parent or any Parent Subsidiary has any
relationship, (b) any adverse change, effect, event, occurrence, state of facts
or development attributable to conditions generally affecting any of the
industries in which the Parent or any Parent Subsidiary participates, or the
U.S. economy or financial or capital markets, except to the extent that such
conditions have a disproportionate impact on the Parent and the Parent
Subsidiaries, taken as a whole, relative to other comparable businesses, (c) any
adverse change, effect, event, occurrence, state of facts or development arising
from or relating to compliance with the terms of the InfrastruX Merger
Agreement, or action taken, or failure to act, to which InfrastruX has
consented, (d) any event, occurrence, circumstance or trend, or worsening
thereof, including a diminution in value, related to the Parent, any Parent
Subsidiary, or any of their respective businesses, results of operations or
financial condition set forth in the Parent Disclosure Schedule (as defined in
the InfrastruX Merger Agreement), (e) changes in Laws (as defined in the
InfrastruX Merger Agreement) after March 11, 2010, (f) changes in GAAP after
March 11, 2010, (g) acts of God, calamities, national or international political
or social conditions, including the engagement by any country in hostilities
(whether commenced before or after March 11, 2010, and whether or not pursuant
to the declaration of a national emergency or war), or the occurrence of any
military or terrorist attack, except to the extent that such conditions have a
disproportionate impact on the Parent and the Parent Subsidiaries, taken as a
whole, relative to other comparable businesses, or (h) any failure, in and of
itself, by the Parent to meet any published or internally prepared estimates of
revenues, earnings or other economic performance for any period ending on or
after March 11, 2010 and prior to the Effective Date.
     “Participant” has the meaning specified in Section 10.06(d).
     “Patriot Act” has the meaning set forth in Section 10.18.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years.
     “Perfection Certificate” means the Perfection Certificate dated as of the
Effective Date and delivered in connection with this Agreement.

-31-



--------------------------------------------------------------------------------



 



     “Performance Letter of Credit” means a letter of credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.
     “Permitted Consideration Payments” means, in connection with any Investment
or Acquisition, payments on account of (a) cash in lieu of fractional shares of
Equity Interests of the Parent, (b) working capital adjustments, (c) repayments
of short-term working capital indebtedness (provided that, in the case of any
such payments made during the Interim Period, the amount thereof shall not
exceed $15,000,000 (or such other amount in excess thereof as may be consented
to by the Administrative Agent in its sole discretion)) and (d) consideration
that represents turn-over or pass-through of payments received from customers of
any Person that is the subject to such Investment or Acquisition as a result of
construction, development, operation or maintenance projects (provided that such
projects were not entered into in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired).
     “Permitted Liens” has the meaning set forth in Section 6.01.
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.
     “Plan” means any Pension Plan or Multiemployer Plan.
     “Platform” has the meaning specified in Section 5.06.
     “Pledge Agreement” means the Pledge Agreement in substantially the form of
Exhibit H among the Loan Parties and the Collateral Agent for the benefit of the
Secured Parties.
     “Post-Closing Agreement” means that certain Post-Closing Agreement dated as
of the Effective Date, among the Parent, the Borrower and the Administrative
Agent entered in connection with certain post-closing matters relating to this
Agreement.
     “Potential Defaulting Lender” means, at any time, a Lender that has, or
whose parent company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination that a Lender is
a Potential Defaulting Lender will be made by the Administrative Agent in its
sole discretion acting in good faith.
     “Prime Rate” means a fluctuating rate of interest per annum as shall be in
effect from time-to-time equal to the prime rate of interest publicly announced
by the Administrative Agent from time to time as its prime rate in effect at its
principal office in New York City, whether or not the Borrower has notice
thereof, when and as said prime rate changes.
     “Projections” means the Parent’s forecasted consolidated: (a) balance
sheets; (b) profit and loss statements; (c) cash flow statements; and
(d) capitalization statements, for fiscal years

-32-



--------------------------------------------------------------------------------



 



2011, 2012, 2013 and 2014, and for each of the fiscal quarters of 2010, together
with appropriate supporting details and a statement of underlying assumptions.
     “Project Specific Co-Development Arrangement” means any arrangement
pursuant to which the Parent or any of its Subsidiaries enters into an alliance,
co-development, co-operation, joint venture or any similar agreement with any
other Person pursuant to which the parties thereto agree to co-operate or
otherwise work jointly on providing engineering, procurement, construction,
development and/or maintenance services with respect to a specific project for a
specific customer.
     “Public Lender” has the meaning specified in Section 5.06.
     “Qualified Investment” means expenditures incurred to acquire or repair
assets owned (or to be owned) by the Parent or any Subsidiary of the same type
as those subject to such Reinvestment Event or equipment, real property, or
other fixed or capital assets owned (or to be owned) by and useful in the
business of the Parent and its Subsidiaries.
     “Refinancing Transactions” means the refinancing of all obligations under
the Existing Credit Facility and the Existing InfrastruX Credit Facility.
     “Register” has the meaning specified in Section 10.06(c).
     “Regulations T, U, X and D” means Regulations T, U, X, and D of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof.
     “Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Bank for amounts paid by the Issuing Bank under Letters of
Credit as established by the Letter of Credit Applications and Section 2.03,
including the obligation to reimburse LC Disbursements.
     “Reinvestment Deferred Amount” means (a) with respect to an Event of Loss,
the aggregate Net Proceeds received by the Parent or any of its Subsidiaries in
connection with such Event of Loss that are duly specified in a Reinvestment
Notice as not being required to be initially applied as set forth in
Section 2.08(c)(v) as a result of the delivery of such Reinvestment Notice, and
(b) with respect to an Asset Disposition, the aggregate Net Proceeds received by
the Parent or any of its Subsidiaries in connection with such Asset Disposition
that are duly specified in a Reinvestment Notice as not being required to be
initially applied as set forth in Section 2.08(c)(v) as a result of the delivery
of such Reinvestment Notice.
     “Reinvestment Event” means any Asset Disposition or Event of Loss in
respect of which the Parent has delivered a Reinvestment Notice.
     “Reinvestment Notice” means a written notice executed by the Parent stating
that no Default or Event of Default has occurred and is continuing and stating
that the Parent and its Subsidiaries intend and expect to use all or a specified
portion of the Net Proceeds of a Reinvestment Event specified in such notice to
make a Qualified Investment.

-33-



--------------------------------------------------------------------------------



 



     “Reinvestment Prepayment Amount” means with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less the portion, if
any, thereof expended prior to the relevant Reinvestment Prepayment Date to make
a Qualified Investment.
     “Reinvestment Prepayment Date” means, with respect to any Reinvestment
Event, the earlier of (a) the date occurring 180 days after such Reinvestment
Event and (b) the date on which the Parent shall have determined not to make a
Qualified Investment in respect of such Reinvestment Event.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.
     “Response” has the meaning set forth in Section 4.13(b).
     “Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Treasurer or Vice President, (b) with respect to any Person that is a
limited liability company, if such Person has officers, then such Person’s Chief
Executive Officer, President, Chief Financial Officer, or Vice President, and if
such Person is managed by members, then a Responsible Officer of such Person’s
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership, limited partnership or a limited liability partnership, a
Responsible Officer of such Person’s general partner or partners.
     “Restricted Payment” means: (a) the declaration or making by the Parent or
any Subsidiary of any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of such
Person; and (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Parent or any Subsidiary or any option, warrant or other right
to acquire any such Equity Interests in the Parent or any Subsidiary.
     “Revaluation Date” means each of the following: (a) the Effective Date and
(b) so long as any Letter of Credit is denominated in an Alternative Currency,
(i) the last Business Day of each calendar month, (ii) the date of any LC Credit
Extension, (iii) the date of any reduction of the Revolving Commitments,
(iv) each date of any payment by the Issuing Bank under any Letter of Credit
denominated in an Alternative Currency, and (v) such additional dates as the
Administrative Agent or the Issuing Bank shall determine or the Majority
Revolving Lenders shall require.
     “Revolving Advance” has the meaning specified in Section 2.01(a).

-34-



--------------------------------------------------------------------------------



 



     “Revolving Availability Period” means the period from and including the
Effective Date to the earliest of (a) the Revolving Maturity Date, (b) the
Acceleration Date and (c) the date of termination of the Revolving Commitments
in whole pursuant to Section 2.05(a).
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Advances of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by the Revolving Lenders pursuant to
Section 2.01(a).
     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Advances to the Borrower pursuant to Section 2.01(a) and (b) purchase
participations in Letters of Credit pursuant to Section 2.03, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 as its Revolving Commitment
or in the Assignment and Acceptance or any agreement referred to in
Section 2.05(b)(ii), pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of Revolving Commitments as of the
date hereof is $175,000,000.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.
     “Revolving Credit Facility Arranger” means Crédit Agricole CIB.
     “Revolving Lender” means any Lender that has a Revolving Commitment or
holds a Revolving Advance or participation in any Letter of Credit.
     “Revolving Maturity Date” means June 30, 2013.
     “Revolving Outstanding Amount” means, as of any date of determination, the
sum of (a) the aggregate outstanding principal amount of all Revolving Advances
plus (b) the Letter of Credit Exposure.
     “Revolving Sublimit” means (a) during the Interim Period, an aggregate
amount not to exceed $31,500,000; provided that, notwithstanding anything to the
contrary set forth herein, the proceeds of any Revolving Advances made during
the Interim Period may only be used by the Parent and its Subsidiaries to
satisfy their obligations under the 6.5% Convertible Senior Notes arising as a
result of any holder thereof exercising its right to require the Parent to
purchase such Notes, and (b) thereafter, in an aggregate amount not to exceed
$150,000,000; provided that, notwithstanding anything to the contrary set forth
herein, if the Interim Period terminates prior to December 30, 2010, $31,500,000
of the Revolving Sublimit shall be reserved, at any time following the date of
such termination and on or prior to December 30, 2010, solely for the Revolving
Advances the proceeds of which will be used by the Parent and its Subsidiaries
to satisfy their obligations under the 6.5% Convertible Senior Notes arising as
a result of any holder thereof exercising its right to require the Parent to
purchase such Notes.
     “S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw
Hill Companies, Inc., or any successor thereto that is a national credit rating
organization.

-35-



--------------------------------------------------------------------------------



 



     “Sale and Leaseback Transaction” means a transaction or series of
transactions pursuant to which the Parent or any Subsidiary shall sell or
transfer to any Person (other than the Parent or a Subsidiary) any property,
whether now owned or hereafter acquired, and, as part of the same transaction or
series of transactions, the Parent or such Subsidiary shall rent or lease as
lessee, or similarly acquire the right to possession or use of, such property.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
     “SEC” means the Securities and Exchange Commission, and any successor
entity.
     “SEC/DOJ Investigation” means the investigation and related charges brought
by the SEC and the U.S. Department of Justice against the Parent and its
Subsidiaries in connection with the alleged violations of the Foreign Corrupt
Practices Act, the Securities Act and the Exchange Act, resulting primarily from
operations in Bolivia, Ecuador and Nigeria.
     “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Issuing Bank, the Hedging Counterparties and
the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document.
     “Securities Act” means the United States Securities Act of 1933.
     “Security Agreement” means the Security Agreement in substantially the form
of Exhibit I among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties.
     “Security Documents” means the Security Agreement, the Pledge Agreement,
the Mortgages, the Account Control Agreements, and each other security, pledge
or other collateral agreement executed by any Loan Party in favor of the
Collateral Agent.
     “Solvent” means, as to any Person, on the date of any determinations, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of debts and other liabilities (including contingent
liabilities) of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and other liabilities (including
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including contingent liabilities) as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities (including contingent liabilities) beyond such Person
‘s ability to pay as such debts and liabilities mature, and (e) such Person is
not engaged in, and is not about to engage in, business or a transaction for
which such Person ‘s property would constitute unreasonably small capital.
     “SPC” has the meaning set forth in Section 10.06(g).
     “Specified Currency” has the meaning set forth in Section 10.16.

-36-



--------------------------------------------------------------------------------



 



     “Specified Representations” means the representations and warranties
relating to existence, power and authority, due authorization and approvals,
execution and delivery, enforceability of the Loan Documents, no contravention,
compliance with the Patriot Act and laws applicable to sanctioned persons,
validity and perfection of Liens, solvency, margin stock regulations and the
Investment Company Act of 1940.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York time) on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
     “Stockholder Agreement” means the Stockholder Agreement, dated as of
March 11, 2010, by and among the Parent and InfrastruX Holdings.
     “Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.
     “Subsequent Guarantors” means each Person listed on Schedule 1.01(b) that
is not an Initial Guarantor.
     “Subsidiary” of a Person means (a) any Person the accounts of which would
be consolidated with those of the Parent in the Parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date and (b) any corporation, association, partnership or other business
entity of which more than 50% of the outstanding Equity Interests having by the
terms thereof ordinary voting power under ordinary circumstances to elect a
majority of the board of directors or Persons performing similar functions (or,
if there are no such directors or Persons, having general voting power) of such
entity (irrespective of whether at the time Equity Interests of any other class
or classes of such entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Parent.
     “Supplemental Perfection Certificate” means a Supplemental Perfection
Certificate substantially in the form of Exhibit J signed by a Responsible
Officer of the Parent.
     “Syndication Agent” means UBS Securities LLC in its capacity as syndication
agent for the Facilities.
     “Synthetic Lease” means, as to any Person, any lease of property (a) that
is accounted for as an operating lease under GAAP and (b) in respect of which
the lessee is deemed to own the

-37-



--------------------------------------------------------------------------------



 



property so leased for U.S. Federal income tax purposes, other than any such
lease under which such Person is the lessor.
     “Tangible Net Worth” means, as of any date of determination, for the Parent
and its Subsidiaries on a consolidated basis, (a) the Stockholders’ Equity as of
such date minus (b) the goodwill of the Parent and its Subsidiaries as of such
date.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Borrowing” means a borrowing consisting of Term Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by the Term Lenders pursuant to Section 2.01(b).
     “Term Commitment” means, as to each Lender, its obligation to make a single
Term Loan to the Borrower pursuant to Section 2.01(b) on the Effective Date, in
an aggregate principal amount not to exceed the Dollar amount set forth opposite
such Lender’s name on Schedule 2.01 as its “Term Commitment.” The aggregate
amount of the Term Commitments as of the date hereof is $300,000,000.
     “Term Lender” means (a) at any time on or prior to the Effective Date, any
Lender that has a Term Commitment at such time, and (b) at any time after the
Effective Date, any Lender that holds a Term Loan at such time.
     “Term Loan” has the meaning specified in Section 2.01(b).
     “Term Loan Facility” means (a) at any time on or prior to the Effective
Date, the aggregate amount of the Term Commitments at such time and (b) at any
time after the Effective Date, the aggregate principal amount of the Term Loans
of all Term Lenders outstanding at such time.
     “Term Loan Facility Arranger” means Crédit Agricole CIB and UBS Securities
LLC.
     “Term Maturity Date” means June 30, 2014.
     “Term Outstanding Amount” means, as of the date of determination, the
aggregate outstanding principal amount of all Term Loans.
     “Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) (i) Consolidated Debt as of such date plus (ii) to the extent not included
in clause (i) above, all reimbursement obligations (contingent or otherwise) as
of such date in respect of Financial Letters of Credit issued upon the
application of the Parent or any of its Subsidiaries or upon which the Parent or
any of its Subsidiaries is an account party, but only to the extent the
aggregate amount of such reimbursement obligations is in excess of $15,000,000,
to (b) Consolidated EBITDA for the four fiscal quarter period most recently
ended on or prior to such date.

-38-



--------------------------------------------------------------------------------



 



     “Transactions” means, collectively, (a) the consummation of the Infrastrux
Merger, (b) the entering by the Loan Parties into Loan Documents to which they
are to be a party, (c) the Refinancing Transactions, and (d) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.
     “Type” has the meaning set forth in Section 1.04.
     “UCC” means the Uniform Commercial Code as in effect on the date hereof in
the State of New York and any successor statute. To the extent perfection of the
Collateral Agent’s security interest in any Collateral is governed by the laws
of another jurisdiction, “UCC” means (as the context requires) the Uniform
Commercial Code as in effect in the applicable jurisdiction.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “Unreimbursed Amount” has the meaning set forth in Section 2.03(c).
     “Voting Stock” means, with respect to any Person, Equity Interests of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Board of Directors (or Persons performing similar functions) of such Person.
     “Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such
Person of which Equity Interests representing 100% of the Equity Interests
(other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under applicable Legal
Requirements) are, at the time any determination is being made, owned,
controlled or held by such Person or one or more Wholly-Owned Subsidiaries of
such Person or by such Person and one or more Wholly-Owned Subsidiaries of such
Person.
     “Withholding Agent” means any Loan Party or the Administrative Agent.
     Section 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     Section 1.03 Accounting Terms; Pro Forma Calculations.
     (a) For purposes of this Agreement, all accounting terms not otherwise
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time.
     (b) If at any time any Accounting Change (as defined below) would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original

-39-



--------------------------------------------------------------------------------



 



intent thereof in light of such Accounting Change (subject to the approval of
the Majority Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
Accounting Change and (ii) the Parent shall provide to the Administrative Agent
and the Lenders a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such Accounting Change.
“Accounting Changes” means: (A) changes in accounting principles required by
GAAP and implemented by the Parent; and (B) changes in accounting principles
recommended by the Parent’s accountants and implemented by the Parent.
     (c) All pro forma computations permitted to be made hereunder giving effect
to any Acquisition, Asset Disposition or other transaction (i) shall be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether such Acquisition, Asset
Disposition or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.06(a) or 5.06(b) (or, prior to the delivery of any such financial
statements, ending with December 31, 2009 and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Debt, all in accordance
with Article 11 of Regulation S-X under the Securities Act and (ii) in the case
of any Acquisition may reflect pro forma adjustments for cost savings and
synergies (net of continuing associated expenses) to the extent such cost
savings and synergies are factually supportable and have been realized or are
reasonably expected to be realized within 365 days following such Acquisition;
provided that (A) in the case of any such pro forma computation made pursuant to
the final paragraph of the definition of the term “Consolidated EBITDA”, the
Parent shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Parent setting forth, in reasonable detail, the pro
forma computations made and, in the case of any such computation reflecting any
such cost savings and synergies, certifying that such cost savings and synergies
meet the requirements set forth in clause (ii) above, together with reasonably
detailed evidence in support thereof, and (B) if any cost savings and synergies
included in any pro forma calculations based on the expectation that such cost
savings or synergies will be realized within 365 days following such Acquisition
shall at any time cease to be reasonably expected to be so realized within such
period, then on and after such time pro forma calculations required to be made
hereunder shall not reflect such cost savings or synergies.
     Section 1.04 Classes and Types of Loans. Loans are distinguished by “Class”
and “Type”. The “Class” of a Loan refers to the determination of whether such
Loan is a Term Loan or a Revolving Advance, each of which constitutes a Class.
The “Type” of a Loan refers to the determination whether such Loan is a
Eurocurrency Rate Loan or a Base Rate Loan, each of which constitutes a Type.
     Section 1.05 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Letter
of Credit Exposure and

-40-



--------------------------------------------------------------------------------



 



amount of the Revolving Outstanding Amount. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. The Administrative Agent shall notify the Borrower,
the Issuing Bank and the Revolving Lenders of each calculation of the Dollar
Equivalent amounts of the Letter of Credit Exposure made by it on a Revaluation
Date.
     (b) For purposes of any determination under Section 6.01 or 6.02, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be converted into Dollars at currency
exchange rates in effect on the date of such determination; provided that no
Default or Event of Default shall arise as a result of any limitation set forth
in Dollars in Section 6.01 or 6.02 being exceeded solely as a result of changes
in currency exchange rates from those rates applicable at the time or times Debt
or Liens were initially incurred in reliance on the exceptions under such
Sections. For purposes of any determination under Section 6.04 or 6.05, the
amount of each payment, disposition or other applicable transaction denominated
in a currency other than Dollars shall be converted into Dollars at the currency
exchange rate in effect on the date of the consummation thereof. Such currency
exchange rates shall be the applicable rate set forth at approximately
11:00 a.m. (New York time) on such day on the applicable page of the Bloomberg
Service (or any other comparable service) reporting the exchange rates for such
currency, as determined in good faith by the Parent. For purposes of
Sections 6.15, 6.16, 6.17, 6.19 and 6.20 and the related definitions, amounts in
currencies other than Dollars shall be converted into Dollars at the currency
exchange rates then most recently used in preparing the Parent’s consolidated
financial statements.
     Section 1.06 Additional Alternative Currencies. The Borrower may from time
to time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars; provided
further that such request shall be subject to the approval of the Administrative
Agent and the Issuing Bank. Any such request shall be made to the Administrative
Agent not later than 11:00 a.m. (New York time), twenty (20) Business Days prior
to the date of the desired LC Credit Extension (or such other time or date as
may be agreed by the Administrative Agent and the Issuing Bank in their sole
discretion). The Administrative Agent shall promptly notify the Issuing Bank
thereof. The Issuing Bank shall notify the Administrative Agent, not later than
11:00 a.m. (New York time), ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency. Any failure by the Issuing Bank to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by the Issuing Bank to permit Letters of Credit to be
issued in such requested currency. If the Administrative Agent and the Issuing
Bank consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder. If
the Administrative Agent shall fail to obtain consent to any request for an
Additional Currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower.
     Section 1.07 Miscellaneous. Any terms used in this Agreement that are
defined in Article 9 of the UCC shall have the meanings assigned to those terms
by the UCC as of the date

-41-



--------------------------------------------------------------------------------



 



of this Agreement. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement
(including this Agreement), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
ARTICLE II
LOANS AND LETTERS OF CREDIT
     Section 2.01 Commitments.
     (a) Revolving Advances. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make advances (each such
advance, a “Revolving Advance”) to the Borrower in Dollars from time to time, on
any Business Day during the Revolving Availability Period, in an aggregate
principal amount not to exceed, at any time, the lesser of (i) such Revolving
Lender’s Revolving Commitment and (ii) such Revolving Lender’s Applicable
Percentage of the Revolving Sublimit; provided, however, that after giving
effect to any Revolving Borrowing, (A) the Revolving Outstanding Amount shall
not exceed the aggregate Revolving Commitments, (B) the aggregate outstanding
amount of the Revolving Advances of any Revolving Lender plus such Revolving
Lender’s Applicable Percentage of the Letter of Credit Exposure shall not exceed
such Lender’s Revolving Commitment and (C) the aggregate outstanding amount of
the Revolving Advances shall not exceed the Revolving Sublimit. Within the
limits of each Revolving Lender’s Revolving Commitment and the Revolving
Sublimit, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.01(a), prepay under Section 2.08, and reborrow under
this Section 2.01(a). Revolving Advances may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
     (b) Term Loans. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make loans (each such loan, a “Term Loan”) to
the Borrower in Dollars on the Effective Date, in an aggregate principal amount
not to exceed such Term Lender’s Term Commitment; provided, however, that after
giving effect to any Term Loan, (i)

-42-



--------------------------------------------------------------------------------



 



the Term Outstanding Amount shall not exceed the aggregate Term Commitments and
(ii) the aggregate outstanding principal amount of the Term Loans of any Term
Lender shall not exceed such Term Lender’s Term Commitment. Subject to the terms
and conditions hereof, the Borrower may prepay the Term Loans but no amount paid
or repaid with respect to the Term Loans may be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
     Section 2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
and given (i) by the Borrower to the Administrative Agent not later than
11:00 a.m. (New York time) on the third (3rd) Business Day before the date of
the proposed Borrowing (which shall be a Business Day) in the case of
Eurocurrency Rate Loans, and (ii) by the Borrower to the Administrative Agent
not later than 11:00 a.m. (New York time) on the date of the proposed Borrowing
(which shall be a Business Day) in the case of Base Rate Loans. The
Administrative Agent shall give each Applicable Lender prompt notice on the day
of receipt of timely Notice of Borrowing of such proposed Borrowing by
facsimile. Each Notice of Borrowing shall be by facsimile or telephone confirmed
promptly in writing or by electronic communication (e-mail) receipt of which is
confirmed by the Administrative Agent by facsimile or telephone, in any event,
specifying the (A) requested date of such Borrowing (which shall be a Business
Day), (B) requested Type and Class of Loans comprising such Borrowing,
(C) aggregate principal amount of such Borrowing, and (D) if such Borrowing is
to be comprised of Eurocurrency Rate Loans, the Interest Period for such Loans.
In the case of a proposed Borrowing comprised of Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Applicable Lender of the
applicable interest rate under Section 2.09, as applicable. Each Applicable
Lender shall, before 2:00 p.m. (New York time) on the date of the proposed
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at its address referred to in Section 10.02 or such
other location as the Administrative Agent may specify by notice to the
Applicable Lenders, in Same Day Funds, such Lender’s Applicable Percentage of
such Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 3.03 (and, if such Borrowing is the initial Credit Extension,
Section 3.02), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
     (b) Conversions and Continuations. Each Revolving Advance and Term Loan
initially shall be of the Type and, in the case of Eurocurrency Rate Loans,
shall have an initial Interest Period as specified in the applicable Notice of
Borrowing. Thereafter, the Borrower may elect to Convert or Continue Revolving
Advances and Term Loans, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Loan. In
order to elect to Convert or Continue Loans under this Section, the Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at its Applicable Lending Office no later than
(i) 11:00 a.m. (New York time) on the date (which shall be a Business Day) of
the requested Conversion in the case of a Conversion of a Eurocurrency Rate Loan
to a Base Rate Loan or (ii) 11:00 a.m. (New York time) at least three (3)
Business Days in advance of the date (which shall be a Business Day) of the
requested Conversion or Continuation in the case of a Conversion into, or a
Continuation of, a

-43-



--------------------------------------------------------------------------------



 



Eurocurrency Rate Loan. Each such Notice of Conversion or Continuation shall be
by facsimile or telephone confirmed promptly in writing or by electronic
communication (e-mail) receipt of which is confirmed by the Administrative Agent
by facsimile or telephone, in any event, specifying (A) the requested Conversion
or Continuation date (which shall be a Business Day), (B) the principal amount,
Class, and Type of the Loan to be Converted or Continued, (C) whether a
Conversion or Continuation is requested, and if a Conversion, into what Type of
Loan, and (D) in the case of a Conversion to, or a Continuation of, a
Eurocurrency Rate Loan, the requested Interest Period. Promptly after receipt of
a Notice of Conversion or Continuation under this paragraph, the Administrative
Agent shall provide each Applicable Lender with a copy thereof and, in the case
of a Conversion to or a Continuation of a Eurocurrency Rate Loan, notify each
Applicable Lender of the interest rate under Section 2.09. Any election to
Convert or Continue any portion of any Loan that comprises part of any Borrowing
shall be deemed to constitute an election so to Convert or Continue a
corresponding portion of each other Loan that comprises part of such Borrowing
and, for purposes other than the conditions set forth in Section 3.03, the
portion of Loans comprising part of the same Borrowing that are so Converted or
Continued shall constitute a new Borrowing.
     (c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:
     (i) At the commencement of each Interest Period for any Borrowing comprised
of Eurocurrency Rate Loans, such Borrowing shall be in an aggregate principal
amount not less than $2,000,000 and in integral multiples of $500,000 in excess
thereof; provided that a Borrowing comprised of Eurocurrency Rate Loans that
results from a Continuation of an outstanding Borrowing comprised of
Eurocurrency Rate Loans may be in an aggregate principal amount that is equal to
the aggregate principal amount of such outstanding Borrowing. At the time that
each Borrowing comprised of Base Rate Loans is made, such Borrowing shall be in
an aggregate principal amount not less than $1,000,000 and in integral multiples
of $500,000 in excess thereof; provided that any such Borrowing comprised of
Revolving Advances may be in an aggregate amount that is equal to the entire
unused amount of the aggregate Revolving Commitments.
     (ii) At no time shall there be more than ten (10) Interest Periods
applicable to outstanding Eurocurrency Rate Loans hereunder.
     (iii) If an Event of Default under Section 7.01(e) has occurred and is
continuing, or if any other Default or Event of Default has occurred and is
continuing and the Administrative Agent, at the request of a Majority Lenders,
has notified the Borrower of the election to give effect to this sentence on
account of such other Default or Event of Default, then, in each such case, so
long as such Event of Default or such Default or Event of Default is continuing,
no outstanding Loans may be Converted to or Continued as Eurocurrency Rate
Loans.
     (iv) If any Lender shall, at least one (1) Business Day prior to the
requested date of any Borrowing comprised of Eurocurrency Rate Loans, notify the
Administrative Agent and the Borrower that any Change in Law makes it unlawful,
or that any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender or its Applicable Lending Office to perform its
obligations under this Agreement to make Eurocurrency Rate Loans or to fund or
maintain Eurocurrency Rate Loans, or any

-44-



--------------------------------------------------------------------------------



 



Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or take deposits of, Dollars in the London
interbank market, then (1) such Lender’s Applicable Percentage of the amount of
such Borrowing shall be made as a Base Rate Loan of such Lender, (2) such Base
Rate Loan shall be considered part of the same Borrowing and interest on such
Base Rate Loan shall be due and payable at the same time that interest on the
Eurocurrency Rate Loans comprising the remainder of such Borrowing shall be due
and payable, and (3) any obligation of such Lender to make, Continue, or Convert
to, Eurocurrency Rate Loans, including in connection with such requested
Borrowing, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Each Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and subject to legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the effect of this paragraph, would not subject
such Lender to any unreimbursed cost or expense and would not, in the reasonable
judgment of such Lender, be otherwise materially disadvantageous to such Lender.
     (v) If the Administrative Agent is unable to determine the Eurocurrency
Rate for Eurocurrency Rate Loans comprising any requested Borrowing, the right
of the Borrower to select Eurocurrency Rate Loans for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Applicable Lenders that the circumstances causing
such suspension no longer exist, and each Loan comprising such Borrowing shall
be made as a Base Rate Loan.
     (vi) If the Majority Lenders shall, by 11:00 a.m. (New York time) at least
one (1) Business Day before the date of any requested Borrowing, notify the
Administrative Agent that the Eurocurrency Rate for Eurocurrency Rate Loans
comprising such Borrowing will not adequately reflect the cost to such Lenders
of making or funding their respective Eurocurrency Rate Loans, as the case may
be, for such Borrowing, then the Administrative Agent shall give notice thereof
to the Borrower and the Lenders and the right of the Borrower to select
Eurocurrency Rate Loans for such Borrowing or for any subsequent Borrowing shall
be suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist, and each
Loan comprising such Borrowing shall be made as a Base Rate Loan.
     (vii) If the Borrower shall fail to select the duration or Continuation of
any Interest Period for any Eurocurrency Rate Loan in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (a) or (b) above, the Administrative Agent will forthwith so notify
the Borrower and the Applicable Lenders and such affected Loans will be made
available to the Borrower on the date of such Borrowing as Base Rate Loans or,
if such affected Loans are existing Loans, will be Converted into Base Rate
Loans at the end of Interest Period then in effect.
     (viii) Revolving Advances may only be Converted or Continued as Revolving
Advances, and Term Loans may only be Converted or Continued as Term Loans.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing

-45-



--------------------------------------------------------------------------------



 



which the related Notice of Conversion or Continuation specifies is to be
comprised of Eurocurrency Rate Loans, the Borrower shall indemnify each Lender
against any loss, out-of-pocket cost or expense (other than any anticipated lost
profits) actually incurred by such Lender as a result of any failure to fulfill
on or before the date specified in such Notice of Conversion or Continuation for
such Borrowing the applicable conditions set forth in Article III, including,
without limitation, any such loss, cost or expense actually incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Loan to be made by such Lender as part of such Borrowing when
such Loan, as a result of such failure, is not made on such date.
     (e) Lender Obligations Several. The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, to make its Loan on the date of such Borrowing. No
Lender shall be responsible for the failure of any other Lender to make the Loan
to be made by such other Lender on the date of any Borrowing.
     (f) Funding by Lenders; Administrative Agents’ Reliance. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Applicable Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such Applicable
Percentage available in accordance with and at the time required in
Section 2.02(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its Applicable Percentage of such Borrowing available to the Administrative
Agent, then such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to the requested Borrowing. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its Applicable Percentage of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this subsection (f) shall be conclusive, absent manifest
error.
     Section 2.03 Letters of Credit.
     (a) Commitment. Subject to the terms and conditions set forth herein,
(i) the Issuing Bank agrees, in reliance upon the agreements of the Revolving
Lenders set forth in this Section 2.03, from time to time on any Business Day
during the period from the Effective Date until the LC Availability Termination
Date, to issue, increase, or extend the expiration date of Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrower or the Parent or any other Subsidiary (in which case the
Borrower and the Parent or

-46-



--------------------------------------------------------------------------------



 



such other Subsidiary shall be co-applicants with respect to such Letter of
Credit), in accordance with subsection (b) below, and (ii) the Revolving Lenders
severally agree to participate in Letters of Credit and any LC Disbursements
thereunder; provided that after giving effect to any LC Credit Extension with
respect to any Letter of Credit, (A) the Revolving Outstanding Amount shall not
exceed the aggregate Revolving Commitments, (B) the aggregate outstanding
principal amount of the Revolving Advances of any Revolving Lender plus such
Revolving Lender’s Applicable Percentage of the Letter of Credit Exposure shall
not exceed such Revolving Lender’s Revolving Commitment and (C) the aggregate
outstanding amount of the Revolving Advances shall not exceed the Revolving
Sublimit. Each request by the Borrower for an LC Credit Extension shall be
deemed to be a representation by the Borrower that the LC Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. Immediately upon the issuance or increase of
each Letter of Credit (including the deemed issuance of the Existing Letters of
Credit), each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Percentage times the amount of such Letter of Credit (or
such increase). No Letter of Credit will be issued, increased or extended
unless:
     (i) such Letter of Credit has an expiration date not later than the earlier
of (A) five (5) Business Days prior to the Revolving Maturity Date and (B) one
(1) year from the issuance thereof (or, in the case of an extension, one
(1) year from the extension thereof); provided that any such Letter of Credit
with a one-year tenor may expressly provide that it is renewable at the option
of the Issuing Bank for additional one-year periods (which shall in no event
extend beyond the Revolving Maturity Date), so long as such Letter of Credit is
subject to a right of the Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary of such Letter of Credit at least
thirty (30) days in advance of such renewal;
     (ii) such Letter of Credit is in form and substance acceptable to the
Issuing Bank in its reasonable discretion; and
     (iii) the Borrower, and if such Letter of Credit is for the account of the
Parent or any other Subsidiary, the Parent or such other Subsidiary, has
delivered to the Issuing Bank a completed and executed Letter of Credit
Application and a completed Letter of Credit Request.
     (b) Certain Limits on Issuing Bank’s Obligation. Notwithstanding anything
to the contrary contained herein or in any Letter of Credit Application, the
Issuing Bank shall not be under any obligation to issue any Letter of Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Legal Requirement applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with

-47-



--------------------------------------------------------------------------------



 



jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it;
     (ii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally;
     (iii) except as otherwise agreed by the Administrative Agent and the
Issuing Bank, such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency;
     (iv) in the case of any requested Letter of Credit denominated in an
Alternative Currency, the Issuing Bank does not, as of the requested issuance
date of such Letter of Credit, issue letters of credit denominated in such
currency;
     (v) any Revolving Lender is at such time a Defaulting Lender or Potential
Defaulting Lender, unless the Issuing Bank has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Issuing Bank (in
its sole discretion) with the Borrower or such Revolving Lender to eliminate the
Issuing Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to such Defaulting Lender or Potential
Defaulting Lender; or
     (vi) the requested beneficiary of such Letter of Credit does not accept
such Letter of Credit.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Bank shall notify the
Borrower and the Administrative Agent thereof. In the case of an LC Disbursement
under any Letter of Credit denominated in an Alternative Currency, the Issuing
Bank shall promptly determine the Dollar Equivalent thereof and notify the
Borrower thereof, and the Borrower shall reimburse the Issuing Bank for such LC
Disbursement in Dollars. If the Issuing Bank shall make an LC Disbursement (the
date of any such disbursement, an “Honor Date”), the Borrower shall reimburse
the Issuing Bank by paying to the Administrative Agent in Dollars the Dollar
Equivalent of the amount of such LC Disbursement not later than (A) if the
Borrower shall have received notice of such disbursement prior to 10:00 a.m.
(New York time) on any Business Day, 3:00 p.m. (New York time) on such Business
Day or (B) otherwise, 3:00 p.m. (New York time) on the Business Day immediately
following the day that the Borrower receives such notice; provided that the
Borrower may, without regard to the minimum and multiples specified in Section
2.02(c), but subject to the proviso set forth in Section 2.01(a) and the
conditions set forth in Section 3.03, request that such payment be financed with
a Revolving Borrowing and, to the extent so financed, the Borrower’s obligation
to make

-48-



--------------------------------------------------------------------------------



 



such payment shall be discharged and replaced by the resulting Revolving
Advances. If the Borrower fails to so reimburse the Issuing Bank by such time,
the Administrative Agent shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed LC Disbursement (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Applicable Percentage thereof. Any notice
given by the Issuing Bank or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
     (ii) Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make available to the Administrative Agent for the account of
the Issuing Bank, in Dollars, at the Administrative Agent’s Applicable Lending
Office, an amount in Same Day Funds equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. (New York time) on the Business Day
specified in such notice by the Administrative Agent, whereupon such Lender
shall be deemed to have made an LC Advance in satisfaction of its participation
obligation under this Section 2.03. The Administrative Agent shall remit the
funds so received to the Issuing Bank in Dollars.
     (iii) Interest accrued pursuant to Section 2.09(c) with respect to any LC
Disbursement shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender of its LC
Advance with respect to such LC Disbursement shall be for the account of such
Revolving Lender to the extent of such LC Advance.
     (iv) Each Revolving Lender’s obligation to make LC Advances to reimburse
the Issuing Bank for LC Disbursements, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Bank, the Parent, the
Borrower, any other Subsidiary or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or an Event of Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such making of an LC Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the Issuing Bank for any LC
Disbursement, together with interest as provided herein.
     (v) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Issuing Bank any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the Issuing Bank shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Issuing Bank at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Issuing Bank in

-49-



--------------------------------------------------------------------------------



 



connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s LC Advance in respect of the relevant LC Disbursement. A
certificate of the Issuing Bank submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(v) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the Issuing Bank has made an LC Disbursement and has
received from any Revolving Lender such Revolving Lender’s LC Advance in respect
of such disbursement in accordance with Section 2.03(c), if the Administrative
Agent receives for the account of the Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the Issuing Bank pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.11 (including pursuant to any
settlement entered into by the Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the Issuing Bank
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for each LC Disbursement shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit Document or any other Loan Document;
     (iii) the existence of any claim, counterclaim, setoff, defense or other
right that the Parent, the Borrower, any other Subsidiary or any other Person
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Issuing Bank or any other Person, whether in connection with
this Agreement, the Transactions or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

-50-



--------------------------------------------------------------------------------



 



     (iv) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (v) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (vi) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Parent, the Borrower,
any other Subsidiary or any other Person, or in the relevant currency markets
generally; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Parent, the
Borrower, any other Subsidiary or any other Person.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid. Without limiting
the generality of the foregoing but subject to the proviso in subsection
(f) below, it is expressly understood and agreed that the absolute and
unconditional obligation of the Borrower hereunder to reimburse each LC
Disbursement made by the Issuing Bank pursuant to a Letter of Credit will not be
excused by the gross negligence or willful misconduct of the Issuing Bank.
     (f) Role of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. None of the Issuing Bank, the
Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of the Issuing Bank shall be liable or
responsible for:
     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
     (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
     (iii) payment by the Issuing Bank against presentation of documents which
do not comply with the terms of a Letter of Credit; or

-51-



--------------------------------------------------------------------------------



 



     (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including the Issuing Bank’s own
negligence),
provided, however, that the Borrower shall have a claim against the Issuing
Bank, and the Issuing Bank shall be liable to, and shall promptly pay to, the
Borrower, to the extent of any direct, as opposed to consequential (claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Legal Requirements), damages suffered by the Borrower which the
Borrower prove were caused by (A) the Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
strictly comply with the terms of such Letter of Credit, (B) in the event the
Issuing Bank did not follow its own standard operating procedures in all
material respects or (C) the Issuing Bank has honored a Letter of Credit in
violation of, to its knowledge, applicable Legal Requirements or court order. It
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit, (x) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (y) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuing Bank. Each Revolving Lender and
the Borrower agree that, in paying any drawing under a Letter of Credit, the
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.
     (g) Cash Collateral.
     (i) Upon the request of the Administrative Agent, (A) if the Issuing Bank
has made any LC Disbursement and such disbursement has not been reimbursed by or
on behalf of the Borrower as required under Section 2.03(c)(i) or refinanced
with a Revolving Borrowing or (B) if, as of the Revolving Maturity Date, any
Letter of Credit Exposure for any reason remains outstanding, the Borrower
shall, in each case, promptly Cash Collateralize the Letter of Credit Exposure
in an amount equal to 105% of the Dollar Equivalent of the aggregate outstanding
amount of the Letter of Credit Exposure. The Administrative Agent may, at any
time and from time to time after the initial deposit of such Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of exchange rate fluctuations. Sections 2.08, 7.02 and 7.03 set
forth certain additional requirements to deliver Cash Collateral hereunder.
     (ii) If at any time that there shall exist a Defaulting Lender, promptly
upon the request of the Administrative Agent or the Issuing Bank, the Borrower
shall deliver to the

-52-



--------------------------------------------------------------------------------



 



Collateral Agent Cash Collateral in an amount equal to the Fronting Exposure at
the time (determined for the avoidance of doubt, after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by any Defaulting Lender).
     (iii) If the Borrower is required to Cash Collateralize the Letter of
Credit Exposure or Fronting Exposure pursuant to the terms hereof, then the
Borrower and the Collateral Agent shall establish the LC Cash Collateral Account
and the Borrower shall execute any documents and agreements, including the
Collateral Agent’s standard form assignment of deposit accounts and control
agreements, that the Collateral Agent reasonably requests in connection
therewith to establish the LC Cash Collateral Account and grant the Collateral
Agent an Acceptable Security Interest in such account and the funds therein. The
Borrower hereby pledges to the Collateral Agent and grants the Collateral Agent
a security interest in the LC Cash Collateral Account, whenever established, all
funds held in such LC Cash Collateral Account from time to time, and all
proceeds thereof as security for the payment of the Obligations.
     (iv) Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by any Defaulting Lender ceasing to
be a Defaulting Lender or ceasing to be a Revolving Lender) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that Cash Collateral furnished by or on behalf of
a Loan Party shall not be released during the continuance of a Default or Event
of Default and may be otherwise applied in accordance with Section 7.06.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each Financial Letter of Credit and each Performance Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each Documentary Letter of
Credit.
     (i) Conflict with Letter of Credit Documents. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Document, the
terms hereof shall control.
     (j) Letters of Credit Issued for Person other than the Borrower.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the Parent or any
Subsidiary, the Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all LC Disbursements under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of the Parent or any Subsidiary other than the Borrower inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of the Parent and such of its Subsidiaries.
     (k) Existing Letters of Credit. The Issuing Bank, the Revolving Lenders and
the Borrower agree that effective as of the Effective Date, the Existing Letters
of Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement.

-53-



--------------------------------------------------------------------------------



 



     (l) Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Revolving Lenders that agree to serve in such capacity as
provided below. The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be
construed to refer to, or to include, such Revolving Lender in its capacity as
the issuer of the relevant Letter of Credit or as an issuer of Letters of Credit
hereunder, as the context requires.
     Section 2.04 Evidence of Indebtedness; Notes. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from the Loans made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The Administrative
Agent shall also maintain accounts in which it will record (A) the amount of
each Loan made hereunder, the Class and Type thereof and, in the case of
Eurocurrency Rate Loans, the Interest Period with respect thereto, (B) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (C) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof. The entries maintained in the accounts maintained
pursuant to sentences above shall be conclusive evidence of the existence and
amounts of the Obligations therein recorded absent manifest error; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Obligations in accordance with their terms. Any
Lender may request that the Loans owing to such Lender be evidenced by a Note.
In such event, the Borrower shall execute and deliver to such Lender a Note
payable to the order of such Lender and its registered assigns. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 10.06) be represented by one or more
Notes payable to the order of the payee named therein or any assignee pursuant
to Section 10.06, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced solely in the accounts of such Lender and the
Administrative Agent.
     Section 2.05 Reductions and Increases of the Revolving Commitments.
     (a) Reduction of Revolving Commitments. The Borrower shall have the right,
upon at least five (5) Business Days’ irrevocable notice to the Administrative
Agent, to terminate in whole or reduce ratably in part the unused portion of the
Revolving Commitments; provided that each partial reduction of Revolving
Commitments shall be in the minimum aggregate amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof (or such lesser amount as may
then be outstanding); provided further that any such notice of termination or
reduction of the Revolving Commitments may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower

-54-



--------------------------------------------------------------------------------



 



(by notice to the Administrative Agent at least one (1) day prior to the
specified effective date) if such condition is not satisfied. To the extent that
a Revolving Commitment reduction would result in the Revolving Outstanding
Amount exceeding the aggregate Revolving Commitments, the Borrower shall reduce
the Revolving Outstanding Amount such that after giving effect to such reduction
such excess has been eliminated. Such reductions shall be made to the extent
necessary by first prepaying the Revolving Advances outstanding at such time,
and second depositing in the LC Cash Collateral Account an amount of cash equal
to 105% of the remaining excess to be held by the Collateral Agent as Collateral
and applied to satisfy drawings under Letters of Credit as they occur. Any
reduction or termination of the Revolving Commitments pursuant to this
Section 2.05 shall be permanent, with no obligation of the Revolving Lenders to
reinstate such Revolving Commitments and the commitment fees provided for in
Section 2.06(b) shall thereafter be computed on the basis of the Revolving
Commitments as so reduced. The Administrative Agent shall give each Revolving
Lender prompt notice of any commitment reduction or termination. If after giving
effect to any reduction of Revolving Commitments under this Section 2.05(a), the
Revolving Sublimit exceeds the aggregate Revolving Commitments as so reduced,
the Revolving Sublimit shall be automatically reduced by the amount of such
excess.
     (b) Increase in Revolving Commitments.
     (i) At any time after the Interim Period and prior to the 365th day
preceding the Revolving Maturity Date, the Borrower may effectuate one or more
increases (but no more than three (3) increases in total) in the aggregate
Revolving Commitments (each such increase being a “Commitment Increase”), by
designating either one or more of the existing Revolving Lenders (each of which,
in its sole discretion, may determine whether and to what degree to participate
in such Commitment Increase) or one or more other banks or other financial
institutions (reasonably acceptable to the Administrative Agent and the Issuing
Bank) that at the time agree, in the case of any such bank or financial
institution that is an existing Revolving Lender to increase its Revolving
Commitment as such Revolving Lender shall so select (an “Increasing Lender”)
and, in the case of any other such bank or financial institution (an “Additional
Lender”), to become a party to this Agreement; provided, however, that (A) each
Commitment Increase shall be of at least $5,000,000, (B) the aggregate amount of
all Commitment Increases shall not exceed $75,000,000 and (C) the aggregate
Revolving Commitments, after giving effect to all Commitment Increases, shall
not exceed $250,000,000. The sum of the increases in the Revolving Commitments
of the Increasing Lenders plus the Revolving Commitments of the Additional
Lenders upon giving effect to a Commitment Increase shall not, in the aggregate,
exceed the amount of such Commitment Increase. The Borrower shall provide prompt
notice of any proposed Commitment Increase pursuant to this Section 2.05(b) to
the Administrative Agent. This Section 2.05(b) shall not be construed to create
any obligation on any of the Administrative Agent or any of the Revolving
Lenders to advance or to commit to advance any credit to the Borrower or to
arrange for any other Person to advance or to commit to advance any credit to
the Borrower.
     (ii) A Commitment Increase shall become effective upon (A) the receipt by
Administrative Agent of (1) an agreement in form and substance reasonably
satisfactory to the Administrative Agent signed by the Borrower, each Increasing
Lender and each

-55-



--------------------------------------------------------------------------------



 



Additional Lender, setting forth the Revolving Commitments of each such Lender
to be effected pursuant to such Commitment Increase and setting forth the
agreement of each Additional Lender to become a party to this Agreement as a
Revolving Lender and to be bound by all the terms and provisions hereof binding
upon each Revolving Lender, and (2) such evidence of appropriate authorization
on the part of the Loan Parties with respect to such Commitment Increase as the
Administrative Agent may reasonably request, (B) the funding by each Increasing
Lender and Additional Lender of the Revolving Advances to be made by each such
Lender to effect the prepayment requirement set forth in Section 2.08(c)(iii),
and (C) receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower stating that, as of the date of effectiveness of such
Commitment Increase, both before and after giving effect to such Commitment
Increase, (x) no Default or Event of Default has occurred and is continuing,
(y) all representations and warranties made by the Loan Parties in this
Agreement are true and correct in all material respects, except to the extent
any such representation and warranty relates to an earlier date, in which case
such representation and warranty is true and correct in all material respects as
of such earlier date (provided, in each case, that to the extent any such
representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty is true and
correct in all respects as of such date or such earlier date, as the case may
be) and (z) after giving pro forma effect to such Commitment Increase, the Total
Leverage Ratio will be less than or equal to 2.75 to 1.00, together with the
calculations demonstrating such pro forma compliance.
     (iii) Notwithstanding any provision contained herein to the contrary, from
and after the date of any Commitment Increase, all calculations and payments of
interest on the Revolving Advances shall take into account the actual Revolving
Commitment of each Revolving Lender and the principal amount outstanding of each
Revolving Advance made by such Revolving Lender during the relevant period of
time.
     Section 2.06 Fees.
     (a) Agency Fees. The Borrower agrees to pay to the Administrative Agent the
fees as separately agreed upon by the Borrower in the Fee Letters.
     (b) Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the Applicable Commitment Fee
Rate times the actual daily amount by which the aggregate Revolving Commitments
exceed the Revolving Outstanding Amount. The commitment fee shall accrue at all
times during the Revolving Availability Period, including at any time during
which one or more of the conditions in Article III is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Effective Date, and on the last day of the Revolving Availability Period.
     (c) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent, for the account of each Revolving Lender in accordance with its
Applicable Percentage, in Dollars, (i) a per annum letter of credit fee for each
Documentary Letter of Credit or Financial Letter of Credit equal to the
Applicable Margin for Revolving Advances that are Eurocurrency Rate Loans and
(ii) a per annum letter of credit fee for each Performance Letter of Credit
equal to the

-56-



--------------------------------------------------------------------------------



 



Applicable Margin for Performance Letters of Credit, in each case times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, that any letter of credit fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit shall be
payable, to the maximum extent permitted by applicable law, to the other
Revolving Lenders in accordance with the upward adjustments in their respective
Applicable Percentage allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, being retained by the
Borrower for its own account or, to the extent any Fronting Exposure shall then
be outstanding, being payable to the Issuing Bank for its own account to the
extent such fee relates to the amount of such Fronting Exposure. Each letter of
credit fee shall be payable quarterly in arrears on or before the later of
(A) the last Business Day of each March, June, September and December and
(B) five (5) Business Days after receipt by the Borrower of an invoice therefor,
commencing with the first such date to occur after the Effective Date, until the
earlier of its expiration date or the Revolving Maturity Date.
     (d) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. The Borrower shall pay directly to the Issuing Bank for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, equal to 0.25%
per annum times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit. Each such fee shall be payable quarterly in arrears
on or before the later of (i) the last Business Day of each March, June,
September and December and (ii) five (5) Business Days after receipt by the
Borrower of an invoice therefor, commencing with the first such date to occur
after the Effective Date, until the earlier of its expiration date or the
Revolving Maturity Date. In addition to the foregoing fees, the Borrower agrees
to pay to the Issuing Bank all customary transaction costs and fees charged by
the Issuing Bank in connection with the issuance, amendment, renewal, extension,
advising, confirmation or transfer of a Letter of Credit for the Borrower’s
account, such costs and fees to be due and payable on the date specified by the
Issuing Bank in the invoice for such costs and fees.
     (e) Term Loan Original Issue Discount. Notwithstanding anything to the
contrary contained herein (and without affecting any other provisions hereof),
the funded portion of each Term Loan to be made on the Effective Date (i.e., the
amount advanced to the Borrower on the Effective Date) shall be equal to 94% of
the principal amount of such Term Loan (it being agreed, in each case, that the
full principal amount of each such Term Loan shall be the “initial” principal
amount of such Term Loan and deemed outstanding on the Effective Date and the
Borrower shall be obligated to repay 100% of the principal amount of each such
Term Loan as provided hereunder).
     (f) Generally. All such fees shall be paid on the dates due, in immediately
available Dollars to the Administrative Agent for distribution, if and as
appropriate, among the Revolving Lenders, except that the fees payable pursuant
to Section 2.06(d) shall be paid directly to the Issuing Bank. Once paid, absent
manifest error, none of these fees shall be refundable under any circumstances.
     Section 2.07 Repayment.
     (a) Revolving Advances and Reimbursement Obligations. The Borrower hereby
unconditionally promises to repay the outstanding principal amount of the
Revolving Advances and any outstanding Reimbursement Obligations on the
Revolving Maturity Date.

-57-



--------------------------------------------------------------------------------



 



     (b) Term Loans.
     (i) The Borrower hereby promises to repay Term Borrowings on
(A) December 31, 2010, an aggregate principal amount (as such amount may be
adjusted pursuant to Section 2.07(b)(ii)) equal to 0.25% of the aggregate
principal amount of the Term Borrowings made on the Effective Date and (B) the
last day of each March, June, September and December, beginning with March 31,
2011 and ending with the last such day to occur prior to the Term Maturity Date,
in an aggregate principal amount for each such date (as such amount may be
adjusted pursuant to Section 2.07(b)(ii)) equal to 1.25% of the aggregate
principal amount of the Term Borrowings made on the Effective Date.
     (ii) Any prepayment of a Term Borrowing made pursuant to Section 2.08(b)
shall be applied to reduce, first, the subsequent scheduled repayments of the
Term Borrowings to be made pursuant to Section 2.07(b)(i) in the direct
chronological order of such scheduled repayments, until the payment due on the
next four (4) such scheduled repayments to be made pursuant to such Section
after such prepayment shall have been discharged, and then to the remaining
scheduled repayments of the Term Borrowings under Section 2.07(b)(i) ratably
based on the amount of such scheduled repayments. Any prepayment of a Term
Borrowing made pursuant to Section 2.08(c) shall be applied to reduce the
subsequent scheduled repayments of the Term Borrowings to be made pursuant to
Section 2.07(b)(i) in the inverse chronological order of such scheduled
repayments.
     (iii) To the extent not previously repaid or prepaid, the Borrower hereby
promises to repay the aggregate principal amount of all Term Loans on the Term
Maturity Date.
     Section 2.08 Prepayments.
     (a) Right to Prepay. Subject to the terms and conditions provided in this
Agreement, including in this Section 2.08, the Borrower may prepay any principal
amount of any Loan.
     (b) Optional.
     (i) The Borrower may elect to prepay, in whole or in part, any of the
Revolving Borrowings owing by it to the Revolving Lenders, after giving prior
written notice of such election by (i) 11:00 a.m. (New York time) at least three
(3) Business Days before such prepayment date in the case of Revolving
Borrowings which are comprised of Eurocurrency Rate Loans, and (ii) 11:00 a.m.
(New York time) on the date of such prepayment (which shall be a Business Day),
in the case of Revolving Borrowings which are comprised of Base Rate Loans, in
each case to the Administrative Agent stating the proposed date and aggregate
principal amount of such prepayment. If any such notice is given, the
Administrative Agent shall give prompt notice thereof to each Applicable Lender,
and the Borrower shall prepay the Loans comprising part of such Revolving
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice; provided, however, that each partial
prepayment of any Revolving Borrowing shall be in an aggregate principal amount
not less than $2,500,000

-58-



--------------------------------------------------------------------------------



 



and in integral multiples of $500,000 in excess thereof. Notwithstanding the
foregoing, any notice given under this Section 2.08(b)(i) may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent at least one (1) day prior to the specified date of
prepayment) if such condition is not satisfied and, if so revoked, no prepayment
on account of such notice shall be required to be made by the Borrower
hereunder.
     (ii) The Borrower may elect to prepay, in whole or in part, any of the Term
Borrowings owing by it to the Term Lenders, after giving prior written notice of
such election by (i) 11:00 a.m. (New York time) at least three (3) Business Days
before such prepayment date in the case of Term Borrowings which are comprised
of Eurocurrency Rate Loans, and (ii) 11:00 a.m. (New York time) on the date of
such prepayment (which shall be a Business Day), in the case of Term Borrowings
which are comprised of Base Rate Loans, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment. If
any such notice is given, the Administrative Agent shall give prompt notice
thereof to each Applicable Lender, and the Borrower shall prepay the Loans
comprising part of such Term Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice;
provided, however, that each partial prepayment of any Term Borrowing shall be
in an aggregate principal amount not less than $2,500,000 and in integral
multiples of $500,000 in excess thereof. Notwithstanding the foregoing, any
notice given under this Section 2.08(b)(ii) may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent at least one (1) day prior to the specified date of
prepayment) if such condition is not satisfied and, if so revoked, no prepayment
on account of such notice shall be required to be made by the Borrower
hereunder. Each such prepayment shall be accompanied by a prepayment premium
equal to (1) prior to the first anniversary of the Closing Date, 2.00% of the
principal amount of Term Loans then being prepaid and (2) on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, 1.00% of the principal amount of Term Loans then being prepaid. No
prepayment premium will apply to prepayments of Term Loans occurring on or after
the second anniversary of the Closing Date.
     (c) Mandatory Prepayments of Loans.
     (i) Deficiency Based on Revolving Sublimit. On any date on which the sum of
the aggregate Revolving Advances is greater than the Revolving Sublimit, the
Borrower shall make a mandatory prepayment of the Revolving Advances.
     (ii) Reduction of Commitments. On the date of each reduction of the
aggregate Revolving Commitments pursuant to Section 2.05(a), the Borrower shall
make a prepayment in respect of the outstanding amount of the Revolving
Advances, or if the Revolving Advances have been repaid in full, make deposits
into the LC Cash Collateral Account to provide Cash Collateral for the Letter of
Credit Exposure to the extent, if any, that the Revolving Outstanding Amount
exceeds the aggregate Revolving Commitments, as so reduced.

-59-



--------------------------------------------------------------------------------



 



     (iii) Commitment Increase. On the date of each Commitment Increase pursuant
to Section 2.05(b), the Borrower shall make a prepayment in respect of the
outstanding amount of the Revolving Advances to the extent necessary to keep the
outstanding Revolving Advances ratable to reflect the revised Applicable
Percentages arising from such Commitment Increase. Any prepayment made by
Borrower in accordance with this clause (iii) may be made with the proceeds of
Revolving Advances made by some or all the Revolving Lenders in connection the
Commitment Increase occurring simultaneously with the prepayment.
     (iv) Currency Risks. On each Revaluation Date, the Administrative Agent
shall determine the Dollar Equivalent of the Revolving Outstanding Amount. If,
on any Revaluation Date, the Dollar Equivalent of the Revolving Outstanding
Amount exceeds the aggregate Revolving Commitments then in effect, then the
Administrative Agent shall give notice thereof to the Borrower and the Revolving
Lenders. Within two (2) Business Days after the Borrower has received notice
thereof, the Borrower shall make a prepayment in respect of the outstanding
amount of the Revolving Advances, or if the Revolving Advances have been repaid
in full, make deposits into the LC Cash Collateral Account to provide Cash
Collateral for the Letter of Credit Exposure, such that after giving effect to
such prepayment or provision, the Revolving Outstanding Amount does not exceed
the aggregate Revolving Commitments then in effect.
     (v) Asset Dispositions; Event of Loss. If the Parent or any of its
Subsidiaries shall at any time or from time to time make an Asset Disposition or
suffer an Event of Loss, then (A) the Borrower shall promptly notify the
Administrative Agent of such Asset Disposition or Event of Loss (including the
amount of the estimated Net Proceeds to be received by the Parent and/or any of
its Subsidiaries in respect thereof) and (B) promptly upon receipt by the Parent
and/or any of its Subsidiaries of the Net Proceeds of such Asset Disposition or
such Event of Loss (unless the Parent has delivered a Reinvestment Notice to the
Administrative Agent), the Borrower shall prepay the Loans in an aggregate
principal amount equal to 100% of such Net Proceeds; provided, however, that if,
on the Reinvestment Prepayment Date in respect of any Reinvestment Event, the
Reinvestment Prepayment Amount in respect of such Reinvestment Event shall
exceed zero, the Borrower shall prepay the Loans in an aggregate principal
amount equal to such Reinvestment Prepayment Amount. Any Net Proceeds with
respect to which a Reinvestment Notice shall have been delivered as described
above shall be required, prior to the earlier of (i) the application thereof to
make any Qualified Investment and (ii) the application thereof to make a
prepayment under this paragraph, to be deposited into a Collateral Agent Account
or another deposit account that is subject to an Account Control Agreement. Each
such prepayment of Term Loans pursuant to this Section 2.08(c)(v) shall be
accompanied by a prepayment premium equal to (1) prior to the first anniversary
of the Closing Date, 2.00% of the principal amount of Term Loans then being
prepaid and (2) on or after the first anniversary of the Closing Date but prior
to the second anniversary of the Closing Date, 1.00% of the principal amount of
Term Loans then being prepaid. No prepayment premium will apply to prepayments
of Term Loans occurring on or after the second anniversary of the Closing Date.

-60-



--------------------------------------------------------------------------------



 



     (vi) Debt Issuance. Promptly upon the receipt by the Parent or any of its
Subsidiaries of any Net Debt Proceeds, the Borrower shall prepay Loans in an
aggregate principal amount equal to 100% of such Net Debt Proceeds. Each such
prepayment of Term Loans pursuant to this Section 2.08(c)(vi) shall be
accompanied by a prepayment premium equal to (1) prior to the first anniversary
of the Closing Date, 2.00% of the principal amount of Term Loans then being
prepaid and (2) on or after the first anniversary of the Closing Date but prior
to the second anniversary of the Closing Date, 1.00% of the principal amount of
Term Loans then being prepaid. No prepayment premium will apply to prepayments
of Term Loans occurring on or after the second anniversary of the Closing Date.
     (vii) Equity Issuance. Promptly upon receipt by the Parent of any Equity
Issuance Proceeds, the Borrower shall prepay Loans in an aggregate principal
amount equal to (x) during the Interim Period, 75% of such Equity Issuance
Proceeds and (y) otherwise, 50% of such Equity Issuance Proceeds; provided,
however, that no prepayment or deposit shall be required to be made in respect
of a receipt of any Equity Issuance Proceeds after the end of the Interim Period
if the Total Leverage Ratio as of the end of the fiscal quarter most recently
ended prior to such receipt is less than 2.75 to 1.00. Each such prepayment of
Term Loans pursuant to this Section 2.08(c)(vii) shall be accompanied by a
prepayment premium equal to (1) prior to the first anniversary of the Closing
Date, 2.00% of the principal amount of Term Loans then being prepaid and (2) on
or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date, 1.00% of the principal amount of Term Loans
then being prepaid. No prepayment premium will apply to prepayments of Term
Loans occurring on or after the second anniversary of the Closing Date.
     (viii) Excess Cash Flow. Within five (5) Business Days after financial
statements have been delivered pursuant to Section 5.06(a), the Borrower shall
prepay the Term Loans in an aggregate principal amount equal to (x) 75% of
Excess Cash Flow for the most recent fiscal year covered by such financial
statements less (y) the aggregate principal amount of any voluntary prepayment
of Term Borrowings made by the Borrower pursuant to Section 2.08(b) during such
fiscal year, excluding any such voluntary prepayments to the extent financed
with the incurrence of Long-Term Debt.
     (d) Accrued Interest; Ratable Payments; Effect of Notice. Each prepayment
pursuant to this Section 2.08 shall be accompanied by accrued interest on the
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.10 as a result of such prepayment being made on
such date. Each payment of any Loan pursuant to this Section 2.08 or any other
provision of this Agreement shall be made in a manner such that all Loans
comprising part of the same Borrowing are paid in whole or ratably in part.
Except as provided in Section 2.08(b), all notices given pursuant to this
Section 2.08 shall be irrevocable and binding upon the Borrower.
     (e) Application of Payments. All prepayments of Loans made pursuant to
Section 2.08(c), other than prepayments made pursuant to Sections 2.08(c)(i) –
(iv) and (viii), shall be applied in the following order:

-61-



--------------------------------------------------------------------------------



 



First, to the prepayment of the Term Loans, until all such Term Loans are repaid
in full, in accordance with Section 2.07(b)(ii); provided, however, that a Term
Lender may, pursuant to procedures to be established by the Administrative
Agent, decline to have any such prepayment be applied to its Term Loans, in
which case the amounts so declined shall be applied to the prepayment of the
Revolving Advances as set forth below or, if the Revolving Advances have been
repaid in full, shall be deposited as Cash Collateral for the Letter of Credit
Exposure in accordance with the relevant provisions of Section 2.08(c); and
Second, to the prepayment of all Revolving Advances until all such Revolving
Advances are repaid in full.
All prepayments of Loans required under Section 2.08(c)(i) –(iv) and (viii)
shall be applied as set forth in such Sections.
     Section 2.09 Interest.
     (a) Loans. The Borrower shall pay interest on the unpaid principal amount
of each Loan made by each Lender to it from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum:
     (i) Base Rate Loans. If such Loan is a Base Rate Loan, a rate per annum
equal to the Adjusted Base Rate plus the Applicable Margin for Base Rate Loans,
payable quarterly in arrears on the last Business Day of each calendar quarter
and on the date such Base Rate Loan shall be paid in full.
     (ii) Eurocurrency Rate Loans. If such Loan is a Eurocurrency Rate Loan, a
rate per annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Margin for Eurocurrency Rate Loans, payable in arrears on the last
day of such Interest Period, and, in the case of Interest Periods of greater
than three months, on each Business Day which occurs at three month intervals
from the first day of such Interest Period.
     (b) Additional Interest on Eurocurrency Rate Loans. The Borrower shall pay
to each Lender, so long as any such Lender shall be required under regulations
of the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of any Eurocurrency Rate Loan of such Lender at
an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurocurrency Rate for the Interest Period for such Loan from
(ii) the rate obtained by dividing such Eurocurrency Rate by a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for such
Eurocurrency Rate Loans for such Interest Period, payable on each date on which
interest is payable on such Loan. Such additional interest payable to any Lender
shall be determined by such Lender and notified to the Borrower through the
Administrative Agent (such notice to include the calculation of such additional
interest, which calculation shall be conclusive absent manifest error, and be
accompanied by any evidence indicating the need for such additional interest as
the Borrower may reasonably request).

-62-



--------------------------------------------------------------------------------



 



     (c) LC Disbursements. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unreimbursed amount thereof shall bear
interest, for each day from the date such LC Disbursement is made to the date
that such LC Disbursement is reimbursed in full by or on behalf of the Borrower
or refinanced with a Revolving Borrowing, at the rate per annum then applicable
to Revolving Advances that are Base Rate Loans; provided that if the Borrower
shall have failed to reimburse such LC Disbursement by the time it is required
to do so pursuant to Section 2.03(c)(i), interest on such unreimbursed amount
shall be subject to Section 2.09(e).
     (d) Usury Recapture. In the event the rate of interest chargeable under
this Agreement at any time (calculated after giving affect to all items charged
which constitute “interest” under applicable Legal Requirements, including fees
and margin amounts, if applicable) is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Loans, the total amount of interest paid or
accrued under the terms of this Agreement and the Loans is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable Legal Requirements, pay
the Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Loans if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on its Loans if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid under this Agreement on its Loans.
In the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum Rate, such excess amount shall, to the extent permitted by
law, be applied to the reduction of the principal balance of the Loans, and if
no such principal is then outstanding, such excess or part thereof remaining
shall be paid to the Borrower. In determining whether the interest contracted
for, charged, or received by a Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Legal Requirements, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     (e) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee, reimbursement of an LC Disbursement or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan or any LC Disbursement, 2% per annum
plus the rate otherwise applicable to such Loan or LC Disbursement as provided
in the preceding paragraphs of this Section 2.09 or (ii) in the case of any
other amount, 2% per annum plus the rate applicable to Revolving Advances that
are Base Rate Loans as provided in Section 2.09(a)(i).

-63-



--------------------------------------------------------------------------------



 



     (f) Retroactive Adjustments of Applicable Margin and Applicable Commitment
Fee Rate. In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.06 is shown to be inaccurate (regardless of
whether this Agreement or any of the Commitments or Loans are in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin or Applicable Commitment
Fee Rate for any period (an “Applicable Period”) than the Applicable Margin or
Applicable Commitment Fee Rate, as the case may be, applied for such Applicable
Period, then (i) the Borrower shall promptly deliver to the Administrative Agent
a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin and the Applicable Commitment Fee Rate shall be determined as
if the higher Applicable Margin or Applicable Commitment Fee Rate, as the case
may be, that would have applied were applicable for such Applicable Period and
(iii) the Borrower shall immediately, without further action by the
Administrative Agent, any Lender or the Issuing Bank, pay to the Administrative
Agent for the account of the Applicable Lenders or the Issuing Bank, as the case
may be, an amount equal to the excess of the interest and fees that should have
been paid for such Applicable Period over the amount of interest and fees
actually paid for such Applicable Period. This Section 2.09(f) shall not limit
the rights of the Administrative Agent, any Lender or the Issuing Bank with
respect to Section 2.09(e) and Article VII. The Borrower’s obligations under
this Section 2.09(f) shall survive the termination of the Commitments and the
repayment of all Obligations hereunder.
     Section 2.10 Breakage Costs.
     (a) Funding Losses. In the case of any Borrowing which the related Notice
of Borrowing specifies is to be comprised of Eurocurrency Rate Loans, the
Borrower hereby indemnifies, and agrees to indemnify, each Lender against any
loss, out-of-pocket cost, or expense (other than any lost profit) incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any such
loss, cost, or expense incurred by reason of the liquidation or redeployment of
deposits or other funds acquired by such Lender to fund the Eurocurrency Rate
Loan to be made by such Lender as part of such Borrowing when such Eurocurrency
Rate Loan, as a result of such failure, is not made on such date.
     (b) Prepayment Losses. If (i) any payment of principal of any Eurocurrency
Rate Loan is made other than on the last day of the Interest Period for such
Loans as a result of any prepayment, payment pursuant to Section 2.08, the
acceleration of the maturity of the Obligations, or for any other reason or
(ii) the Borrower fails to make a principal or interest payment with respect to
any Eurocurrency Rate Loan on the date such payment is due and payable, the
Borrower shall, within three (3) Business Days of any written demand sent by the
Administrative Agent on behalf of a Lender to the Borrower, pay to the
Administrative Agent for the benefit of such Lender any amounts determined by
such Lender to be required to compensate such Lender for any additional losses,
out-of-pocket costs, or expenses (other than any anticipated lost profits) which
it may reasonably incur as a result of such payment or nonpayment, including,
without limitation, any such loss, cost, or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Loans.

-64-



--------------------------------------------------------------------------------



 



     (c) Assignment Losses. If any assignment of a Eurocurrency Rate Loan is
made other than on the last day of the Interest Period for such Loan as a result
of a request by the Borrower pursuant to clause (e) of Section 2.16, the
Borrower shall, within three (3) Business Days of any written demand sent by the
Administrative Agent on behalf of the Lender that is the assignee thereof to the
Borrower, pay to the Administrative Agent for the benefit of such Lender any
amounts determined by such Lender to be required to compensate such Lender for
any additional losses, out-of-pocket costs, or expenses (other than any
anticipated lost profits) which it may reasonably incur as a result of such
assignment, including, without limitation, any such loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Loan.
     (d) Certificate. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.10
shall be delivered to the Borrower and the Administrative Agent and shall be
conclusive absent manifest error.
     Section 2.11 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate
Reserve Percentage), or the Issuing Bank; or
     (ii) impose on any Lender, the Issuing Bank, or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender, the Issuing Bank, or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank (whether of principal, interest or any other
amount) then, upon request of such Lender or the Issuing Bank, the Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of

-65-



--------------------------------------------------------------------------------



 



Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or any of their respective holding companies, as the
case may be, as specified in paragraph (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     (e) Designation of Alternative Applicable Lending Office. Each Lender and
the Issuing Bank agrees to use commercially reasonable efforts (consistent with
its respective internal policies and subject to legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the effect of this Section 2.11, would not
subject such Lender to any unreimbursed cost or expense and would not, in the
reasonable judgment of such Lender or Issuing Bank, as applicable, be otherwise
materially disadvantageous to such Lender or Issuing Bank.
     Section 2.12 Payments and Computations.
     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement prior to the time expressly required hereunder (or, if no such time is
expressly required, not later than 12:00 noon (New York time)) on the day when
due to the Administrative Agent at the Administrative Agent’s Applicable Lending
Office in immediately available funds; provided that payments specified to be
made directly to the Issuing Bank or any other Person, including payments
pursuant to Sections 2.10, 2.11, 2.13 and 10.04, shall be made directly to the
Persons entitled thereto. Each Loan shall be repaid and each payment of interest
thereon shall be paid in Dollars. All payments shall be made without setoff,
deduction, or counterclaim. The Administrative Agent will, promptly after
receipt by it of any payment for the account of any other Person, and in any
event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds to the appropriate recipient.

-66-



--------------------------------------------------------------------------------



 



     (b) Computations. All computations of interest based on the Prime Rate
shall be made by the Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Federal Funds Effective Rate or the Eurocurrency Rate and of fees shall be made
by the Administrative Agent, on the basis of a year of 360 days, in each case
for the actual number of days (including the first day, but excluding the last
day) occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.
     (d) Agent Reliance. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank, in Same Day Funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to any Lender or Borrower with
respect to any amount owing under this clause (d) shall be conclusive, absent
manifest error
     Section 2.13 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by any
Legal Requirement to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with Legal
Requirements.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Legal Requirements.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after demand

-67-



--------------------------------------------------------------------------------



 



therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, on or with
respect to any payment by or on account of any obligation of any Loan Party
hereunder, whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Legal Requirements or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Legal Requirements or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender or the Issuing Bank if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by Legal
Requirements or reasonably requested by the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender or the Issuing Bank is subject to backup withholding or
information reporting requirements.
     (f) Without limiting the generality of the foregoing, each Lender agrees to
deliver to the Borrower and the Administrative Agent applicable forms,
certificates or documents, including IRS Form W-9 (in the case of a Lender that
is not a Foreign Lender), as may be required under the Code or other Legal
Requirements as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax. Each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (i) two duly completed copies of IRS Form W-8BEN or Internal Revenue
Service Form W-8IMY (with applicable attachments) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,
     (ii) two duly completed copies of IRS Form W-8ECI,

-68-



--------------------------------------------------------------------------------



 



     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code,
(x) a certificate to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (D) conducting a trade or business in the United States of
America with which the relevant payments are effectively connected and (y) two
duly completed copies of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8IMY (with applicable attachments),
     (iv) in the case of a Foreign Lender that is not the beneficial owner of
payments made hereunder or under any other Loan Document (including a
partnership of a participating Lender) (x) an IRS Form W-8IMY on behalf of
itself and (y) the relevant form prescribed in this Section 2.13(f) that would
be required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; or
     (v) any other form prescribed by Legal Requirements as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Legal Requirements to permit the Borrower to determine the withholding or
deduction required to be made.
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Withholding Agent (A) a certification signed by an authorized officer thereof
and (B) other documentation reasonably requested by the Withholding Agent
sufficient for the Withholding Agent to comply with its obligations under FATCA
and to determine whether such Lender has complied with such applicable reporting
requirements.
     (g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available

-69-



--------------------------------------------------------------------------------



 



its tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.
     Section 2.14 Sharing of Payments, Etc. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations than the proportion received by any other Lenders, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this Section 2.14 shall
not be construed to apply to (x) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant. Each Loan Party consents to the foregoing and agrees,
to the extent it may effectively do so under Legal Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.
     Section 2.15 Applicable Lending Offices. Each Lender may book its Loans at
any Applicable Lending Office selected by such Lender and may change its
Applicable Lending Office from time to time. All terms of this Agreement shall
apply to any such Applicable Lending Office and the Loans shall be deemed held
by each Lender for the benefit of such Applicable Lending Office. Each Lender
may, by written notice to the Administrative Agent and the Borrower designate
replacement or additional Applicable Lending Offices through which Loans will be
made by it and for whose account repayments are to be made.
     Section 2.16 Replacement of Lenders. If (a) any Lender provides a notice
under Section 2.02(c)(iv), (b) any Lender requests compensation under
Section 2.11, (c) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.13, (d) any Lender becomes a Defaulting Lender or a Potential
Defaulting Lender, or (e) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination that under Section 10.01 requires
the consent of all the Lenders (or all the affected Lenders or all the Lenders
of the affected Class) and with respect to which the Majority Lenders (or, in
circumstances where Section 10.01 does not require the consent of the Majority
Lenders, a majority in interest of the Lenders of the affected Class) shall have
granted their consent, then the Borrower may, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.06), all its interests, rights and obligations under this Agreement
and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from such Lender becoming a Defaulting Lender or a
Potential Defaulting Lender or

-70-



--------------------------------------------------------------------------------



 



from a failure to provide a consent, all its interests, rights and obligations
under this Agreement and the other Loan Documents as a Lender of a particular
Class) to an Eligible Assignee that shall assume such obligations (which may be
another Lender, if a Lender accepts such assignment and delegation); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, delayed or
conditioned, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and LC Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder as a Lender
(or as a Lender of a particular Class, as applicable), from the assignee or the
Borrower, (iii) in the case of any such assignment and delegation resulting from
a claim for compensation under Section 2.11 or payments required to be made
pursuant to Section 2.13, such assignment will result in a reduction in such
compensation or payments, and (iv) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected, and (E) that no
more than 25% of the aggregate Commitments can be assigned to such other Lenders
or Eligible Assignees pursuant to this Section 2.16 at any one time. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver or consent by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
have ceased to apply.
     Section 2.17 Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
     (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 10.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.07 or 2.08, or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 7.05),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
     (A) first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder;
     (B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank hereunder;
     (C) third, if so determined by the Administrative Agent or requested by the
Issuing Bank, to be held as Cash Collateral for future funding obligations of
such Defaulting Lender of any participation in any Letter of Credit;

-71-



--------------------------------------------------------------------------------



 



     (D) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
     (E) fifth, if so determined by the Administrative Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement;
     (F) sixth, to the payment of any amounts owing to the Lenders or the
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement;
     (G) seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and
     (H) eighth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Advances in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) in the case of such
Loans, such Loans were made at a time when the conditions set forth in
Section 3.03 were satisfied or waived, such payment shall be applied solely to
pay the Loans and LC Advances of all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans or LC Advances of such
Defaulting Lender.
     Any payments, prepayments or other amounts paid or payable to any
Defaulting Lender that are applied (or held) to pay amounts owed by such
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents to the foregoing.
     (iii) Certain Fees. Such Defaulting Lender shall not be entitled to receive
any commitment fee pursuant to Section 2.06(b) or any letter of credit fee
pursuant to Section 2.06(c) for any period during which such Lender is a
Defaulting Lender (and, except as otherwise provided in Section 2.06(c), the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender).
     (iv) Reallocation of Ratable Portions to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, solely for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.03,
the “Applicable Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Revolving

-72-



--------------------------------------------------------------------------------



 



Commitment of such Defaulting Lender; provided, that (A) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (B) the aggregate
obligation of any non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Commitments of such non-Defaulting Lender minus (2)
the aggregate Revolving Advances of such non-Defaulting Lender.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the Issuing Bank agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Revolving
Advances of the other Revolving Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving
Advances and participations in Letters of Credit to be held on a pro rata basis
by the Revolving Lenders in accordance with their Applicable Percentages
(without giving effect to clause (a)(iv) above), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
     (c) Replacement of Defaulting Lenders. If any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to be replaced in
accordance with Section 2.16.
     (d) Termination of Defaulting Lender Revolving Commitment. The Borrower may
terminate the unused amount of the Revolving Commitment of a Defaulting Lender
upon not less than three (3) Business Days’ prior notice to the Administrative
Agent (which will promptly notify the Revolving Lenders thereof), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank or any Lender may have
against such Defaulting Lender.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall
become effective upon the satisfaction of the following conditions precedent on
the Closing Date:
     (a) Documentation. The Administrative Agent shall have received the
following:
     (i) this Agreement, executed by the Borrower, the Initial Guarantors and
each of the other parties hereto as of the Closing Date, and all attached
Exhibits and Schedules;

-73-



--------------------------------------------------------------------------------



 



     (ii) a certificate of the Secretary or Assistant Secretary of each Initial
Loan Party dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the Organization Documents of such Initial Loan Party,
including all amendments thereto, as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in clause
(B) below, certified by the Secretary of State (or equivalent Governmental
Authority) of the state of its organization, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors (or
Persons performing similar functions) of such Initial Loan Party authorizing the
Transactions to be entered into by such Initial Loan Party and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or other
equivalent Organization Documents of such Initial Loan Party have not been
amended since the date of the last amendment thereto shown on the certified copy
thereof furnished pursuant to clause (A) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document, Notices of
Borrowing or any other document delivered in connection herewith on behalf of
such Initial Loan Party;
     (iii) a certificate of another officer of each Initial Loan Party dated the
Closing Date and certifying as to the incumbency and specimen signature of the
Secretary or Assistant Secretary executing the certificate pursuant to clause
(ii) above;
     (iv) certificates from the appropriate Governmental Authority certifying as
to the good standing, existence and authority of each Initial Loan Party in the
jurisdiction of its incorporation or formation and, to the extent the failure to
so qualify could reasonably be expected to have a Material Adverse Effect, any
other jurisdiction where its ownership or lease of property or conduct of its
business requires it to be qualified; and
     (v) a certificate from a Financial Officer of the Parent dated the Closing
Date addressed to the Administrative Agent and each of the Lenders, which shall
be in form and in substance reasonably satisfactory to the Administrative Agent,
certifying that the Projections prepared by the Parent and provided to the
Administrative Agent were prepared in good faith based on assumptions believed
by the Parent to be reasonable at the time made (it being understood that actual
results may vary materially from such Projections).
     (b) Financial Statements. The Administrative Agent shall have received true
and correct copies of (i) the Audited Financial Statements, (ii) the Interim
Financial Statements, (iii) the condensed combined balance sheet of the Parent
and its Subsidiaries as of December 31, 2009 and the related condensed combined
statement of operations of the Parent and its Subsidiaries for the twelve
(12) months then ended and (iv) the Projections.
     (c) Patriot Act Disclosures. No later than five (5) Business Days prior to
the Closing Date, the Administrative Agent, the Arrangers and each Lender shall
have received all documentation and other information that the Administrative
Agent, the Arrangers and each such Lender shall have requested in order to
comply with its respective obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case to the extent such documentation and other information shall have been
requested reasonably in advance of such date.

-74-



--------------------------------------------------------------------------------



 



     Section 3.02 Conditions Precedent to Initial Borrowing. The obligations of
each Lender to make its initial Loans and the Issuing Bank to issue any initial
Letter of Credit, including the deemed issuance of the Existing Letters of
Credit, shall be subject to the conditions precedent that:
     (a) Documentation. On or before the date on which the initial Borrowing is
made or the initial Letter of Credit is issued (or deemed issued), the
Administrative Agent shall have received the following:
     (i) a counterpart of this Agreement executed by each Subsequent Guarantor;
     (ii) any Note requested by a Lender pursuant to Section 2.04 payable to the
order of such requesting Lender;
     (iii) the Security Agreement executed by each Loan Party, together with
UCC-1 financing statements necessary to create an Acceptable Security Interest
in the Collateral described therein;
     (iv) (A) the Pledge Agreement executed by each Loan Party, together with
certificates, powers executed in blank (or in the name of the Collateral Agent)
and UCC-1 financing statements necessary to create an Acceptable Security
Interest in the Collateral described therein and (B) a Musketeer Pledge
Agreement necessary to create an Acceptable Security Interest in the Collateral
described therein;
     (v) a Mortgage with respect to each Mortgaged Property set forth on
Schedule 1.01(c), in each case, executed by the applicable Loan Party, together
with (A) any documents and instruments specified therein as necessary to create
an Acceptable Security Interest in the Collateral described therein,
(B) evidence reasonably satisfactory to the Administrative Agent that each such
Mortgage is in form suitable for filing or recording in the applicable filing or
recording offices and that all filing, documentary, stamp, intangible and
recording taxes and fees arising in connection with any such filing have been
paid, and (C) a certification from the American Flood Research, Inc., or any
successor agency thereto, regarding each such Mortgaged Property and, if any
such Mortgaged Property is located in a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), flood insurance in such total amount as required by
Regulation H of the Federal Reserve Board;
     (vi) with respect to each bank account required to be identified in the
Perfection Certificate pursuant to Section 4.18, an Account Control Agreement
executed by the applicable Loan Party and the financial institution with which
such account is established, provided that no Account Control Agreements shall
be required with respect to any such account established with the institutions
serving as the Collateral Agent;
     (vii) the Intellectual Property Security Agreement, executed by each Loan
Party;
     (viii) the Post-Closing Agreement executed by the Parent and the Borrower;

-75-



--------------------------------------------------------------------------------



 



     (ix) a certificate of the Secretary or Assistant Secretary of each
Subsequent Guarantor dated such date and certifying (A) that attached thereto is
a true and complete copy of the Organization Documents of such Subsequent
Guarantor, including all amendments thereto, as in effect on such date and at
all times since a date prior to the date of the resolutions described in clause
(B) below, certified by the Secretary of State (or equivalent Governmental
Authority) of the state of its organization, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors (or
Persons performing similar functions) of such Subsequent Guarantor authorizing
the Transactions to be entered into by such Subsequent Guarantor and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or other
equivalent Organization Documents of such Subsequent Guarantor have not been
amended since the date of the last amendment thereto shown on the certified copy
thereof furnished pursuant to clause (A) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Subsequent
Guarantor;
     (x) a certificate of another officer of each Subsequent Guarantor dated
such date and certifying as to the incumbency and specimen signature of the
Secretary or Assistant Secretary executing the certificate pursuant to clause
(ix) above;
     (xi) certificates from the appropriate Governmental Authority certifying as
to the good standing, existence and authority of each Subsequent Guarantor in
the jurisdiction of its incorporation or formation and, to the extent the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect, any other jurisdiction where its ownership or lease of property or
conduct of its business requires it to be qualified;
     (xii) a certificate dated as of such date from a Responsible Officer of the
Parent stating that (A) all representations and warranties of the Loan Parties
set forth in this Agreement and in the other Loan Documents are true and correct
in all material respects (provided that to the extent any representation and
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects), and (B) no Default has occurred and is continuing at the time of or
after giving effect to the initial Borrowing hereunder;
     (xiii) a favorable opinion reasonably acceptable to Administrative Agent,
dated such date, of Cravath, Swaine & Moore LLP, counsel to the Loan Parties;
     (xiv) favorable opinions reasonably acceptable to Administrative Agent, in
each case dated such date, from local counsel located in each of Panama, the
Netherlands, Delaware, Louisiana, Texas, Oklahoma, Washington, New Mexico,
Nevada, Wisconsin, and Pennsylvania;
     (xv) a certificate from a Financial Officer of the Parent dated such date
and addressed to the Administrative Agent and each of the Lenders, which shall
be in form and in substance reasonably satisfactory to the Arrangers, certifying
that each of the Parent, the Borrower, and the Parent and its Subsidiaries,
taken as a whole, in each case

-76-



--------------------------------------------------------------------------------



 



after giving effect to the initial Borrowing contemplated hereunder, the
InfrastruX Merger, the Refinancing Transactions and the other transactions
contemplated hereby, is or are Solvent;
     (xvi) a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.04, each of which shall be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and to name the
Collateral Agent as an additional insured as required by Section 5.04;
     (xvii) a certificate from a Financial Officer of the Parent dated such date
and addressed to the Administrative Agent and each of the Lenders, which shall
be in form and in substance reasonably satisfactory to the Administrative Agent,
certifying that immediately after giving pro forma effect to the initial
Borrowings and the Transactions, (i) (A) the ratio of Consolidated Debt as of
December 31, 2009 to (B) Consolidated EBITDA for the four fiscal quarter period
then ended shall not exceed 4.5 to 1.0, (ii) the Consolidated EBITDA for the
twelve (12) months ended December 31, 2009 shall be not be less than
$120,000,000 and (iii) the Parent and its Subsidiaries shall have a minimum cash
balance of at least $90,000,000;
     (xviii) a certificate of the Secretary or Assistant Secretary of the Parent
dated such date and certifying that attached thereto is a true and complete copy
of (A) the Consent Agreements (the “Consent Agreements”) with Highbridge
International LLC, Whitebox Combined Partners, LP, Whitebox Convertible
Arbitrage Partners, LP, IAM Mini-Fund 14 Limited, HFR Combined Master Trust and
Wolverine Convertible Arbitrage Trading Limited (the “Consenting Holders”),
(B) the Third Supplemental Indenture to the 6.5% Indenture and (C) the Amendment
to Consent Agreement dated as of May 10, 2010 between the Parent and the
Consenting Holders, in each case as in effect on such date, and that such
agreements have not been modified, rescinded, revoked or amended and are in full
force and effect; and
     (xix) a certificate of merger from the Secretary of State of Delaware in
connection with the InfrastruX Merger.
     (b) UCC Searches. The Collateral Agent shall have received evidence
reasonably satisfactory to the Collateral Agent that all Liens revealed by the
Lien, tax and judgment searches conducted on the Loan Parties by the Collateral
Agent are Permitted Liens or have been, or substantially contemporaneously with
the initial funding of Loans on such date will be, released.
     (c) Payment of Fees. The Borrower shall have paid the fees required to be
paid to the Agents, the Arrangers, and the Lenders on such date pursuant to the
terms of the Fee Letters, costs and expenses which have been invoiced and are
payable pursuant to Section 10.04 and all expenses required to be reimbursed
under the terms of the Commitment Letter for which invoices have been presented
to the Borrower prior to such date.
     (d) Termination of Existing Credit Facilities. The Administrative Agent
shall have received reasonably sufficient evidence indicating that
simultaneously with the making of the initial Loans hereunder (i) the
obligations of the Loan Parties (including InfrastruX and its Subsidiaries) and
their lenders under the Existing Credit Facility and the Existing InfrastruX

-77-



--------------------------------------------------------------------------------



 



Credit Facility shall be terminated (including, without limitation, any
obligations of the Parent, InfrastruX or any Subsidiary thereof in respect of
guaranties and security agreements or Hedging Arrangements executed in
connection with such Existing Credit Facility or Existing InfrastruX Credit
Facility (but excluding any obligations which expressly survive the repayment of
the amounts owing under the Existing Credit Facility or the Existing InfrastruX
Credit Facility)), (ii) acceptable provisions have been made for the termination
of the Liens existing in respect of the Existing Credit Facility and the
Existing InfrastruX Credit Facility and (iii) any letters of credit issued
pursuant to the Existing Credit Facility and the Existing InfrastruX Credit
Facility shall have been either replaced or shall be supported by a Letter of
Credit issued hereunder or shall be deemed to be a Letter of Credit issued
hereunder.
     (e) No Default. No Default shall have occurred and be continuing or would
result from such Loan or from the application of the proceeds therefrom.
     (f) Conditions to InfrastruX Merger. The Administrative Agent shall have
received evidence reasonably satisfactory to it that the InfrastruX Merger shall
be consummated on such date pursuant to and in accordance with the provisions of
the InfrastruX Merger Agreement, without giving effect to any waiver or
modification of any provision thereof that is materially adverse to the interest
of the Lenders and that is not approved by the Arrangers (it being understood
that any change to the purchase price or structure of the InfrastruX Merger
shall be deemed to be materially adverse to the interests of the Lenders).
     (g) No Material Adverse Effect. Since December 31, 2009, there shall not
have occurred and be continuing any changes or events that, individually or in
the aggregate, constitute or have resulted in, or could reasonably be expected
to constitute or result in, a Parent Material Adverse Effect, except to the
extent any such change or event is disclosed in (i) public filings made by the
Parent with the SEC since December 31, 2009 but prior to such date, and (ii) the
Parent’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009,
including the audited financial statements set forth therein (in each case,
including any such disclosure in respect of the nature, magnitude or
consequences of such change or event, but excluding any disclosures set forth in
the risk factor section or any other section to the extent they are cautionary,
predictive or forward-looking in nature). Since March 11, 2010, there shall not
have occurred and be continuing any changes or events that, individually or in
the aggregate, constitute or have resulted in an InfrastruX Material Adverse
Effect.
     (h) Copies of InfrastruX Merger Instruments. The Administrative Agent and
Arrangers shall have received copies of all InfrastruX Merger Instruments,
together with all amendments, supplements, waivers or other modifications
thereto, in each case certified by a Responsible Officer of the Parent as true,
correct and complete, and such amendments, supplements, waivers or other
modifications thereto shall be in form and substance reasonably acceptable to
the Administrative Agent and the Arrangers.
     Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, (i) no representation or warranty is made, or shall be deemed to
have been made, by the Loan Parties under this Agreement or any other Loan
Document (other than any certificate referred to in Section 3.01) prior to the
Effective Date, (ii) the only representations and warranties relating to
InfrastruX and its Subsidiaries the accuracy of which shall be a condition to
the obligation of any Lender to make its initial Loans and of the Issuing Bank
to issue any initial Letter of Credit,

-78-



--------------------------------------------------------------------------------



 



including the deemed issuance of the Existing Letters of Credit, shall be
(A) the representations and warranties made by InfrastruX in the InfrastruX
Merger Agreement, but only to the extent that the Parent shall have the right to
terminate its obligations under the InfrastruX Merger Agreement as a result of
an inaccuracy of such representations and warranties, and (B) the Specified
Representations and (iii) the execution and delivery of the agreements,
certificates, instruments and other documents set forth in the Post-Closing
Agreement, and the taking of any other action set forth in the Post-Closing
Agreement, shall not be a condition precedent to the obligation of any Lender to
make its initial Loans and of the Issuing Bank to issue any initial Letter of
Credit, including the deemed issuance of the Existing Letters of Credit, but
shall be required to be accomplished as set forth in the Post-Closing Agreement.
     Section 3.03 Conditions Precedent to each Subsequent Loan and Letter of
Credit. The obligation of the Issuing Bank to make any LC Credit Extension after
the Effective Date and the obligation of the Lenders to make Revolving Advances
to the Borrower after the Effective Date shall be subject to the conditions
precedent (and each Letter of Credit Request or Notice of Borrowing, as
applicable, shall constitute a representation and warranty by the Borrower that
such statements are true):
     (a) the representations and warranties of the Loan Parties contained in
Article IV and in each other Loan Document are true and correct in all material
respects (provided that to the extent any representation and warranty is
qualified as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty is true and correct in all respects) on and as of
the date of such LC Credit Extension or the making of such Revolving Advances,
both before and after giving effect to such LC Credit Extension or the making of
such Revolving Advances, except to the extent any such representation and
warranty relates to an earlier date, in which case such representation and
warranty is true and correct in all material respects (provided that to the
extent any such representation and warranty is qualified as to “Material Adverse
Effect” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects) as of such earlier date; and
     (b) no Default or Event of Default has occurred and is continuing or would
result from such LC Credit Extension or the making of such Revolving Advances.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Each Loan Party jointly and severally represents and warrants (provided
that, on the Effective Date, only the Specified Representations shall be made as
to InfrastruX and its Subsidiaries) as follows:
     Section 4.01 Existence. Each of the Parent and its Subsidiaries is duly
organized, validly existing, and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
incorporation or formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification and where a failure to be in good standing
and so qualified could reasonably be expected to have a Material Adverse Effect.

-79-



--------------------------------------------------------------------------------



 



     Section 4.02 Power and Authority. Each of the Loan Parties has the
requisite organizational power and authority to (a) own its assets and carry on
its business and (b) execute, deliver and perform the Loan Documents and the
InfrastruX Merger Instruments to which it is a party and to consummate the
Transactions. Each of the Loan Parties has all requisite material governmental
licenses, authorizations, consents and approvals to own its assets and carry on
its business.
     Section 4.03 No Contravention. The execution, delivery, and performance by
each Loan Party of this Agreement, the other Loan Documents and the InfrastruX
Merger Instruments to which it is a party and the consummation of the
Transactions (a) have been duly authorized by all necessary organizational
action on the part of such Loan Party, (b) do not and will not (i) contravene
the terms of such Loan Party’s Organization Documents, (ii) violate any Legal
Requirement, or (iii) conflict with or result in any breach or contravention of,
or the creation of any Lien (other than any Lien created under the Loan
Documents) under, (A) the provisions of any indenture, instrument, agreement or
Material Contract to which such Loan Party is a party or by which it or its
property is bound (including any Convertible Senior Notes) or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject, except, in the case of
clauses (b)(ii) and (b)(iii) above (other than with respect to any Convertible
Senior Notes), to the extent any of the foregoing could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 4.04 Authorizations and Approvals. No authorization, approval,
consent, exemption, or other action by, or notice to or filing with, any
Governmental Authority is necessary or required on the part of any Loan Party in
connection with the execution, delivery and performance by any Loan Party of
this Agreement, the other Loan Documents and the InfrastruX Merger Instruments
to which it is a party or the consummation of the transactions contemplated
hereby or thereby, except (a) such as have been or, in the case of filings
relating to the consummation of the InfrastruX Merger, substantially
contemporaneously with the initial funding of Loans on the Effective Date will
be, obtained or made and are (or will so be) in full force and effect,
(b) filings necessary to perfect Liens created under the Loan Documents and
(c) actions by, and notices to or filings with, Governmental Authorities
(including, without limitation, the SEC) that may be required in the ordinary
course of business from time to time or that may be required to comply with the
express requirements of the Loan Documents (including, without limitation, to
release existing Liens on the Collateral or to comply with requirements to
perfect, and/or maintain the perfection of, Liens created under the Loan
Documents). The InfrastruX Merger has been consummated in accordance with the
InfrastruX Merger Agreement and applicable Legal Requirements.
     Section 4.05 Enforceable Obligations. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or similar law affecting
creditors’ rights generally or general principles of equity.

-80-



--------------------------------------------------------------------------------



 



     Section 4.06 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present, in all material
respects, the financial condition of the Parent and its Subsidiaries or
InfrastruX and its Subsidiaries, as the case may be, as of the dates of the
balance sheets included therein and the results of operations of the Parent and
its Subsidiaries or InfrastruX and its Subsidiaries, as the case may be, for the
periods covered thereby in accordance with GAAP, and (iii) to the extent
required by GAAP, disclose all material Debt and other liabilities (contingent
or otherwise), including liabilities for Taxes, of the Parent and its
Subsidiaries or InfrastruX and its Subsidiaries, as the case may be, as of the
date thereof.
     (b) The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present, in all material
respects, the financial condition of the Parent and its Subsidiaries or of
InfrastruX and its Subsidiaries, as the case may be, as of the dates of the
balance sheets included therein and the results of operations of the Parent and
its Subsidiaries or InfrastruX and its Subsidiaries, as the case may be, for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
     (c) The condensed combined balance sheet of the Parent and its Subsidiaries
as of December 31, 2009, and the related condensed combined statement of
operations of the Parent and its Subsidiaries, delivered by the Parent pursuant
to Section 3.01(b)(iii) (i) have been prepared by the Parent in good faith,
based on the assumptions believed by the Parent to be reasonable at the time
made and (ii) fairly present, in all material respects, the combined financial
condition and results of operations of the Parent and its Subsidiaries as of
such date and for such period. Neither the Parent nor any Subsidiary has, as of
the Effective Date, any Debt or other liabilities that would be required to be
reflected on a consolidated balance sheet of the Parent prepared in accordance
with GAAP, except for any Debt or liabilities (A) reflected on the most recent
consolidated balance sheet of the Parent or InfrastruX referred to in Section
4.06(a) or 4.06(b) above (other than any such Debt or liabilities discharged
pursuant to the Refinancing Transactions, (B) incurred in connection with the
Transactions, (C) incurred since December 31, 2009, in the ordinary course of
business or (D) that individually or in the aggregate do not exceed $1,000,000.
     (d) Since December 31, 2009, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect, except to the extent any such change
or event is disclosed in public filings made by the Parent with the SEC since
such date but prior to the Effective Date (in each case, including any such
disclosure in respect of the nature, magnitude or consequences of such change or
event, but excluding any disclosures set forth in the risk factor section or any
other section of any such filing to the extent they are cautionary, predictive
or forward-looking in nature); provided that the sole representation and
warranty under this clause (d) made on the Effective Date with respect to the
Parent and its Subsidiaries is that on the Effective Date the condition
precedent set forth in Section 3.02(g) has been satisfied.

-81-



--------------------------------------------------------------------------------



 



     Section 4.07 True and Complete Disclosure. Each Loan Party has disclosed to
the Administrative Agent and the Lenders all material agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it (other than matters of general
economics or industry nature or otherwise not specific to the Parent and its
Subsidiaries), that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of (a) the Confidential
Information Memorandum, (b) any written or formally presented information (other
than the Projections and information of general economic or industry nature)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or (c) any
report, financial statement or other written or formally presented information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender delivered pursuant to the Loan Documents, when taken as a whole and as
modified or supplemented by other information so furnished, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not misleading; provided that, with respect to
projected financial information (including the Projections and any projections
delivered pursuant to Section 5.06(d)), the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made (it being understood that actual results may vary
materially from the projected financial information).
     Section 4.08 Litigation. Except as set forth on Schedule 4.08, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Responsible Officer of a Loan Party, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against the Parent
or any of its Subsidiaries or against any of its or their properties or revenues
that (a) pertain to this Agreement, any other Loan Document or any of the
Transactions or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Since the date hereof, there has
been no adverse change in the status, or financial effect on the Parent and its
Subsidiary, of the matters described in Schedule 4.08 that, individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.
     Section 4.09 Compliance with Laws.
     (a) None of the Parent, any of its Subsidiaries or any of their respective
material properties is in violation of, nor will the continued operation of
their material properties as currently conducted violate, any Legal Requirement
(including any Environmental Law) or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, in either case
which could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     (b) None of the Parent or any of its Subsidiaries is in violation of the
FCPA, the Currency and Foreign Transactions Reporting Act of 1970 or any related
or similar rules or regulations, issued, administered or enforced by any
Governmental Authority that are applicable to it, and, to the knowledge of the
Loan Parties, no director, officer or employee of the Parent or any of its
Subsidiaries is subject to any United States sanctions administered by OFAC, in
each case where such violation or sanctions could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

-82-



--------------------------------------------------------------------------------



 



     Section 4.10 No Default. None of the Parent or any of its Subsidiaries has
violated or defaulted under any agreement or instrument to which it is a party,
where such violation or default has resulted in, or could, either individually
or in the aggregate, reasonably be expected to result in, a Material Adverse
Effect. No Default has occurred and is continuing.
     Section 4.11 Subsidiaries; Corporate Structure. Schedule 4.11 sets forth,
as of the Effective Date and after giving effect to the InfrastruX Merger, a
list of all Subsidiaries of the Parent and, as to each such Subsidiary, the
jurisdiction of formation and the outstanding Equity Interests therein and the
percentage of each class of such Equity Interests owned by the Parent and its
Subsidiaries. The Equity Interests indicated as owned (or to be owned) by the
Parent and its Subsidiaries on Schedule 4.11 are fully paid and non-assessable.
     Section 4.12 Condition of Properties.
     (a) Each of the Parent and its Subsidiaries has good and marketable title
in fee simple to, or valid leasehold interests in, all real property material to
the conduct of its business, except for such minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and Permitted Liens.
     (b) Each of the Parent and its Subsidiaries has complied with all
obligations under all material leases with respect to real property to which it
is a party, all such leases are in full force and effect and the Parent or such
Subsidiary enjoys peaceful and undisturbed possession under all such leases, in
each case except to the extent any of the foregoing could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 4.13 Environmental Condition. Except as set forth on Schedule 4.13
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
     (a) The Parent and its Subsidiaries (i) have obtained all Environmental
Permits necessary for the ownership and operation of their respective properties
and the conduct of their respective businesses as currently conducted; (ii) have
been and are in compliance with all terms and conditions of such Environmental
Permits and with all other requirements of applicable Environmental Laws;
(iii) have not received written notice alleging the Parent or any of its
Subsidiaries are in violation of any Environmental Law or Environmental Permit;
and (iv) are not subject to any actual or, to their knowledge, contingent
Environmental Claim.
     (b) None of the present or, during the period of ownership and operation by
the Parent or its Subsidiaries, previously owned or operated properties of the
Parent or any of its present or former Subsidiaries, wherever located, (i) has
been placed on or, to their knowledge, proposed to be placed on the National
Priorities List, CERCLIS, or their state or local analogs, nor has the Parent or
any of its Subsidiaries been otherwise notified in writing of the designation,
listing or identification of any property of the Parent or any of its
Subsidiaries as a potential site requiring removal, remediation, cleanup,
closure, restoration, reclamation, or other response activity (“Response”) under
any Environmental Laws (except as such activities may be required by permit
conditions); (ii) is subject to a Lien, arising under or pursuant to any
Environmental Laws, that attaches to any revenues of the Parent or its
Subsidiaries or to any property currently owned or operated by the Parent or any
of its Subsidiaries, wherever located; or (iii) has been the

-83-



--------------------------------------------------------------------------------



 



site of any Release (as defined under any Environmental Law) of Hazardous
Material from present or past operations which has caused at the site or at any
third-party site any condition that has resulted in or could reasonably be
expected to result in a requirement pursuant to applicable Environmental Law for
Response by the Parent or any of its Subsidiaries and that could, individually
or in the aggregate, reasonably be expected to result in liabilities in the
aggregate in excess of $3,000,000 and none of the Parent or any of its
Subsidiaries has generated or transported or has caused to be generated or
transported Hazardous Material to any third party site which could reasonably be
expected to result in a requirement pursuant to applicable Environmental Law for
Response by the Parent or any of its Subsidiaries that could, individually or in
the aggregate, reasonably be expected to result in liabilities in the aggregate
in excess of $3,000,000.
     Section 4.14 Insurance.
     (a) Schedule 4.14 sets forth a true and complete list of all insurance
maintained by the Parent and its Subsidiaries as of the Effective Date. As of
the Effective Date, such insurance is in full force and effect and all premiums
have been duly paid.
     (b) The properties of the Parent and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the Parent
or any of its Subsidiaries, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Parent and its
Subsidiaries operate.
     Section 4.15 Taxes. In accordance with the tax laws, regulations, official
pronouncements and practices of each tax jurisdiction, the Parent and each of
its Subsidiaries have filed or are in the process of filing all material
Federal, state and other tax returns and reports required to be filed, and have
paid or will pay, before the same shall become in default, all Federal, state
and other Taxes, except those which are being contested or extended in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Parent or any Subsidiary thereof that could reasonably be
expected to have a Material Adverse Effect.
     Section 4.16 ERISA Compliance.
     (a) The Parent and its ERISA Affiliates are in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and other Legal Requirements published thereunder.
     (b) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination or may rely upon an opinion letter for a
prototype plan letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Parent, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Parent and each ERISA Affiliate have made all
required contributions to each Pension Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of

-84-



--------------------------------------------------------------------------------



 



any amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Parent or any of its ERISA
Affiliates; (ii) no Pension Plan had any Unfunded Pension Liability as of the
last annual valuation date applicable thereto; (iii) neither the Parent nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Parent nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any material
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such material liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Parent nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.
     (d) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each scheme or
arrangement mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each employee benefit
plan maintained or contributed to by any Loan Party or any Subsidiary of any
Loan Party that is not subject to United States law (a “Foreign Plan”):
     (i) any employer contributions and, to the knowledge of each Loan Party,
any employee contributions, in each case required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;
     (ii) the fair market value of the assets of each Foreign Plan required by
law to be funded, the liability of each insurer for any Foreign Plan funded
through insurance or the book reserve established for any Foreign Plan, together
with any accrued contributions, is sufficient to procure or provide for the
accrued benefit obligations, as of the Effective Date, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles; and
     (iii) each Foreign Plan required to be registered has been registered and,
to the knowledge of the Loan Parties, has been maintained in good standing with
applicable regulatory authorities.
     Section 4.17 Security Interests.
     (a) The Security Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, when financing statements in appropriate form are filed in the
applicable filing offices under the applicable UCC, the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in such portion of such Collateral in
which a security interest may be

-85-



--------------------------------------------------------------------------------



 



perfected by the filing of a financing statement under the applicable UCC, in
each case prior and superior in right to any other Person, other than Permitted
Liens.
     (b) The Intellectual Property Security Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
Intellectual Property Security Agreement) and, when financing statements in
appropriate form are filed in the applicable filing offices under the applicable
UCC and the Intellectual Property Security Agreement is recorded with the United
States Patent and Trademark Office or the United States Copyright Office, the
Intellectual Property Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in such portion of such Collateral in which a security interest may
be perfected by the recordation of the Intellectual Property Security Agreement
with such Offices, in each case prior and superior in right to any other Person,
other than Permitted Liens (it being understood that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Collateral
acquired by the Loan Parties after the Effective Date).
     (c) The Pledge Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Pledge Agreement) and,
when such Collateral (to the extent such Collateral constitutes an instrument or
certificated security under the applicable UCC) is delivered to the Collateral
Agent and financing statements in appropriate form are filed in the applicable
filing offices under the applicable UCC, the Pledge Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the pledgors thereunder in such Collateral, in each case prior and superior
in right to any other Person, other than the Permitted Liens.
     (d) Each Mortgage is effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien in
the Mortgaged Property subject thereto and, when appropriate filings or
registrations are made as specified in such Mortgage, such Mortgage shall
constitute a fully perfected Lien on all right, title and interest of the
mortgagor thereunder in such Mortgaged Property, prior and superior in right to
any other Person, other than Permitted Liens.
     Section 4.18 Bank Accounts. The Perfection Certificate sets forth the
account numbers and locations of all bank accounts of the Loan Parties as of the
Effective Date (other than any such accounts that are Excluded Property).
     Section 4.19 Labor Relations. There (a) is no unfair labor practice
complaint pending against the Parent or any of its Subsidiaries or, to the
knowledge of any Responsible Officer of the Parent, threatened against any of
them, before the National Labor Relations Board, (b) is no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement pending against the Parent or any of its Subsidiaries or, to the
knowledge of any Responsible Officer of the Parent, threatened against any of
them before the National Labor Relations Board, and (c) are no strikes,
lockouts, slowdowns or stoppage against the Parent or any of its Subsidiaries
pending or, to the knowledge of any Responsible Officer of the Parent,
threatened, in each case where any of the foregoing could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
The hours worked by and payments made

-86-



--------------------------------------------------------------------------------



 



to employees of the Parent and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable federal, state, provincial,
local or foreign law dealing with such matters, except where such violation,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. All payments due from the Parent or any
Subsidiary, or for which any claim may be made against the Parent or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Parent or such Subsidiary, except where the failure to do the same, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the transactions contemplated
hereby will not give rise to any right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which the
Parent or any of its Subsidiaries is a party.
     Section 4.20 Intellectual Property. The Parent and each of its Subsidiaries
own or are licensed or otherwise have full legal right to use all of the
patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
Person with respect thereto, except where the absence of such rights could not
reasonably be expected to have a Material Adverse Effect.
     Section 4.21 Solvency. Immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, each of the
Parent, the Borrower and the Parent and its Subsidiaries, taken as a whole, is
or are Solvent.
     Section 4.22 Margin Regulations. None of the Loan Parties is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of the
provisions of the Regulations of the Federal Reserve Board, including
Regulation T, U or X.
     Section 4.23 Investment Company Act. Neither the Parent nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     Section 4.24 Names and Locations. The Perfection Certificate sets forth, as
of the Effective Date, (a) the exact legal name of each Loan Party as it appears
in its articles or certificate of incorporation (or equivalent Organizational
Document), the state of its incorporation or formation and the organizational
identification number (or a specific designation that one does not exist) issued
by its state of incorporation or formation, (b) each other legal name any Loan
Party has had at any time during the five years preceding the Effective Date,
together with the date of the relevant change and (c) the location of the chief
executive office of each Loan Party.
     Section 4.25 Use of Proceeds. The proceeds of the Revolving Advances and
Letters of Credit shall be used to provide working capital and for other general
corporate purposes of the Parent and its Subsidiaries. The proceeds of the Term
Loans shall be used to finance a portion of the purchase price for the
InfrastruX Merger, to consummate the Refinancing Transactions and/or to pay a
portion of the fees, commissions and expenses associated with the Transactions.

-87-



--------------------------------------------------------------------------------



 



     Section 4.26 Foreign Assets Control Regulations, etc. No part of the
proceeds of the Loans will be used, directly or indirectly, (a) for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA or (b) for the purpose of financing
the activities of any Person subject to any United States sanctions administered
by OFAC.
ARTICLE V
AFFIRMATIVE COVENANTS
     From and after the Effective Date, so long as the Loans or any amount under
any Loan Document shall remain unpaid, any Lender shall have any Commitment, or
there shall exist any Letter of Credit Exposure, each Loan Party shall, and
shall cause each of its Subsidiaries to:
     Section 5.01 Preservation of Existence, Etc. Except as permitted by
Section 6.03 or 6.04, (a) preserve, renew and maintain in full force and effect
its legal existence and (to the extent the concept is applicable in such
jurisdiction) good standing under the Legal Requirements of the jurisdiction of
its formation, (b) take all reasonable action to obtain, preserve, renew,
extend, maintain and keep in full force and effect all rights, privileges,
permits, licenses, authorizations and franchises necessary or desirable in the
normal conduct of its business, and (c) qualify and remain qualified as a
foreign entity in each jurisdiction in which qualification is necessary in view
of its business and operations or the ownership of its properties, except, in
the case of clauses (b) and (c), where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.02 Compliance with Laws, Etc. Comply with all Legal Requirements
(including, without limitation, all Environmental Laws and ERISA) applicable to
it or to its business or property, except in such instances in which such Legal
Requirement is being contested in good faith by appropriate proceedings
diligently conducted and except where failure so to comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 5.03 Maintenance of Property. Maintain and preserve all property
material to the conduct of the business of the Parent and its Subsidiaries,
taken as a whole, and keep such property in all material respects in good
repair, working order and condition, ordinary wear and tear excepted.
     Section 5.04 Maintenance of Insurance.
     (a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Parent or any of its Subsidiaries insurance with respect to
its properties (including Mortgaged Properties) and business in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses as the Parent and its Subsidiaries
operate; provided that the Parent and its Subsidiaries may self-insure up to the
same extent as such other companies.

-88-



--------------------------------------------------------------------------------



 



     (b) (i) Cause all property insurance policies covering any Collateral
maintained by any Loan Party to be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement in favor of the Collateral Agent or
name the Collateral Agent as loss payee, in each case in form and substance
reasonably satisfactory to the Collateral Agent, which endorsement shall provide
that if the insurance carrier shall have received written notice from the
Collateral Agent of the occurrence of an Event of Default, the insurance carrier
shall pay all proceeds otherwise payable to a Loan Party under such policies
directly to the Collateral Agent, (ii) cause each such policy to provide that it
shall not be canceled, modified or not renewed upon less than thirty (30) days
(or, in the case of any of the foregoing resulting from failure to pay premiums,
upon less than ten (10) days) (or, in each case, such shorter number of days as
may be agreed to by the Collateral Agent) prior written notice thereof by the
insurer to the Collateral Agent, (iii) deliver to the Collateral Agent, upon the
cancellation, modification or nonrenewal of any such policy of insurance, a
certificate of coverage under any renewal or replacement policy, and (iv) cause
all liability insurance policies maintained by any Loan Party to name the
Collateral Agent as an additional insured.
     (c) If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof may from time to time require,
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time.
     Section 5.05 Payment of Taxes. Pay and discharge as the same shall become
due and payable all Taxes imposed upon it or upon its income or profits or in
respect of its property, unless (a) the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Person or (b) the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 5.06 Reporting Requirements. In the case of the Parent, deliver to
the Administrative Agent and, in the case of clause (i) or (l) below, the
applicable Lender:
     (a) Audited Annual Financials. Within ten (10) days after the date on which
the Parent is required to file its Annual Report on Form 10-K for any fiscal
year with the SEC (or if no such requirement is in effect for any reason, within
ninety (90) days after the end of any fiscal year), copies of the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, together with the related audited consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
and the notes thereto, setting forth in each case in comparative form the
audited consolidated figures as of the end of and for the previous fiscal year,
all prepared in accordance with GAAP and accompanied by a report and opinion of
Grant Thornton LLP or another independent registered public accounting firm of
recognized national standing or otherwise reasonably acceptable to
Administrative Agent, which report and opinion shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and shall state that such consolidated
financial statements present fairly, in all material respects, the consolidated

-89-



--------------------------------------------------------------------------------



 



financial position of the Parent and its Subsidiaries as at the end of such
fiscal year and their consolidated results of operations and cash flows for such
fiscal year in conformity with GAAP (or words substantially similar to the
foregoing) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;
     (b) Quarterly Financials. Within five (5) days after the date on which the
Parent is required to file its Quarterly Report on Form 10-Q for any fiscal
quarter with the SEC (or if no such requirement is in effect for any reason,
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year), a condensed consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related condensed consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal quarter and for the portion of the
Parent’s fiscal year then ended, and setting forth in comparative form the
consolidated figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all certified by
a Financial Officer of the Parent as fairly presenting, in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the end of such fiscal quarter and their consolidated results of
operations and cash flows for such fiscal quarter in conformity with GAAP (or
words substantially similar to the foregoing), subject only to normal year-end
audit adjustments and the absence of footnotes;
     (c) Compliance Certificates. (i) Concurrently with the delivery of the
financial statements referred to in Section 5.06(a), a certificate of the
independent registered public accounting firm rendering the report thereon
stating whether, in connection with their audit examination, any condition or
event has come to their attention which would cause them to believe that any
Default or Event of Default with respect to accounting matters existed on the
date of such financial statements and, if such a condition or event has come to
their attention, specifying in reasonable detail the nature and period, if
known, of existence thereof (which certificate may be limited to the extent
required by accounting rules and guidelines) and (ii) concurrently with the
delivery of the financial statements referred to in Sections 5.06(a) and (b), a
duly completed Compliance Certificate signed by a Financial Officer of the
Parent, which shall, among other things, (A) state whether any change in GAAP or
in the application thereof has occurred since the date of the consolidated
balance sheet of the Parent most recently theretofore delivered under
Section 5.06(a) or (b) (or, prior to the first such delivery, referred to in
Section 4.06) and, if any such change has occurred, setting forth in reasonably
detail such change and (B) in the case of any such Certificate delivered
concurrently with the delivery of the financial statements referred to in
Section 5.06(a), set forth a reasonably detailed calculation of Excess Cash Flow
for the applicable fiscal year;
     (d) Projections. Within ninety (90) days after the end of each fiscal year
of the Parent, commencing with the fiscal year ending December 31, 2010, a
certified copy of the Parent’s forecasted consolidated (and, if reasonably
requested by the Administrative Agent, consolidating by operating segment):
(a) balance sheet; (b) profit and loss statement; (c) cash flow statement; and
(d) capitalization statement, in each case as of the last day of or for each of
the two fiscal years immediately following the end of such fiscal year, together
with appropriate supporting details and a statement of underlying assumptions in
a format consistent with the Projections and otherwise reasonably acceptable to
the Administrative Agent;

-90-



--------------------------------------------------------------------------------



 



     (e) Internal Controls. Promptly upon receipt thereof, copies of any audit
or other reports delivered to the board of directors of the Parent (or the audit
committee of such board) by an independent registered public accounting firm in
connection with such firm’s audit of the consolidated financial statements of
the Parent if such reports identify material weaknesses in internal controls
over financial reporting of the Parent;
     (f) Supplemental Perfection Certificate and Other Collateral Matters.
Concurrently with the delivery of the financial statements referred to in
Section 5.06(a) and (b), a duly completed Supplemental Perfection Certificate
signed by a Responsible Office of the Parent;
     (g) Securities Law Filings and other Public Information. Promptly after the
same are publicly available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent, and copies of all annual, periodic and special reports and registration
statements which the Parent files with the SEC under Section 13 or 15(d) of the
Exchange Act or with any other securities Governmental Authority, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
     (h) Press Releases. To the extent not otherwise provided for herein, as
soon as available, any press release or other public announcement or statement
by the Loan Parties;
     (i) Patriot Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act;
     (j) InfrastruX Merger Agreement and Other Material Contracts. Promptly
after receipt thereof by any Loan Party, copy of any notice (i) under the
InfrastruX Merger Agreement with respect to any working capital adjustment or
any indemnity claim thereunder and (ii) of any material claim, proposed
amendment, waiver, modification or termination of or under any other Material
Contract;
     (k) Monthly Backlog Reports. Within 20 Business Days after the end of each
month, an internal backlog report consistent with the detail (but omitting any
commentary) in the Borrower’s Quarterly Report on Form 10-Q and Annual Report on
Form 10-K and otherwise in form reasonably acceptable to the Administrative
Agent; and
     (l) Other Information. Such other information respecting the business,
properties or Collateral, or the condition or operations, financial or
otherwise, of the Parent and its Subsidiaries as the Administrative Agent or any
Lender (through the Administrative Agent) may from time to time reasonably
request.
     Documents required to be delivered pursuant this Section 5.06 may be
delivered electronically and, in the case of Sections 5.06(a), (b), (g), (h), or
(j) shall be deemed to have been delivered if such documents, or one or more
annual, quarterly or other reports or filings containing such documents
(including, in the case of certifications required pursuant to Section 5.06(b),
the certifications accompanying any such quarterly report pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002), (i) shall have been posted or
provided a link to on the Parent’s website on the Internet at the website
address listed on Schedule 10.02, (ii) shall be available on

-91-



--------------------------------------------------------------------------------



 



the website of the SEC at http://www.sec.gov or (iii) shall have been posted on
the Parent’s behalf on IntraLinks/IntraAgency or another website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall not have an obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Agents will make available to
the Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Loan Parties hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks/IntraAgency or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or its securities) (each,
a “Public Lender”). If any Borrower Materials are designated by the Loan Parties
as “PRIVATE”, such Borrower Materials will not be made available to that portion
of the Platform designated “Public Investor,” which is intended to contain only
information that (x) prior to any public offering of securities by any Loan
Party, is of a type that would be contained in a customary offering circular for
an offering of debt securities made in reliance on Rule 144A under the
Securities Act or (y) following any public offering of securities by a Loan
Party, is either publicly available or not material information (though it may
be sensitive and proprietary) with respect to such Loan Party or its securities
for purposes of United States Federal and State securities laws. The Agents
shall be entitled to treat any Borrower Materials that are not marked “PRIVATE”
or “CONFIDENTIAL” as not containing any material non-public information with
respect to the Loan Parties or any securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07).
     Section 5.07 Other Notices. In the case of the Parent, deliver to the
Administrative Agent:
     (a) Defaults. Prompt written notice of the occurrence of any Default or
Event of Default;
     (b) Litigation. Prompt written notice of the filing or commencement of,
receipt of any written notice of intention of any Person to file or commence,
any action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority, against the Parent or any of its Subsidiaries, or any
material development in any such action, suit, proceeding, that, in either case,
could reasonably be expected to result in a liability of the Parent or any of
its Subsidiaries in an aggregate amount exceeding $10,000,000;
     (c) ERISA Events. Prompt written notice of the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Parent or any of its
Subsidiaries in an aggregate amount exceeding $10,000,000;

-92-



--------------------------------------------------------------------------------



 



     (d) Environmental Notices. Promptly upon receipt thereof, a copy of any
form of written notice, summons, material correspondence or citation received
from any Governmental Authority or any other Person, (i) concerning material
violations or alleged violations of Environmental Laws, which seeks or threatens
to impose liability on the Parent or its Subsidiaries therefor, (ii) alleging
liability for any material action or omission on the part of the Borrower or any
of its Subsidiaries in connection with any Release of Hazardous Material,
(iii) providing any written notice of potential responsibility or liability
under any Environmental Law, or (iv) concerning the filing of a Lien other than
a Permitted Lien upon, against or in connection with the Parent or any of its
Subsidiaries, or any of their leased or owned material property, wherever
located, in each of cases (i) through (iv) that, individually or in the
aggregate, could reasonably be expected to result in a liability of the Parent
or any of its Subsidiaries in an aggregate amount exceeding $10,000,000;
     (e) Information Regarding Loan Parties. Written notice of any change since
the Effective Date in the legal name, corporate structure, jurisdiction of
organization or formation or organizational identification number of any Loan
Party within thirty (30) days after the occurrence thereof;
     (f) Material Changes. Prompt written notice of any development that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect;
     (g) Mandatory Prepayment Events. Prompt written notice of the occurrence of
(i) any Asset Disposition or Event of Loss with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.08(c)(v), (ii) any
incurrence or issuance of any Debt with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.08(c)(vi), and
(iii) any Equity Issuance by the Parent with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.08(c)(vii); and
     (h) SEC Correspondence. Within five (5) Business Days after receipt
thereof, copy of any written notice or other written correspondence received by
the Parent or any Subsidiary from the SEC informing the Parent or any Subsidiary
that the SEC has issued a formal order of an investigation concerning the
financial reporting of the Parent or any Subsidiary thereof.
Each notice pursuant to this Section shall be accompanied, where applicable, by
a statement of a Responsible Officer of the Parent setting forth details of the
occurrence referred to therein and stating what action the Parent has taken or
proposes to take with respect thereto. Each notice pursuant to Section 5.07(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached. Documents required to be
delivered pursuant to this Section 5.07 shall be posted by the Administrative
Agent on IntraLinks/IntraAgency or another relevant website to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent) and the Administrative
Agent shall promptly notify each Lender of such posting.
     Section 5.08 Books and Records; Inspection. (a) Keep proper records and
books of account in which full, true and correct entries will be made in
accordance with GAAP and all material Legal Requirements, reflecting all
material financial transactions and matters involving the assets and business of
the Parent and its Subsidiaries, (b) maintain such books, records and

-93-



--------------------------------------------------------------------------------



 



account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Parent and its
Subsidiaries, as the case may be, and (c) permit representatives and independent
contractors of the Collateral Agent, the Administrative Agent and each Lender to
(i) visit and inspect any of its properties, (ii) to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
and (iii) to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the applicable Loan Party
or Subsidiary; provided that the Loan Parties shall be responsible for such
expenses not more than one (1) time per year unless an Event of Default has
occurred and is continuing, in which case the Loan Parties shall be responsible
for all such expenses.
     Section 5.09 Agreement to Grant Acceptable Security Interest.
     (a) Cause each Loan Party to grant to the Collateral Agent an Acceptable
Security Interest in any property of such Person now owned or hereafter
acquired, other than the Excluded Property.
     (b) Without limiting the generality of Section 5.09(a), upon the
acquisition by any Loan Party after the Effective Date of (i) any fee interest
in any real property or (ii) any other material property, in each case other
than any Excluded Property and other than any such property in which the
Collateral Agent shall already have an Acceptable Security Interest, the Parent
shall, all at the expense of the Parent, within thirty (30) days (or such longer
period as may be agreed to by the Administrative Agent) after such acquisition:
     (i) furnish to the Collateral Agent a reasonably detailed description of
the property so acquired and
     (ii) cause the applicable Loan Party to execute and deliver to the
Collateral Agent one or more Security Documents (including, in the case of any
such fee interest in real property, a Mortgage), to file financing statements
under the applicable UCC and to take all such further action as may reasonably
be requested by the Collateral Agent in order to create an Acceptable Security
Interest in such property.
     (c) Cause each Loan Party to provide to the Collateral Agent such
information with respect to motor vehicles and other assets of the Loan Parties
subject to certificates of title as the Collateral Agent may reasonably request
from time to time and, in the event that the book value, determined as of the
end of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.06(a) or 5.06(b), of any such motor vehicle
or other asset is greater than $150,000, then the Loan Parties shall, at the
request of the Collateral Agent, within thirty (30) days (or such longer period
as may be agreed to by the Administrative Agent) thereof, grant to the
Collateral Agent an Acceptable Security Interest in such motor vehicle or other
asset;
     (d) Notwithstanding anything to the contrary set forth herein or in any
other Loan Document, the Collateral Agent may grant extensions of time for the
creation of an Acceptable Security Interest in particular property (including
extensions beyond the Effective Date for the creation of an Acceptable Security
Interest in the property of the Loan Parties on such date)

-94-



--------------------------------------------------------------------------------



 



where it determines that such creation cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or any other Loan Document.
     (e) Notwithstanding anything to the contrary set forth herein or in any
other Loan Document, (i) no Loan Party shall be required to obtain any consents
or approvals to the assignment to the Collateral Agent of any license, contract
or other agreement under which such Loan Party has any rights, (ii) no Loan
Party shall be required to obtain any landlord lien waiver or subordination
agreement, any bailee waiver or any similar agreement and (iii) no Loan Party
shall be required to perfect the Liens created under the Loan Documents by any
means other than (A) filings pursuant to the UCC of the applicable jurisdiction,
(B) filings with the United States Patent and Trademark Office and United States
Copyright Office, provided that, with respect to licenses, such filings shall be
limited to exclusive copyright licenses under which such Loan Party is a
licensee, (C) in the case of Collateral that constitutes instruments, delivery
thereof to the Collateral Agent in accordance with the terms of the Security
Documents, (D) in the case of Collateral that constitutes deposit accounts or
securities accounts, entry into Account Control Agreements as required
hereunder, (E) in the case of fee interest in any real property, entry into
Mortgages as required hereunder, (F) in the case of Collateral that constitutes
aircraft or motor vehicles that are not Excluded Property, filings with the
appropriate Governmental Authorities or placing the interest of the Collateral
Agent as lienholder on the certificate of title, and (G) in the case of any
other Collateral, such other perfection means as are expressly set forth herein
or in any other Loan Document with respect to such Collateral.
     Section 5.10 Additional Guarantors.
     (a) Within thirty (30) days (or such longer period as may be agreed to by
the Administrative Agent) after the Parent forms or acquires any Domestic
Subsidiary (other than a CFC) that is a Material Subsidiary, or after any
Domestic Subsidiary of the Parent (other than a CFC) becomes a Material
Subsidiary, provide written notice to the Administrative Agent thereof and cause
such Subsidiary to (i) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of this Agreement or such other document as
the Administrative Agent shall reasonably deem appropriate for such purpose,
(ii) deliver to the Administrative Agent documents of the types referred to in
Section 3.02(a)(ix), (x) and (xi) and a favorable opinion of counsel to such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a) above), all in form and substance reasonably satisfactory to the
Administrative Agent, (iii) execute and deliver to the Collateral Agent a
supplement, in the form specified therein, to each of the Security Agreement and
the Pledge Agreement and (iv) otherwise comply with its agreements set forth in
Section 5.09.
     (b) Without limiting its obligations under Section 5.10(a), the Parent may
cause any Domestic Subsidiary (whether or not such Subsidiary is a Material
Subsidiary) to become a Loan Party for all purposes hereof by causing such
Subsidiary to take the actions specified in clauses (i) through (iv) of
Section 5.10(a).
     Section 5.11 Hedging Arrangements. In the case of the Borrower, within
ninety (90) days after the Effective Date enter into, and thereafter for a
period of not less than three (3) years maintain in effect, one or more Hedging
Arrangements the effect of which shall be to fix or

-95-



--------------------------------------------------------------------------------



 



otherwise limit the interest cost to the Borrower with respect to at least 50%
of the aggregate outstanding principal amount of the Term Loans.
     Section 5.12 Further Assurances in General. Execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing or continuation
statements or amendments thereto (or similar documents required by any laws of
any applicable jurisdiction)), which may be required under any Legal Requirement
or otherwise and the execution or taking of which the Administrative Agent or
the Collateral Agent may reasonably request, all at the expense of the Parent.
The Parent also agrees to provide to the Collateral Agent, from time to time
upon request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents, statements and schedules further identifying, updating and
describing the Collateral and other information, reports and evidence concerning
the Collateral.
     Section 5.13 Post-Closing Agreement. Perform and observe all the terms and
provisions of the Post-Closing Agreement to be performed or observed by it in
accordance with the terms of the Post-Closing Agreement.
ARTICLE VI
NEGATIVE COVENANTS
     From and after the Effective Date, so long as the Loans or any amounts
under any Loan Document shall remain unpaid, any Lender shall have any
Commitment, or there shall exist any Letter of Credit Exposure, no Loan Party
shall, and shall cause each of its Subsidiaries not to:
     Section 6.01 Liens. Create, assume, incur or suffer to exist any Lien on or
in respect of any of its property, whether now owned or hereafter acquired,
other than the following (“Permitted Liens”):
     (a) Liens created pursuant to any Loan Document;
     (b) Excepted Liens;
     (c) Liens existing on the Closing Date and described in Schedule 6.01;
provided that such Liens shall secure only those obligations which they secure
on the Closing Date and refinancings, extensions, renewals and replacements
thereof not prohibited hereunder;
     (d) Liens securing Debt permitted under Section 6.02(f) and obligations
relating thereto not constituting Debt; provided that (i) such Liens do not at
any time encumber any property other than the property financed by such Debt and
the proceeds thereof, and (ii) the Debt secured thereby does not exceed the
lesser of the cost or fair market value of the property being acquired or
financed on the date of acquisition or financing;
     (e) Liens securing Debt permitted under Section 6.02(j) and obligations
relating thereto not constituting Debt; provided that such Liens do not extend
to any assets of the Parent or any of its Subsidiaries other than the
Governmental Fueling Facilities;

-96-



--------------------------------------------------------------------------------



 



     (f) Liens on fixed or capital assets acquired, constructed or improved by
the Parent or any Subsidiary; provided that (i) such Liens secure only Debt
permitted by Section 6.02(l) and obligations relating thereto not constituting
Debt and (ii) such Liens shall not apply to any other asset of the Parent or any
Subsidiary; provided further that in the event purchase money obligations are
owed to any Person with respect to financing of more than one purchase of any
fixed or capital assets, such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such
Person;
     (g) Liens securing Debt permitted under Section 6.02(k) or other
obligations relating to the payment of insurance premiums; provided that such
Liens do not extend to any assets of the Parent or any of its Subsidiaries other
than assets of the type customarily subject to such Liens (including rights
under the applicable insurance policies);
     (h) any Lien existing on any asset prior to the acquisition thereof by the
Parent or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other asset of the Parent or
any Subsidiary, and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancings, extensions, renewals and
replacements thereof that are not prohibited hereunder;
     (i) in connection with the sale or transfer of all the Equity Interests in
any Subsidiary (other than the Borrower) in a transaction permitted under
Section 6.03 or 6.04, customary rights and restrictions contained in agreements
relating to such sale or transfer pending the completion thereof;
     (j) in the case of any Subsidiary that is not a Wholly-Owned Subsidiary,
any put and call arrangements related to its Equity Interests set forth in its
Organizational Documents or any related joint venture or similar agreement;
     (k) Liens solely on any cash earnest money deposits made by the Parent or
any Subsidiary in connection with any letter of intent or purchase agreement in
respect of any transaction permitted under Section 6.05;
     (l) Liens securing obligations in respect of any performance bonds, surety
bonds or similar instruments incurred in the ordinary course of business of the
Parent and its Subsidiaries; provided that such Liens do not extend to assets of
the Parent or any of its Subsidiaries other than assets of the type customarily
subject to such Liens;
     (m) Liens securing Debt permitted by Section 6.02(g) and obligations
relating thereto not constituting Debt; provided that such Liens do not extend
to any assets of the Parent or any of its Subsidiaries other than the assets
that relate to the applicable Sale and Leaseback Transaction; and
     (n) Liens not otherwise permitted hereunder; provided that the aggregate
principal amount of the obligations secured by such Liens does not exceed
$1,000,000 at any time outstanding.

-97-



--------------------------------------------------------------------------------



 



     Section 6.02 Debts. Create, assume or suffer to exist, or in any manner
become or be liable in respect of, any Debt, except:
     (a) Debt under the Loan Documents;
     (b) Debt existing on the Closing Date, or incurred under commitments
existing on the Closing Date, and in each case described in Schedule 6.02, and
any Debt refinancing, extending, renewing or replacing any such Debt to the
extent (i) the principal amount of such refinancing, extending, renewing or
replacing Debt does not exceed the principal amount of such Debt being
refinanced, extended, renewed or replaced, (ii) neither the final scheduled
maturity nor the weighted average life to maturity of such refinancing,
extending, renewing or replacing Debt is shorter than the final scheduled
maturity or the remaining weighted average life to maturity of such Debt being
refinanced, extended, renewed or replaced and (iii) if such Debt being
refinanced, extended, renewed or replaced is subordinated to the obligations of
a Loan Party hereunder, such refinancing, extending, renewing or replacing Debt
is subordinated to the obligations of such Loan Party hereunder on terms no less
favorable to the Lenders in any material respect;
     (c) unsecured Debt of any Loan Party owing to any other Loan Party;
     (d) unsecured Debt of the Parent or any Subsidiary owing to the Parent or
any other Subsidiary; provided that (i) any such Debt of any Loan Party owing to
any Subsidiary that is not a Loan Party is subordinated to the obligations of
such Loan Party hereunder on terms in form and substance reasonably acceptable
to the Administrative Agent, (ii) any such Debt of any Subsidiary that is not a
Loan Party owing to a Loan Party is permitted under Section 6.05 and (iii) if
any such Debt of any Subsidiary that is not a Loan Party owing to a Loan Party
is evidenced by a promissory note, such promissory note shall be pledged to the
Collateral Agent for the benefit of the Secured Parties;
     (e) Guarantees of the Parent or any Subsidiary in respect of Debt of the
Parent or any Wholly-Owned Subsidiary permitted hereunder;
     (f) Capital Leases incurred to make Capital Expenditures permitted pursuant
to Section 6.15;
     (g) Capital Leases incurred in connection with any Sale and Leaseback
Transaction permitted by Section 6.13(a)(ii);
     (h) the Convertible Senior Notes and any Debt refinancing, extending,
renewing or replacing any Convertible Senior Notes to the extent (i) the
principal amount of such Debt does not exceed the principal amount of the
Convertible Senior Notes being refinanced, extended, renewed or replaced,
(ii) such Debt is unsecured, and (iii) neither the final scheduled maturity nor
the weighted average life to maturity of such Debt is shorter than the final
scheduled maturity of the Convertible Senior Notes being refinanced, extended,
renewed or replaced (it being understood and agreed that, for purposes of this
clause (h), any such Debt shall, if otherwise meeting the requirements set forth
above, be permitted to be created and be in existence, notwithstanding that the
proceeds of such Debt shall not be applied to make such refinancing, extension,
renewal or replacement of any Convertible Senior Notes immediately

-98-



--------------------------------------------------------------------------------



 



upon the creation thereof, if (A) the proceeds of such Debt are applied to make
such refinancing, extension, renewal or replacement no later than 60 days
following the date of the creation thereof and (B) at all times pending such
application all the proceeds of such Debt are held in an account of the Borrower
with the Administrative Agent as collateral for the payment and performance of
the obligations of the Borrower under this Agreement);
     (i) Debt in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding; provided that the aggregate principal amount of any such Debt
that is secured may not exceed $1,000,000 at any time outstanding;
     (j) Debt incurred in connection with the construction or development of any
Governmental Fueling Facility; provided, however, that (i) the aggregate
outstanding principal amount of such Debt does not exceed $20,000,000 at any
time during the construction phase of such Governmental Fueling Facility and
(ii) upon completion of construction of, and commencement of revenues resulting
from, a Governmental Fueling Facility, neither the Parent nor any of its
Subsidiaries shall have any liability whatsoever, whether direct or indirect,
contingent or otherwise, for such Debt, except to the extent such liability is
limited to recourse to such Governmental Fueling Facility;
     (k) Debt consisting of the financing of insurance premiums; provided, that
the final scheduled maturity of such Debt shall not exceed one (1) year after
the date of incurrence thereof;
     (l) Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Leases and any Debt assumed in connection with the acquisition of any such
assets; provided that (i) the principal amount of such Debt does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets and
(ii) the aggregate principal amount of Debt permitted under this clause
(l) shall not exceed $10,000,000 at any time outstanding;
     (m) Debt of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Debt of any
Person that is assumed by any Subsidiary in connection with an acquisition of
assets by such Subsidiary in a transaction permitted under Section 6.05;
provided that (i) such Debt exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) the
aggregate principal amount of Debt permitted by this clause (m) shall not exceed
$10,000,000 at any time outstanding; and
     (n) Debt owed in respect of any overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds; provided that such Debt shall be
repaid in full within five (5) Business Days of the incurrence thereof.
     Section 6.03 Merger or Consolidation. Merge consolidate with or into
another Person, or dissolve or liquidate, except that, so long as no Default or
Event of Default exists or would result therefrom:

-99-



--------------------------------------------------------------------------------



 



     (a) (i) any Subsidiary (other than the Borrower) may merge with the Parent
or the Borrower, provided that the Parent or the Borrower shall be the
continuing or surviving Person, (ii) any Person (other than the Parent or the
Borrower) may merge or consolidate with any Subsidiary (other than the
Borrower), provided that the continuing or surviving Person is a Subsidiary and,
if any party to such merger or consolidation is a Guarantor, is a Guarantor and
(iii) any Subsidiary (other than the Borrower) may merge into or consolidate
with any Person in a transaction permitted by Section 6.04 in which the
continuing or surviving Person is not a Subsidiary;
     (b) the Parent and its Subsidiaries may consummate the InfrastruX Merger;
and
     (c) the Parent may dissolve or liquidate any Subsidiary (other than a
Material Subsidiary); provided that any Asset Disposition of the assets of such
dissolved or liquidated Subsidiary is permitted by Section 6.04.
     Section 6.04 Asset Dispositions. Make any Asset Disposition, except:
     (a) Asset Dispositions of equipment or real property to the extent that
(i) such Asset Disposition is in the ordinary course of business and (ii)
(A) such property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Asset Disposition are
reasonably promptly applied to the purchase price of other equipment or real
property;
     (b) Asset Dispositions by the Parent to any Subsidiary or by any Subsidiary
to the Parent or to another Subsidiary; provided that, except in the case of any
InfrastruX Post-Merger Reorganization Transfer, if the transferor in such Asset
Disposition is a Loan Party, the transferee must be a Loan Party;
     (c) Asset Dispositions not otherwise permitted under this Section 6.04;
provided that (i) at the time of each such Asset Disposition, no Default or
Event of Default shall exist or would result from such Asset Disposition,
(ii) in the case of any such Asset Disposition, the sum of the highest of
(A) the book value, (B) the market value (if available to the Parent without
undue burden or expense) and (C) the purchase price of all the property to be
disposed of in such Asset Disposition, or disposed of in any other Asset
Disposition made in reliance on this clause (c) in the same fiscal year as such
Asset Disposition (in each case measured as of the date of the applicable Asset
Disposition), shall not exceed 5% of the Tangible Net Worth as of the end of the
fiscal quarter most recently ended prior to the date of such Asset Disposition
and (iii) to the extent required pursuant to Section 2.08(c)(v), the Net
Proceeds of such Asset Disposition are applied in accordance with such Section;
     (d) Investments permitted by Section 6.05 and Restricted Payments permitted
by Section 6.06;
     (e) grants of licenses, sublicenses, leases and subleases in the ordinary
course of business that do not interfere in any material respect with the
business of the Parent or any Subsidiary;

-100-



--------------------------------------------------------------------------------



 



     (f) sales or discounts of accounts receivable in connection with the
compromise or collection thereof in the ordinary course of business;
     (g) [reserved];
     (h) the InterCon Directional Drilling Transaction; provided that (i) at
least 75% of the consideration received therefor by the Parent and its
Subsidiaries is in the form of cash or Cash Equivalents, and (ii) to the extent
required pursuant to Section 2.08(c)(v), the Net Proceeds of such Asset
Disposition are applied in accordance with such Section; and
     (i) Asset Dispositions by the Parent or any Subsidiary made, directly or
indirectly through any Subsidiary, in connection with any Project Specific
Co-Development Arrangement; provided that (i) any such Asset Disposition is made
solely to obtain the project that is the subject of such Project Specific
Co-Development Arrangement or for working capital purposes of such Project
Specific Co-Development Arrangement or otherwise to provide equipment or other
assets required for the performance of obligations in respect of such Project
Specific Co-Development Arrangement and (ii) any such Asset Disposition is made
solely during the effectiveness of such Project Specific Co-Development
Arrangement (including any warranty period in respect thereof).
     Section 6.05 Investments and Acquisitions. Make any Investments or
Acquisitions except:
     (a) Investments in the form of Cash Equivalents;
     (b) Investments of the Parent and its Subsidiaries in Subsidiaries in
existence on the Closing Date and other Investments in existence on the Closing
Date and set forth on Schedule 6.05;
     (c) advances to officers, directors and employees of the Parent and its
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (d) Investments of a Loan Party in or to another Loan Party;
     (e) Investments by the Parent or any Subsidiary in or to the Parent or any
other Subsidiary; provided that the aggregate principal amount of Investments
(other than any InfrastruX Post-Merger Reorganization Transfer) made under this
clause (e) by the Loan Parties in or to Subsidiaries that are not Loan Parties
shall not exceed $35,000,000 at any time outstanding;
     (f) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

-101-



--------------------------------------------------------------------------------



 



     (g) Guarantees permitted by Section 6.02 and Guarantees of the Parent or
any Subsidiary in respect of obligations (other than obligations constituting
Debt) of the Parent or any of its Subsidiaries;
     (h) Investments under Hedging Arrangements permitted under Section 6.11;
     (i) Acquisitions so long as:
     (i) both before and after giving effect to each such Acquisition, no
Default or Event of Default exists or would result therefrom;
     (ii) as soon as available, but not less than five (5) Business Days prior
to the consummation of each such Acquisition, the Parent has provided to the
Administrative Agent copies of substantially definitive documentation with
respect to such Acquisition;
     (iii) the cash consideration (other than Permitted Consideration Payments)
paid in connection with all such Acquisitions does not exceed $25,000,000 in the
aggregate since the Effective Date; provided that the requirement in this clause
(iii) shall not apply with respect to any Acquisition if Liquidity immediately
before and immediately after giving effect to any such Acquisition is greater
than $150,000,000;
     (iv) each such Acquisition shall have been approved by the board of
directors, or other equivalent governing body, of the Person acquired or the
assets of which have been acquired pursuant thereto;
     (v) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected, as of the date of such Acquisition, to result in the
existence or occurrence of a Material Adverse Effect; and
     (vi) with respect to each Acquisition, the Parent shall have delivered to
the Administrative Agent a certificate of a Financial Officer of the Parent to
the effect that, after giving effect to such Acquisition, the Parent would be in
compliance with Sections 6.16, 6.17 and 6.19 on a pro forma basis (attaching a
reasonably detailed calculation in support thereof);
     (j) the InfrastruX Merger pursuant to the terms of the InfrastruX Merger
Instruments;
     (k) Investments by the Parent or any Subsidiary that result solely from the
receipt by the Parent or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Debt or other securities;
     (l) Investments by the Parent or any Subsidiary made, directly or
indirectly through any Subsidiary, in connection with any Project Specific
Co-Development Arrangement; provided that (i) any such Investment is made solely
to obtain the project that is the subject of such Project Specific
Co-Development Arrangement or for working capital purposes of such Project
Specific Co-Development Arrangement or otherwise to provide equipment or other
assets required for the

-102-



--------------------------------------------------------------------------------



 



performance of obligations in respect of such Project Specific Co-Development
Arrangement (and, in the case of any Investment in the form of a loan, such loan
is not made as part of a revolving working capital credit facility) and (ii) any
such Investment is made solely during the effectiveness of such Project Specific
Co-Development Arrangement (including any warranty period in respect thereof);
and
     (m) other Investments and other Acquisitions, provided that (i) the
aggregate outstanding amount of Investments made in reliance on this clause (m),
together with, without duplication, the aggregate amount of consideration paid
in connection with all other Acquisitions made in reliance on this clause (m),
in each case in any fiscal year shall not exceed $15,000,000 (excluding, for
purposes of this clause (i), any such Investment or Acquisition if Liquidity is
equal to or greater than $150,000,000 immediately before and immediately after
giving effect to such Investment or Acquisition) and (ii) the aggregate amount
of Investments made in reliance on this clause (m) outstanding at any time,
together, without duplication, with the aggregate amount of consideration paid
in connection with all other Acquisitions made in reliance on this clause (m),
shall not exceed $100,000,000 at any time outstanding.
Notwithstanding the foregoing:
     (i) during the Interim Period, Acquisitions permitted under Section 6.05(i)
or (m) may only be made if (A) the consideration therefor paid during the
Interim Period consists only of Equity Interests of the Parent (it being agreed
that any Permitted Consideration Payments shall not be deemed to be
consideration), (B) the aggregate consideration for all such Acquisitions does
not exceed the sum of (x) $100,000,000 plus (y) solely in the case of any such
consideration in the form of an earnout or similar purchase price adjustment,
$10,000,000, and (C) the Administrative Agent consents to each such Acquisition,
such consent not to be unreasonably withheld, delayed or conditioned; and
     (ii) after the Interim Period, any Investment or Acquisition permitted
under Section 6.05(i) or (m) (other than Investments by the Parent or any
Subsidiary in or to the Parent or any other Subsidiary) may only be made if
(A) Liquidity is equal to or greater than $50,000,000 immediately before and
immediately after giving effect to such Investment or Acquisition and (B) other
than in the case of any Investment or Acquisition the consideration for which
consists only of Equity Interests of the Parent and the Permitted Consideration
Payments, the Total Leverage Ratio, after giving pro forma effect to such
Investment or Acquisition, is less than (1) the maximum Total Leverage Ratio
then permitted by Section 6.17 minus (2) 0.50.
     Section 6.06 Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
     (a) each Subsidiary of the Parent may declare and make Restricted Payments
to the Parent, any of its Subsidiaries and, not in excess of its ratable share
thereof, any other holder of any Equity Interests of such Subsidiary;

-103-



--------------------------------------------------------------------------------



 



     (b) so long as no Default or Event of Default exists or would result
therefrom, the Parent may declare and make dividend payments or other
distributions payable to the holders of its Equity Interests solely in the
common stock or other common Equity Interests of the Parent;
     (c) so long as no Default or Event of Default exists or would result
therefrom, the Parent may purchase, redeem or otherwise acquire shares of its
common stock or other common Equity Interests or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common Equity Interests;
     (d) (i) the Parent and its Subsidiaries may declare and make Restricted
Payments, not exceeding $2,500,000 in the aggregate for any fiscal year,
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of the Parent and its
Subsidiaries; (ii) the Parent may repurchase Equity Interests upon the “cashless
exercise” of stock options or warrants or upon the vesting of restricted stock
units or performance units, if such Equity Interests represent the exercise
price of such options or warrants or represent withholding taxes due upon such
exercise or vesting, and (iii) the Parent may make cash payments in lieu of the
issuance of fractional shares representing insignificant interests in the Parent
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Parent;
     (e) declare and make a distribution of preferred or common share purchase
rights, and redeem or exchange outstanding preferred or common share purchase
rights pursuant to any rights agreements approved by the board of directors of
the Parent; provided that the consideration for any such redemption or exchange
does not exceed in the aggregate $700,000;
     (f) the Parent may make Restricted Payments required to be made in respect
of any preferred Equity Interests issued by the Parent in satisfaction of
earnout obligations under the InfrastruX Merger Agreement; and
     (g) the Parent may declare and make dividend payments or other
distributions payable to the holders of its Equity Interests that are directors,
officers or employees of the Parent or its Subsidiaries solely in the common
stock or other common Equity Interests of the Parent pursuant to and in
accordance with stock option plans or other benefit plans or agreements for
directors, officers or employees of the Parent and its Subsidiaries.
     Section 6.07 Change in Nature of Business. In the case of any Subsidiary of
the Parent, engage in any line of business substantially different from those
lines of business conducted by the Parent and its Subsidiaries on the Effective
Date (after giving effect to the InfrastruX Merger) or any business
substantially related or incidental thereto. In the case of the Parent, engage
in any business or activity other than (a) the ownership of Equity Interests in
the Borrower and its other Subsidiaries, cash and Cash Equivalents and
intellectual property rights, (b) maintaining its corporate existence,
(c) participating in tax, accounting, pension and other administrative
activities as the parent of the consolidated group of companies, (d) the
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, (e) incurring Debt and Guarantees
permitted to be incurred by it under Section 6.02 and other liabilities
(including liabilities imposed by Legal Requirements) not prohibited to be
incurred by it hereunder, (f) making Restricted Payments, Investments and
Acquisitions to the

-104-



--------------------------------------------------------------------------------



 



extent permitted by this Agreement, (g) providing indemnification to officers,
directors and employees in the ordinary course of business, (h) performing such
other obligations, and engaging in such other business or activity, as are
required by Legal Requirements or as are reasonably related to the business and
activities of its Subsidiaries and (i) activities incidental to the businesses
or activities described in clauses (a) through (h) of this Section.
     Section 6.08 Transactions with Affiliates. Enter into any transaction of
any kind with any Affiliate of the Parent, whether or not in the ordinary course
of business, including, without limitation, any payment by the Parent or any of
its Wholly-Owned Subsidiaries of any management, consulting or similar fees to
any such Affiliate, whether pursuant to a management agreement or otherwise,
other than on terms substantially as favorable or more favorable to the Parent
or such Subsidiary as would be obtainable by the Parent or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate, other than transactions (a) between or among the Loan Parties,
(b) between or among Subsidiaries that are not Loan Parties, (c) between or
among the Parent and its Subsidiaries, provided that such transactions are
intercompany transactions entered into in the ordinary course of business as
part of tax, accounting, pension and other administrative activities,
(d) otherwise permitted by this Agreement, (e) pursuant to arrangements existing
on the date hereof and set forth on Schedule 6.08, (f) those certain leases and
subleases with Affiliates of William J. Haugland for properties located in
Hauppauge, Yaphank and Patchogue, New York, and Springfield, Massachusetts, each
as in effect as of the Effective Date without giving effect to amendments or
modifications thereto (excluding ministerial changes and renewals at market
rates) except with the consent of the Administrative Agent or otherwise in
accordance with the Loan Documents, and (g) agreements by Hawkeye, LLC for the
provision of certain services to Hawkeye Energy Greenport, LLC, as in effect as
of the Effective Date without giving effect to amendments or modifications
thereto (excluding ministerial changes and renewals at market rates) except with
the consent of the Administrative Agent or otherwise in accordance with the Loan
Documents.
     Section 6.09 Agreements Restricting Liens and Distributions. Create or
otherwise cause or suffer to exist any prohibition, encumbrance or restriction
which prohibits or otherwise restricts the ability of (a) any Subsidiary to make
Restricted Payments to any Loan Party, (b) any Domestic Subsidiary to Guarantee
the Debt of any Loan Party or (c) the Parent or any other Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person (other than
any Excluded Property) to secure the Obligations; provided, however, that
(i) the foregoing shall not apply to (A) prohibitions, encumbrances or
restrictions imposed by Legal Requirements or by any Loan Document,
(B) prohibitions, encumbrances or restrictions imposed by the agreements or
documents governing or evidencing the Convertible Senior Notes or any agreement
or document governing or evidencing any other Debt permitted by Section 6.02(h),
and (C) in the case of any Subsidiary that is not a Wholly-Owned Subsidiary of
the Parent, prohibitions, encumbrances or restrictions imposed by its
Organizational Documents or any related joint venture or similar agreement,
provided that such prohibitions, encumbrances or restrictions apply only to such
Subsidiary and to any Equity Interests in such Subsidiary, (ii) clauses (a) and
(b) of the foregoing shall not apply to (A) customary prohibitions, encumbrances
and restrictions contained in agreements relating to the disposition of a
Subsidiary, or a business unit, division, product line or line of business, that
are applicable solely pending such sale, provided that such prohibitions,
encumbrances or restrictions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such
disposition is permitted by

-105-



--------------------------------------------------------------------------------



 



Section 6.04, (B) prohibitions, encumbrances and restrictions imposed by
agreements relating to Debt or other obligations of any Subsidiary in existence
at the time such Subsidiary became a Subsidiary and otherwise permitted by
Section 6.02(m), provided that such restrictions and conditions apply only to
such Subsidiary, or (C) prohibitions, encumbrances and restrictions imposed by
agreements relating to Debt of Foreign Subsidiaries permitted under
Section 6.02, provided that such restrictions and conditions apply only to
Foreign Subsidiaries, and (iii) clause (c) of the foregoing shall not apply to
(A) prohibitions, encumbrances or restrictions imposed by any agreement relating
to secured Debt permitted by Section 6.01(d), 6.01(e), 6.01(f), 6.01(g),
6.01(h), 6.01(l) or 6.01(m), provided that such prohibitions, encumbrances or
restrictions apply only to the assets securing such Debt, or (B) customary
provisions in licenses, leases and other agreements restricting the assignment
thereof or encumbrance of any rights or interests thereunder.
     Section 6.10 Limitation on Accounting Changes or Changes in Fiscal Periods.
Permit (a) any change in any of its accounting policies affecting the
presentation of financial statements or reporting practices, except as required
or permitted by GAAP, or (b) the fiscal year of the Parent or any of its
Subsidiaries to end on a day other than December 31 or change the Parent’s
method of determining fiscal quarters.
     Section 6.11 Limitation on Speculative Hedging. (a) Purchase, assume, or
hold a speculative position in any commodities market or futures market or enter
into any Hedging Arrangement for speculative purposes or taking a “market view”
or (b) be party to or otherwise enter into any Hedging Arrangement that is
entered into for reasons other than as a part of its normal business operations
as a risk management strategy and/or hedge against changes resulting from market
conditions related to the Parent’s or its Subsidiaries’ operations.
     Section 6.12 Use of Proceeds. Use the proceeds of the Term Loans, Revolving
Advances and Letters of Credit for purposes other than as specified in
Section 4.25. Use any part of the proceeds of Loans or Letters of Credit for any
purpose which violates, or is inconsistent with, Regulations T, U, or X.
     Section 6.13 Sale and Leaseback Transactions and Synthetic Leases. Enter
into or suffer to exist (a) any Sale and Leaseback Transaction, other than
(i) any Sale and Leaseback Transaction entered into by any Person prior to the
time such Person becomes a Subsidiary, provided that such Sale and Leaseback
Transaction was not entered in contemplation of or in connection with such
Person becoming a Subsidiary, and (ii) any Sale and Leaseback Transaction to the
extent the sale, transfer or other disposition of the property thereunder is
permitted under Section 6.04, or (b) any Synthetic Lease.
     Section 6.14 Convertible Senior Notes.
     (a) Make any optional, mandatory or scheduled payments on account of
principal or interest (whether such payment is in form of redemption, purchase,
retirement, defeasance, set-off or otherwise) in respect of the Convertible
Senior Notes or any other Debt permitted by Section 6.02(h), other than
(i) scheduled or other mandatory principal payments (including repurchases upon
exercise by any holder thereof of its right to require the Parent to repurchase
any Senior Convertible Notes or any such other Debt), (ii) scheduled or other
mandatory interest or premium payments, (iii) refinancings, extensions, renewals
or replacements thereof to the

-106-



--------------------------------------------------------------------------------



 



extent permitted under Section 6.02, (iv) payments made solely with Equity
Interests in the Parent and (v) cash payments made with respect to fractional
shares or as a part of a separately negotiated inducement to the holders of
Convertible Senior Notes in connection with any conversion thereof in accordance
with the terms of the indenture related thereto.
     (b) Permit any supplement, amendment or other modification of any
indenture, instrument or agreement pursuant to which any Convertible Senior
Notes if such waiver, supplement, modification or amendment would (i) increase
the maximum principal amount of such Convertible Senior Notes or the ordinary
interest rate or the default interest rate on such Convertible Senior Notes,
(ii) accelerate the dates upon which payments of principal or interest are due
on any Convertible Senior Notes, (iii) change any event of default or add any
covenant with respect to the Convertible Senior Notes, (iv) change the payment,
redemption or prepayment provisions of the Convertible Senior Notes or
(v) change or amend any other term in a manner that materially increases the
obligations of the obligors thereunder or confers additional material rights on
the holder of such Convertible Senior Notes and that, in each case, is
materially adverse to the interests of the Lenders.
     Section 6.15 Maximum Capital Expenditures. (a) During the Interim Period,
permit Capital Expenditures to exceed $60,000,000 in the aggregate, and (b) for
any fiscal year thereafter, permit Capital Expenditures to be greater than the
higher of (i) $70,000,000 in the aggregate or (ii) 25% of Consolidated EBITDA.
     Section 6.16 Minimum Interest Coverage Ratio. Permit the Interest Coverage
Ratio as of the last day of any fiscal quarter to be less than the ratio set
forth below with respect to such fiscal quarter:

      Fiscal Quarter   Minimum Interest Coverage Ratio
Fiscal quarters ending June 30, 2010, September 30, 2010 and December 31, 2010
  2.00 to 1.00
Fiscal quarters ending March 31, 2011, June 30, 2011, September 30, 2011 and
December 31, 2011
  3.00 to 1.00
Fiscal quarter ending March 31, 2012 and each fiscal quarter thereafter
  3.50 to 1.00

     Section 6.17 Maximum Total Leverage Ratio. Permit the Total Leverage Ratio
as of the last day of any fiscal quarter, commencing with the fiscal quarter
ending December 31, 2010, to exceed the ratio set forth below with respect to
such fiscal quarter:

      Fiscal Quarter   Maximum Total Leverage Ratio
Fiscal quarters ending December 31, 2010, March 31, 2011, June 30, 2011 and
September 30, 2011
  3.00 to 1.00
Fiscal quarters ending December 31, 2011, March 31, 2012, June 30, 2012 and
September 30, 2012
  2.75 to 1.00
Fiscal quarter ending December 31, 2012 and each fiscal quarter thereafter
  2.50 to 1.00

-107-



--------------------------------------------------------------------------------



 



     Section 6.18 [Reserved].
     Section 6.19 Minimum Tangible Net Worth. Permit the Tangible Net Worth as
of the end of any fiscal quarter to be less than (a) $292,000,000, plus (b) an
amount equal to 50% of the Consolidated Net Income for each fiscal quarter
ending after December 31, 2009 (with no deduction for a net loss in any such
fiscal quarter), plus (c) 75% of the Equity Issuance Proceeds from any Equity
Issuance consummated after the Effective Date, plus (d) 75% of the increase in
the Stockholders’ Equity resulting from the conversion after the Effective Date
of any Convertible Senior Notes into common stock of the Parent.
     Section 6.20 Minimum EBITDA. Permit Consolidated EBITDA (a) for the fiscal
quarters ending June 30, 2010 and September 30, 2010 to be less than $35,000,000
for each such quarter and (b) for the two (2) consecutive fiscal quarters ending
September 30, 2010 to be less than $75,000,000.
     Section 6.21 Minimum Cash Balance. At any time during the Interim Period,
permit the aggregate amount of cash and Cash Equivalents owned by the Parent and
its Subsidiaries to be less than $60,000,000.
     Section 6.22 Amendment of Organizational Documents. Permit any supplement,
amendment or other modification of any Organizational Document of the Borrower
or any other Subsidiary in a manner that is materially adverse to the interests
of the Lenders.
     Section 6.23 Amendment of the InfrastruX Merger Agreement. Permit any
supplement, amendment or other modification of, or any waiver under, the
InfrastruX Merger Agreement in a manner that is materially adverse to the
interests of the Lenders.
     Section 6.24 Settlement of the Nigerian Litigation. Permit any payment to
or settlement with WAPCo in respect of the Nigerian Litigation, unless (i) no
Default or Event of Default has occurred and is continuing or would result from
such payment or settlement and (ii) the Parent shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Parent
certifying that, after giving pro forma effect to such payment or settlement,
the Parent would be in compliance with Sections 6.16, 6.17, and 6.19 (attaching
a reasonably detailed calculation in support thereof).

-108-



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT
     Section 7.01 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Loan Document:
     (a) Payment. The Borrower shall fail to pay (i) any principal of any Loan
or reimburse any LC Disbursement when the same becomes due and payable,
including, without limitation, any mandatory prepayment required by
Section 2.08, or (ii) any interest on the Loans, any fees, reimbursements,
indemnifications, or other amounts payable under this Agreement or any other
Loan Document within three (3) days after the same becomes due and payable;
     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made by the Borrower or any other Loan Party (or any of their
respective officers) in this Agreement, in any other Loan Document, or in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed to be made; provided
that to the extent that any representation or warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty shall prove to be incorrect in any respect when made or deemed to
be made;
     (c) Covenant Breaches. Any Loan Party shall (i) fail to perform or observe
any covenant contained in Sections 5.01 (with respect to the existence of the
Borrower or Parent), 5.04(a), 5.06(a) and (b), 5.07(a), (e), and (g), 5.09(b)
and 5.10 and Article VI of this Agreement or (ii) fail to perform or observe any
other term or covenant set forth in this Agreement or in any other Loan Document
which is not covered by clause (i) above or any other provision of this Section
7.01 if such failure shall remain unremedied for 30 days;
     (d) Cross-Default. (i) the Parent or any of its Subsidiaries shall fail to
pay any principal of or premium or interest on any of its Debt when the same
becomes due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), provided that the aggregate principal amount
of all such Debt (other than any Debt created hereunder) is at least $15,000,000
(or the equivalent in any other currency), (ii) the Parent or any of its
Subsidiaries shall fail to comply with any of its covenants or agreements under
any agreement or instrument relating to any of its Debt and such failure enables
or permits the holder or holders of such Debt, or any trustee or agent on its or
their behalf, without the lapse of any further grace periods (any applicable
grace periods having expired), to cause such Debt to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity, provided that the aggregate principal amount of all such
Debt (other than any Debt created hereunder) is at least $15,000,000 (or the
equivalent in any other currency) and (iii) any Debt of the Parent or any of its
Subsidiaries shall be declared to be due and payable prior to the stated
maturity thereof, provided that (A) the aggregate principal amount of all such
Debt (other than any Debt created hereunder) is at least $15,000,000 (or the
equivalent in any other currency) and (B) this clause (iii) shall not apply to
(x) secured Debt that becomes due as a result of the voluntary sale or transfer
of the assets securing such Debt, or the occurrence of any other event or
condition (other than an “event of default”, however denominated) that requires
a prepayment, repurchase, redemption or defeasance of any Debt pursuant to the
terms of the agreements and instruments relating to such Debt as in effect prior
to the occurrence of such

-109-



--------------------------------------------------------------------------------



 



event or condition, or (y) any Debt becoming due as a result of a refinancing,
extension, renewal or replacement thereof permitted under Section 6.02;
     (e) Insolvency. Any Loan Party shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally; commences negotiations with one or more of its creditors with a view
to rescheduling any of its indebtedness which it would not otherwise be able to
pay as it falls due or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it as a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against such Person, either such proceeding shall remain undismissed
for a period of 60 days or any of the actions sought in such proceeding shall
occur; or such Person shall take any action to authorize any of the actions set
forth above in this paragraph (e) or any analogous procedure or step is taken in
any jurisdiction;
     (f) Judgments. Any judgment shall be rendered against any Loan Party or any
of its Subsidiaries and (A) the amount thereof (to the extent not covered by
third-party insurance under which claim has been made in writing and liability
therefor has not been denied by the insurer) is in excess of $10,000,000 (or the
equivalent in any other currency) and (B) either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment by reason of a pending appeal or otherwise, shall not be in effect;
     (g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000;
     (h) Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the obligations of the Loan Parties
hereunder, ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document after execution
and delivery thereof; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document in violation of the terms
thereof, or purports to revoke, terminate or rescind any Loan Document;
     (i) Security Documents. At any time after the Effective Date, the
Collateral Agent shall fail to have an Acceptable Security Interest in any
material Collateral except as a result of (i) a sale, transfer or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) the Collateral Agent’s failure to maintain possession of
any stock certificate, promissory note or other instrument delivered to it under
the Security Documents; or

-110-



--------------------------------------------------------------------------------



 



     (j) Change in Control. A Change of Control shall occur.
     Section 7.02 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 7.01(e)) shall have occurred
and be continuing, then, and in any such event:
     (a) the Administrative Agent (i) shall at the request, or may, with the
consent, of the Majority Revolving Lenders, by notice to the Borrower, declare
the Commitments and the obligation of each Lender and the Issuing Bank to make
extensions of credit hereunder, including making Loans and issuing Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may, with the consent, of the Majority Lenders, by
notice to the Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon all such amounts
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;
     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Revolving Lenders, Cash
Collateralize the Letters of Credit in accordance with Section 7.07; and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.
     Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(e) shall occur:
     (a) (i) the Commitments and the obligation of each Lender and the Issuing
Bank to make extensions of credit hereunder, including making Loans and issuing
Letters of Credit, shall terminate, and (ii) all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall Cash Collateralize the Letters of Credit in
accordance with Section 7.07; and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.

-111-



--------------------------------------------------------------------------------



 



     Section 7.04 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders is
intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.
     Section 7.05 Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Legal Requirements, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the Issuing Bank and then due and payable,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party are owed to a branch or office of such Lender or
the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. In the event that any Defaulting Lender shall
exercise any right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section 7.05 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
     Section 7.06 Application of Proceeds. From and during the continuance of
any Event of Default, any monies or property actually received by the
Administrative Agent or the Collateral Agent pursuant to this Agreement or any
other Loan Document, the exercise of any rights or remedies under any Security
Document or any other agreement with any Loan Party which secures any of the
Obligations, shall be applied in the following order:
     (a) First, to payment of the reasonable expenses, liabilities, losses,
costs, duties, fees, charges or other moneys whatsoever (together with interest
payable thereon) as may have been paid or incurred in, about or incidental to
any sale or other realization of Collateral, including reasonable compensation
to the Agents and their agents and counsel, and of any other unreimbursed
reasonable expenses and indemnities, in each case for which the Administrative
Agent, the Collateral Agent or any Secured Party is to be reimbursed pursuant to
this Agreement or any other Loan Document and that are then due and payable;
     (b) Second, to the ratable payment of accrued but unpaid fees, commitment
fees, and fronting fees owing to the Issuing Bank and the Lenders in respect of
the Loans and Letters of Credit under this Agreement;

-112-



--------------------------------------------------------------------------------



 



     (c) Third, to the ratable payment of accrued but unpaid interest on the
Revolving Advances, the Term Loans and any unpaid Reimbursement Obligations and
letter of credit fees then due and payable under this Agreement;
     (d) Fourth, to the ratable payment of all outstanding principal of the
Revolving Advances, the Term Loans, Reimbursement Obligations and according to
the unpaid termination amounts thereof, to the payment of all obligations of the
Parent or its Subsidiaries owing to any Hedging Counterparty under any Hedging
Arrangement, if any, then due and payable;
     (e) Fifth, to the ratable payment of all obligations to Cash Collateralize
the Letter of Credit Exposure in accordance with Section 7.07;
     (f) Sixth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Revolving Advances, Term
Loans and Letters of Credit and which are owing to the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders;
     (g) Seventh, to the ratable payment of any other outstanding Obligations
then due and payable; and
     (h) Eighth, any excess after payment in full of all Obligations shall be
paid to the Borrower or any other Loan Party as appropriate or to such other
Person who may be lawfully entitled to receive such excess.
Notwithstanding the foregoing, Obligations arising under Hedging Arrangements
with Hedge Counterparties shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Counterparty, as the case may be.
     Section 7.07 Letters of Credit. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Collateral Agent demanding the deposit of cash collateral pursuant to this
Section 7.07, the Borrower agrees to deposit into the LC Cash Collateral
Account, an amount in Dollars in cash equal to 105% of the Letter of Credit
Exposure; provided that the obligation to deposit such amount will become
effective immediately, and such deposit will become immediately due and payable,
without demand or other notice of any kind, upon the occurrence of any Event of
Default pursuant to Section 7.01(e). Each such deposit pursuant to this
Section 7.07 shall be held by the Collateral Agent as collateral for the payment
and performance of the obligations of the Borrower with respect to Letters of
Credit under Section 2.03. The Collateral Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Moneys in such account shall be applied by the Collateral Agent to reimburse the
Issuing Bank for LC Disbursements made by it with respect to Letters of Credit
for which the Issuing Bank has not been reimbursed pursuant to Section 2.03 and,
to the extent not so applied, shall be held to satisfy drawings under Letters of
Credit as they occur. If the Borrower is required to deposit an amount in the LC
Cash Collateral Account as a result of the occurrence of an Event of Default
(and the Acceleration Date shall not have occurred), such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days of its request;

-113-



--------------------------------------------------------------------------------



 



provided that all Events of Default have been cured or waived. If at any time
either (x) the amount of cash held in the LC Cash Collateral Account exceeds
105% of the Letter of Credit Exposure or (y) any cash remains on deposit in the
LC Cash Collateral Account after all Letters of Credit have either been fully
drawn or expired, then such excess or remaining amount shall be (A) if the
Acceleration Date shall have occurred or Event of Default shall be continuing,
applied to the other Obligations, if any, in the order set forth in Section 7.06
above and (B) otherwise, returned to the Borrower.
ARTICLE VIII
THE GUARANTY
     Section 8.01 Liabilities Guaranteed. Each Guarantor hereby, joint and
severally, irrevocably and unconditionally guarantees the prompt payment at
maturity of the Obligations.
     Section 8.02 Nature of Guaranty. This guaranty is an absolute, irrevocable,
completed and continuing guaranty of payment and not a guaranty of collection,
and no notice of the Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrower need be given to any Guarantor. This
guaranty may not be revoked by any Guarantor and shall continue to be effective
with respect to the Obligations arising or created after any attempted
revocation by such Guarantor and shall remain in full force and effect until the
Obligations (other than contingent obligations) are paid in full and the
Commitments are terminated, notwithstanding that from time to time prior thereto
no Obligations may be outstanding. The Borrower and the Lenders may modify,
alter, rearrange, extend for any period and/or renew from time to time, the
Obligations, and the Lenders may waive any Default or Events of Default without
notice to any Guarantor and in such event each Guarantor will remain fully bound
hereunder on the Obligations. This guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of the Obligations is
rescinded or must otherwise be returned by any of the Lenders upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made. This guaranty may be enforced by the
Administrative Agent, the Lenders and any subsequent holder of any of the
Obligations and shall not be discharged by the assignment or negotiation of all
or part of the Obligations. Each Guarantor hereby expressly waives presentment,
demand, notice of non-payment, protest and notice of protest and dishonor,
notice of Default or Event of Default, and also notice of acceptance of this
guaranty, acceptance on the part of the Lenders being conclusively presumed by
the Lenders’ request for this guaranty and the Guarantors’ being party to this
Agreement.
     Section 8.03 Agent’s Rights. Each Guarantor authorizes the Agents, without
notice or demand and without affecting any Guarantor’s liability hereunder, to
take and hold security for the payment of its obligations under this
Article VIII and/or the Obligations, and exchange, enforce, waive and release
any such security; and to apply such security and direct the order or manner of
sale thereof as the Agents in their discretion may determine, and to obtain a
guaranty of the Obligations from any one or more Persons and at any time or
times to enforce, waive, rearrange, modify, limit or release any of such other
Persons from their obligations under such guaranties.

-114-



--------------------------------------------------------------------------------



 



     Section 8.04 Guarantor’s Waivers.
     (a) General. Each Guarantor waives any right to require any of the Lenders
to (i) proceed against the Borrower or any other Person liable on the
Obligations, (ii) enforce any of their rights against any other guarantor of the
Obligations, (iii) proceed or enforce any of their rights against or exhaust any
security given to secure the Obligations, (iv) have the Borrower joined with any
Guarantor in any suit arising out of this Article VIII and/or the Obligations,
or (v) pursue any other remedy in the Lenders’ powers whatsoever. It is agreed
between the Guarantors and the Lenders that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for this Guaranty and such waivers, the Lenders would
not extend or continue to extend credit under this Agreement. The Lenders shall
not be required to mitigate damages or take any action to reduce, collect or
enforce the Obligations. Each Guarantor waives any defense arising by reason of
any disability, lack of corporate authority or power, or other defense of the
Borrower or any other guarantor of the Obligations, and shall remain liable
hereon regardless of whether the Borrower or any other guarantor be found not
liable thereon for any reason. Whether and when to exercise any of the remedies
of the Lenders under any of the Loan Documents shall be in the sole and absolute
discretion of the Administrative Agent, and no delay by the Administrative Agent
in enforcing any remedy, including delay in conducting a foreclosure sale, shall
be a defense to any Guarantor’s liability under this Article VIII.
     (b) In addition to the waivers contained in Section 8.04(a), the Guarantors
waive, and agree that they shall not at any time insist upon, plead or in any
manner whatsoever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
obligations under, or the enforcement by any Agent or the Lenders of, this
guaranty. The Guarantors hereby waive diligence, presentment and demand (whether
for nonpayment or protest or of acceptance, maturity, extension of time, change
in nature or form of the Obligations, acceptance of further security, release of
further security, composition or agreement arrived at as to the amount of, or
the terms of, the Obligations, notice of adverse change in the Borrower’s
financial condition or any other fact which might materially increase the risk
to the Guarantors) with respect to any of the Obligations or all other demands
whatsoever and waive the benefit of all provisions of law which are or might be
in conflict with the terms of this Article VIII. The Guarantors, jointly and
severally, represent, warrant and agree that, as of the date of this guaranty,
their obligations under this guaranty are not subject to any offsets or defenses
of any kind against any Agent, the Lenders, the Borrower or any other Person
that executes a Loan Document. The Guarantors further jointly and severally
agree that their obligations under this guaranty shall not be subject to any
counterclaims, offsets or defenses of any kind which may arise in the future
against any Agent, the Lenders, the Borrower or any other Person that executes a
Loan Document.
     (c) Subrogation. Until the Obligations have been paid in full, each
Guarantor waives all rights of subrogation or reimbursement against the
Borrower, whether arising by contract or operation of law (including, without
limitation, any such right arising under any federal, state or other applicable
Debtor Relief Laws) and waives any right to enforce any remedy which the Lenders
now have or may hereafter have against the Borrower, and waives any benefit or
any right to participate in any security now or hereafter held by any Agent or
any Lender.

-115-



--------------------------------------------------------------------------------



 



     Section 8.05 Maturity of Obligations, Payment. Each Guarantor agrees that
if the maturity of any of the Obligations is accelerated by bankruptcy or
otherwise, such maturity shall also be deemed accelerated for the purpose of
this Article VIII without demand or notice to any Guarantor. Each Guarantor
will, forthwith upon notice from the Administrative Agent, jointly and severally
pay to the Administrative Agent the amount due and unpaid by the Borrower and
guaranteed hereby. The failure of the Administrative Agent to give this notice
shall not in any way release any Guarantor hereunder.
     Section 8.06 Agent’s Expenses. If any Guarantor fails to pay the
Obligations after notice from the Administrative Agent of the Borrower’s failure
to pay any Obligations at maturity, and if the Administrative Agent obtains the
services of an attorney for collection of amounts owing by any Guarantor
hereunder, or obtaining advice of counsel in respect of any of their rights
under this Article VIII, or if suit is filed to enforce this Article VIII, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by any
Guarantor hereunder, or if any amount owing by any Guarantor hereunder is
collected through such proceedings, each Guarantor jointly and severally agrees
to pay to the Administrative Agent the Administrative Agent’s reasonable
attorneys’ fees.
     Section 8.07 Liability. It is expressly agreed that the liability of each
Guarantor for the payment of the Obligations guaranteed hereby shall be primary
and not secondary.
     Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations. Each Guarantor hereby consents and agrees to each of
the following to the fullest extent permitted by law, and agrees that each
Guarantor’s obligations under this Article VIII shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including without limitation rights to notice) which each
Guarantor might otherwise have as a result of or in connection with any of the
following:
     (a) Modifications, etc. Any renewal, extension, modification, increase,
decrease, alteration or rearrangement of all or any part of the Obligations, or
this Agreement or any instrument executed in connection therewith, or any
contract or understanding between the Borrower and any of the Lenders, or any
other Person, pertaining to the Obligations, or the waiver or consent by any
Agent or the Lenders with respect to any of the provisions hereof or thereof, or
any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors against any
Guarantor or the Borrower are subordinated to the claims of the Lenders or
pursuant to which the Obligations are subordinated to claims of other creditors;
     (b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by any of the Lenders to the Borrower or any
Guarantor or any Person liable on the Obligations;
     (c) Condition of the Borrower or any Guarantor. The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of the Borrower or any other Guarantor or any other
Person at any time liable for the payment of all or part of the Obligations; or
any dissolution of the Borrower or any other Guarantor, or any sale, lease or
transfer of any or all of the assets of the Borrower or any other Guarantor, or
any

-116-



--------------------------------------------------------------------------------



 



changes in the shareholders, partners, or members of the Borrower or any other
Guarantor; or any reorganization of the Borrower or any other Guarantor;
     (d) Invalidity of Obligations. The invalidity, illegality or
unenforceability of all or any part of the Obligations, or any document or
agreement executed in connection with the Obligations, for any reason
whatsoever, including without limitation the fact that the Obligations, or any
part thereof, exceed the amount permitted by law, the act of creating the
Obligations or any part thereof is ultra vires, the officers or representatives
executing the documents or otherwise creating the Obligations acted in excess of
their authority, the Obligations violate applicable usury laws, the Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Obligations wholly or partially uncollectible from the
Borrower, the creation, performance or repayment of the Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Obligations or executed in connection with the Obligations, or given
to secure the repayment of the Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Obligations have been forged or otherwise are irregular or not
genuine or authentic;
     (e) Release of Obligors. Any full or partial release of the liability of
the Borrower on the Obligations or any part thereof, of any co-Guarantors, or
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, Guarantee or
assure the payment of the Obligations or any part thereof, it being recognized,
acknowledged and agreed by any Guarantor that such Guarantor may be required to
pay the Obligations in full without assistance or support of any other Person,
and no Guarantor has been induced to enter into this Article VIII on the basis
of a contemplation, belief, understanding or agreement that other parties other
than the Borrower will be liable to perform the Obligations, or the Lenders will
look to other parties to perform the Obligations;
     (f) Other Security. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Obligations;
     (g) Release of Collateral etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Obligations;
     (h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;
     (i) Status of Liens. The fact that any collateral, security, security
interest or Lien contemplated or intended to be given, created or granted as
security for the repayment of the Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or Lien, it being recognized and agreed by each Guarantor that no
Guarantor is entering into this Article VIII in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectability or value of any
of the collateral for the Obligations;

-117-



--------------------------------------------------------------------------------



 



     (j) Payments Rescinded. Any payment by the Borrower to the Lenders is held
to constitute a preference under any Debtor Relief Law, or for any reason the
Lenders are required to refund such payment or pay such amount to the Borrower
or someone else; or
     (k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to this Agreement, the Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that each Guarantor shall be obligated
to joint and severally pay the Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.
     Section 8.09 Subordination of All Guarantor Claims.
     (a) As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of the Parent or any Subsidiary of the Parent to any Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligation of the Parent or such Subsidiary thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by any Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of any Guarantor against the Parent or any
Subsidiary of the Parent arising as a result of subrogation or otherwise as a
result of such Guarantor’s payment of all or a portion of the Obligations.
     (b) The Borrower and each Guarantor hereby (i) authorizes the
Administrative Agent and the Lenders to demand specific performance of the terms
of this Section 8.09, whether or not the Borrower or any Guarantor shall have
complied with any of the provisions hereof applicable to it, at any time when it
shall have failed to comply with any provisions of this Section 8.09 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.
     (c) Upon any distribution of assets of any Loan Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):
     (i) The Lenders shall first be entitled to receive payment in full in cash
of the Obligations before any Guarantor is entitled to receive any payment on
account of the Guarantor Claims.
     (ii) Any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, to which the Parent or any
Guarantor would be entitled except for the provisions of this Section 8.09(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to the Lenders, to the extent necessary to make
payment in full of all Obligations

-118-



--------------------------------------------------------------------------------



 



remaining unpaid after giving effect to any concurrent payment or distribution
or provisions therefor to the Lenders.
     (d) No right of the Lenders or any other present or future holders of any
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Loan Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Borrower or any Guarantor with the terms
hereof, regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.
     Section 8.10 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving the Parent or any Subsidiary of the Parent, as debtor, the
Lenders shall have the right to prove their claim in any proceeding, so as to
establish their rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments which would otherwise be
payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends and
payments to the Administrative Agent, for the benefit of the Lenders. Should the
Administrative Agent or any Lender receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Guarantor, and which, as between the Parent or any Subsidiary of the Parent and
any Guarantor, shall constitute a credit upon the Guarantor Claims, then upon
payment in full of the Obligations, such Guarantor shall become subrogated to
the rights of the Lenders to the extent that such payments to the Lenders on the
Guarantor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent or a Lender had not
received dividends or payments upon the Guarantor Claims.
     Section 8.11 Payments Held in Trust. In the event that notwithstanding
Sections 8.09 and 8.10 above, any Guarantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, such Guarantor
agrees to hold in trust for the Lenders an amount equal to the amount of all
funds, payments, claims or distributions so received, and agrees that it shall
have absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, and each
Guarantor covenants promptly to pay the same to the Administrative Agent.
     Section 8.12 Benefit of Guaranty. The provisions of this Article VIII are
for the benefit of the Lenders, their successors, and their permitted
transferees, endorsees and assigns. In the event all or any part of the
Obligations are transferred, endorsed or assigned by the Lenders, as the case
may be, to any Person or Persons in accordance with the terms of this Agreement,
any reference to the “Lenders” herein, as the case may be, shall be deemed to
refer equally to such Person or Persons.
     Section 8.13 Reinstatement. This Article VIII shall remain in full force
and effect and continue to be effective in the event any petition is filed by or
against the Borrower or any other Loan Party for liquidation or reorganization,
in the event that any of them becomes insolvent or makes an assignment for the
benefit of creditors or in the event a receiver, trustee or similar Person is
appointed for all or any significant part of any of their assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Legal Requirements, rescinded or reduced in

-119-



--------------------------------------------------------------------------------



 



amount, or must otherwise be restored or returned by the Lenders, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
     Section 8.14 Liens Subordinate. Each Guarantor agrees that any Liens,
security interests, judgment liens, charges or other encumbrances upon the
Parent’s or any Subsidiary of the Parent’s assets securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any Liens,
security interests, judgment liens, charges or other encumbrances upon the
Parent’s or any Subsidiary of the Parent’s assets securing payment of the
Obligations, regardless of whether such encumbrances in favor of any Guarantor,
the Administrative Agent or the Lenders presently exist or are hereafter created
or attach.
     Section 8.15 Guarantor’s Enforcement Rights. Without the prior written
consent of the Lenders, no Guarantor shall (a) exercise or enforce any
creditor’s right it may have against the Parent or any Subsidiary of the Parent,
or (b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien, mortgages, deeds
of trust, security interest, collateral rights, judgments or other encumbrances
on assets of the Parent or any Subsidiary of the Parent held by such Guarantor.
     Section 8.16 Limitation. It is the intention of the Guarantors and each
Secured Party that the amount of the Obligations guaranteed by each Guarantor
shall be in, but not in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and similar Legal Requirement applicable to such
Guarantor. Accordingly, notwithstanding anything to the contrary contained in
this Article VIII or in any other agreement or instrument executed in connection
with the payment of any of the Obligations guaranteed hereby, the amount of the
Obligations guaranteed by any Guarantor under this Article VIII shall be limited
to an aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other Legal
Requirement.
     Section 8.17 Contribution Rights.
     (a) To the extent that any payment is made under this guaranty (a
“Guarantor Payment”), by a Guarantor, which Guarantor Payment, taking into
account all other Guarantor Payments then previously or concurrently made by all
other Guarantors, exceeds the amount which such Guarantor would otherwise have
paid if each Guarantor had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s Allocable Amount
(as defined below) (in effect immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of all of the Guarantors in effect
immediately prior to the making of such Guarantor Payment, then, following the
date on which the Obligations shall be paid and satisfied in full and each
Guarantor shall have performed all of its obligations hereunder, such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each of the other Guarantors for the amount of such excess,
pro rata

-120-



--------------------------------------------------------------------------------



 



based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
     (b) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the United States
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.
     (c) This Section 8.17 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 8.17 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
     (d) The rights of the parties under this Section 8.17 shall be exercisable
upon the date the Obligations shall be paid and satisfied in full and each
Guarantor shall have performed all of its obligations hereunder.
     (e) The parties hereto acknowledge that the right of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.
     Section 8.18 Release of Guarantors. Upon the sale or disposition of any
Guarantor pursuant to the terms of this Agreement to any Person other than the
Borrower or any other Guarantor, the Administrative Agent shall, at the
Borrower’ expense, execute and deliver to such Guarantor such documents as such
Guarantor shall reasonably require and take any other actions reasonably
required to evidence or effect the release of such Guarantor from this Agreement
and the other Loan Documents.
ARTICLE IX
THE AGENTS AND THE ISSUING BANK
     Section 9.01 Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Crédit Agricole CIB to act on its behalf as the
Administrative Agent and Collateral Agent hereunder and under the other Loan
Documents and authorizes each Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Agents, the Lenders and the Issuing Bank, and no Loan Party shall have rights as
a third party beneficiary of any of such provisions. Each of the Secured Parties
hereby acknowledges and confirms their agreement that the Collateral Agent is
subject to certain Security Documents as trustee for and on behalf of the
Lenders or the terms of the declaration of trust and other terms and conditions
set forth in the applicable Security Documents.
     Section 9.02 Rights as a Lender. The Person serving as an Agent or the
Issuing Bank hereunder shall have the same rights and powers in its capacity as
a Lender as any other Lender and may exercise the same as though it were not an
Agent or the Issuing Bank and the

-121-



--------------------------------------------------------------------------------



 



term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as an Agent or the
Issuing Bank hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent or the Issuing Bank hereunder and without any duty
to account therefor to the Lenders.
     Section 9.03 Exculpatory Provisions. None of the Agents or the Issuing Bank
shall have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
none of the Agents or the Issuing Bank:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent or Issuing
Bank is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that such Agent or Issuing
Bank shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent or Issuing Bank to liability or
that is contrary to any Loan Document or Legal Requirement; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent, Issuing Bank or
any of their respective Affiliates in any capacity.
None of the Agents or the Issuing Bank shall be liable for any action taken or
not taken by it (i) with the consent or at the request of the Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
such Agent or Issuing Bank shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01) or (ii) in the absence of its
own gross negligence or willful misconduct. None of the Agents or the Issuing
Bank shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Agent or the Issuing Bank by the
Borrower, a Guarantor, a Lender or the Issuing Bank.
None of the Agents or the Issuing Bank shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to

-122-



--------------------------------------------------------------------------------



 



such Agent or the Issuing Bank or satisfaction of any condition that expressly
refers to the matters described therein being acceptable or satisfactory to such
Agent or the Issuing Bank.
     Section 9.04 Reliance by the Agents and the Issuing Bank. Each of the
Agents and the Issuing Bank shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each of the Agents and the Issuing Bank also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Either Agent or the Issuing Bank may consult with
legal counsel (who may be counsel for a Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     Section 9.05 Delegation of Duties. Each of the Agents may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent. Each of the Agents and any of their respective sub-agents may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of such Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as such Agent.
     Section 9.06 Resignation of an Agent or the Issuing Bank.
     (a) An Agent may resign at any time by giving prior written notice thereof
to the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or Collateral Agent or, if no
successor Administrative Agent or Collateral Agent has been appointed,
forty-five (45) days after the retiring Agent gives notice of its intention to
resign. Upon any such resignation, the Majority Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent or Collateral Agent. If no successor Administrative Agent or Collateral
Agent shall have been so appointed by the Majority Lenders within thirty
(30) days after the resigning Agent’s giving notice of its intention to resign,
then the resigning Agent may appoint, on behalf of the Borrower and the Lenders,
a successor Agent. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Majority Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Majority Lenders until such
successor Administrative Agent shall have been appointed as provided herein. No
successor Agent shall be deemed to be appointed hereunder until such

-123-



--------------------------------------------------------------------------------



 



successor Agent has accepted the appointment or, in the case of a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Security Documents, and such other instruments or notices, as may be necessary
or desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents. Any such successor Agent shall be a commercial bank organized under
the laws of the United States or any state thereof having combined capital and
retained earnings of at least $100,000,000 (or the equivalent in any other
currency) unless such requirement is waived by the Majority Lenders. Upon the
acceptance of any appointment as Administrative Agent or Collateral Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning Agent. Upon the effectiveness of the resignation of the Administrative
Agent or Collateral Agent, the resigning Agent shall be discharged from its
duties and obligations hereunder and under the Credit Documents. After the
effectiveness of the resignation of an Agent, the provisions of this Article IX
shall continue in effect for the benefit of such Agent in respect of any actions
taken or omitted to be taken by it while it was acting as an Agent hereunder and
under the other Loan Documents. The parties hereto acknowledge and agree that,
for purposes of any Security Document expressed to be governed by the laws of
the Netherlands, any resignation by the Collateral Agent shall not be effective
until its rights under the Parallel Debt (as defined in Section 9.09 hereof) are
assigned to the successor Collateral Agent.
     (b) Subject to the terms of this paragraph, Credit Agricole CIB may resign
at any time from its capacity as the Issuing Bank hereunder. In connection with
such resignation, Credit Agricole CIB shall give notice of its intent to resign
to the Borrower. The requested resignation shall become effective on the date
specified therefor in such notice (which shall be at least five (5) Business
Days after the date of such notice); provided that no such resignation shall
become effective until and unless (i) another Person shall have been designated
as an Issuing Bank hereunder by the Borrower, and shall have accepted such
designation and appointment, pursuant to Section 2.03(l) and (ii) if the
acceptance of such designation and appointment shall have occurred more than
360 days prior to the date of such notice, the Borrower shall have provided its
prior written consent to such resignation (such consent not to be unreasonably
withheld or delayed). Upon the effectiveness of the resignation of Credit
Agricole CIB from its capacity as the Issuing Bank, Credit Agricole CIB shall be
discharged from its duties and obligations hereunder to issue any Letter of
Credit, or to increase or extend the expiration of any Letter of Credit
theretofore issued by it, but shall otherwise remain subject to its duties and
obligations hereunder, and shall have all the rights of an Issuing Bank, with
respect to any Letter of Credit theretofore issued by it. Notwithstanding the
effectiveness of the resignation of Credit Agricole CIB from its capacity as the
Issuing Bank hereunder, the provisions of this Article IX shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Issuing Bank hereunder and under the other Loan
Documents.
     Section 9.07 Non-Reliance on Administrative Agent and Other Lenders;
Certain Acknowledgments.
     (a) Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and

-124-



--------------------------------------------------------------------------------



 



decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. In this regard, each party hereto acknowledges that
Bracewell & Giuliani LLP is acting in this transaction as special counsel to the
Administrative Agent only. Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.
     (b) Each Lender shall be deemed (i) by delivering its signature page to
this Agreement and making any Loan on the Effective Date to have consented to,
approved or accepted each Loan Document and each other document or other matter
referred to in Section 3.01 or 3.02 required to be consented to or approved by
or acceptable or satisfactory to the Administrative Agent, the Arrangers or the
Lenders and to have been satisfied with the satisfaction of all other conditions
precedent required to be satisfied under Section 3.01 or 3.02 and (b) by making
any Revolving Advance after the Effective Date to have been satisfied with the
satisfaction of the conditions precedent required to be satisfied in connection
therewith under Section 3.03.
     Section 9.08 Indemnification. The Lenders severally agree to indemnify upon
demand the Administrative Agent, the Collateral Agent, the Issuing Bank and each
Related Party of any of the foregoing (to the extent not reimbursed by the Loan
Parties), according to their respective ratable shares, and hold harmless such
Indemnitee from and against any and all Indemnified Liabilities in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of any Related Party; provided, however, that no Lender shall be liable for
(a) the payment to any Indemnitee for any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s own
gross negligence or willful misconduct and (b) claims made or legal proceedings
commenced against such Indemnitee by any security holder or creditor thereof
arising out of and based on rights afforded any such security holder or creditor
solely in its capacity as such; provided further, however, that no action taken
in accordance with the directions of the Majority Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent, the Collateral Agent, and the Issuing Bank promptly upon
demand for its ratable share of any out-of-pocket expenses (including all fees,
expenses and disbursements of any law firm or other external counsel) incurred
by the Administrative Agent, the Collateral Agent, or the Issuing Bank in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document, to the extent
that the Administrative Agent, the Collateral Agent, or the Issuing Bank is not
reimbursed for such by the Loan Parties. The undertaking in this Section shall
survive termination of the Commitments, the payment of all other Obligations and
the resignation of the Administrative Agent or the Collateral Agent.

-125-



--------------------------------------------------------------------------------



 



     Section 9.09 Collateral and Guaranty Matters.
     (a) Each Lender (as a Lender and in its capacity as a potential Hedge
Counterparty) and each other Secured Party (by their acceptance of the benefits
of any Lien encumbering Collateral) acknowledges and agrees that the Collateral
Agent has entered into the Security Documents on behalf of itself and the
Secured Parties, and the Secured Parties hereby agree to be bound by the terms
of such Security Documents, acknowledge receipt of copies of such Security
Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Collateral Agent thereunder; provided, that with
respect to any Security Document expressed to be governed by the laws of the
Netherlands the Collateral Agent enters into such Security Document in its own
name and on behalf of itself and not as agent, but for the benefit of the
Secured Parties as further expressed therein. All rights, powers and remedies
available to the Collateral Agent and the Secured Parties with respect to the
Collateral, or otherwise pursuant to the Security Documents, shall be subject to
the provisions of such Security Documents. Without prejudice to the provisions
of this Agreement and the other Loan Documents, the parties hereto acknowledge
and agree with the creation of parallel debt obligations as will be described in
any Security Document expressed to be governed by the laws of the Netherlands
(the “Parallel Debt”), including that any payment irrevocably received by the
Collateral Agent in respect of the Parallel Debt will be deemed a satisfaction
of a pro rata portion of the corresponding amounts of the Obligations, and any
payment to the Secured Parties in satisfaction of the Obligations shall be
deemed as satisfaction of the corresponding amount of the Parallel Debt.
     (b) Each Lender (as a Lender and in its capacity as a potential Hedge
Counterparty) and each other Secured Party (by their acceptance of the benefits
of any Lien encumbering Collateral) hereby authorizes the Collateral Agent, at
its option and in its discretion, without the necessity of any notice to or
further consent from the Secured Parties:
     (i) to release any Lien on any property granted to or held by the
Collateral Agent under any Security Document (i) as provided in Section 10.15 or
any Security Document or (ii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Majority Lenders;
     (ii) to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Documents;
     (iii) to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable Legal Requirements; and
     (iv) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.01(d) or 6.01(f).
     (c) Upon the request of the Collateral Agent at any time, the Secured
Parties will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 9.09.

-126-



--------------------------------------------------------------------------------



 



     (d) Each Loan Party hereby irrevocably appoints the Collateral Agent as
such Loan Party’s attorney-in-fact, with full authority to, after the occurrence
and during the continuance of an Event of Default, act for such Loan Party and
in the name of such Loan Party to, in the Collateral Agent’s discretion upon the
occurrence and during the continuance of an Event of Default, (i) file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Collateral without the signature of such Loan Party where
permitted by law, (ii) to receive, endorse, and collect any drafts or other
instruments, documents, and chattel paper which are part of the Collateral,
(iii) to ask, demand, collect, sue for, recover, compromise, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral, (iv) to file any claims or take any action or institute
any proceedings which the Collateral Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral and
(v) if any Loan Party fails to perform any covenant contained in this Agreement
or the other Security Documents relating to the Collateral after the expiration
of any applicable grace periods, the Collateral Agent may itself perform, or
cause performance of, such covenant, and such Loan Party shall pay for the
expenses of the Collateral Agent incurred in connection therewith in accordance
with Section 10.04. The power of attorney granted hereby is coupled with an
interest and is irrevocable.
     (e) The powers conferred on the Collateral Agent under this Agreement and
the other Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond the safe custody thereof, the Collateral Agent and each Secured Party
shall have no duty with respect to any Collateral in its possession or control
(or in the possession or control of any agent or bailee) or with respect to any
income thereon or the preservation of rights against prior parties or any other
rights pertaining thereto. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property. None of the
Administrative Agent, the Collateral Agent, any Lender or any other Secured
Party shall be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee, broker or
other agent or bailee selected by Borrower or selected by the Administrative
Agent or the Collateral Agent in good faith.
     Section 9.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Arrangers, the Syndication Agent, the Co-Documentation
Agents and the Bookrunners listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the Issuing Bank.
     Section 9.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

-127-



--------------------------------------------------------------------------------



 



     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.06 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank or in any such proceeding.
ARTICLE X
MISCELLANEOUS
     Section 10.01 Amendments, Etc. Any amendment or waiver of any provision of
this Agreement or any other Loan Document, and any consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective if the same
shall be in writing and signed by the Majority Lenders and the Borrower (or by
the Administrative Agent (with the prior written consent of the Majority
Lenders) and the Borrower), provided that such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided further that (x) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing signed by the
Administrative Agent and the Borrower to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five (5) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Majority Lenders stating that
the Majority Lenders object to such amendment, and (y) no amendment, waiver or
consent shall:
     (a) waive any condition set forth in Section 3.03 without the written
consent of the Majority Revolving Lenders (it being understood and agreed that
any amendment or waiver of, or any consent with respect to, any provision of
this Agreement (other than any waiver expressly relating to Section 3.03) or any
other Loan Document, including any amendment of any

-128-



--------------------------------------------------------------------------------



 



affirmative or negative covenant set forth herein or in any other Loan Document
or any waiver of a Default or an Event of Default, shall not be deemed to be a
waiver of any condition set forth in Section 3.03);
     (b) extend the scheduled date of termination of or increase the stated
amount of any Commitment of any Lender (or reinstate any Commitment of any
Lender terminated pursuant to the terms hereof) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement for any scheduled payment
(but not any prepayment) of principal, interest or fees due to any Lender
hereunder without the written consent of such Lender;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or LC Disbursement or any interest or fees payable hereunder without
the prior written consent of each Lender directly affected thereby (it being
understood and agreed that any change in the definition of “Total Leverage
Ratio”, or in the component definitions thereof, shall not constitute a
reduction of rate of interest or any interest or fees payable hereunder);
provided, however, that (i) only the consent of the Majority Revolving Lenders
shall be required to waive any obligation of the Borrower to pay default
interest pursuant to Section 2.09(e) with respect to the Revolving Credit
Facility, including with respect to any amount payable thereunder or in
connection therewith, and (ii) only the consent of the Majority Term Lenders
shall be required to waive any obligation of the Borrower to pay default
interest pursuant to Section 2.09(e) with respect to the Term Loan Facility,
including with respect to any amount payable thereunder or in connection
therewith;
     (e) change Section 2.14 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender
adversely affected thereby or (ii) change the order of application, as among the
Facilities, of any prepayment or other amount specified in Section 2.08(e) or
7.06 from the order set forth in such Section in a manner that materially and
adversely affects the Lenders under any Facility without the prior written
consent of (A) if such Facility is the Term Loan Facility, the Majority Term
Lenders or (B) if such Facility is the Revolving Credit Facility, the Majority
Revolving Lenders;
     (f) change any provision of this Section, or the percentage specified in
definition of “Majority Lenders,” “Majority Revolving Lenders,” or “Majority
Term Lenders” or any other provision hereof specifying the number or percentage
of Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
     (g) amend the definition of “Revolving Sublimit” without the written
consent of each Revolving Lender;
     (h) except as expressly permitted hereunder or under any Security Document,
release all or any substantial portion of the value of the guaranties provided
by the Guarantors hereunder or all or any substantial portion of the Collateral
without the written consent of each Lender (it being understood and agreed that
this clause (h) shall not be deemed to apply to any amendment, consent or waiver
permitting any Asset Disposition or any additional Debt or other obligations to
be guarantied by the Guarantors or secured by any Collateral); or

-129-



--------------------------------------------------------------------------------



 



     (i) change Section 10.06 in a manner that imposes additional restrictions
on the ability of any Lender under any Facility to assign any of its rights or
obligations hereunder without the prior written consent of (i) if such Facility
is the Term Loan Facility, the Majority Term Lenders and (ii) if such Facility
is the Revolving Credit Facility, the Majority Revolving Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the applicable Agent in addition to the Lenders required above,
affect the rights or duties of such Agent under this Agreement or any other Loan
Document; and (iii) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by a SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder or under any other Loan Document (and any amendment, waiver or
consent which by its terms requires the consent of all Lenders, all Lenders or a
majority in interest of Lenders under any Facility or each affected Lender may
be effected with the consent of the applicable Lenders other than Defaulting
Lender); provided that any such amendment, waiver or consent referred to in
clause (b), (c) or (d) above that, but for this sentence, would require the
prior written consent of such Defaulting Lender, will continue to require the
consent of such Defaulting Lender; and provided further that any such amendment,
waiver or consent requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than any other
Lender whose consent is so required shall require the consent of such Defaulting
Lender.
     Section 10.02 Notices, Etc.
     (a) General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by facsimile or (subject to
subsection (c) below) electronic mail address as follows:
     (i) if to the Borrower or any other Loan Party, any Agent or the Issuing
Bank, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Administrative
Agent.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have

-130-



--------------------------------------------------------------------------------



 



been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given on the next business day for
the recipient) and confirmed received. Notices delivered through electronic
communications to the extent provided in paragraph (c) below, shall be effective
as provided in said paragraph (c). In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Legal Requirements, have
the same force and effect as manually-signed originals and shall be binding on
all Loan Parties, the Agents and the Lenders. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
     (c) Limited Use of Electronic Mail. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent in its sole
discretion, provided that the foregoing shall not apply to notices to any Lender
or the Issuing Bank pursuant to Article II if such Lender or the Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Bank or any other Person for losses, claims, damages,

-131-



--------------------------------------------------------------------------------



 



liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (e) Reliance by Agents, the Issuing Bank and Lenders. Each of the Agents,
the Issuing Bank and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Borrowing Notices) purportedly given by or on
behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Agents, the Issuing Bank, each Lender and their Related Parties from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with any Agent or the Issuing
Bank may be recorded by such Agent or Issuing Bank, and each of the parties
hereto hereby consents to such recording.
     Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure on
the part of any Lender, any Agent or the Issuing Bank to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided in this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Sections 7.02, 7.03 and 7.04 for the
benefit of all the Lenders and the Issuing Bank; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Issuing Bank from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Bank) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 7.05 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Sections 7.02, 7.03 and 7.04 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Majority Lenders, enforce any rights and remedies available to it and as
authorized by the Majority Lenders.

-132-



--------------------------------------------------------------------------------



 



     Section 10.04 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by any Agent, the Arrangers, the Issuing Bank
and their Affiliates (including the reasonable fees, charges and disbursements
of outside counsel for the Administrative Agent and for one counsel to the
Arrangers and, as required, local or regulatory counsel in any applicable
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Arranger, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any outside counsel for any Agent, any Arranger,
any Lender or the Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The foregoing costs
and expenses under this Section 10.04 shall include all due diligence, search,
filing, recording, title insurance, printing, reproduction, document delivery,
travel, CUSIP, electronic platform, communication costs and appraisal charges
and fees and Taxes related thereto, and other out-of-pocket expenses reasonably
incurred by any Agent or the Issuing Bank (including, in connection with any
workout or restructuring, the cost of financial advisors and other outside
experts retained by any Agent). All amounts due under this Section 10.04 shall
be payable within ten (10) Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Commitments and repayment
of all Obligations.
     Section 10.05 Indemnification. The Loan Parties shall indemnify each Agent,
each Lender, each Arranger and the Issuing Bank, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments and
suits, and all related costs, expenses, or disbursements (including all fees,
expenses and disbursements of any law firm or other outside counsel) of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against
any Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance, or administration of this
Agreement, any Loan Document, any InfrastruX Merger Instrument, any Refinancing
Transaction document, or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any action
taken or omitted by any Agent or the Issuing Bank under this Agreement or any
other Loan Document (including such Agent’s or the Issuing Bank’s own
negligence), (d) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related in any way to the Borrower, any Subsidiary or any other Loan Party, or
(e) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including

-133-



--------------------------------------------------------------------------------



 



any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Affiliates, or any Related
Party of any of the foregoing.
     To the fullest extent permitted by applicable Legal Requirements, no Loan
Party shall assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     All amounts due under this Section 10.05 shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     Section 10.06 Successors and Assigns.
     (a) Generally. The terms and provisions of this Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder except as expressly permitted hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) or (h) of this Section or (iv) to an SPC in
accordance with the provisions of paragraph (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

-134-



--------------------------------------------------------------------------------



 



     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments (including, for
purposes of this Section 10.06(b), participations in Letters of Credit) and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility or the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than (1) $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or (2) $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required (1) for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not Lender
under the Revolving Credit Facility, an Affiliate of such Lender or any Approved
Fund with respect to such Lender, provided that no such consent shall be
required if an Event of Default shall have occurred and is continuing, and
(2) for assignments to (x) any competitor of the Borrower or (y) Tenaska Power
Fund,

-135-



--------------------------------------------------------------------------------



 



L.P., a Delaware limited partnership, or any of its Affiliates; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required (1) for assignments in
respect of the Revolving Credit Facility if such assignment is to a Person that
is not a Lender under the Revolving Credit Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) for assignments of Term
Commitments to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and
     (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
     (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; and provided,
further, that only one such fee shall be payable in the event of contemporaneous
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group). The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
     (vi) Defaulting Lenders. No assignment shall be made to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons.
Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.11, 2.13, 10.04 and 10.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or

-136-



--------------------------------------------------------------------------------



 



transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
     (c) Register. The Administrative Agent shall maintain at its Applicable
Lending Office a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount of the Loans owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Loan Parties, the Administrative Agent, the Issuing Bank, and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s or a Defaulting Lender’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Letter of Credit Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the

-137-



--------------------------------------------------------------------------------



 



consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.10, 2.11, 2.13,
10.04 and 10.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 7.05 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.11 or 2.13 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.13 unless the Borrower
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.13(e) and
Section 2.13(f) as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan or Deposit that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan or Deposit, and
(ii) if a SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan or Deposit, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan or Deposit by a SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan or Deposit were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion

-138-



--------------------------------------------------------------------------------



 



of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.06,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
     Section 10.07 Confidentiality. Each of the Agents, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Legal Requirements or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of, pledgee under Section 10.06(f) or Participant in, or any prospective
assignee of, pledgee under Section 10.06(f) or Participant in, any of its rights
or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to an Agent, the Issuing Bank or any Lender on a non-confidential basis prior to
disclosure by any Loan Party, provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Section 10.08 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which

-139-



--------------------------------------------------------------------------------



 



when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Upon execution and
delivery by any Subsequent Guarantor of a counterpart hereto, such Subsequent
Guarantor shall become party hereto and a Guarantor hereunder with the same
force and effect as if originally a party hereto. The execution and delivery of
a counterpart hereto by any Subsequent Guarantor shall not require the consent
of any other party hereto, and the rights and obligations hereunder of the other
parties hereto shall remain in full force and effect notwithstanding the
addition of any Subsequent Guarantor as a party hereto.
     Section 10.09 Survival of Representations; Termination. (a) All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agents,
the Issuing Bank and each Lender, regardless of any investigation made by any
Agent, the Issuing Bank or any Lender or on their behalf and notwithstanding
that any Agent, the Issuing Bank or any Lender may have had notice or knowledge
of any Default at the time of any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.
     (b) This Agreement and each other Loan Document, and the covenants and
agreements set forth herein and therein, and, in the case of any Security
Document, all security interests and other Liens created thereunder, shall
terminate upon the payment in full of all principal of and any accrued interest
on any Loan and all fees and other amounts payable under this Agreement, the
termination or expiration of all Letters of Credit (other than any Letter of
Credit with respect to which the Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations in respect thereof (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
the Issuing Bank, or being supported by a letter of credit that names the
Issuing Bank as the beneficiary thereunder, or otherwise)) and the termination
or expiration of the Commitments; provided that the provisions of
Sections 2.09(f), 2.10, 2.11, 2.13, 10.04, 10.05 and 9.03 and Article IX, and
any other provision set forth herein or therein that by its terms survives the
termination of this Agreement or such other Loan Document, shall survive and
remain in full force and effect.
     Section 10.10 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.10, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the Issuing
Bank, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

-140-



--------------------------------------------------------------------------------



 



     Section 10.11 Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, or the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Collateral Agent, the Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the Issuing Bank under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     Section 10.12 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
     Section 10.13 Submission to Jurisdiction.
     (a) Any legal action or proceeding with respect to this Agreement or any
other Loan Document may be brought in the courts of the State of New York
sitting in New York City or of the United States for the Eastern District of
such state, and by execution and delivery of this Agreement, the Borrower, each
Agent, the Issuing Bank and each Lender consents, for itself and in respect of
its property, to the non-exclusive jurisdiction of those courts. The Borrower,
each Agent, the Issuing Bank and each Lender irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of any Loan Document or other
document related thereto. The Borrower, each Agent, the Issuing Bank and each
Lender waives personal service of any summons, complaint or other process, which
may be made by any other means permitted by the law of such state.
     (b) Each Loan Party (other than the Parent) hereby irrevocably appoints the
Parent as its agent to receive on its behalf and on behalf of its property
service of copies of any summons or complaint or any other process which may be
served in any action. Such service may be made by mailing or delivering a copy
of such process to such Loan Party in care of the Parent at the Parent’s address
set forth in Section 10.02, and each such Loan Party hereby irrevocably
authorizes and directs the Parent to accept such service on its behalf. As an
alternative method of service, each Loan Party also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at the address specified for it in
Section 10.02.
     (c) Nothing in this Section 10.13 shall affect the right of any Agent, the
Issuing Bank or any other Lender to serve legal process in any other manner
permitted by law or affect the

-141-



--------------------------------------------------------------------------------



 



right of any Agent, the Issuing Bank or any Lender to bring any action or
proceeding against any Loan Party (as the Borrower or as a Guarantor) in the
courts of any other jurisdiction.
     Section 10.14 Waiver of Jury. Each party to this Agreement hereby expressly
and irrevocably waives any right to trial by jury of any claim, demand, action
or cause of action arising under any Loan Document or in any way connected with
or related or incidental to the dealings of the parties hereto or any of them
with respect to any Loan Document, or the transactions related thereto, in each
case whether now existing or hereafter arising, and whether founded in contract
or tort or otherwise; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this Agreement may file an original counterpart or
a copy of this Section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.
     Section 10.15 Collateral Matters; Hedging Counterparties.
(a) Notwithstanding anything to the contrary in any Loan Document, a Guarantor
(other than the Parent) shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Guarantor shall be automatically released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Guarantor ceases to be a Subsidiary; provided that, if so required
by this Agreement, the Majority Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. Upon any sale
or other disposition by any Loan Party (other than to any other Loan Party) of
any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 10.01,
the security interests in such Collateral created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section 10.15(a), the Collateral Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Collateral Agent.
     (b) No Hedging Counterparty shall have any voting rights under any Loan
Document, or any right to direct any Agent to take or omit from taking any
action, as a result of the existence of obligations owed to it under any Hedging
Arrangements or such obligations being Guaranteed by the Loan Parties or secured
by any Collateral.
     Section 10.16 Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from any Loan Party hereunder
in the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Loan Parties in respect
of any sum due to any Secured Party hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such

-142-



--------------------------------------------------------------------------------



 



Secured Party of any sum adjudged to be so due in such other currency such
Secured Party may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Secured Party in the specified currency, each Loan Party agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Secured Party against such
loss.
     Section 10.17 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.
     Section 10.18 Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
[Remainder of this page intentionally left blank. Signature pages follow.]

-143-



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            BORROWER:


WILLBROS UNITED STATES HOLDINGS, INC.
      By:   /s/ Peter M. Brink         Name:  Peter M. Brink      Title:   VP,
Corporate Development & Treasurer     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

WILLBROS GROUP, INC.
WILLBROS GOVERNMENT HOLDINGS (U.S.), LLC
WILLBROS GOVERNMENT SERVICES (U.S.), LLC
WILLBROS CONSTRUCTION (U.S.), LLC
WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC.
WILLBROS ENERGY SERVICES COMPANY
WILLBROS ENGINEERS (U.S.), LLC
WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.
WILLBROS MIDSTREAM SERVICES (U.S.), LLC
WILLBROS PROJECT SERVICES (U.S.), LLC
WILLBROS REFINERY AND MAINTENANCE SERVICES (U.S.), LLC
INTEGRATED SERVICE COMPANY LLC
CONSTRUCTION & TURNAROUND SERVICES OF CALIFORNIA, INC.
CONSTRUCTION & TURNAROUND SERVICES, L.L.C.
INTEGRATED SERVICE COMPANY OF OKLAHOMA, INC.
WILLBROS PIPELINE SPECIALTY SERVICES, LLC
WINK ENGINEERING, LLC         By:   /s/ Peter M. Brink         Name:   Peter M.
Brink        Title:   Vice President, Treasurer and Authorized Representative   
 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

INFRASTRUX GROUP, LLC
B&H MAINTENANCE AND CONSTRUCTION, INC.
CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.
CHAPMAN HOLDING CO., INC.
CHAPMAN CONSTRUCTION CO., L.P.
GI ACQUISITION, INC.
GILL ELECTRIC MANAGEMENT, L.L.C.
GILL ELECTRIC SERVICE, LTD.
INFRASTRUX GROUP COMMON PAYMASTER, LLC
INFRASTRUX ENERGY GP, LLC
INFRASTRUX ENERGY LP, LLC
INFRASTRUX HAWKEYE HOLDINGS, LLC
BEMIS, LLC
HALPIN LINE CONSTRUCTION LLC
HAWKEYE, LLC
PREMIER UTILITY SERVICES, LLC
LINEAL HOLDINGS, INC.
INTERCON CONSTRUCTION, INC.
INTERCON CONSTRUCTION TRUCKING, INC.
INTERPOWER LINE SERVICES CORPORATION
LINEAL INDUSTRIES, INC.
SKIBECK PIPELINE COMPANY, INC.
SKIBECK PLC, INC.
TRAFFORD CORPORATION
TEXAS ELECTRIC UTILITY CONSTRUCTION MANAGEMENT, L.L.C.
TEXAS ELECTRIC UTILITY CONSTRUCTION, LTD.
FLOWERS HOLDING CO., INC.
FLOWERS LIMITED PARTNER, INC.
FLOWERS MANAGEMENT CO., INC.
FLOWERS CONSTRUCTION CO., L.P.
UTILX CORPORATION
UTILX OVERSEAS HOLDINGS, INC.         By:   /s/ Peter M. Brink         Name:  
Peter M. Brink        Title:   Vice President and Authorized Representative     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent, Collateral Agent, Issuing Bank, and a Lender        
By:   /s/ David Gurghigian         Name:   David Gurghigian         Title:  
Managing Director              By:   /s/ Michael Willis         Name:   Michael
Willis         Title:   Managing Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director              By:   /s/ April Varner-Nanton         Name:  
April Varner-Nanton        Title:   Director        UBS SECURITIES LLC,
as the Syndication Agent,
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Attorney in Fact              By:   /s/ April Varner-Nanton         Name:  
April Varner-Nanton        Title:   Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Mikhail Faybusovich                   /s/ Vipul Dhadda        
Name:   Mikhail Faybusovich            Vipul Dhadda        Title:   Vice
President                       Associate     

          Signature Page to Credit Agreement
                   

 



--------------------------------------------------------------------------------



 



         

            NATIXIS, as a Co-Documentation Agent and a
Lender
      By:   /s/ Timothy L. Polvado         Name:   Timothy L. Polvado       
Title:   Senior Managing Director              By:   /s/ Carlos Quinteros      
  Name:   Carlos Quinteros        Title:   Managing Director     

          Signature Page to Credit Agreement
       

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as a Co-Documentation
Agent and a Lender
      By:   /s/ John Frazell         Name:   John Frazell        Title:  
Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A., as a Co-Documentation
Agent and a Lender         By:   /s/ Don Backer         Name:   Don Backer     
  Title:   SVP     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION, as a
Lender
      By:   /s/ C. Ross Bartley         Name:   C. Ross Bartley        Title:  
Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ACCEPTANCE
Dated                                         ,                      (the
“Effective Date”)
     Reference is made to the Credit Agreement dated as of June 30, 2010 (as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Willbros United States Holdings,
Inc., a Delaware corporation (the “Borrower”), Willbros Group, Inc., a Delaware
corporation, and certain subsidiaries thereof, as guarantors, the lenders from
time to time party thereto (the “Lenders”), Crédit Agricole Corporate and
Investment Bank, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Collateral Agent and Issuing Bank, UBS Securities LLC,
as Syndication Agent, and Natixis, The Bank of Nova Scotia and Capital One,
N.A., as Co-Documentation Agents . Capitalized terms not otherwise defined in
this Assignment and Acceptance shall have the meanings assigned to them in the
Credit Agreement.
     Pursuant to the terms of the Credit Agreement,
                                         (the “Assignor”) wishes to assign and
delegate such percentage of its rights and obligations under the Credit
Agreement as set forth herein to
                                                             (the “Assignee”).
Therefore, Assignor, Assignee, and the Administrative Agent agree as follows:
     1. The Assignor hereby sells and assigns and delegates to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, without recourse to
the Assignor and without representation or warranty except for the
representations and warranties specifically set forth in clauses (i) and (ii) of
Section 2 hereof, such percentage interest in and to all of the Assignor’s
rights and obligations under the Credit Agreement as of the Effective Date,
including, without limitation, such percentage interest in the [Assignor’s
Revolving Commitment, Assignor’s Term Commitment, Revolving Advances owing to
the Assignor, Term Loans owing to the Assignor and the Assignor’s Letter of
Credit Exposure]1 to the extent related to the amount and percentage interest
identified on Annex I attached hereto.
     2. The Assignor (i) represents and warrants that, prior to executing this
Assignment and Acceptance, [its Revolving Commitment, its Term Commitment, the
aggregate outstanding principal amount of the Revolving Advances owed to it, the
aggregate outstanding principal amount of the Term Loans owed to it and its
Applicable Percentage of the Letter of Credit Exposure]2 are as set forth on
Annex I attached hereto; (ii) represents and warrants that it is the legal and
beneficial owner of the interest being
 

1   Delete the facilities not applicable to the Assignment and Assumption in
accordance with the Assignor’s interests being assigned.   2   Delete the
facilities in which the Assignor does not hold an interest.

Exhibit A – Page 1

 



--------------------------------------------------------------------------------



 



assigned by it hereunder and that such interest is free and clear of any adverse
claim; (iii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties, or representations made in, or in
connection with, the Credit Agreement or any other Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of the Credit Agreement or any other Loan Document or any other instrument
or document furnished pursuant thereto; and (iv) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or the performance or observance by any Loan Party of any of
its respective obligations under the Credit Agreement or any other Loan Document
or any other instrument or document furnished pursuant thereto[; and (v)
attaches the Note[s] held by the Assignor and requests that the Administrative
Agent exchange such Note[s] for [a] new Note[s] dated                     ,
___ in the principal amount of $                     payable to the order of the
Assignor.]3
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 5.06 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Loan Document; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and any other Loan
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement or any other Loan Document are required to be
performed by it as a Lender; (v) specifies as its Applicable Lending Office (and
address for notices) the office set forth beneath its name on the signature
pages hereof; (vi) attaches the forms prescribed by the Internal Revenue Service
of the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement [and the Note[s]]
or such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty4, and
(vii) represents that it is an Eligible Assignee.
     4. The effective date for this Assignment and Acceptance shall be the
Effective Date set forth above and following the execution of this Assignment
and Acceptance, the Administrative Agent will record it.
 

3   As contemplated in Section 2.04 of Credit Agreement, Notes to be provided
only if requested by Assignee. If assigning more than one Note, fill in
accordingly.   4   To be provided if the Assignee is organized under the laws of
a jurisdiction outside the United States.

Exhibit A — Page 2

 



--------------------------------------------------------------------------------



 



     5. Upon the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement for all purposes, and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
     6. From and after the Effective Date, the Administrative Agent shall make
all payments under the Credit Agreement [and the Note] in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest, letter of credit fees and commitment fees) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement [and the Note] for periods prior to the Effective
Date directly between themselves.
     7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.
[Signature Pages Follow]
Exhibit A — Page 3

 



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the Effective Date.

            [ASSIGNOR]
      By:           Name: 

       Title: 

   

            Address:                           Attention:         Telecopy No:
(XXX) XXX-XXXX                      

Exhibit A — Page 4

 



--------------------------------------------------------------------------------



 



            [ASSIGNEE]
      By:           Name: 

       Title: 

   

            Applicable Lending Office           Address:                        
  Attention:         Telecopy No: (XXX) XXX-XXXX                      

Exhibit A — Page 5

 



--------------------------------------------------------------------------------



 



Acknowledged [and approved]5 as of the Effective Date:
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent [and Issuing Bank]6

           
    By:         Name: 

     Title: 

   

           
    By:         Name: 

     Title: 

   

[Approved as of the Effective Date:
 
WILLBROS UNITED STATES HOLDINGS, INC.

           
    By:         Name: 

     Title: 

]7  

 

5   The consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) is required (1) for assignments in respect of the Revolving
Credit Facility if such assignment is to a Person that is not a Lender under the
Revolving Credit Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) for assignments of Term Commitments to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund.   6   The
consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) is required for any assignment in respect of the Revolving Credit
Facility.   7   The consent of the Borrower (such consent not to be unreasonably
withheld or delayed) is required (1) for assignments in respect of the Revolving
Credit Facility if such assignment is to a Person that is not Lender under the
Revolving Credit Facility, an Affiliate of such Lender or any Approved Fund with
respect to such Lender, provided that no such consent shall be required if an
Event of Default shall have occurred and is continuing, and (2) for assignments
to (x) any competitor of the Borrower or (y) Tenaska Power Fund, L.P., a
Delaware limited partnership, or any of its Affiliates; provided that the
Borrower shall be deemed to have consented to such assignment unless it shall
have objected thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.

Exhibit A — Page 6

 



--------------------------------------------------------------------------------



 



     Annex I to Exhibit A

                                          Aggregate Amount of   Amount of  
Amount of   Percentage Assigned Assigned   Commitment/ Loans   Commitment/ Loans
  Commitment/ Loans   of Commitment/ Interest8   for all Lenders   held by
Assignor   Assigned   Loans

 

8   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Commitment,” “Term Loans,” etc.)

Exhibit A — Page 7

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
[For Fiscal Quarter Ended                                         (the
“Reporting Period)]

[For Fiscal Year Ended                                          (the “Reporting
Period)]
     This certificate, dated as of                     , ___, is prepared
pursuant to Section 5.06(c)(ii) of the Credit Agreement dated as of June 30,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Willbros United States Holdings, Inc., a
Delaware corporation (“Borrower”), Willbros Group, Inc., a Delaware corporation
(the “Parent”), and certain subsidiaries thereof, as guarantors, the lenders
from time to time party thereto, Crédit Agricole Corporate and Investment Bank,
as Administrative Agent, Collateral Agent and Issuing Bank, and UBS Securities
LLC, as Syndication Agent, and Natixis, The Bank of Nova Scotia and Capital One,
N.A., as Co-Documentation Agents. Unless otherwise defined in this certificate,
capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement.
     The Parent hereby certifies (a) that no Default or Event of Default has
occurred or is continuing, (b) [no change] [a change] in GAAP or in the
application thereof has occurred since the date of the consolidated balance
sheet of the Parent most recently delivered under Section 5.06(a) or 5.06(b)
[describe such change, if applicable] and (c) the following amounts and
calculations are true and correct:
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



1. Section 6.15 — Maximum Capital Expenditures.
     During the Interim Period:
Capital Expenditures1 do not exceed $60,000,000 in the aggregate for the period
from the Closing Date to and including the last day of the Reporting Period.

                        Compliance Yes   No                
 
              After the Interim Period:                    
 
                (a)
Capital Expenditures made during the Fiscal Year ended on the last day of the
Reporting Period
    $          
 
                (b)
Consolidated EBITDA2 for the Fiscal Year ended on the last day of the Reporting
Period
    $          
 
                (c)
25% of Consolidated EBITDA for the Fiscal Year ended on the last day of the
Reporting Period
  $  

Capital Expenditures do not exceed the higher of (i) $70,000,000 in the
aggregate for the Reporting Period or (ii) 25% of Consolidated EBITDA for the
Reporting Period

                      Compliance   Yes   No

 

1   See Schedule 2 for detailed calculation of Capital Expenditures.   2   See
Schedule 1 for detailed calculation of Consolidated EBITDA.

 



--------------------------------------------------------------------------------



 



2. Section 6.16 — Minimum Interest Coverage Ratio

                    (a)  
Consolidated EBITDA for the applicable number of fiscal quarters period ended on
the last day of the Reporting Period3
    $          
 
          (b)  
Consolidated Interest Expense4 for the applicable number of fiscal quarters
period ended on the last day of the Reporting Period5
   $  

     Interest Coverage Ratio = (a) divided by (b)
     Minimum Interest Coverage Ratio permitted under Section 6.16 of Credit
Agreement:

                      As of the last day of any fiscal quarter, not less than
the ratio set forth below with respect to such fiscal quarter:    
 
               
Fiscal quarters ending June 30, 2010, September 30, 2010 and December 31, 2010:
  2.00 to 1.00            
 
               
Fiscal quarters ending March 31, 2011, June 30, 2011, September 30, 2011 and
December 31, 2011:
  3.00 to 1.00            
 
               
Fiscal quarter ending March 31, 2012 and each fiscal quarter thereafter:
  3.50 to 1.00        

                    Compliance   Yes   No

 

3   In the case of the fiscal quarter ending June 30, 2010, for such fiscal
quarter; in the case of the fiscal quarter ending September 30, 2010, the two
fiscal quarter period then ended; in the case of the fiscal quarter ending
December 31, 2010, the three fiscal quarter period then ended; and in the case
of any fiscal quarter ending after December 31, 2010, the four fiscal quarter
period then ended.   4   See Schedule 3 for detailed calculation of Consolidated
Interest Expense.   5   In the case of the fiscal quarter ending June 30, 2010,
for such fiscal quarter; in the case of the fiscal quarter ending September 30,
2010, the two fiscal quarter period then ended; in the case of the fiscal
quarter ending December 31, 2010, the three fiscal quarter period then ended;
and in the case of any fiscal quarter ending after December 31, 2010, the four
fiscal quarter period then ended.

 



--------------------------------------------------------------------------------



 



3.   Section 6.17 — Maximum Total Leverage Ratio.

                      (a)  
(i) Consolidated Debt as of the last day of the Reporting Period plus (ii) to
the extent not included in clause (i), all reimbursement obligations (contingent
or otherwise) as of the last day of the Reporting Period in respect of Financial
Letters of Credit issued upon the application of the Parent or any of its
Subsidiaries or upon which the Parent or any of its Subsidiaries is an account
party, but only to the extent the aggregate amount of such reimbursement
obligations is in excess of $15,000,000
    $          
 
            (b)  
Consolidated EBITDA for the four fiscal quarter period ended on or prior to the
last day of the Reporting Period
    $          
 
            Total Leverage Ratio = (a) divided by (b)                
 
            Maximum Total Leverage Ratio permitted under Section 6.17 of Credit
Agreement:        

As of the last day of any fiscal quarter, commencing with the fiscal quarter
ending December 31, 2010, not to exceed the ratio set forth below with respect
to such fiscal quarter:

             
Fiscal quarters ending December 31, 2010, March 31, 2011, June 30, 2011 and
September 30, 2011
  3.00 to 1.00    
 
       
Fiscal quarters ending December 31, 2011, March 31, 2012, June 30, 2012 and
September 30, 2012
  2.75 to 1.00    
 
       
Fiscal quarter ending December 31, 2012 and each fiscal quarter thereafter
  2.50 to 1.00

                      Compliance   Yes   No

 



--------------------------------------------------------------------------------



 



4. Section 6.19 — Minimum Tangible Net Worth

                                  (a)  
Stockholders’ Equity of the Parent and its Subsidiaries on a consolidated basis
as of the last day of the Reporting Period
  $              
 
                    (b)  
Goodwill of the Parent and its Subsidiaries on a consolidated basis as of the
last day of the Reporting Period
  $              
 
                Tangible Net Worth = (a) — (b)   $              
 
                    (v)  
$292,000,000
  $              
 
                    (w)  
50% of Consolidated Net Income earned for each fiscal quarter ending after
December 31, 2009 (with no deduction for a net loss in any such fiscal quarter)
  $              
 
                    (x)  
75% of the Equity Issuance Proceeds from any Equity Issuance consummated after
the Effective Date
  $              
 
                    (y)  
75% of the increase in the Stockholders’ Equity resulting from the conversion
after the Effective Date of any Convertible Senior Notes into common stock of
the Parent
  $              
 
                Minimum Tangible Net Worth permitted under Section 6.19 of the
Credit Agreement = (v) + (w) + (x) + (y)   $  

                      Compliance   Yes   No

 



--------------------------------------------------------------------------------



 



5. Section 6.20 — Minimum EBITDA
     Consolidated EBITDA not less than:
          (a) $35,000,000, for the Reporting Period6 and
          (b) $75,000,000, for the two (2) consecutive fiscal quarters ending
September 30, 2010.

                  Compliance       Yes   No

 

6   To be provided for the fiscal quarters ending June 30, 2010 and
September 30, 2010.

 



--------------------------------------------------------------------------------



 



6. Section 6.21 — Minimum Cash Balance.
During the Interim Period:
     At any time during the Reporting Period, the aggregate amount of cash and
Cash Equivalents owned by the Parent and its Subsidiaries: not less than
$60,000,000.

                      Compliance   Yes   No

 



--------------------------------------------------------------------------------



 



[7. Excess Cash Flow for the Reporting Period: ___]7
 

7   To be included if delivering the financial statements referred to in
Section 5.06(a) of the Credit Agreement. See Schedule 4 for a detailed
calculation of Excess Cash Flow.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I, solely in my capacity as                      of the
Parent, have hereto signed my name to this Compliance Certificate as of
                    , ___.

            WILLBROS GROUP, INC.
      By:           Name: 

       Title: 

   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO COMPLIANCE CERTIFICATE
Calculation of Consolidated EBITDA

                                          Quarter Ending   Quarter Ending  
Quarter Ending   Quarter Ending             COMPONENT OF CONSOLIDATED EBITDA  
__/__/__   __/__/__   __/__/__   __/__/__   TOTAL
 
  a.   Consolidated Net Income, excluding the results
from discontinued operations (as determined in accordance with GAAP)            
       
 
                           
Plus
  b.   Consolidated Interest Expense8                    
 
                           
Plus
  c.   charges against income for foreign, federal, state, and local Taxes9    
               
 
                           
Plus
  d.   depreciation and amortization expense9                    
 
                           
Plus
  e.   other non-cash charges or losses (other than non-cash charges related to
the SEC/DOJ Investigation)9                    
 
                           
Plus
  f.   extraordinary or non-recurring expenses or
losses9                    
 
                           
Plus
  g.   amortization, write-off or write-down of debt discount, capitalized
interest, debt issuance costs and commissions, discounts and other fees and
charges associated with letters of credit or Debt9                    
 
                           
Minus
  h.   extraordinary or non-recurring gains9                    
 
                           
Minus gain Or Plus loss
  i.   any gains or losses on sales of assets of the Parent or any of its
Subsidiaries (other than in the ordinary course of business)10                  
 

 

8   To the extent deducted in determining Consolidated Net Income.   9   To the
extent included in determining Consolidated Net Income.   10   To the extent
included (or deducted) in determining Consolidated Net Income.

Schedule 2 to Compliance Certificate – Page 1

 



--------------------------------------------------------------------------------



 



                                          Quarter Ending   Quarter Ending  
Quarter Ending   Quarter Ending             COMPONENT OF CONSOLIDATED EBITDA  
__/__/__   __/__/__   __/__/__   __/__/__   TOTAL
Minus
  j.   the income of any Person (other than any Wholly-Owned Subsidiary of the
Parent) in which the Parent or any Wholly-Owned Subsidiary owns any Equity
Interest, except to the extent (i) such income is received by the Parent or such
Wholly-Owned Subsidiary in a cash distribution during such period or (ii) the
payment of cash dividends or similar cash distributions by such Person to the
Parent or such Wholly-Owned Subsidiary on account of such ownership is not
prohibited by any Governmental Authority or by the operation of the terms of the
Organizational Documents of such Person or any agreement or other instrument
binding on such Person10                    
 
                           
Minus gain or Plus loss
  k.   non-cash gains (other than gains resulting from derivatives to the extent
the amount of commodities hedged with such derivatives exceeds the Parent’s and
its Subsidiaries’ commodities sold) and losses as a result of changes in the
fair value of derivatives11                    
 
                           
Plus
  l.   non-cash charges and losses incurred on or prior to December 31, 2009
associated with the penalties and disgorgements sought to be assessed pursuant
to the SEC/DOJ Investigation9                    
 
                           
Plus
  m.   any loss or expense resulting from payments made to the holders of the
6.5% Convertible Senior Notes in connection with the Third Supplemental
Indenture, to be dated as of July 1, 2010, to the 6.5% Indenture9              
     
 
                           
Minus
  n.   cash payments made during such period in respect of non-cash charges
added back in determining Consolidated EBITDA for any previous period          
         

Schedule 2 to Compliance Certificate – Page 2

 



--------------------------------------------------------------------------------



 



                                          Quarter Ending   Quarter Ending  
Quarter Ending   Quarter Ending             COMPONENT OF CONSOLIDATED EBITDA  
__/__/__   __/__/__   __/__/__   __/__/__   TOTAL
Plus
  o.   fees and expenses in an aggregate amount not to exceed $20,000,000
relating to the InfrastruX Merger, the Refinancing Transactions and the
transactions contemplated by the Credit Agreement9                    
 
                           
Plus
  p.   fees and expenses incurred on or prior to December 31, 2009, related to
the reincorporation of the Parent in the State of Delaware and the related
transactions9                    
 
                           
Minus gains or plus losses
  q.   gain or loss arising from early extinguishment of Debt or obligations
under any Hedging Arrangement11                    
 
                           
Plus
  r.   charges and losses incurred during the fiscal year ended December 31,
2009 in connection with severance and operating lease abandonment, in an
aggregate amount not to exceed $12,700,0009                    
 
                           
Plus
  s.   management fees paid to Tenaska Capital Management, LLC by InfrastruX on
or before the Effective Date in an aggregate amount not to exceed $2,600,0009  
                 
 
                           
Provided that
  t.   for purposes of calculating Consolidated EBITDA for any period, if during
such period the Parent or any Subsidiary shall have consummated (i) the
InfrastruX Merger or (ii) any Acquisition or any Asset Disposition the aggregate
consideration paid or received in which by the Parent and its Subsidiaries
exceeded $25,000,000, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.03(c) of the
Credit Agreement.                    
 
                            CONSOLIDATED EBITDA:                    

Schedule 2 to Compliance Certificate – Page 3

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO COMPLIANCE CERTIFICATE
Calculation of Capital Expenditures

                                          Quarter Ending   Quarter Ending  
Quarter Ending   Quarter Ending             COMPONENT OF CAPITAL EXPENDITURES  
__/__/__   __/__/__   __/__/__   __/__/__   TOTAL
 
  a.   all expenditures of the Parent and its Subsidiaries in respect of the
purchase or other acquisition, construction or improvement of any fixed or
capital assets that are required to be capitalized under GAAP on a consolidated
balance sheet of the Parent and its Subsidiaries as property, plant, equipment
or other fixed assets                    
 
                           
Excluding
  b.   normal replacements and maintenance which are properly charged to current
operations                    
 
                           
Excluding
  c.   expenditures made on account of any loss, destruction or damage of any
fixed or capital assets, or any actual condemnation, seizure or taking, by
exercise of eminent domain or otherwise, of any fixed or capital assets, or any
confiscation or requisition of the use of any fixed or capital assets, to the
extent such expenditures do not exceed the amount of the insurance proceeds,
condemnation awards or damage recovery proceeds relating thereto                
   
 
                           
Excluding
  d.   any Qualified Investment made pursuant to any Reinvestment Notice        
           

Schedule 2 to Compliance Certificate – Page 4

 



--------------------------------------------------------------------------------



 



                                          Quarter Ending   Quarter Ending  
Quarter Ending   Quarter Ending             COMPONENT OF CAPITAL EXPENDITURES  
__/__/__   __/__/__   __/__/__   __/__/__   TOTAL
Excluding
  e.   any such expenditures in the form of a substantially contemporaneous
exchange of similar fixed or capital assets, except to the extent of cash or
other consideration (other than the assets so exchanged), if any, paid or
payable by the Parent and its Subsidiaries                    
 
                           
Excluding
  f.   any Investment or Acquisition                    
 
                           
Excluding
  g.   expenditures in connection with the construction, development and/or
operation and maintenance of any Governmental Fueling Facility.                
   
 
                            CAPITAL EXPENDITURES:                    

Schedule 2 to Compliance Certificate – Page 5

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO COMPLIANCE CERTIFICATE
Calculation of Consolidated Interest Expense

                            Quarter   Quarter   Quarter   Quarter     COMPONENT
OF CONSOLIDATED   ending   ending   ending   ending     INTEREST EXPENSE   
__/__/__   __/__/__   __/__/___   __/__/___  
 
 
a.   The interest expense of the Parent and its Subsidiaries, calculated on a
consolidated basis in accordance with GAAP for such period
               
 
                   
Excluding
 
b.   amortization, write-off or write-down of debt discount, capitalized
interest and debt issuance costs and commissions, discounts and other fees and
charges associated with letters of credit or Debt11
               
 
                   
Excluding
 
c.   non-cash gains (other than gains resulting from derivatives to the extent
the amount of commodities hedged with such derivatives exceeds the Parent’s and
its Subsidiaries’ commodities sold) and losses as a result of changes in the
fair value of derivatives.12
               
 
                   
 
  CONSOLIDATED INTEREST EXPENSE                

 

11   To the extent included in the interest expense of the Parent and its
Subsidiaries

Schedule 3 to Compliance Certificate — Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 4
TO COMPLIANCE CERTIFICATE
Calculation of Excess Cash Flow

              COMPONENT OF EXCESS CASH FLOW   Fiscal Year Ending ___/___/___  
 
 
a.   Consolidated EBITDA for such fiscal year (determined on the basis of
Consolidated Net Income not adjusted to exclude the results of discontinued
operations)
   
 
       
minus
 
b.   the sum of:
   
 
       
 
  (i) Consolidated Interest Expense for such fiscal year actually paid in cash
by the Parent and its Subsidiaries,    
 
       
 
  (ii) the net amount, if any, by which the “Contract costs and recognized
income not yet billed” (or a similar line item referred to in the consolidated
financial statements of the Parent) increased during such fiscal year,    
 
       
 
  (iii) the aggregate principal amount of Long-Term Debt and Capital Leases
repaid or prepaid by the Parent and its Subsidiaries during such fiscal year,
excluding    
 
       
 
 
(A) repayment or prepayment of the Revolving Advances and other revolving
extensions of credit (except to the extent that any repayment or prepayment of
such Debt is accompanied by a permanent reduction in related commitments),
   
 
       
 
 
(B) repayment or prepayment of the Term Loans, other than scheduled principal
payments pursuant to Section 2.07(b) of the Credit Agreement, and
   
 
       
 
 
(C) repayments or prepayments of Long-Term Debt funded with the proceeds of
other Long-Term Debt,
   
 
       
 
  (iv) all income Taxes actually paid in cash by the Parent and its Subsidiaries
during such fiscal year,    
 
       
 
  (v) the sum of (A) the Capital Expenditures actually made in cash by the
Parent and its Subsidiaries during such fiscal year (except to the extent
financed with the proceeds of Debt, Equity Issuances, casualty proceeds, or
other proceeds that were not included in determining Consolidated EBITDA for
such fiscal year) and (B) the aggregate amount of cash consideration paid by the
Parent and its Subsidiaries during such fiscal year to make Investments and
other Acquisitions permitted under Section 6.05 of the Credit Agreement and    





--------------------------------------------------------------------------------



 



              COMPONENT OF EXCESS CASH FLOW   Fiscal Year Ending ___/___/___  
 
  (vi) to the extent not deducted in determining Consolidated EBITDA for such
fiscal year, the aggregate amount actually paid in cash by the Parent and its
Subsidiaries during such fiscal year in satisfaction of litigation and similar
proceedings, earn-out obligations and other non-current liabilities (other than
Debt).    
 
       
 
  EXCESS CASH FLOW    





--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
          This Intellectual Property Security Agreement dated as of July 1, 2010
(this “IP Security Agreement”), is by and among Willbros United States Holdings,
Inc., a Delaware corporation (the “Borrower”), Willbros Group, Inc., a Delaware
corporation (the “Parent”), certain Subsidiaries of the Parent party hereto
(each such Subsidiary, together with the Parent and the Borrower, each a
“Grantor” and, collectively, the “Grantors”), and Crédit Agricole Corporate and
Investment Bank, as collateral agent (in such capacity, the “Collateral Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below).
W I T N E S S E T H:
          WHEREAS, the Borrower, the Parent and certain Subsidiaries thereof
party thereto, the Lenders, Crédit Agricole Corporate and Investment Bank, as
Administrative Agent, Collateral Agent and Issuing Bank, UBS Securities LLC, as
Syndication Agent, and Natixis, The Bank of Nova Scotia and Capital One, N.A.,
as Co-Documentation Agents have entered into that certain Credit Agreement dated
as of June 30, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
          WHEREAS, each Guarantor has guaranteed the Obligations pursuant to
Article VIII of the Credit Agreement;
          WHEREAS, in connection with the Credit Agreement, the Borrower, the
Parent and certain Subsidiaries of the Parent party thereto have entered into
that certain Security Agreement, dated as of July 1, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Collateral Agent for the benefit of the Secured Parties;
          WHEREAS, the Lenders have conditioned their obligations under the
Credit Agreement upon the execution and delivery by each Grantor of this IP
Security Agreement, and the Grantors have agreed to enter into this IP Security
Agreement; and
          WHEREAS, all capitalized terms used herein, including in the recitals
hereto, but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement or the Security Agreement, as applicable.
          NOW, THEREFORE, in order to comply with the terms and conditions of
the Credit Agreement and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
          SECTION 1. Grant of Security. As collateral security for the prompt
and complete payment when due (whether at stated maturity, by acceleration or
otherwise) of all the Obligations, each Grantor hereby charges and grants to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in all of such Grantor’s rights, title and interest





--------------------------------------------------------------------------------



 



in, to and under any and all of the following (other than to the extent any of
the following constitutes Excluded Property), in each case wherever located and
whether now owned or existing or hereafter arising or acquired:
          (a) (i) all trademarks, trade names, corporate names, business names,
trade styles, service marks, logos, other source or business identifiers, prints
and labels on which any of the foregoing have appeared or appear, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of any State of the United States, (ii) all extensions
or renewals thereof and (iii) the goodwill symbolized by any of the foregoing,
including all Trademarks listed on Schedule I hereto under the heading
“Trademarks”;
          (b) any written agreement granting any right to use any trademark or
trademark registration of any third party (collectively, the “Trademark
Licenses”), including all Trademark Licenses listed on Schedule I hereto under
the heading “Trademark Licenses”;
          (c) (i) all letters patent of the United States and all applications
for letters patent of the United States, (ii) all reissues, continuations,
continuations-in-part, divisions, reexaminations or extensions of any of the
foregoing, and (iii) all inventions disclosed in and claimed in the Patents and
any and all trade secrets and know-how related thereto, including all Patents
listed on Schedule I hereto under the heading “Patents”;
          (d) any written agreement granting any right to make, use, sell and/or
practice any invention or discovery that is the subject matter of a patent of
any third party (collectively, the “Patent Licenses”), including all Patent
Licenses listed on Schedule I hereto under the heading “Patent Licenses;
          (e) (i) all copyright rights in any work subject to the copyright laws
of the United States, whether as author, assignee, transferee or otherwise,
(ii) all extensions or renewals thereof and (iii) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office
(collectively, the “Copyrights”), including all Copyrights listed on Schedule I
hereto under the heading “Copyrights”; and
          (f) to the extent not otherwise included, all Proceeds of any of the
foregoing.
          SECTION 2. Recordation. Each Grantor authorizes the Collateral Agent
to record this IP Security Agreement with the Register of Copyrights and the
Commissioner of Patents and Trademarks.
          SECTION 3. Execution in Counterparts. This IP Security Agreement may
be executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed signature page to this IP

Exhibit C — Page 2



--------------------------------------------------------------------------------



 



Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this IP Security
Agreement.
          SECTION 4. Governing Law. THIS IP SECURITY AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          SECTION 5. Conflict Provision. This IP Security Agreement has been
entered into in conjunction with the provisions of the Credit Agreement. The
rights and remedies of each party hereto with respect to the security interest
granted herein are without prejudice to, and are in addition to those set forth
in the Security Agreement and the Credit Agreement, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this IP Security Agreement are in conflict with the Security Agreement or the
Credit Agreement, the provisions of the Security Agreement or the Credit
Agreement shall govern.

Exhibit C — Page 3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this IP
Security Agreement to be duly executed and delivered as of the date first above
written.

            GRANTORS:

WILLBROS GROUP, INC.
WILLBROS UNITED STATES HOLDINGS, INC.
WILLBROS GOVERNMENT HOLDINGS (U.S.), LLC
WILLBROS GOVERNMENT SERVICES (U.S.), LLC
WILLBROS CONSTRUCTION (U.S.), LLC
WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC.
WILLBROS ENERGY SERVICES COMPANY
WILLBROS ENGINEERS (U.S.), LLC

WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.
WILLBROS MIDSTREAM SERVICES (U.S.), LLC
WILLBROS PROJECT SERVICES (U.S.), LLC

WILLBROS REFINERY AND MAINTENANCE SERVICES (U.S.), LLC
INTEGRATED SERVICE COMPANY LLC

CONSTRUCTION & TURNAROUND SERVICES OF CALIFORNIA, INC.
CONSTRUCTION & TURNAROUND SERVICES, L.L.C.
INTEGRATED SERVICE COMPANY OF OKLAHOMA, INC.
WILLBROS PIPELINE SPECIALTY SERVICES, LLC
WINK ENGINEERING, LLC
INFRASTRUX GROUP, LLC
B & H MAINTENANCE AND CONSTRUCTION, INC.
CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.
CHAPMAN HOLDING CO., INC.
CHAPMAN CONSTRUCTION CO., L.P.
GI ACQUISITION, INC.
GILL ELECTRIC MANAGEMENT, L.L.C.
GILL ELECTRIC SERVICE, LTD.
INFRASTRUX GROUP COMMON PAYMASTER LLC
INFRASTRUX ENERGY GP, LLC
                   

Signature Page to Intellectual Property Security Agreement



--------------------------------------------------------------------------------



 



         

            INFRASTRUX ENERGY LP, LLC
INFRASTRUX HAWKEYE HOLDINGS, LLC
BEMIS, LLC
HALPIN LINE CONSTRUCTION, LLC
HAWKEYE, LLC
PREMIER UTILITY SERVICES, LLC
LINEAL HOLDINGS, INC.
INTERCON CONSTRUCTION, INC.
INTERCON CONSTRUCTION TRUCKING, INC.
INTERPOWER LINE SERVICES CORPORATION
LINEAL INDUSTRIES, INC.
SKIBECK PIPELINE COMPANY, INC.
SKIBECK PLC, INC.
TRAFFORD CORPORATION
TEXAS ELECTRIC UTILITY CONSTRUCTION MANAGEMENT, L.L.C.
TEXAS ELECTRIC UTILITY CONSTRUCTION, LTD.
FLOWERS HOLDING CO., INC.
FLOWERS LIMITED PARTNER, INC.
FLOWERS MANAGEMENT CO., INC.
FLOWERS CONSTRUCTION CO., L.P.
UTILX CORPORATION
UTILX OVERSEAS HOLDINGS, INC.
                By:           Name:           Title:      

Signature Page to Intellectual Property Security Agreement



--------------------------------------------------------------------------------



 



         

            COLLATERAL AGENT:


CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,
as Collateral Agent
 
    By:           Name:   David Gurghigian        Title:   Managing Director   
          By:           Name:   Michael Willis        Title:   Managing
Director   

Signature Page to Intellectual Property Security Agreement



--------------------------------------------------------------------------------



 



         

Schedule I
to the IP Security Agreement
TRADEMARKS
TRADEMARK LICENSES
PATENTS
PATENT LICENSES
COPYRIGHTS

Schedule I to Intellectual Property Security Agreement — Page 1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LETTER OF CREDIT REQUEST
                                        ,                     
Crédit Agricole Corporate and Investment Bank,
as Issuing Bank
1301 Avenue of the Americas
New York, New York 10019
Attention:                                         
Ladies and Gentlemen:
The undersigned, Willbros United States Holdings, Inc., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement dated as of June 30, 2010 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; the defined terms of which are used in this
Letter of Credit Request unless otherwise defined in this Letter of Credit
Request) among the Borrower, Willbros Group, Inc., a Delaware corporation, and
certain subsidiaries thereof, as guarantors, the lenders from time to time party
thereto (the “Lenders”), Crédit Agricole Corporate and Investment Bank, as
Administrative Agent for the Lenders, Collateral Agent and Issuing Bank, UBS
Securities LLC, as Syndication Agent, and Natixis, The Bank of Nova Scotia and
Capital One, N.A., as Co-Documentation Agents and hereby gives you irrevocable
notice pursuant to Section 2.03 of the Credit Agreement that:
[The Borrower hereby requests that the Issuing Bank issue a Letter of Credit as
follows:

             
Stated Amount:
$         
 
       
Account Party:
         
 
       
Beneficiary Name:
         
 
       
And Address:
         
 
       
 
         
 
       
Beneficiary Primary Contact:
         
 
       
Phone Number:
         
 
       
Expiry Date:
      ]  
 
     

[The Borrower hereby requests that the Issuing Bank increase the stated amount
of an existing Letter of Credit as follows:

             
Existing Letter of Credit No.
         
 
       
Existing Stated Amount:
$        
 
       
Account Party:
         
 
     

Exhibit D — Page 1



--------------------------------------------------------------------------------



 



             
Beneficiary Name:
         
 
       
And Address:
         
 
       
 
         
Beneficiary Primary Contact:
         
 
       
Phone Number:
         
 
       
Expiry Date:
         
 
       
 
         
New Stated Amount: 
$      ]  
 
     

[The Borrower hereby requests that the Issuing Bank extend the expiry date of an
existing Letter of Credit as follows:

             
Existing Letter of Credit No.
         
 
       
Stated Amount:
$        
 
       
Account Party:
         
 
       
Beneficiary Name:
         
 
       
And Address:
         
 
       
 
         
Beneficiary Primary Contact:
         
 
       
Phone Number:
         
 
       
Existing Expiry Date:
         
 
       
 
         
New Expiry Date:
      ]  
 
     

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the [issuance][extension][increase] of
the Letter of Credit requested herein:

  (i)   the representations and warranties of the Loan Parties contained in
Article IV of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (provided that to the extent any representation
and warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) on and as of the date of the [issuance][extension][increase] of the
Letter of Credit requested herein, both before and after giving effect to such
[issuance][extension][increase], except to the extent any such representation
and warranty relates to an earlier date, in which case such representation and
warranty is true and correct in all material respects (provided that to the
extent any such representation and warranty is qualified as to “Material Adverse
Effect” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects) as of such earlier date; and     (ii)   no
Default or Event of Default has occurred and is continuing or would result from
such [issuance][extension][increase].

Exhibit D — Page 2



--------------------------------------------------------------------------------



 



            Very truly yours,


WILLBROS UNITED STATES HOLDINGS, INC.
      By:         Name:         Title:        

Exhibit D — Page 3



--------------------------------------------------------------------------------



 



EXHIBIT E-1
FORM OF REVOLVING NOTE

$                                                                ___, 20___

     For value received, the undersigned WILLBROS UNITED STATES HOLDINGS, INC.,
a Delaware corporation (the “Borrower”), hereby promises to pay to the order of
                                                             (“Payee”) the
principal amount of                                                             
and No/100 Dollars ($                                        ) or, if less, the
aggregate outstanding principal amount of the Revolving Advances (as defined in
the Credit Agreement referred to below) made by the Payee to the Borrower,
together with interest on the unpaid principal amount of the Revolving Advances
from the date of such Revolving Advances until such principal amount is paid in
full, at such interest rates, and at such times, as are specified in the Credit
Agreement (as defined below). The Borrower may make prepayments on this Note in
accordance with the terms of the Credit Agreement.
     This Note is one of the notes referred to in, and is entitled to the
benefits of, and is subject to the terms of, the Credit Agreement dated as of
June 30, 2010 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Willbros Group, Inc., a Delaware corporation, and certain subsidiaries thereof,
as guarantors, the lenders from time to time party thereto (the “Lenders”),
Crédit Agricole Corporate and Investment Bank, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), Collateral Agent and
Issuing Bank, UBS Securities LLC, as Syndication Agent, and Natixis, The Bank of
Nova Scotia and Capital One, N.A., as Co-Documentation Agents. Capitalized terms
used in this Note that are defined in the Credit Agreement and not otherwise
defined in this Note have the meanings assigned to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of the Revolving Advances by the Payee to the Borrower in an aggregate amount
not to exceed at any time outstanding the Dollar amount first above mentioned
and (b) contains provisions for acceleration of the maturity of this Note upon
the happening of certain events stated in the Credit Agreement and for
prepayments of principal prior to the maturity of this Note upon the terms and
conditions specified in the Credit Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to the Administrative Agent at the location or address
specified by the Administrative Agent to the Borrower in same day funds. The
Payee shall record payments of principal made under this Note, but no failure of
the Payee to make such recordings shall affect the Borrower’s repayment
obligations under this Note.
     This Note is secured by the Security Documents and guaranteed pursuant to
the terms of Article VIII of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Except as specifically provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

            WILLBROS UNITED STATES HOLDINGS, INC.
      By:           Authorized Representative             

Signature Page to Note

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF TERM NOTE

$                                                                ___, 20___

     For value received, the undersigned WILLBROS UNITED STATES HOLDINGS, INC.,
a Delaware corporation (the “Borrower”), hereby promises to pay to the order of
                                                             (“Payee”) the
principal amount of                                                             
and No/100 Dollars ($                                        ) or, if less, the
aggregate outstanding principal amount of the Term Loans (as defined in the
Credit Agreement referred to below) made by the Payee to the Borrower, together
with interest on the unpaid principal amount of such Term Loans on such date,
until such principal amount is paid in full, at such interest rates, and at such
times, as are specified in the Credit Agreement (as defined below). The Borrower
may make prepayments on this Note in accordance with the terms of the Credit
Agreement.
     This Note is one of the notes referred to in, and is entitled to the
benefits of, and is subject to the terms of, the Credit Agreement dated as of
June 30, 2010 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Willbros Group, Inc., a Delaware corporation, and certain subsidiaries thereof,
as guarantors, the lenders from time to time party thereto (the “Lenders”),
Crédit Agricole Corporate and Investment Bank, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), Collateral Agent and
Issuing Bank, UBS Securities LLC, as Syndication Agent, and Natixis, The Bank of
Nova Scotia and Capital One, N.A., as Co-Documentation Agents. Capitalized terms
used in this Note that are defined in the Credit Agreement and not otherwise
defined in this Note have the meanings assigned to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of the Term Loans by the Payee to the Borrower in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned and
(b) contains provisions for acceleration of the maturity of this Note upon the
happening of certain events stated in the Credit Agreement and for prepayments
of principal prior to the maturity of this Note upon the terms and conditions
specified in the Credit Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to the Administrative Agent at the location or address
specified by the Administrative Agent to the Borrower in same day funds. The
Payee shall record payments of principal made under this Note, but no failure of
the Payee to make such recordings shall affect the Borrower’s repayment
obligations under this Note.
     This Note is secured by the Security Documents and guaranteed pursuant to
the terms of Article VIII of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Except as specifically provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

            WILLBROS UNITED STATES HOLDINGS, INC.
      By:           Authorized Representative             

Signature Page to Note

 



--------------------------------------------------------------------------------



 



EXHIBIT F
NOTICE OF BORROWING
[Date]
Crédit Agricole Corporate and Investment Bank,
as Administrative Agent
1301 Avenue of the Americas
New York, New York 10019
Attention:                                         
Ladies and Gentlemen:
The undersigned, Willbros United States Holdings, Inc., a Delaware corporation
(the “Borrower”), is party to the Credit Agreement dated as of June 30, 2010 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; the defined terms of which are used in this
Notice of Borrowing unless otherwise defined in this Notice of Borrowing) among
the Borrower, Willbros Group, Inc., a Delaware corporation, and certain
subsidiaries thereof, as guarantors, the lenders from time to time party thereto
(the “Lenders”), Crédit Agricole Corporate and Investment Bank, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent and Issuing Bank, UBS Securities LLC, as Syndication
Agent, and Natixis, The Bank of Nova Scotia and Capital One, N.A., as
Co-Documentation Agents. The undersigned gives you irrevocable notice pursuant
to Section 2.02(a) of the Credit Agreement that the undersigned hereby requests
a Borrowing, and in connection with that request sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

  (a)   The Business Day of the Proposed Borrowing is
                                        ,                     .     (b)   The
Proposed Borrowing is a [Base Rate] [Eurocurrency Rate] [Revolving Advance]
[Term Loan].     (c)   The aggregate amount of the Proposed Borrowing is
$                                        .     (d)   [The Interest Period for
each Eurocurrency Rate Loan made as part of the Proposed Borrowing is
                     month[s].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:
Exhibit F — Page 1

 



--------------------------------------------------------------------------------



 



  (i)   the representations and warranties of the Loan Parties contained in
Article IV of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (provided that to the extent any representation
and warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) on and as of the date of the Proposed Borrowing, both before and after
giving effect to such Proposed Borrowing, except to the extent any such
representation and warranty relates to an earlier date, in which case such
representation and warranty is true and correct in all material respects
(provided that to the extent any such representation and warranty is qualified
as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty is true and correct in all respects) as of such
earlier date; and     (ii)   no Default or Event of Default has occurred and is
continuing, or would result from the Proposed Borrowing.

            Very truly yours,


WILLBROS UNITED STATES HOLDINGS, INC.
      By:           Name:           Title:        

Exhibit F — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT G
NOTICE OF CONVERSION OR CONTINUATION
[Date]
Crédit Agricole Corporate and Investment Bank,
as Administrative Agent
1301 Avenue of the Americas
New York, New York 10019
Attention:                                         
Ladies and Gentlemen:
The undersigned, Willbros United States Holdings, Inc., a Delaware corporation
(the “Borrower”), is a party to the Credit Agreement dated as of June 30, 2010
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the defined terms of which are used in
this Notice of Conversion or Continuation unless otherwise defined in this
Notice of Conversion or Continuation) among the Borrower, Willbros Group, Inc.,
a Delaware corporation, and certain subsidiaries thereof, as guarantors, the
lenders from time to time party thereto (the “Lenders”), Crédit Agricole
Corporate and Investment Bank, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), Collateral Agent and Issuing Bank, UBS
Securities LLC, as Syndication Agent, and Natixis, The Bank of Nova Scotia and
Capital One, N.A., as Co-Documentation Agents. The undersigned hereby gives you
irrevocable notice pursuant to Section 2.02(b) of the Credit Agreement that the
undersigned hereby requests a [Conversion] [Continuation] of outstanding Loans,
and in connection with that request sets forth below the information relating to
such [Conversion] [Continuation] (the “Proposed [Conversion] [Continuation]”) as
required by Section 2.02(b) of the Credit Agreement:
     (a) The Business Day of the Proposed [Conversion] [Continuation] is
                                        ,                     .
     (b) The aggregate principal amount of the existing Loan to be
[Converted][Continued] is $                                         and is a
[Base Rate][Eurocurrency Rate][Revolving Advance][LC Advance][Term Loan] (the
“Existing Loan”).
     (c) The Proposed [Conversion] [Continuation] consists of [a Conversion of
the Existing Loan to a [Base Rate][Eurocurrency Rate] [Revolving Advance][LC
Advance][Term Loan]] [a Continuation of the Existing Loan].
Exhibit G — Page 1

 



--------------------------------------------------------------------------------



 



     [(d) The Interest Period for the Proposed [Conversion] [Continuation] is
[___ month[s].]1
[The Borrower hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed [Conversion]
[Continuation]:

  (i)   no Default or Event of Default has occurred and is continuing; and    
(iii)   after giving effect to such Proposed [Conversion] [Continuation], there
will be no more than ten (10) Interest Periods applicable to outstanding
Eurocurrency Rate Loans.]2

            Very truly yours,


WILLBROS UNITED STATES HOLDING, INC.
      By:           Name:           Title:        

 

1   If the requested Continuation or Conversion is a Eurocurrency Rate Loan.   2
  To be included if this is a Notice of a Conversion to, or a Continuation of, a
Eurocurrency Rate Borrowing.

Exhibit G — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF PLEDGE AGREEMENT
     This Pledge Agreement dated as of July 1, 2010 (this “Pledge Agreement”) is
among Willbros United States Holdings, Inc., a Delaware corporation (the
“Borrower”), Willbros Group, Inc., a Delaware corporation (the “Parent”),
certain Subsidiaries of the Parent party hereto (each such Subsidiary, together
with the Parent and the Borrower, a “Pledgor” and, collectively, the
“Pledgors”), and Crédit Agricole Corporate and Investment Bank, as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).
INTRODUCTION
     WHEREAS, the Borrower, the Parent and certain Subsidiaries thereof party
thereto (collectively, the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), Crédit Agricole Corporate and Investment Bank, as
Administrative Agent, Collateral Agent and Issuing Bank, UBS Securities LLC, as
Syndication Agent, and Natixis, The Bank of Nova Scotia and Capital One, N.A.,
as Co-Documentation Agents, have entered into that certain Credit Agreement
dated as of June 30, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
     WHEREAS, each Guarantor has guaranteed the Obligations pursuant to
Article VIII of the Credit Agreement; and
     WHEREAS, the Lenders have conditioned their obligations under the Credit
Agreement upon the execution and delivery by each Pledgor of this Pledge
Agreement, and the Pledgors have agreed to enter into this Pledge Agreement.
     NOW, THEREFORE, in order to comply with the terms and conditions of the
Credit Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Definitions.
     (a) All capitalized terms used herein, including in the introduction
hereto, but not otherwise defined herein that are defined in the Credit
Agreement shall have the meaning assigned to such terms in the Credit Agreement.
Any terms defined in Articles 8 or 9 of the Uniform Commercial Code, as the same
may, from time to time, be in effect in the State of New York (“UCC”; provided,
however, in the event that, by reason of mandatory provisions of law, any or all
of the attachment, perfection or priority of the Collateral Agent’s security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provision) and not
otherwise defined herein shall have the meanings assigned to such terms in the
UCC.

 



--------------------------------------------------------------------------------



 



     (b) All meanings to defined terms, unless otherwise indicated, are to be
equally applicable to both the singular and plural forms of the terms defined.
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of, and Schedules and Exhibits to, this Pledge Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Pledge Agreement shall refer to this
Pledge Agreement as a whole and not to any particular provision of this Pledge
Agreement. As used herein, the term “including” means “including, without
limitation,”. Section and paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such section and paragraph headings are not a part of this Pledge Agreement and
shall not be used in the interpretation of any provision of this Pledge
Agreement.
     Section 2. Pledge.
     (a) Grant of Pledge. As collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of all the Obligations, each Pledgor hereby charges and grants to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the Pledged Collateral, as defined in Section 2(b) below.
     (b) Pledged Collateral. “Pledged Collateral” shall mean, with respect to
any Pledgor, all of such Pledgor’s right, title, and interest in the following,
whether now owned or hereafter acquired by such Pledgor:
     (i) (A) all of the membership interests listed on the attached Schedule I
issued to such Pledgor and all additional membership interests of any issuer
hereafter acquired by such Pledgor (collectively, the “Membership Interests”),
(B) the certificates (if any) representing any such Membership Interests,
(C) subject to Section 2(d), all of such Pledgor’s rights, privileges,
authority, and powers as a member of the issuer of any such Membership Interests
under the applicable limited liability company operating agreement or similar
constitutive document of such issuer or under any applicable Legal Requirement,
and (D) subject to Section 2(d), all rights to money or other property which
such Pledgor now has or hereafter acquires in respect of any such Membership
Interests, including, without limitation, (1) any Proceeds from a sale by or on
behalf of such Pledgor of any such Membership Interests and (2) any
distributions, dividends, cash, instruments and other property from time to time
received or otherwise distributed in respect of any such Membership Interests,
whether regular, special or made in connection with the partial or total
liquidation of the issuer and whether attributable to profits, the return of any
contribution or investment or otherwise attributable to any such Membership
Interests or the ownership thereof (collectively, the “Membership Interests
distributions”);
     (ii) (A) all of the general and limited partnership interests listed on the
attached Schedule I issued to such Pledgor and all additional limited or general
Exhibit H — Page 2

 



--------------------------------------------------------------------------------



 



partnership interests of any issuer hereafter acquired by such Pledgor
(collectively, the “Partnership Interests”), (B) the certificates (if any)
representing any such Partnership Interests, (C) subject to Section 2(d), all of
such Pledgor’s rights, privileges, authority, and powers as a limited or general
partner of the issuer of any such Partnership Interests under the applicable
partnership agreement or limited partnership agreement or similar constitutive
document of such issuer or under any applicable Legal Requirement, and
(D) subject to Section 2(d), all rights to money or other property which such
Pledgor now has or hereafter acquires in respect of any such Partnership
Interests, including, without limitation, (1) any Proceeds from a sale by or on
behalf of such Pledgor of any such Partnership Interests and (2) any
distributions, dividends, cash, instruments and other property from time to time
received or otherwise distributed in respect of any such Partnership Interests,
whether regular, special or made in connection with the partial or total
liquidation of the issuer and whether attributable to profits, the return of any
contribution or investment or otherwise attributable to the Partnership
Interests or the ownership thereof (collectively, the “Partnership Interests
distributions”);
     (iii) (A) all of the shares of capital stock listed on the attached
Schedule I issued to such Pledgor and all additional shares of capital stock of
any issuer hereafter issued to such Pledgor (collectively, the “Pledged
Shares”), (B) the certificates (if any) representing any such Pledged Shares,
(C) subject to Section 2(d), all of such Pledgor’s rights, privileges,
authority, and powers as a shareholder of the issuer of any such Pledged Shares
under the applicable articles of incorporation, certificate of incorporation,
bylaws or similar constitutive document of such issuer or under any applicable
Legal Requirements, and (D) subject to Section 2(d), all rights to money or
other property which such Pledgor now has or hereafter acquires in respect of
any such Pledged Shares, including, without limitation, (1) any Proceeds from a
sale by or on behalf of such Pledgor of any such Pledged Shares and (2) any
distributions, dividends, cash, instruments and other property from time to time
received or otherwise distributed in respect of any such Pledged Shares, whether
regular, special or made in connection with the partial or total liquidation of
the issuer and whether attributable to profits, the return of any contribution
or investment or otherwise attributable to any such Pledged Shares or the
ownership thereof (collectively, the “Pledged Shares distributions”);
     (iv) (A) all of the equity interests in joint venture companies listed on
the attached Schedule I issued to such Pledgor and all additional equity
interests in any joint venture company hereafter issued to such Pledgor
(collectively, the “JV Interests”), (B) the certificates (if any) representing
any such JV Interests, (C) subject to Section 2(d), all of such Pledgor’s
rights, privileges, authority, and powers as an equity interest holder of such
joint venture company under the applicable constitutive documents of such joint
venture company or under any applicable Legal Requirement, and (D) subject to
Section 2(d), all rights to money or other property which such Pledgor now has
or hereafter acquires in respect of any such JV Interests, including, without
limitation, (1) any Proceeds from a sale
Exhibit H — Page 3

 



--------------------------------------------------------------------------------



 



by or on behalf of such Pledgor of any such JV Interests and (2) any
distributions, dividends, cash, instruments and other property from time to time
received or otherwise distributed in respect of any such JV Interests, whether
regular, special or made in connection with the partial or total liquidation of
the joint venture company and whether attributable to profits, the return of any
contribution or investments or otherwise attributable to any such JV Interests
or the ownership thereof (collectively, the “JV Interests distributions);
     (v) (A) all of the equity interests (other than any Membership Interests,
Partnership Interests, Pledged Shares or JV Interests) listed on the attached
Schedule I issued to such Pledgor and all additional equity interests (other
than any Membership Interests, Partnership Interests, Pledged Shares or JV
Interests) of any issuer hereafter issued to such Pledgor (collectively, the
“Other Equity Interests”), (B) the certificates (if any) representing any such
Other Interests, (C) subject to Section 2(d), all of such Pledgor’s rights,
privileges, authority, and powers as an equity interest holder of such issuer
under the applicable constitutive documents of such issuer or under any
applicable Legal Requirement, and (D) subject to Section 2(d), all rights to
money or other property which such Pledgor now has or hereafter acquires in
respect of any such Other Equity Interests, including, without limitation,
(1) any Proceeds from a sale by or on behalf of such Pledgor of any such Other
Equity Interests and (2) any distributions, dividends, cash, instruments and
other property from time to time received or otherwise distributed in respect of
any such Other Equity Interests, whether regular, special or made in connection
with the partial or total liquidation of the issuer and whether attributable to
profits, the return of any contribution or investments or otherwise attributable
to the Other Equity Interests or the ownership thereof (collectively, the “Other
Equity Interests distributions”);
     (vi) (A) all indebtedness now or hereafter owing by the Parent or any
Subsidiary of the Parent to such Pledgor (collectively, the “Pledged Debt”),
including, without limitation, all such indebtedness evidenced by the
instruments listed on the attached Schedule I, (B) all instruments (if any)
evidencing any such Pledged Debt, including promissory notes, and (C) subject to
Section 2(d), all interest, cash, instruments and other property from time to
time received or otherwise distributed in respect of any or all of the foregoing
(collectively, the “Pledged Debt distributions” and, together with the
Membership Interests distributions, the Partnership Interests distributions, the
Pledged Shares distributions, the JV Interests distributions, and the Other
Equity Interests distributions, the “distributions”); and
     (vii) all Proceeds from, additions and accessions to, and substitutions and
replacements of, the Pledged Collateral described in clauses (i), (ii), (iii),
(iv), (v) and (vi) of this Section 2(b).
Notwithstanding the foregoing, the term “Pledged Collateral” shall not include
any Excluded Property.
Exhibit H — Page 4

 



--------------------------------------------------------------------------------



 



     (c) Delivery of Pledged Collateral. All certificates or instruments, if
any, representing the Pledged Collateral shall be delivered to the Collateral
Agent in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent; provided that, any
such certificates or instruments representing the Other Equity Interests shall
only be delivered upon the reasonable request of the Collateral Agent. After the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right, upon prior written notice to the Parent, to transfer
to or to register in the name of the Collateral Agent or any of its nominees any
of the Pledged Collateral, subject to the rights specified in Section 2(d). In
addition, after the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall have the right at any time to exchange any
certificates or instruments representing the Pledged Collateral for certificates
or instruments of smaller or larger denominations for any purpose consistent
with this Pledge Agreement.
     (d) Rights Retained by Pledgor. Notwithstanding anything to the contrary in
Section 2(a), so long as no Event of Default shall have occurred and be
continuing or, if an Event of Default shall have occurred and be continuing,
until such time thereafter as such voting and other consensual rights,
privileges, authority and powers have been terminated pursuant to Section 5:
     (i) each Pledgor shall be entitled to exercise any and all voting and other
consensual rights, privileges, authority and powers pertaining to the Pledged
Collateral for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; provided, however, that such Pledgor shall
not exercise or shall refrain from exercising any such right if such action
would have a materially adverse effect on the value of the Pledged Collateral;
     (ii) except as otherwise provided in the Credit Agreement, each Pledgor
shall be entitled to receive and retain any dividends and other distributions
from time to time received or otherwise distributed in respect of the Pledged
Collateral and the Proceeds of any Pledged Collateral; and
     (iii) the Collateral Agent shall promptly execute and deliver to each
Pledgor all proxies and other instruments as such Pledgor may reasonably request
for the purpose of enabling such Pledgor (A) to exercise the voting and other
consensual rights, privileges, authority and powers which such Pledgor is
entitled to exercise pursuant to clause (i) of this Section 2(d) and (B) to
receive the dividends and other distributions from time to time received or
otherwise distributed in respect of the Pledged Collateral and the Proceeds of
any Pledged Collateral which such Pledgor is authorized to receive and retain
pursuant to clause (ii) of this Section 2(d).

Exhibit H — Page 5



--------------------------------------------------------------------------------



 



     Section 3. Pledgor’s Representations and Warranties. Each Pledgor
represents and warrants to the Collateral Agent for the benefit of the Secured
Parties that:
     (a) The Pledged Collateral of such Pledgor listed on the attached
Schedule I has been duly authorized and validly issued by the issuer thereof
and, in the case of Membership Interests, Partnership Interests, Pledged Shares,
JV Interests and Other Equity Interests, is fully paid and nonassessable.
     (b) Subject to any sales, transfers or other dispositions made in
compliance with the Credit Agreement, such Pledgor is the legal and beneficial
owner of the Pledged Collateral listed on Schedule I opposite its name, free and
clear of any Liens, except for the Permitted Liens.
     (c) No authorization, approval, consent, exemption, or other action by, or
notice to or filing with, (i) any Governmental Authority is necessary or
required on the part of such Pledgor (A) for the pledge by such Pledgor of the
Pledged Collateral pursuant to this Agreement, (B) for the execution, delivery
or performance of this Pledge Agreement by such Pledgor or (ii) any Person is
necessary or required on the part of such Pledgor, for the exercise by the
Collateral Agent or any Secured Party of the voting or other rights provided in
this Pledge Agreement or the remedies in respect of the Pledged Collateral
(other than the Other Equity Interests) pursuant to this Pledge Agreement,
except (x) such as have been obtained or made and are in full force and effect,
(y) filings necessary to perfect Liens created under this Pledge Agreement and
(z) actions by, and notices to or filings with, Governmental Authorities that
may be required in the ordinary course of business from time to time or that may
be required to comply with the express requirements of this Pledge Agreement
(including, without limitation, to release existing Liens on the Pledged
Collateral or to comply with requirements to perfect, and/or maintain the
perfection of, Liens created for the benefit of the Secured Parties).
     (d) Such Pledgor has the requisite organizational power and authority to
pledge, charge and deliver the Pledged Collateral to the Collateral Agent as set
forth herein.
     (e) The Membership Interests listed on Schedule I opposite the name of such
Pledgor constitute, as of the date hereof, 100% (or such other percentage as is
specified on Schedule I) of the issued and outstanding membership interests of
each respective issuer thereof and all Membership Interests in which such
Pledgor has any ownership interest. The Partnership Interests listed on the
attached Schedule I opposite the name of such Pledgor constitute, as of the date
hereof, 100% (or such other percentage as is specified on Schedule I) of the
issued and outstanding partnership interests of the respective issuer thereof
and all Partnership Interests in which such Pledgor has any ownership interest.
The Pledged Shares listed on the attached Schedule I opposite the name of such
Pledgor constitute, as of the date hereof, 100% (or such other percentage as is
specified on Schedule I) of the issued and outstanding shares of capital stock
of the respective issuer thereof and all Pledged Shares in which such Pledgor
has any ownership interest. The JV Interests listed on Schedule I opposite the
name of such Pledgor constitute, as of the date hereof, all of the JV Interests
in which such Pledgor has any
Exhibit H — Page 6

 



--------------------------------------------------------------------------------



 



ownership interest. The Other Equity Interests listed on the attached Schedule I
opposite the name of such Pledgor constitute, as of the date hereof, 100% (or
such other percentage as is specified on Schedule I) of the issued and
outstanding Other Equity Interests of the respective issuer thereof and all
Other Interests in which such Pledgor has any ownership interest.
     (f) The name of each Pledgor set forth on the signature pages to this
Pledge Agreement is the exact legal name of such Pledgor as of the date hereof.
     Section 4. Pledgors’ Covenants. Each Pledgor covenants and agrees with the
Collateral Agent that:
     (a) Protect Collateral. Such Pledgor will warrant and defend the rights and
title herein granted unto the Collateral Agent in and to the Pledged Collateral
(and all right, title, and interest represented by the Pledged Collateral)
against the claims and demands (other than Permitted Liens) of all Persons
whomsoever.
     (b) Transfer and Other Liens. Such Pledgor will not (i) sell or otherwise
dispose of, or grant any option with respect to, any of the Pledged Collateral,
except in compliance with the Credit Agreement, or (ii) create or permit to
exist any Lien upon or with respect to any of the Pledged Collateral, except for
Permitted Liens. Such Pledgor further agrees that it will (a) cause each issuer
of the Pledged Collateral not to issue any capital stock, partnership or
membership interests or other equity securities in addition to or in
substitution for the Pledged Collateral issued by such issuer, except to such
Pledgor or as otherwise permitted by the Credit Agreement, and (b) pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any additional shares of capital stock or other equity securities of an issuer
of the Pledged Collateral.
     (c) Amendment of Organizational Documents. Such Pledgor will not permit any
supplement, amendment or other modification of such Pledgor’s Organizational
Document in a manner that is materially adverse to the interests of the Secured
Parties.
     (d) Further Assurances. Such Pledgor shall, at its sole cost and expense,
promptly upon request, execute and deliver all further instruments and
documents, and take all further action, that may be reasonably necessary and
that the Collateral Agent may reasonably request, in each case, in order to
perfect, maintain and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Collateral.
     Section 5. Remedies upon Default. If any Event of Default shall have
occurred and be continuing:
     (a) UCC Remedies. To the extent permitted by the applicable Legal
Requirements, the Collateral Agent may (and at the request of the Majority
Lenders shall) exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for in this Pledge Agreement or otherwise
available to it, all the rights and remedies of a secured party under the UCC
(whether or not the UCC applies to the
Exhibit H — Page 7

 



--------------------------------------------------------------------------------



 



affected Pledged Collateral). This Pledge Agreement shall not be construed to
authorize the Collateral Agent to take any action prohibited by the UCC or to
constitute a waiver by any Pledgor of any right that the UCC does not permit
such Pledgor to waive.
     (b) Dividends and Other Rights.
     (i) All rights of any Pledgor to exercise the voting and other consensual
rights, privileges, authority and powers which it would otherwise be entitled to
exercise pursuant to Section 2(d)(i) may be exercised by the Collateral Agent if
the Collateral Agent so elects and gives prior written notice of such election
to such Pledgor. After all Events of Default have been cured or waived and the
Parent has delivered to the Collateral Agent a certificate of a Responsible
Officer of the Parent to that effect, all rights, privileges, authority and
powers vested in the Collateral Agent pursuant to this paragraph shall cease,
and the Pledgors shall have the exclusive right to exercise the voting and other
consensual rights, privileges, authority and powers that they would otherwise be
entitled to exercise pursuant to Section 2(d)(i).
     (ii) All rights of any Pledgor to receive the dividends and other
distributions from time to time received or otherwise distributed in respect of
the Pledged Collateral and the proceeds from any Pledged Collateral that it
would otherwise be authorized to receive and retain pursuant to Section 2(d)(ii)
shall cease at such time as the Collateral Agent shall have given prior written
notice thereof to such Pledgor. All dividends and other distributions in respect
of the Pledged Collateral and the proceeds from any Pledged Collateral that are
thereafter received by such Pledgor shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from other funds of such Pledgor,
and, upon demand by the Collateral Agent, shall be promptly paid over to the
Collateral Agent as Pledged Collateral in the same form as so received (with any
necessary endorsement). After all Events of Default have been cured or waived
and the Parent has delivered to the Collateral Agent a certificate of a
Responsible Officer of the Parent to that effect, the Collateral Agent shall
promptly repay to each Pledgor all dividends and other distributions and all the
Proceeds that such Pledgor would otherwise be permitted to retain pursuant to
the terms of Section 2(d)(ii) and that have not been applied by the Collateral
Agent in accordance with the provisions of Section 7.06 of the Credit Agreement.
     (iii) Following the effectiveness of any notice by the Collateral Agent to
any Pledgor referred to in clause (i) or (ii) of this Section 5(b), such Pledgor
shall promptly execute and deliver (or cause to be executed and delivered) to
the Collateral Agent all proxies and other instruments as the Collateral Agent
may reasonably request for the purpose of enabling the Collateral Agent (A) to
exercise the voting and other rights, privileges, authority, and powers which
the Collateral Agent is entitled to exercise pursuant to clause (i) of this
Section 5(b) and (B) to receive the dividends and other distributions and
Proceeds from any Pledged Collateral that the Collateral Agent is entitled to
receive and retain pursuant to clause (ii) of this Section 5(b).
Exhibit H — Page 8

 



--------------------------------------------------------------------------------



 



     (c) Sale of Pledged Collateral. The Collateral Agent may sell all or part
of the Pledged Collateral at public or private sale, at any of the Collateral
Agent’s offices or elsewhere, for cash, on credit, or for future delivery, and
upon such other terms as the Collateral Agent may deem commercially reasonable
in accordance with applicable Legal Requirements. The Collateral Agent shall
give the applicable Pledgor ten (10) days advance written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of the Pledged Collateral. Such notice, in the case
of a public sale, shall state the time and place for such sale, and in the case
of a sale at a broker’s board or on a securities exchange, shall state the board
or exchange at which such sale is to be made and the day on which the Pledged
Collateral or a portion thereof, will first be offered for sale at such board or
exchange. The Collateral Agent shall not be obligated to make any sale of any
Pledged Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor shall cooperate fully with the Collateral Agent in all respects in
selling or realizing upon all or any part of the Pledged Collateral. In
addition, each Pledgor shall fully comply with federal and state securities laws
and take such actions as may be necessary to permit the Collateral Agent to sell
or otherwise dispose of any securities representing the Pledged Collateral in
compliance with such laws.
     (d) Exempt Sale. If, in the opinion of the Collateral Agent, there is any
question that a public or semipublic sale or distribution of any Pledged
Collateral will violate any state or federal securities law, the Collateral
Agent in its discretion (i) may offer and sell securities privately to
purchasers who will agree to take them for investment purposes and not with a
view to distribution and who will agree to the imposition of restrictive legends
on any certificates representing the security or (ii) may sell such securities
in an intrastate offering under Section 3(a)(11) of the Securities Act and no
sale so made in good faith by the Collateral Agent shall be deemed to be not
“commercially reasonable” solely because so made. Each Pledgor shall cooperate
fully with the Collateral Agent in all reasonable respects in selling or
realizing upon all or any part of the Pledged Collateral.
     (e) Application of Proceeds of Pledged Collateral. The Proceeds of any
sale, or other realization upon all or any part of the Pledged Collateral
pledged by each Pledgor shall be applied by the Collateral Agent as set forth in
Section 7.06 of the Credit Agreement.
     (f) Cumulative Remedies. Each right, power and remedy herein specifically
granted to the Collateral Agent or otherwise available to it shall be
cumulative, and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity, or
otherwise, and each such right, power and remedy, whether specifically granted
herein or otherwise existing, may be exercised at any time and from time to time
as often and in such order as may be deemed expedient by the Collateral Agent in
its sole discretion. No failure on the part of the Collateral Agent to exercise,
and no delay in exercising, and no course of dealing with respect to, any such
Exhibit H — Page 9

 



--------------------------------------------------------------------------------



 



right, power or remedy, shall operate as a waiver thereof, nor shall any single
or partial exercise of any such rights, power or remedy preclude any other or
further exercise thereof or the exercise of any other right.
     Section 6. Collateral Agent as Attorney-in-Fact for Pledgors.
     (a) Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
irrevocably appoints the Collateral Agent as such Pledgor’s attorney-in-fact,
with full authority, after the occurrence and during the continuance of an Event
of Default to act, in the Collateral Agent’s discretion and subject to such
Pledgor’s rights specified herein, for such Pledgor and in the name of such
Pledgor for the purpose of taking any action and executing any instrument which
the Collateral Agent may deem necessary or advisable to accomplish the purposes
of this Pledge Agreement, including, without limitation, to receive, indorse,
and collect all instruments made payable to such Pledgor representing the
Proceeds of the sale of the Pledged Collateral, or any distribution in respect
of the Pledged Collateral and to give full discharge for the same. EACH PLEDGOR
HEREBY ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER OF ATTORNEY GRANTED
PURSUANT TO THIS PARAGRAPH IS IRREVOCABLE AND COUPLED WITH AN INTEREST.
     (b) Collateral Agent May Perform. The Collateral Agent may from time to
time, at its option and expense, perform any act which any Pledgor agrees
hereunder to perform and which such Pledgor shall fail to perform after being
requested in writing so to perform (it being understood that no such request
need be given after the occurrence and during the continuance of any Event of
Default and after notice thereof by the Collateral Agent to such Pledgor) and
the Collateral Agent may from time to time take any other action which the
Collateral Agent reasonably deems necessary for the maintenance, preservation or
protection of any of the Pledged Collateral or of its security interest therein.
The Collateral Agent shall be obligated to provide notice to such Pledgor of any
action taken hereunder by facsimile or by registered mail.
     (c) Collateral Agent Has No Duty. The powers conferred on the Collateral
Agent hereunder are solely to protect its interest in the Pledged Collateral and
shall not impose any duty on it to exercise any such powers. Except for
reasonable care of any Pledged Collateral in its possession and the accounting
for moneys or other property actually received by it hereunder, the Collateral
Agent shall have no duty as to any Pledged Collateral or responsibility for
taking any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Pledged Collateral.
     (d) Reasonable Care. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall have no responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities,
tenders, or other matters relative to any Pledged Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of

Exhibit H — Page 10 



--------------------------------------------------------------------------------



 



such matters, or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Pledged Collateral.
     Section 7. Miscellaneous.
     (a) Expenses. The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 10.04 of the Credit Agreement.
     (b) Amendments, Etc. Neither this Pledge Agreement nor any provision hereof
may be waived, amended or otherwise modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Pledgor or
Pledgors with respect to which such waiver, amendment or modification is to
apply, subject to any consent of the Lenders required in accordance with
Section 10.01 of the Credit Agreement; provided that the Collateral Agent may,
without the consent of any Lender or any other Secured Party, consent to a
departure by any Pledgor from any covenant of such Pledgor set forth herein to
the extent such departure is consistent with the authority of the Collateral
Agent set forth in the definition of the term “Excluded Property” in the Credit
Agreement or Section 5.09 of the Credit Agreement. Any such waiver or consent,
whether by the Collateral Agent or the Collateral Agent and the Lenders shall be
effective only in the specific instance and for the specific purpose for which
given.
     (c) Addresses for Notices. All notices and other communications provided
for hereunder shall be in the manner and to the addresses set forth in
Section 10.02 of the Credit Agreement.
     (d) Continuing Security Interest; Transfer of Interest; Termination and
Release.
     (i) This Pledge Agreement shall create a continuing security interest in
the Pledged Collateral and, unless expressly released by the Collateral Agent,
(A) shall remain in full force and effect until the Obligations (other than
contingent obligations) have been paid in full, all Letters of Credit have
terminated or expired (other than any Letter of Credit (any such Letter of
Credit, a “Released Letter of Credit”) with respect to which the Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Revolving Lenders from their obligations in respect thereof (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with the Issuing Bank, or being supported by a letter of credit that
names the Issuing Bank as the beneficiary thereunder, or otherwise)) and the
Commitments have terminated or expired, (B) shall be binding upon the Pledgors,
the Collateral Agent, the Secured Parties and their successors and assigns and
(C) shall inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of and be binding upon, the Collateral Agent, the
Secured Parties and their respective successors, transferees, and assigns.
Without limiting the generality of the foregoing, when any Secured Party assigns
or otherwise transfers any interest
Exhibit H — Page 11

 



--------------------------------------------------------------------------------



 



held by it under the Credit Agreement or other Loan Document to any other Person
pursuant to the terms of the Credit Agreement or other Loan Document, that other
Person shall thereupon become vested with all the benefits held by such Secured
Party under this Pledge Agreement.
     (ii) Upon the payment in full of the Obligations (other than contingent
obligations), termination or expiration of all Letters of Credit (other than any
Released Letter of Credit) and the termination or expiration of the Commitments,
all the security interest granted hereby and other Liens created hereunder
(including all powers-of-attorney created hereunder) shall terminate and all
rights to the Pledged Collateral shall revert to the Pledgors to the extent such
Pledged Collateral shall not have been sold or otherwise applied pursuant to the
terms hereof. The security interests granted hereby and other Liens created
hereunder shall also terminate and be released at the time or times and in the
manner set forth in Section 10.15 of the Credit Agreement. Upon any such
termination or release, the Collateral Agent will, at the Borrower’s expense,
deliver all Pledged Collateral to the Borrower, execute and deliver to the
Borrower such documents as the Borrower shall reasonably request and take any
other actions reasonably requested to evidence or effect such termination or
release.
     (e) Waivers. Each Pledgor hereby waives:
     (i) promptness, diligence, notice of acceptance, and any other notice with
respect to any of the Obligations and this Pledge Agreement;
     (ii) any requirement that the Collateral Agent or any Secured Party
protect, secure, perfect, or insure any Lien or any Property subject thereto or
exhaust any right or take any action against any Pledgor or any other Person or
any collateral; and
     (iii) any duty on the part of the Collateral Agent to disclose to any
Pledgor any matter, fact, or thing relating to the business, operation, or
condition of such Pledgor and its respective assets now known or hereafter known
by such Person.
     (f) Severability. Wherever possible each provision of this Pledge Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Pledge Agreement.
     (g) Choice of Law. This Pledge Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York.
     (h) Counterparts. This Pledge Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall
Exhibit H — Page 12

 



--------------------------------------------------------------------------------



 



constitute one and the same agreement. Delivery of an executed signature page to
this Pledge Agreement by facsimile transmission or other electronic shall be
effective as delivery of a manually signed counterpart of this Pledge Agreement.
     (i) Reinstatement. If, at any time after the termination of Commitments and
the payment in full of all Obligations (other than contingent obligations) and
the expiration or termination of all Letters of Credit (other than any Released
Letter of Credit), any payments on the Obligations previously made by any
Pledgor or any other Person must be disgorged by the Collateral Agent for any
reason whatsoever, including, without limitation, the insolvency, bankruptcy or
reorganization of such Pledgor or such Person, this Pledge Agreement and the
Collateral Agent’s security interests herein shall be reinstated as to all
disgorged payments as though such payments had not been made, and such Pledgor
shall sign and deliver to the Collateral Agent all documents, and shall do such
other acts and things, as may be necessary to reinstate and perfect the
Collateral Agent’s security interest.
     (j) Additional Pledgors. Pursuant to the Credit Agreement, additional
Subsidiaries of the Borrower may or may be required to become Pledgors hereunder
after the date hereof. Upon execution and delivery by the Collateral Agent and
such Subsidiary of a Supplement in the form of Exhibit I hereto, any such
Subsidiary shall become a Pledgor hereunder with the same force and effect as if
originally named as such herein. The execution and delivery of any such
instrument shall not require the consent of any other Pledgor hereunder. The
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any Subsidiary as a party to this Pledge
Agreement.
[Signature Page Follows]
Exhibit H — Page 13

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            PLEDGORS:
WILLBROS GROUP, INC.
WILLBROS UNITED STATES HOLDINGS, INC.
WILLBROS GOVERNMENT HOLDINGS (U.S.), LLC
WILLBROS GOVERNMENT SERVICES (U.S.), LLC
WILLBROS CONSTRUCTION (U.S.), LLC

WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC.
WILLBROS ENERGY SERVICES COMPANY
WILLBROS ENGINEERS (U.S.), LLC
WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.
WILLBROS MIDSTREAM SERVICES (U.S.), LLC
WILLBROS PROJECT SERVICES (U.S.), LLC

WILLBROS REFINERY AND MAINTENANCE SERVICES (U.S.), LLC
INTEGRATED SERVICE COMPANY LLC

CONSTRUCTION & TURNAROUND SERVICES OF CALIFORNIA, INC.
CONSTRUCTION & TURNAROUND SERVICES, L.L.C.
INTEGRATED SERVICE COMPANY OF OKLAHOMA, INC.
WILLBROS PIPELINE SPECIALTY SERVICES, LLC
WINK ENGINEERING, LLC
      By:           Name:           Title:        

Signature Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



            MUSKETEER OIL B.V.
      By:   Intertrust (Netherlands) B.V.         Name:   Director A        For
which:          Title:                 By:   Intertrust (Netherlands) B.V.      
  Name:   Director A        For which:          Title:                 By:  
Lori Pinder         Title: Director B             

Signature Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



            INFRASTRUX GROUP, LLC
B & H MAINTENANCE AND CONSTRUCTION, INC.

CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.
CHAPMAN HOLDING CO., INC.
CHAPMAN CONSTRUCTION CO., L.P.
GI ACQUISITION, INC.
GILL ELECTRIC MANAGEMENT, L.L.C.
GILL ELECTRIC SERVICE, LTD.

INFRASTRUX GROUP COMMON PAYMASTER L.L.C.
INFRASTRUX ENERGY GP, LLC
INFRASTRUX ENERGY LP, LLC
INFRASTRUX HAWKEYE HOLDINGS, LLC
BEMIS, LLC
HALPIN LINE CONSTRUCTION, LLC
HAWKEYE, LLC
PREMIER UTILITY SERVICES, LLC
LINEAL HOLDINGS, INC.
INTERCON CONSTRUCTION, INC.
INTERCON CONSTRUCTION TRUCKING, INC.
INTERPOWER LINE SERVICES CORPORATION
LINEAL INDUSTRIES, INC.
SKIBECK PIPELINE COMPANY, INC.
SKIBECK PLC, INC.
TRAFFORD CORPORATION

TEXAS ELECTRIC UTILITY CONSTRUCTION MANAGEMENT, L.L.C.
TEXAS ELECTRIC UTILITY CONSTRUCTION, LTD.
FLOWERS HOLDING CO., INC.
FLOWERS LIMITED PARTNER, INC.
FLOWERS MANAGEMENT CO., INC.
FLOWERS CONSTRUCTION CO., L.P.
UTILX CORPORATION
UTILX OVERSEAS HOLDINGS, INC.
      By:           Name:           Title:        

Signature Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



         ACKNOWLEDGED BY:

WILLBROS GLOBAL HOLDINGS, INC.
      By:           Name:           Title:           W INTERNATIONAL LIMITED
      By:           Name:           Title:          

Signature Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,
as Collateral Agent
      By:           Name:   David Gurghigian        Title:   Managing Director 
            By:           Name:   Michael Willis        Title:   Managing
Director     

Signature Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



Schedule I to the
Pledge Agreement
PLEDGED COLLATERAL
I. Membership Interests

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

II. Partnership Interests

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

III. Pledged Shares

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

IV. JV Interests

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

Schedule I to Pledge Agreement — Page 1

 



--------------------------------------------------------------------------------



 



Schedule I to the
Pledge Agreement
V. Other Equity Interests

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

VI. Pledged Debt

                      Pledgor   Debtor   Original Principal
Amount of
Indebtedness   Outstanding
Principal Amount of
Indebtedness   Date of Instrument   Stated Maturity
Date of Instrument                      

Schedule I to Pledge Agreement — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Pledge Agreement
     SUPPLEMENT NO. ___dated as of [      ] (this “Supplement”), to the Pledge
Agreement dated as of July [       ], 2010 (the “Pledge Agreement”), among
Willbros United States Holdings, Inc., a Delaware corporation (the “Borrower”),
Willbros Group, Inc., a Delaware corporation (the “Parent”), certain
Subsidiaries of the Parent party thereto (each such Subsidiary, together with
the Parent and the Borrower, a “Pledgor” and, collectively, the “Pledgors”) and
Crédit Agricole Corporate and Investment Bank (“Crédit Agricole”), as the
Collateral Agent.
     A. Reference is made to the Credit Agreement dated as of June 30, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, certain subsidiaries of the
Parent, the lenders from time to time party thereto Crédit Agricole, as
Administrative Agent, Collateral Agent and Issuing Bank, and UBS Securities,
LLC, as Syndication Agent.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the Pledge
Agreement.
     C. The Pledgors have entered into the Pledge Agreement in order to induce
the Lenders to make the Loans and the Issuing Bank to issue the Letters of
Credit. Section 7(j) of the Pledge Agreement provides that additional
Subsidiaries of the Parent may become Pledgors under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of the Parent (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Pledgor under the Pledge Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for the Loans previously made and the Letters of Credit
previously issued.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
     SECTION 1. In accordance with Section 7(j) of the Pledge Agreement, the New
Subsidiary by its signature below becomes a Pledgor under the Pledge Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Pledge Agreement applicable to it as a Pledgor and (b) represents and warrants
that the representations and warranties made by it as a Pledgor thereunder are
true and correct on and as of the date hereof. In furtherance of the foregoing,
the New Subsidiary, as security for the payment and performance in full of the
Obligations, hereby pledges and charges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, as security for the payment
of the Obligations a continuing lien and security interest in the New
Subsidiary’s right, title and interest to the Pledged Collateral. Each reference
to a

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Pledge Agreement
Pledgor in the Pledge Agreement shall be deemed to include the New Subsidiary.
The Pledge Agreement is hereby incorporated herein by reference.
     SECTION 2. The New Subsidiary represents and warrants to the Collateral
Agent for the benefit of the Secured Parties that (a) it has the requisite
organizational power and authority to pledge, charge and deliver the Pledged
Collateral to the Collateral Agent as set forth herein; (b) set forth on
Schedule I attached hereto is a schedule with the true and correct legal name of
such New Subsidiary, its jurisdiction of formation and the location of its chief
executive office, and (c)(i) the Membership Interests listed on Schedule II
opposite the name of such New Subsidiary constitute, as of the date hereof, 100%
(or such other percentage as is specified on Schedule II) of the issued and
outstanding membership interests of each respective issuer thereof and all
Membership Interests in which such New Subsidiary has any ownership interest,
(ii the Partnership Interests listed on the attached Schedule II opposite the
name of such New Subsidiary constitute, as of the date hereof, 100% (or such
other percentage as is specified on Schedule II) of the issued and outstanding
partnership interests of the respective issuer thereof and all Partnership
Interests in which such New Subsidiary has any ownership interest, (iii) the
Pledged Shares listed on the attached Schedule II opposite the name of such New
Subsidiary constitute, as of the date hereof, 100% (or such other percentage as
is specified on Schedule II) of the issued and outstanding shares of capital
stock of the respective issuer thereof and all Pledged Shares in which such New
Subsidiary has any ownership interest, (iv) the JV Interests listed on
Schedule II opposite the name of such New Subsidiary constitute, as of the date
hereof, all of the JV Interests in which such New Subsidiary has any ownership
interest, and (v) the Other Equity Interests listed on the attached Schedule II
opposite the name of such New Subsidiary constitute, as of the date hereof, 100%
(or such other percentage as is specified on Schedule II) of the issued and
outstanding Other Equity Interests of the respective issuer thereof and all
Other Interests in which such New Subsidiary has any ownership interest.
     SECTION 3. This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed signature page to
this Supplement by facsimile or other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 6. Wherever possible each provision of this Supplement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Supplement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Pledge Agreement
invalidating the remainder of such provision or the remaining provisions of this
Supplement.
     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7(c) of the Pledge Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

            PLEDGOR:

[NAME OF NEW SUBSIDIARY]
      By:           Authorized Representative   

 



--------------------------------------------------------------------------------



 



         

            COLLATERAL AGENT:



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,


as Collateral Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule I
to Supplement No. __ to the
Pledge Agreement
NEW SUBSIDIARY INFORMATION

          Name   Jurisdiction of Formation   Chief Executive Office          

 



--------------------------------------------------------------------------------



 



Schedule I
to Supplement No. __ to the
Pledge Agreement
PLEDGED COLLATERAL
I. Membership Interests

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

II. Partnership Interests

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

III. Pledged Shares

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

IV. JV Interests

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

 



--------------------------------------------------------------------------------



 



Schedule I
to Supplement No. __ to the
Pledge Agreement
V. Other Equity Interests

                  Pledgor   Issuer   Certificate Number
(if certificated)   Number of Equity
Interests   Percentage of
Ownership                  

VI. Pledged Debt

-10-



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF SECURITY AGREEMENT
     This Security Agreement, dated as of July 1, 2010 (this “Security
Agreement”), is by and among Willbros United States Holdings, Inc., a Delaware
corporation (the “Borrower”), Willbros Group, Inc., a Delaware corporation (the
“Parent”), certain Subsidiaries of the Parent party hereto (each such
Subsidiary, together with the Parent and the Borrower, each a “Grantor” and,
collectively, the “Grantors”), and Crédit Agricole Corporate and Investment
Bank, as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Parent and certain Subsidiaries thereof party
thereto (the “Guarantors”), the lenders from time to time party thereto (the
“Lenders”), Crédit Agricole Corporate and Investment Bank, as Administrative
Agent, Collateral Agent and Issuing Bank, UBS Securities LLC, as Syndication
Agent, and Natixis, The Bank of Nova Scotia and Capital One, N.A., as
Co-Documentation Agents, have entered into that certain Credit Agreement dated
as of June 30, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
     WHEREAS, each Guarantor has guaranteed the Obligations pursuant to
Article VIII of the Credit Agreement; and
     WHEREAS, the Lenders have conditioned their obligations under the Credit
Agreement upon the execution and delivery by each Grantor of this Security
Agreement, and the Grantors have agreed to enter into this Security Agreement.
     NOW, THEREFORE, in order to comply with the terms and conditions of the
Credit Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     Section 1. Definitions.
          (a) All capitalized terms used herein, including in the introduction
hereto, but not otherwise defined herein that are defined in the Credit
Agreement shall have the meaning assigned to such terms in the Credit Agreement.
Any terms defined in Articles 8 or 9 of the UCC and not otherwise defined herein
shall have the meanings assigned to such terms in the UCC. As used herein, the
following terms shall have the following meanings:
          “Accounts” means each “account,” as such term is defined in
Section 9-102(a)(2) of the UCC, now owned or hereafter acquired by any Grantor;
all accounts receivable (including credit card receivables), book debts, and
other forms of obligations (other than forms of obligations evidenced by Chattel
Paper, Documents or Instruments) now owned or hereafter acquired by to any
Grantor (including, without limitation, under any trade names, styles or
divisions thereof) whether or not arising out of goods sold or leased or
services rendered by any Grantor; all of each Grantor’s rights in, to and under
all purchase orders or receipts now owned

 



--------------------------------------------------------------------------------



 



or hereafter acquired by it for goods or services; all of each Grantor’s rights
to any goods represented by any of the foregoing (including, without limitation,
unpaid seller’s rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods); all moneys due
or to become due to any Grantor under all contracts for the sale of goods or the
performance of services or both by any Grantor (whether or not yet earned by
performance on the part of any Grantor or in connection with any other
transaction), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts; and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing.
          “Aircraft” shall mean the aircraft and related engines listed on
Schedule 1(a).
          “Certificated Equipment” means any aircraft (including the Aircraft),
vessels, motor vehicles or other assets subject to certificates of title.
          “Collateral” has the meaning assigned to such term in Section 2 of
this Security Agreement.
          “Contracts” means all contracts, undertakings, or other agreements
(other than rights evidenced by Chattel Paper, Documents or Instruments) in or
under which any Grantor may now or hereafter have any right, title or interest,
including, without limitation, with respect to an Account, any agreement
relating to the terms of payment or the terms of performance thereof.
          “Copyrights” means all of the following now owned or hereafter
acquired by any Grantor: (i) all copyright rights in any work subject to the
copyright laws of the United States, whether as author, assignee, transferee or
otherwise, (ii) all extensions or renewals thereof and (iii) all registrations
and applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office.
          “Custodial Agreement” means the Custodial Agreement among the Loan
Parties, the Custodians named therein and the Administrative Agent, as the same
may be amended, restated, supplemented and otherwise modified from time to time.
          “Custodian” means any individual that is party to the Custodial
Agreement and that has been designated by the Borrower, on behalf of the
Grantors and approved by the Administrative Agent in its sole discretion.
          “Custodian Termination” has the meaning assigned to such term in
Section 6(c)(iii) of this Security Agreement.
          “License” means any Patent License, Trademark License or other license
as to which the Collateral Agent has been granted a security interest hereunder.
          “Patent License” means all of the following now owned or hereafter
acquired by any Grantor: to the extent assignable by any Grantor, any written
agreement granting any right

Exhibit I — Page 2



--------------------------------------------------------------------------------



 



to make, use, sell and/or practice any invention or discovery that is the
subject matter of a patent of any third party.
          “Patents” means all of the following now owned or hereafter acquired
by any Grantor: (i) all letters patent of the United States and all applications
for letters patent of the United States, (ii) all reissues, continuations,
continuations-in-part, divisions, reexaminations or extensions of any of the
foregoing, and (iii) all inventions disclosed in and claimed in the Patents and
any and all trade secrets and know-how related thereto.
          “Proceeds” means “proceeds”, as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, (i) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Grantor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental body, authority, bureau or agency (or any person
acting under color of governmental authority), (iii) any claim of any Grantor
against third parties (A) for past, present or future infringement of any Patent
or Patent License or (B) for past, present or future infringement or dilution of
any Trademark or Trademark License or for injury to the goodwill associated with
any Trademark, Trademark registration or Trademark licensed under any Trademark
License, (iv) any and all other amounts from time to time paid or payable under
or in connection with any of the Collateral, and (v) the following types of
property acquired with cash proceeds: Accounts, Chattel Paper, Contracts,
Deposit Accounts, Documents, General Intangibles, Equipment and Inventory.
          “Released Letter of Credit” has the meaning assigned to such term in
Section 15 of this Security Agreement.
          “Security Agreement” means this Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
          “Subagent” has the meaning assigned to such term in Section 22 of this
Security Agreement.
          “Trademark License” means all of the following now owned or hereafter
acquired by any Grantor: any written agreement granting any right to use any
trademark or trademark registration of any third party.
          “Trademark” or “Trademarks” means, with respect to any Person, all of
the following now owned or hereafter acquired by any Grantor: (i) all
trademarks, trade names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of any
State of the United States, (ii) all extensions or renewals thereof and
(iii) the goodwill symbolized by any of the foregoing.

Exhibit I — Page 3



--------------------------------------------------------------------------------



 



          “UCC” means the Uniform Commercial Code as the same may, from time to
time, be in effect in the State of New York; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the Collateral Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
          (b) All meanings to defined terms, unless otherwise indicated, are to
be equally applicable to both the singular and plural forms of the terms
defined. Article, Section, Schedule, and Exhibit references are to Articles and
Sections of, and Schedules and Exhibits to, this Security Agreement, unless
otherwise specified. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Security Agreement
shall refer to this Security Agreement as a whole and not to any particular
provision of this Security Agreement. As used herein, the term “including” means
“including, without limitation,”. Section and paragraph headings have been
inserted in this Security Agreement as a matter of convenience for reference
only and it is agreed that such section and paragraph headings are not a part of
this Security Agreement and shall not be used in the interpretation of any
provision of this Security Agreement.
     Section 2. Grant of Security Interest. As collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all the Obligations, each Grantor
hereby charges and grants to the Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in all of such Grantor’s rights,
title and interest in, to and under any and all of the following, in each case
wherever located and whether now owned or existing or hereafter arising or
acquired (all of which being hereinafter collectively called the “Collateral”):
          (a) all Accounts;
          (b) all Deposit Accounts;
          (c) all Chattel Paper;
          (d) all Commercial Tort Claims, including those listed on
Schedule 2(d);
          (e) all Contracts;
          (f) all Documents;
          (g) all Equipment, including Certificated Equipment;
          (h) all Goods;
          (i) all General Intangibles;

Exhibit I — Page 4



--------------------------------------------------------------------------------



 



          (j) all Instruments;
          (k) all Inventory;
          (l) all Investment Property;
          (m) all Letter-of-Credit Rights;
          (n) all money;
          (o) all Supporting Obligations;
          (p) all other goods and personal property of such Grantor, whether
tangible or intangible; and
          (q) to the extent not otherwise included, all Proceeds of, all
accessions to, substitutions and replacements for, rents, profits and products
of, and books and records relating to, any Collateral described in clauses (a)
through (p) of this Section 2.
Notwithstanding the foregoing, the term “Collateral” shall not include any
Excluded Property.
     Section 3. Financing Statements; Limitations on the Secured Parties’
Obligations; Direct Collection.
          (a) Financing Statements. The Collateral Agent is authorized to file
UCC-1 financing statements and all other necessary documentation (including
amendments or assignments of existing UCC-1 financing statements) to perfect the
security interests granted to the Collateral Agent, for the benefit of the
Secured Parties, hereunder by each Grantor. Each Grantor agrees that such
financing statements may describe the Collateral in the same manner as described
in this Security Agreement or as “all assets” or “all personal property” of such
Grantor or contain such other descriptions of the Collateral as the Collateral
Agent, in its sole judgment, deems necessary or advisable. Each Grantor hereby
authorizes the Collateral Agent to file any financing or continuation statement
relating to the Collateral without the signature of such Grantor to the extent
permitted by applicable Legal Requirements. Each Grantor hereby ratifies each
such financing statement and any and all financing statements filed prior to the
date hereof by the Collateral Agent.
          (b) Grantors Remain Liable. It is expressly agreed by each Grantor
that, anything herein to the contrary notwithstanding, the Collateral Agent and
the Secured Parties shall not have any obligations or liabilities under any
Contract or License by reason of or arising out of this Security Agreement or
the granting to the Collateral Agent of a security interest therein or the
receipt by the Collateral Agent of any payment relating to any Contract or
License pursuant hereto, nor shall the Collateral Agent or any Secured Party be
required or obligated in any manner to perform or fulfill any of the obligations
of any Grantor under or pursuant to any Contract or License, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contract or License, or to present or file any claim, or to take any action
to

Exhibit I — Page 5



--------------------------------------------------------------------------------



 



collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.
          (c) Direct Collection. The Collateral Agent may, at any time after the
occurrence and during the continuance of any Event of Default, upon reasonable
advance notice to any Grantor, open such Grantor’s mail and collect any and all
amounts due from Account Debtors to such Grantor and, if such Grantor shall fail
to act in accordance with the following sentence, notify Account Debtors of such
Grantor, parties to the Contracts with such Grantor, obligors of Instruments of
such Grantor and obligors in respect of Chattel Paper of such Grantor that the
Accounts and the right, title and interest of such Grantor in and under such
Contracts, such Instruments and such Chattel Paper have been assigned to the
Collateral Agent and that payments shall be made directly to the Collateral
Agent or to a lockbox designated by the Collateral Agent. Upon the request of
the Collateral Agent made at any time after the occurrence and during the
continuance of, any Event of Default, each Grantor will so notify such Account
Debtors, parties to such Contracts, obligors of such Instruments and obligors in
respect of such Chattel Paper; provided that no such notification shall be
required to be made if such Event of Default shall have been cured or waived.
The Collateral Agent also may, at any time after the occurrence and during the
continuance of any Event of Default, upon reasonable advance notice to any
Grantor, in its own name or in the name of such Grantor, communicate with such
Account Debtors, parties to such Contracts, obligors of such Instruments and
obligors in respect of such Chattel Paper to verify with such Persons to the
Collateral Agent’s sole satisfaction the existence, amount and terms of any such
Accounts, Contracts, Instruments or Chattel Paper.
     Section 4. Grantor’s Representations and Warranties. Each Grantor jointly
and severally represents and warrants to the Collateral Agent for the benefit of
the Secured Parties that:
          (a) Sole Owner; No Other Liens. Such Grantor is the legal and
beneficial owner or lessee or authorized licensee of, and has good and valid
rights in the rights, title and interest in, to and under, the Collateral in
which it has purported to grant a security interest hereunder, except for such
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such Collateral for its intended
purpose, and such rights are free and clear of any Liens, other than Permitted
Liens.
          (b) Organizational Power and Authority. Such Grantor has the requisite
organizational power and authority to (i) own the Collateral of such Grantor,
(ii) charge and grant a security interest in the Collateral of such Grantor to
the Collateral Agent as set forth herein and (iii) execute, deliver and perform
this Security Agreement. Such Grantor has all requisite material governmental
licenses, authorizations, consents and approvals to own the Collateral of such
Grantor.
          (c) No Other Security Agreement. No effective security agreement,
financing statement, equivalent security or lien instrument or continuation
statement covering all or any part of the Collateral is on file or of record in
any public office, except such as may have been filed by a Grantor in favor of,
or assigned to the Collateral Agent pursuant to, this Security Agreement and
except such as may have been filed to evidence Permitted Liens.

Exhibit I — Page 6



--------------------------------------------------------------------------------



 



          (d) Security Interests. This Security Agreement is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral and, when
financing statements in appropriate form are filed in the applicable filing
offices under the applicable UCC, this Security Agreement shall create a fully
perfected Lien on, and security interest in, all right, title and interest of
the Grantors in such portion of such Collateral in which a security interest may
be perfected by the filing of a financing statement under the applicable UCC, in
each case prior and superior in right to any other Person, other than Permitted
Liens.
          (e) Patents. Except as could not, individually or in the aggregate, be
reasonably expected to cause a Material Adverse Effect, (i) the Patents (if any)
and, to such Grantor’s knowledge, any patents in which such Grantor has been
granted rights pursuant to the Patent Licenses, are subsisting and have not been
adjudged invalid or unenforceable; (ii) each of the Patents and, to such
Grantor’s knowledge, any patent in which such Grantor has been granted rights
pursuant to Patent Licenses, are valid and enforceable; and (iii) to such
Grantor’s knowledge, no claim has been made that the use of any of the Patents
or any patent in which such Grantor has been granted rights pursuant to the
Patent Licenses does or may violate the rights of any third person.
          (f) Trademarks. Except as could not, individually or in the aggregate,
be reasonably expected to cause a Material Adverse Effect (i) the Trademarks (if
any) and, to such Grantor’s knowledge, any trademarks in which such Grantor has
been granted rights pursuant to Trademark Licenses, are subsisting and have not
been adjudged invalid or unenforceable; (ii) each of the Trademarks and, to such
Grantor’s knowledge, any trademark in which such Grantor has been granted rights
pursuant to Trademark Licenses, is valid and enforceable; and (iii) to such
Grantor’s knowledge, no claim has been made that the use of any of the
Trademarks or any trademark in which such Grantor has been granted rights
pursuant to the Trademark Licenses does or may violate the rights of any third
person.
          (g) Copyrights. Except as could not, individually or in the aggregate,
be reasonably expected to cause a Material Adverse Effect (i) the Copyrights (if
any) and, to such Grantor’s knowledge, any copyrights in which such Grantor has
been granted rights pursuant to Copyright Licenses, are subsisting and have not
been adjudged invalid or unenforceable; (ii) each of the Copyrights and, to such
Grantor’s knowledge, any copyrights in which such Grantor has been granted
rights pursuant to Copyright Licenses, is valid and enforceable and any
exclusive Copyright Licenses in respect of registered Copyrights have been
properly recorded in the U.S. Copyright Office; and (iii) to such Grantor’s
knowledge, no claim has been made that the use of any of the Copyright or any
copyrights in which such Grantor has been granted rights pursuant to the
Copyright Licenses does or may violate the rights of any third person. Every
registration and application of Copyrights owned by such Grantor is in full
force and effect subject to the natural expiration of rights under any such
Copyrights.
     Section 5. Covenants. So long as the Loans or any amount under any Loan
Document shall remain unpaid, any Lender shall have any Commitment, or there
shall exist any Letter of Credit Exposure, each Grantor covenants and agrees
with the Collateral Agent that:

Exhibit I — Page 7



--------------------------------------------------------------------------------



 



          (a) Covenants Relating to Accounts, Etc. Such Grantor will not,
without the Collateral Agent’s prior written consent, after the occurrence and
during the continuance of any Event of Default, grant any extension of the time
of payment of any Collateral constituting Account, Chattel Paper or Instrument,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any Person liable for the payment thereof, or allow
any credit or discount whatsoever thereon, in each case other than extensions,
compromises, settlements, releases, credits or discounts granted or made in the
ordinary course of business of such Grantor.
          (b) Covenants Relating to Inventory and Equipment. Such Grantor shall
maintain and preserve all property material to the conduct of the business of
the Grantors, taken as a whole, and keep such property in all material respects
in good repair, working order and condition, ordinary wear and tear excepted.
          (c) Covenants Regarding Certificated Equipment.
               (i) Such Grantor shall cause all Certificated Equipment of such
Grantor to be properly titled in the name of such Grantor and, to the extent
required by Section 5.09(c) of the Credit Agreement, to have the Collateral
Agent’s Lien granted hereunder on such Certificated Equipment properly noted on
the certificate of title with respect thereof and, except where an applicable
jurisdiction has adopted an electronic certificate of title system and will not
issue physical certificates of title, shall promptly deliver to the Secured
Party after such notation is completed the certificate of title with respect
thereto.
               (ii) Such Grantor shall (A) cause all aircraft of such Grantor to
be properly titled in the name of such Grantor, (B) cause this Security
Agreement and other documentation to be filed with the applicable office of the
U.S. Department of Transportation, Federal Aviation Administration, or other
Governmental Authority as deemed appropriate by the Collateral Agent, and
(C) comply with any provision of any statute, rule, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to the attachment, perfection or priority of, or the ability of the
Collateral Agent to enforce, the Lien on such Collateral.
          (d) Covenants Regarding Patent and Trademark Collateral.
               (i) Except as could not, individually or in the aggregate, be
reasonably expected to cause a Material Adverse Effect, (a) such Grantor shall
take all reasonable actions necessary to insure that the Patents remain valid
and enforceable; (b) upon registration of its Trademarks, such Grantor will use
for the duration of this Security Agreement, proper statutory notice in
connection with its use of such Trademarks; and (iii) such Grantor will use, for
the duration of this Security Agreement, consistent standards of quality in its
manufacture of products sold under its Trademarks and any trademarks in which
such Grantor has been granted rights pursuant to the Trademark Licenses.
               (ii) Such Grantor shall notify the Collateral Agent promptly if
it knows or has reason to know that any Patent or any registration relating to
any Trademark, in each case which is material to the conduct of such Grantor’s
business, may become

Exhibit I — Page 8



--------------------------------------------------------------------------------



 



abandoned, cancelled or declared invalid, or if any such Trademark or the
invention disclosed in any such Patent is dedicated to the public domain, or of
any materially adverse determination or development in any proceeding in the
United States Patent and Trademark Office or in any court regarding Grantor’s
ownership of any Patent or Trademark which is material to the conduct of such
Grantor’s business, its right to register the same, or to keep and maintain the
same.
               (iii) If such Grantor, either itself or through any agent,
employee, licensee or designee, applies for a Patent or files an application for
the registration of any Trademark with the United States Patent and Trademark
Office or otherwise obtains rights in any Patent or Trademark, such Grantor will
inform the Collateral Agent thereof as required pursuant to the Credit
Agreement, and, upon request of the Collateral Agent, will execute and deliver
any and all agreements, instruments, documents, and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent or Trademark and the General Intangibles, including,
without limitation, in the case of Trademarks, the goodwill of such Grantor,
relating thereto or represented thereby; provided that such Grantor shall have
no such duty where such Grantor’s Patent or Trademark rights in its application
would be jeopardized by such action, including, but not limited to, the
assignment of an “intent-to-use” Trademark application filed under 15 U.S.C. §
1051(b).
               (iv) Such Grantor, consistent with the reasonable conduct and
protection of its business, will take all commercially reasonable actions to
prosecute vigorously each application before the United States Patent and
Trademark Office and to attempt to obtain the broadest Patent or registration of
a Trademark therefrom and to maintain each Patent and Trademark registration,
including, without limitation, with respect to Patents, payments of required
maintenance fees, and, with respect to Trademarks, filing of applications for
renewal, affidavits of use and affidavits of incontestability, in each case
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect. In the event that such Grantor fails to take any of
such actions, the Collateral Agent may do so in such Grantor’s name or in the
Collateral Agent’s name and all reasonable expenses incurred by the Collateral
Agent in connection therewith shall be paid by such Grantor in accordance with
Section 9 hereof.
               (v) In the event that any of the Patents or Trademarks of such
Grantor is infringed, misappropriated or diluted by a third party and such
infringement, misappropriation or dilution has had or could reasonably be
expected to have a Material Adverse Effect, such Grantor shall notify the
Collateral Agent promptly after it learns thereof and shall promptly take
appropriate action to protect such Patent or Trademark. In the event that such
Grantor fails to take any such actions, the Collateral Agent may do so in such
Grantor’s name or the Collateral Agent’s name and all reasonable expenses
incurred by the Collateral Agent in connection therewith shall be paid by
Grantor in accordance with Section 9.
          (e) Electronic Chattel Paper. To the extent that such Grantor obtains
or maintains any Electronic Chattel Paper, Grantor shall create, store and
assign the record or records comprising the Electronic Chattel Paper in such a
manner that (i) a single authoritative copy of the record or records exists
which is unique, identifiable and except as otherwise

Exhibit I — Page 9



--------------------------------------------------------------------------------



 



provided in clauses (iv), (v) and (vi) below, unalterable, (ii) the
authoritative copy identifies the Collateral Agent as the assignee of the record
or records, (iii) the authoritative copy is communicated to and maintained by
the Collateral Agent or its designated custodian, (iv) copies or revisions that
add or change an identified assignee of the authoritative copy can only be made
with the participation of the Collateral Agent, (v) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy that
is not the authoritative copy and (vi) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.
          (f) Letter of Credit Rights. To the extent not prohibited, such
Grantor will use commercially reasonable efforts to cause all Letter of Credit
Rights constituting Collateral to be assigned by it to the Collateral Agent so
that the Collateral Agent has control over such Letter of Credit Rights in the
manner specified in Section 9-107 of the UCC.
          (g) Investment Property. Such Grantor will cause the Collateral Agent
to have control over all of its Investment Property (other than any Excluded
Property) in the manner specified in Section 9-106 of the UCC, to the extent
such control is required to be provided under Section 2(c) of the Pledge
Agreement or, in the case of any such Investment Property on deposit in, or
credited to, any Security Account, pursuant to Section 5.09 of the Credit
Agreement.
          (h) Commercial Tort Claims. If such Grantor shall obtain an interest
in any Commercial Tort Claim which constitutes Collateral, then such Grantor
shall promptly sign and deliver documentation acceptable to the Collateral Agent
granting a security interest to the Collateral Agent in and to such Commercial
Tort Claim under the terms and provisions of this Security Agreement.
          (i) Further Assurances. At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver any and all
such further instruments, documents and agreements and take all such further
actions as the Collateral Agent may reasonably deem desirable to obtain the full
benefits of this Security Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statements under the UCC
with respect to the liens and security interests granted hereby, filing of
documentation with applicable Governmental Authorities and transferring
Collateral to the Collateral Agent’s possession.
          (j) Pledge of Instruments. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument or Instruments, which, individually, or on the aggregate, are equal
to or greater than $500,000, then such Instruments shall be promptly delivered
to the Collateral Agent, and, if requested by the Collateral Agent, shall be
duly endorsed in a manner satisfactory to the Collateral Agent.
          (k) Limitation on Liens on Collateral. Such Grantor will not create,
permit or suffer to exist any Lien on the Collateral, except Permitted Liens,
and will defend the right, title and interest of the Collateral Agent in and to
the Collateral against all Liens, other than Permitted Liens.

Exhibit I — Page 10



--------------------------------------------------------------------------------



 



          (l) Maintenance of Insurance. Such Grantor will maintain or cause to
be maintained insurance policies in accordance with the requirements of
Section 5.04 of the Credit Agreement.
          (m) Limitations on Disposition. Such Grantor will not sell, lease,
transfer or otherwise dispose of any of the Collateral, except in compliance
with the Credit Agreement.
          (n) Right of Inspection. The Collateral Agent shall at all times have
the rights of inspection set forth in Section 5.08 of the Credit Agreement.
          (o) Information Regarding Grantors. Such Grantor shall furnish to the
Collateral Agent written notice of any change in the legal name, corporate
structure, jurisdiction of organization or formation or organizational
identification number of such Grantor within thirty (30) days after the
occurrence thereof.
     Section 6. Reporting and Record Keeping. So long as the Loans or any amount
under any Loan Document shall remain unpaid, any Lender shall have any
Commitment, or there shall exist any Letter of Credit Exposure, each Grantor
covenants and agrees with the Collateral Agent that it will (a) keep proper
records and books in which full, true and correct entries will be made in
accordance with GAAP and all material Legal Requirements, reflecting all
material financial transactions and matters involving the Collateral;
(b) maintain such books and records in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
such Grantor; and (c) permit representatives and independent contractors of the
Collateral Agent (i) to visit and inspect such Grantor’s properties, (ii) to
examine such Grantor’s corporate, financial and operating records, and make
copies thereof or abstracts therefrom and (iii) to discuss such Grantor’s
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of such Grantor and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to such Grantor; provided that such Grantor shall
be responsible for such expenses not more than one (1) time per year unless an
Event of Default has occurred and is continuing, in which case such Grantor
shall be responsible for all such expenses. All Chattel Paper will be marked
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Crédit Agricole Corporate
and Investment Bank, as Collateral Agent.”
     Section 7. Further Identification of Collateral. Each Grantor covenants and
agrees with the Collateral Agent that, if so reasonably requested by the
Collateral Agent, such Grantor shall furnish to the Collateral Agent, as often
as the Collateral Agent reasonably requests, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail.
     Section 8. The Collateral Agent’s Appointment as Attorney-in-Fact. (a) Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
from time to time in the Collateral Agent’s reasonable discretion, if

Exhibit I — Page 11



--------------------------------------------------------------------------------



 



an Event of Default shall have occurred and is continuing, for the purpose of
carrying out the terms of this Security Agreement, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Security Agreement and, without limiting the generality of the foregoing,
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor to do the following at any
time an Event of Default shall have occurred and is continuing:
               (i) to ask, demand, collect, receive and give acquittances and
receipts for any and all moneys due and to become due under any Collateral and,
in the name of such Grantor or its own name or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
Instruments for the payment of moneys due under any Collateral and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Collateral whenever payable and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by the Collateral Agent for the
purpose of collecting any and all such moneys due under any Collateral whenever
payable;
               (ii) to pay or discharge taxes, liens, security interests or
other Liens levied or placed on or threatened against the Collateral (other than
Permitted Liens), to effect any repairs or any insurance called for by the terms
of this Security Agreement and to pay all or any part of the premiums therefor
and the costs thereof;
               (iii) to receive and open all mail addressed to such Grantor and
to notify postal authorities to change the address for the delivery of mail to
such Grantor to that of the Collateral Agent; and
               (iv) (A) to direct any party liable for any payment under any of
the Collateral to make payment of any and all moneys due, and to become due
thereunder, directly to the Collateral Agent or as the Collateral Agent shall
direct; (B) to receive payment of and receipt for any and all moneys, claims and
other amounts due, and to become due at any time, in respect of or arising out
of any Collateral; (C) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts and other
Documents constituting or relating to the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (F) to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Collateral Agent may deem appropriate; (G) to license or, to the
extent permitted by an applicable license, sublicense, whether general, special
or otherwise, and whether on an exclusive or non-exclusive basis, any Patent or
Trademark, throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its reasonable discretion
determine; and (H) generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the

Exhibit I — Page 12



--------------------------------------------------------------------------------



 



absolute owner thereof for all purposes, and to do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent reasonably deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s Lien therein,
in order to effect the intent of this Security Agreement, all as fully and
effectively as such Grantor might do.
          (b) The Collateral Agent agrees that, except upon the occurrence and
during the continuation of an Event of Default, it will not exercise the power
of attorney or any rights granted to the Collateral Agent pursuant to this
Section 9. Each Grantor hereby ratifies, to the extent permitted by law, all
that said attorneys shall lawfully do or cause to be done by virtue hereof. THE
POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION 9 IS A POWER COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE.
          (c) The powers conferred on the Collateral Agent hereunder are solely
to protect the Collateral Agent’s interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Collateral Agent shall
be accountable only for amounts and property that it actually receives as a
result of the exercise of such powers, and neither it nor any of its affiliates,
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act, except for its own gross negligence or willful
misconduct.
          (d) Each Grantor also authorizes the Collateral Agent, from time to
time upon the occurrence and during the continuation of any Event of Default,
(i) to communicate in its own name with any party to any Contract with regard to
the assignment of the right, title and interest of such Grantor in and under
such Contract constituting Collateral hereunder and other matters relating
thereto and (ii) to execute, in connection with the sale provided for in
Section 11 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.
     Section 9. Performance by the Collateral Agent of Grantor’s Obligations. If
any Grantor fails to perform or comply with any of its agreements contained
herein and the Collateral Agent, as provided for by the terms of this Security
Agreement, shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the reasonable expenses of the Collateral Agent
incurred in connection with such performance or compliance, together with
interest thereon at the rate then in effect in respect of Base Rate Loans, shall
be payable by each Grantor to the Collateral Agent on demand and shall
constitute Obligations.
     Section 10. Remedies and Rights Upon Default. (a) If an Event of Default
shall have occurred and be continuing, the Collateral Agent may exercise in
addition to all other rights and remedies granted to it in this Security
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, each Grantor
expressly agrees that in any such event the Collateral Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
such Grantor or any other person (all and each of which demands, advertisements
and/or notices are hereby expressly waived to the maximum extent permitted by
the UCC and other applicable law), may forthwith collect, receive, appropriate
and realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give an

Exhibit I — Page 13



--------------------------------------------------------------------------------



 



option or options to purchase, or sell or otherwise dispose of and deliver said
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any exchange or broker’s board or at any
of the Collateral Agent’s offices or elsewhere at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Collateral Agent shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of said Collateral so sold, free of any
right or equity of redemption, which equity of redemption each Grantor hereby
releases. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall have no obligation to clean-up
or prepare the Collateral for sale. The Collateral Agent shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, as provided in Section 7.06 of the Credit Agreement. Each Grantor shall
remain liable for any deficiency remaining unpaid after such application, and
only after so paying over such net proceeds and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Sections 9-610 and 9-615 of the UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor. To the maximum extent permitted by applicable
law, Grantor waives all claims, damages, and demands against the Collateral
Agent arising out of the repossession, retention or sale of the Collateral
except such as arise out of the gross negligence or willful misconduct of the
Collateral Agent. Each Grantor agrees that the Collateral Agent need not give
more than ten (10) days notice (which notification shall be deemed given when
mailed or delivered on an overnight basis, postage prepaid, addressed to such
Grantor at its address for notices referred to in Section 15 hereof) of the time
and place of any public sale or of the time after which a private sale may take
place and that such notice is reasonable notification of such matters. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and any such sale may, without further notice, be made at
the time and place to which it was adjourned. Each Grantor agrees that it would
not be commercially unreasonable for the Collateral Agent to dispose of the
Collateral or any portion thereof by using internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
          (b) The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of expenses incurred hereunder as provided in
Section 10.04 of the Credit Agreement.
          (c) Each Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Security Agreement or any Collateral, except for any
notices which are expressly required to be given under the Credit Agreement or
hereunder.
          (d) The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

Exhibit I — Page 14



--------------------------------------------------------------------------------



 



          (e) The Collateral Agent and its agents may enter upon and occupy any
real property owned or leased by any Grantor in order to exercise any of the
Collateral Agent’s rights and remedies under this Agreement, without any
obligation to such Grantor in respect of such entry or occupation.
          (f) The Collateral Agent may comply with any applicable Legal
Requirement in connection with a disposition of the Collateral or any part
thereof and such compliance will not be considered adversely to affect any sale
of the Collateral or any part thereof.
          (g) The Collateral Agent shall have no duty to marshal any of the
Collateral.
          (h) If the Collateral Agent sells any of the Collateral on credit, the
Grantor will be credited only with cash payments actually made by the purchaser
and received by the Collateral Agent and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and the Grantor shall be credited
with the proceeds of sale.
          (i) Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of Collateral are insufficient to pay
in full the Obligations.
          (j) The Collateral Agent shall not give any control instructions under
any control agreement with respect to any Deposit Account or Securities Account
constituting Collateral unless an Event of Default has occurred and is
continuing or, after giving effect to any instruction, could reasonably be
expected to occur.
     Section 11. Grant of License to Use Patent and Trademark Collateral. For
the purpose of enabling the Collateral Agent to exercise its rights and remedies
under Section 11 hereof at such time as the Collateral Agent, without regard to
this Section 12, shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Patent or
Trademark, now owned or hereafter acquired by such Grantor.
     Section 12. Limitation on the Collateral Agent’s Duty in Respect of
Collateral. The Collateral Agent shall not have any duty as to any Collateral in
its possession or control or in the possession or control of any agent or
nominee of it or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto, except that the Collateral
Agent shall use reasonable care with respect to the Collateral in its possession
or under its control. The Collateral Agent shall account to each Grantor for any
moneys and other property received by it in respect of any foreclosure on or
disposition of the Collateral.
     Section 13. Reliance by the Collateral Agent.
          (a) The Collateral Agent may rely, in determining the collateral value
to the Collateral Agent of the Accounts of a Grantor from time to time, on all
statements or representations made by such Grantor on or with respect to the
Accounts in any certificate, schedule or report and, unless otherwise indicated
in writing by such Grantor, may assume that: (A) they are genuine, are in all
respects what they purport to be; are not evidenced by a judgment

Exhibit I — Page 15



--------------------------------------------------------------------------------



 



and if Chattel Paper or Instruments are only evidenced by one, if any, executed
original instrument, agreement, contract, or document, which, if requested by
the Collateral Agent, and without violating the rights of the holders of any
Permitted Liens senior to the Collateral Agent’s security interest hereunder,
has been delivered to the Collateral Agent; (B) they represent undisputed, bona
fide transactions completed in accordance with the terms and provisions
contained in any documents related thereto; (C) except as set forth in
Subsection (D) below, the amounts of the face value shown on any certificate or
report provided to the Collateral Agent, and/or any invoices and statements
delivered to the Collateral Agent with respect to any Account are actually and
absolutely owing to such Grantor and are not known by such Grantor to be
contingent for any reason; (D) there are no setoffs, counterclaims or disputes
existing or asserted with respect thereto and such Grantor has not made any
agreement with any Account Debtor thereunder for any deduction therefrom, except
for returns, discounts, rebates or allowances permitted by such Grantor in the
ordinary course of its business; (E) there are no facts, events, or occurrences
which in any way impair the validity or enforceability thereof or reduce the
amount payable thereunder from the amount of the invoice face value shown on any
such certificate or report and on all contracts, invoices and statements
delivered to the Collateral Agent with respect thereto; (F) to the best of such
Grantor’s knowledge, all Account Debtors thereunder (x) had the capacity to
contract at the time any contract or other document giving rise to the Account
was executed and (y) are solvent; (G) the goods giving rise thereto were not, at
the time of the sale thereof, subject to any lien, claim, encumbrance or
security interest, except Permitted Liens; and (H) each invoice or other
evidence of payment obligation furnished to Account Debtors with respect to
outstanding Accounts is issued in such Grantor’s corporate name; provided,
however, that such Grantor may use other trade styles different from their
corporate names from time to time for invoicing purposes so long as (i) such
Grantor shall notify the Collateral Agent in writing thereof prior to the use of
such trade styles; (ii) the Accounts so created and the payments received with
respect thereto shall be and remain Grantor’s property; (iii) no other Person
(other than holders of Permitted Liens) shall have any interest in such
Accounts; and (iv) the trade styles so used are names either owned by such
Grantor or for the use of which such Grantor shall have obtained prior approval.
          (b) The Collateral Agent may rely, in determining the collateral value
to the Collateral Agent of the Inventory of a Grantor from time to time, on all
statements or representations made by such Grantor on or with respect to
Inventory in any certificate, schedule or report and, unless otherwise indicated
in writing by such Grantor, may assume that: (i) all Inventory is either (A)
located at places of business or Collateral locations of such Grantor as set
forth in the Perfection Certificate or (B) is Inventory in transit from one such
place of business or Collateral location to another; (ii) no Inventory is
subject to any lien or security interest whatsoever, except for those granted to
the Collateral Agent hereunder and Permitted Liens; (iii) no Inventory or
Equipment is being held, stored or otherwise maintained at locations which are
not owned by a Grantor except in conformity with Section 6(b)(i) hereof.
     Section 14. Continuing Security Interest; Transfer of Interest; Termination
and Release.
          (a) This Security Agreement shall create a continuing security
interest in the Collateral and, unless expressly released by the Collateral
Agent, (i) shall remain in full force and effect until the Obligations (other
than contingent obligations) have been paid in full, all

Exhibit I — Page 16



--------------------------------------------------------------------------------



 



Letters of Credit have terminated or expired (other than any Letter of Credit
(any such Letter of Credit, a “Released Letter of Credit”) with respect to which
the Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Revolving Lenders from their obligations in
respect thereof (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with the Issuing Bank, or being
supported by a letter of credit that names the Issuing Bank as the beneficiary
thereunder, or otherwise)) and the Commitments have terminated or expired,
(ii) shall be binding upon the Grantors, the Collateral Agent, the Secured
Parties and their successors and assigns and (iii) shall inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of and
be binding upon, the Collateral Agent, the Secured Parties and their respective
successors, transferees, and assigns. Without limiting the generality of the
foregoing, when any Secured Party assigns or otherwise transfers any interest
held by it under the Credit Agreement or other Loan Document to any other Person
pursuant to the terms of the Credit Agreement or other Loan Document, that other
Person shall thereupon become vested with all the benefits held by such Secured
Party under this Security Agreement.
          (b) Upon the payment in full of the Obligations (other than contingent
obligations), termination or expiration of all Letters of Credit (other than any
Released Letter of Credit) and the termination or expiration of the Commitments,
the security interest granted hereby and other Liens created hereunder
(including all powers-of-attorney created hereunder) shall terminate and all
rights to the Collateral shall revert to the Grantors to the extent such
Collateral shall not have been sold or otherwise applied pursuant to the terms
hereof. The security interests granted hereby and other Liens created hereunder
shall also terminate and be released at the time or times and in the manner set
forth in Section 10.15 of the Credit Agreement. Upon any such termination or
release, the Collateral Agent will, at the Borrower’s expense, deliver all
Collateral to the Borrower, execute and deliver to the Borrower such documents
as the Borrower shall reasonably request and take any other actions reasonably
requested to evidence or effect such termination or release.
     Section 15. Notices. All notices and other communications provided for
hereunder shall be in the manner and to the addresses set forth in Section 10.02
of the Credit Agreement.
     Section 16. Severability. Wherever possible each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Security Agreement.
     Section 17. No Waiver; Cumulative Remedies. The Collateral Agent shall not
by any act, delay, omission or otherwise be deemed to have waived any of its
rights or remedies hereunder, and no waiver shall be valid unless in writing,
signed by the Collateral Agent, and then only to the extent therein set forth. A
waiver by the Collateral Agent of any right or remedy hereunder on any one
occasion shall not, unless and except to the extent (if any) otherwise expressly
provided therein, be construed as a bar to any right or remedy which the
Collateral Agent would otherwise have had on any future occasion. No failure to
exercise nor any delay in

Exhibit I — Page 17



--------------------------------------------------------------------------------



 



exercising on the part of the Collateral Agent, any right, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies hereunder provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law.
     Section 18. Governing Law. This Security Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
     Section 19. Use and Protection of Patent and Trademark Collateral.
Notwithstanding anything to the contrary contained herein, unless an Event of
Default has occurred and is continuing, the Collateral Agent shall from time to
time execute and deliver, upon the written request of any Grantor, any and all
instruments, certificates or other documents, in the form so requested,
necessary or appropriate in the judgment of Grantor to permit Grantor to
continue to exploit, license, use, enjoy and protect the Patents and Trademarks.
     Section 20. Further Indemnification. EACH GRANTOR AGREES TO PAY, AND TO
SAVE THE COLLATERAL AGENT HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT
TO, OR RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL EXCISE, SALES OR OTHER
SIMILAR TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO
ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS SECURITY AGREEMENT.
     Section 21. Subagents. Anything contained herein to the contrary
notwithstanding, the Collateral Agent may from time to time, when the Collateral
Agent deems it to be necessary, appoint one or more subagents (each a
“Subagent”) for the Collateral Agent hereunder with respect to all or any part
of the Collateral. In the event that the Collateral Agent so appoints any
Subagent with respect to any Collateral, (a) the assignment and pledge of such
Collateral and the security interest granted in such Collateral by each Grantor
hereunder shall be deemed for purposes of this Agreement to have been made to
such Subagent, in addition to the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, as security for the Obligations,
(b) such Subagent shall automatically be vested, in addition to the Collateral
Agent, with all rights, powers, privileges, interests and remedies of the
Collateral Agent hereunder with respect to such Collateral, and (c) the term
“Collateral Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Collateral Agent with respect to such
Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extend expressly authorized in writing by
the Collateral Agent.
     Section 22. Amendments, Etc. Neither this Security Agreement nor any
provision hereof may be waived, amended or otherwise modified except pursuant to
an agreement or agreements in writing entered into by the Collateral Agent and
the Grantor or Grantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent of the Lenders required in
accordance with Section 10.01 of the Credit Agreement; provided that the
Collateral Agent may, without the consent of any Lender or any other Secured
Party, consent

Exhibit I — Page 18



--------------------------------------------------------------------------------



 



to a departure by any Grantor from any covenant of such Grantor set forth herein
to the extent such departure is consistent with the authority of the Collateral
Agent set forth in the definition of the term “Excluded Property” in the Credit
Agreement or Section 5.09 of the Credit Agreement. Any such waiver or consent,
whether by the Collateral Agent or the Collateral Agent and the Lenders, shall
be effective only in the specific instance and for the specific purpose for
which given.
     Section 23. Integration. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE GRANTORS AND THE COLLATERAL AGENT
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     Section 24. Reinstatement. If, at any time after the termination of
Commitments and the payment in full of all Obligations (other than contingent
obligations) and the expiration or termination of all Letters of Credit (other
than any Released Letter of Credit), any payments on the Obligations previously
made by any Grantor or any other Person must be disgorged by the Collateral
Agent for any reason whatsoever, including, without limitation, the insolvency,
bankruptcy or reorganization of such Grantor or such Person, this Security
Agreement and the Collateral Agent’s security interests herein shall be
reinstated as to all disgorged payments as though such payments had not been
made, and such Grantor shall sign and deliver to the Collateral Agent all
documents, and shall do such other acts and things, as may be necessary to
reinstate and perfect the Collateral Agent’s security interest.
     Section 25. Additional Grantors. Pursuant to the Credit Agreement,
additional Subsidiaries may or may be required to become Grantors hereunder
after the date hereof. Upon execution and delivery by the Collateral Agent and a
Subsidiary of a Supplement in the form of Exhibit I hereto, any such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as such herein. The execution and delivery of any such instrument shall
not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any Subsidiary as a party to this Security
Agreement.
[Signature Pages Follow]

Exhibit I — Page 19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Security Agreement to be
executed and delivered by its duly authorized officers on the date first set
forth above.

            GRANTORS:

WILLBROS GROUP, INC.
WILLBROS UNITED STATES HOLDINGS, INC.
WILLBROS GOVERNMENT HOLDINGS (U.S.), LLC
WILLBROS GOVERNMENT SERVICES (U.S.), LLC
WILLBROS CONSTRUCTION (U.S.), LLC
WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC.
WILLBROS ENERGY SERVICES COMPANY
WILLBROS ENGINEERS (U.S.), LLC
WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.
WILLBROS MIDSTREAM SERVICES (U.S.), LLC
WILLBROS PROJECT SERVICES (U.S.), LLC
WILLBROS REFINERY AND MAINTENANCE SERVICES (U.S.), LLC
INTEGRATED SERVICE COMPANY LLC
CONSTRUCTION & TURNAROUND SERVICES OF CALIFORNIA, INC.
CONSTRUCTION & TURNAROUND SERVICES, L.L.C.
INTEGRATED SERVICE COMPANY OF OKLAHOMA, INC.
WILLBROS PIPELINE SPECIALTY SERVICES, LLC
WINK ENGINEERING, LLC
INFRASTRUX GROUP, LLC
B & H MAINTENANCE AND CONSTRUCTION, INC.
CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.
CHAPMAN HOLDING CO., INC.
CHAPMAN CONSTRUCTION CO., L.P.
GI ACQUISITION, INC.
GILL ELECTRIC MANAGEMENT, L.L.C.
GILL ELECTRIC SERVICE, LTD.
INFRASTRUX GROUP COMMON PAYMASTER, LLC
INFRASTRUX ENERGY GP, LLC
     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



            INFRASTRUX ENERGY LP, LLC
INFRASTRUX HAWKEYE HOLDINGS, LLC
BEMIS, LLC
HALPIN LINE CONSTRUCTION LLC
HAWKEYE, LLC
PREMIER UTILITY SERVICES, LLC
LINEAL HOLDINGS, INC.
INTERCON CONSTRUCTION, INC.
INTERCON CONSTRUCTION TRUCKING, INC.
INTERPOWER LINE SERVICES CORPORATION
LINEAL INDUSTRIES, INC.
SKIBECK PIPELINE COMPANY, INC.
SKIBECK PLC, INC.
TRAFFORD CORPORATION
TEXAS ELECTRIC UTILITY CONSTRUCTION MANAGEMENT, L.L.C.
TEXAS ELECTRIC UTILITY CONSTRUCTION, LTD.
FLOWERS HOLDING CO., INC.
FLOWERS LIMITED PARTNER, INC.
FLOWERS MANAGEMENT CO., INC.
FLOWERS CONSTRUCTION CO., L.P.
UTILX CORPORATION
UTILX OVERSEAS HOLDINGS, INC.
      By:           Name:           Title:        

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,
as Collateral Agent
      By:           Name:   David Gurghigian        Title:   Managing Director 
            By:           Name:   Michael Willis        Title:   Managing
Director     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1(a)
to the Security Agreement
AIRCRAFT

         
Aircraft:
  Learjet 60
Manufacturer:
  Bombardier Aerospace
Registration No.:
  N808WG
Serial No.:
  60-112  
Owner:
  Willbros United States Holdings, Inc.
Year of Manufacture:
  1997  
 
       
Engines:
  Two turbofan jet engines
Manufacturer:
  Pratt & Whitney
Model:
  PW305A
Serial No (right engine):
  PCE-CA0060
Serial No. (left engine):
  PCE-CA0059
Owner:
  Willbros United States Holdings, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 2(d)
to the Security Agreement
COMMERCIAL TORT CLAIMS
None.

 



--------------------------------------------------------------------------------



 



Exhibit I to
the Security Agreement
     SUPPLEMENT NO. ___ dated as of [ ] (this “Supplement”), to the Security
Agreement dated as of July 1, 2010 (the “Security Agreement”), among Willbros
United States Holdings, Inc., a Delaware corporation (the “Borrower”), Willbros
Group, Inc., a Delaware corporation (the “Parent”), each other subsidiary of the
Parent party thereto and Crédit Agricole Corporate and Investment Bank (“Crédit
Agricole”), as the Collateral Agent.
     A. Reference is made to the Credit Agreement dated as of June 30, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, certain subsidiaries of the
Parent, the lenders from time to time party thereto, Crédit Agricole, as
Administrative Agent, Collateral Agent and Issuing Bank and UBS Securities LLC,
as Syndication Agent.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement.
     C. The Grantors have entered into the Security Agreement in order to induce
the Lenders to make the Loans and the Issuing Bank to issue the Letters of
Credit. Section 26 of the Security Agreement provides that additional
Subsidiaries of the Borrower may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of the Parent (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for the Loans previously made and the Letters of Credit
previously issued.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
     SECTION 1. In accordance with Section 26 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor and (b) represents and warrants
that the representations and warranties made by it as a Grantor thereunder are
true and correct on and as of the date hereof. In furtherance of the foregoing,
the New Subsidiary, as security for the payment and performance in full of the
Obligations, hereby charges and grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a continuing security
interest in all of the New Subsidiary’s right, title and interest in, to and
under the Collateral. Each reference to a Grantor in the Collateral Agreement
shall be deemed to include the New Subsidiary. The Security Agreement is hereby
incorporated herein by reference.
     SECTION 2. The New Subsidiary represents and warrants to the Collateral
Agent for the benefit of the Secured Parties that (a) this Supplement has been
duly authorized, executed and delivered by the New Subsidiary and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms (subject to applicable bankruptcy,

 



--------------------------------------------------------------------------------



 



reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)), (b) upon the filing of an appropriate financing
statements in the jurisdictions listed on Schedule I hereto, the Security
Agreement shall be effective to create a valid and continuing lien on and
perfected security interest in the Collateral of the New Subsidiary with respect
to which a security interest may be perfected by filing of a financing statement
pursuant to the UCC in favor of the Collateral Agent, (c) the New Subsidiary’s
jurisdiction of organization or incorporation as of the date hereof is set forth
on Schedule I hereto, and (d) a true and correct updated Supplemental Perfection
Certificate has been delivered to the Collateral Agent with respect to such New
Subsidiary.
     SECTION 3. This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed signature page to
this Supplement by facsimile or other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 6. Wherever possible each provision of this Supplement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Supplement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Supplement.
     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the Security Agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have
duly executed this Supplement to the Security Agreement as of the day and year
first above written.

            GRANTOR:

[NAME OF NEW SUBSIDIARY]
      By:           Authorized Representative             

Signature Page to the Supplement to the Security Agreement

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Collateral Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

Signature Page to the Supplement to the Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I to
Security Agreement
Supplement
NEW SUBSIDIARY INFORMATION

                  Name   Jurisdiction of Organization   Location of Collateral

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SUPPLEMENTAL PERFECTION CERTIFICATE
[ , ]
          Reference is made to (a) the Credit Agreement dated as of June 30,
2010 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Willbros United States Holdings,
Inc., a Delaware corporation (the “Borrower”), Willbros Group, Inc., a Delaware
corporation (the “Parent”), certain Subsidiaries of the Parent party thereto
(each such Subsidiary, together with the Parent and the Borrower, individually,
a “Grantor” and, collectively, the “Grantors”), the Lenders from time to time
party thereto, Crédit Agricole Corporate and Investment Bank, as Administrative
Agent, Collateral Agent and Issuing Bank, UBS Securities LLC, as Syndication
Agent, and Natixis, The Bank of Nova Scotia and Capital One, N.A., as
Co-Documentation Agents, and (b) the Perfection Certificate delivered on the
Effective Date, as supplemented by the Supplemental Perfection Certificates
heretofore attached and delivered pursuant to Section 5.06(f) of the Credit
Agreement (collectively, the “Prior Perfection Certificate”). Capitalized terms
used herein that are not otherwise defined herein or in the Credit Agreement
shall have the meanings set forth in the Uniform Commercial Code in effect in
the State of New York.
          The undersigned Responsible Officer of the Parent hereby certifies on
behalf of the Parent and not in an individual capacity, as of the date hereof,
as follows:
     1. Names.
          (a) Except as listed on Schedule 1(a) attached hereto and made a part
hereof, Schedule 1(a) of the Prior Perfection Certificate sets forth the exact
legal name of each Grantor as it appears in its articles or certificate of
incorporation (or equivalent charter document), the state of its incorporation
or formation and the organizational identification number (or a specific
designation that one does not exist) issued by its state of incorporation or
formation.
          (b) Set forth on Schedule 1(b) attached hereto, and made a part
hereof, is each other legal name any Grantor acquired since the date of the
Prior Perfection Certificate last delivered (any such Grantor, a “New Grantor”)
has had at any time during the past five years, together with the date of the
relevant change.
          (c) Except as set forth on Schedule 1(c) attached hereto, and made a
part hereof, (i) no New Grantor has changed its identity or corporate, limited
liability company or partnership structure in any way within the past five years
and (ii) no Grantor (other than the New Grantors) has changed its identity or
corporate, LLC or partnership structure in any way since the Prior Perfection
Certificate last delivered. Changes in identity or corporate structure would
include mergers, consolidations and acquisitions, as well as any change in the
form, nature or jurisdiction of organization. If any such change has occurred,
include in the applicable

 



--------------------------------------------------------------------------------



 



schedules information required by Section 1 and 2 of this certificate as to each
acquiree or constituent party to a merger or consolidation to the extent such
information is available to the Grantors.
          (d) Except as provided on Schedule 1(d) attached hereto and made a
part hereof, Schedule 1(d) of the Prior Perfection Certificate sets forth the
organizational chart of the Grantors and their subsidiaries.
     2. Current Locations.
          (a) Except as listed on Schedule 2(a) attached hereto and made a part
hereof, Schedule 2(a) of the Prior Perfection Certificate sets forth the
location of the chief executive office of each Grantor, including for each such
office the mailing address (along with the state and county).
     3. Real Property. Except as listed on Schedule 3 attached hereto and made a
part hereof, Schedule 3 of the Prior Perfection Certificate sets forth the list
of all real property owned in fee by any Grantor that (together with any
improvements to such real property) has a fair value (to the extent an appraisal
exists, as such value is set forth in such appraisal) or book value of
$1,000,000 or more, including the address of such real property, the county
where such real property is located, and the fair value or book value (as
applicable) of such real property.
     4. Certificated Property. Set forth in Schedule 4 attached hereto and made
a part hereof, is a list of each motor vehicle and other asset subject to
certificates of title and owned by any Grantor, that as of the end of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.06(a) or 5.06(b) of the Credit Agreement, had a book value
of greater than $150,000.
     5. Instruments and Tangible Chattel Paper. Except as listed on Schedule 5
attached hereto and made a part hereof, Schedule 5 of the Prior Perfection
Certificate sets forth a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness for borrowed money held by any Grantor as of the date hereof,
including all intercompany notes between or among any two or more Grantors or
their affiliates.
     6. Intellectual Property.
          (a) Except as listed on Schedule 6(a) attached hereto and made a part
hereof, Schedule 6(a) of the Prior Perfection Certificate sets forth the list of
(i) all patents granted to any Grantor by the United States Patent and Trademark
Office and (ii) all patent applications filed by any Grantor with the United
States Patent and Trademark Office.

2



--------------------------------------------------------------------------------



 



          (b) Except as listed on Schedule 6(b) attached hereto and made a part
hereof, Schedule 6(b) of the Prior Perfection Certificate sets forth the list of
(i) all trademarks granted to each Grantor by the United States Patent and
Trademark Office and (ii) all trademark applications filed by any Grantor with
the United States Patent and Trademark Office.
          (c) Except as listed on Schedule 6(c) attached hereto and made a part
hereof, Schedule 6(c) of the Prior Perfection Certificate sets forth the list of
(i) all copyrights granted to any Grantor by the United States Copyright Office
and (ii) all copyright applications filed by any Grantor with the United States
Copyright Office.
     7. Equity Interests. Except as listed on Schedule 7 attached hereto and
made a part hereof, Schedule 7 of the Prior Perfection Certificate sets forth
the list of each entity in which any Grantor holds an ownership interest, other
than any such ownership interests that constitute Excluded Property, and the
percentage (and, if applicable, number and class of shares or units) of the
ownership interests of such entity held by such Grantor and whether such
ownership interests are evidenced by certificate.
     8. Commercial Tort Claims. Except as listed on Schedule 8 attached hereto
and made a part hereof, Schedule 8 of the Prior Perfection Certificate is a true
and correct list of all Commercial Tort Claims of $1,000,000 or more held by any
Grantor, including a brief description thereof.
     9. Deposit Accounts, Securities Accounts and Commodities Accounts. Except
as listed on Schedule 9 attached hereto and made a part hereof, Schedule 9 of
the Prior Perfection Certificate is a true and correct list of all Deposit
Accounts, Securities Accounts and Commodities Accounts (other than, in each
case, any such account that constitutes Excluded Property) maintained by any
Grantor, including the name of each institution where each such account is held,
the nature of each such account, the value of each such account on or about the
date hereof and the name of each entity that holds each account.
     10. Letter-of-Credit Rights. Except as listed on Schedule 10 attached
hereto and made a part hereof, Schedule 10 of the Prior Perfection Certificate
is a true and correct list of all Letters of Credit issued in favor of each
Grantor, as beneficiary thereunder, including the name of issuer, the letter of
credit number and face amount.
     11. Reliance. The undersigned acknowledge that the Administrative Agent and
the Lenders are entitled to rely and have, in fact, relied on the information
contained herein, and any successor or assign of the Administrative Agent or the
Lenders is entitled to rely on the information contained herein.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this certificate to be duly
executed as of the date first written above.

            WILLBROS UNITED STATES HOLDINGS, INC.
            Name:         Title:      

4



--------------------------------------------------------------------------------



 



         

Schedule 1(a)
Name and Jurisdiction

                  Organizational Legal Name of Grantor   State of Incorporation
or Formation   Identification Number
(if any)          

 



--------------------------------------------------------------------------------



 



Schedule 1(b)
Other Names

          Grantor   Other Name / Previous Name   Date of Name Change          

 



--------------------------------------------------------------------------------



 



Schedule 1(c)
Change of Identity or Structure

          Grantor   Former Identity or Structure   Date of Change          

 



--------------------------------------------------------------------------------



 



Schedule 1(d)
Organizational Chart

 



--------------------------------------------------------------------------------



 



Schedule 2(a)
Chief Executive Office

              Grantor   Mailing Address of Chief Executive Office   County  
State              

 



--------------------------------------------------------------------------------



 



Schedule 3
Real Property

                  Grantor   Address   State   County   Fair Market or Book Value
                 

 



--------------------------------------------------------------------------------



 



Schedule 5
Instruments and Tangible Chattel Paper

 



--------------------------------------------------------------------------------



 



Schedule 6(a)
Patents and Patent Applications

              Registered Owner   Type   Registration Number   Filing
Date/Expiration Date              

 



--------------------------------------------------------------------------------



 



Schedule 6(b)
Trademarks and Trademark Applications

              Registered Owner   Mark   Registration Number   Filing
Date/Expiration Date              

 



--------------------------------------------------------------------------------



 



Schedule 6(c)
Copyrights and Copyright Applications

              Registered Owner   Title   Registration Number   Filing
Date/Expiration Date              

 



--------------------------------------------------------------------------------



 



Schedule 7
Equity Interests

                          Certificate Number   Number of Equity   Percentage of
Grantor   Issuer   (if certificated)   Interests   Ownership                  

 



--------------------------------------------------------------------------------



 



Schedule 8
Commercial Tort Claims

          Grantor/Plaintiff   Defendant   Description          

 



--------------------------------------------------------------------------------



 



Schedule 9
Accounts

  I.   Deposit Accounts

              Grantor   Institution   Nature of Account   Value of Account as of
[ ]              

  II.   Securities Accounts

              Grantor   Institution   Nature of Account   Value of Account as of
[ ]              

  III.   Commodities Accounts

              Grantor   Institution   Nature of Account   Value of Account as of
[ ]              

 



--------------------------------------------------------------------------------



 



Schedule 10
Letters of Credit

              Grantor   Issuer   Letter of Credit Number   Face Amount          
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
Existing Letters of Credit

                          CURRENCY LC NUMBER   BENEFICIARY NAME   COMPANY   CODE
606936023
  NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA AND AMERICAN HOME
ASSURANCE COMPANY AND AMERICAN INTERNATIONAL SPECIALTY LINES INSURANCE COMPANY
AND THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA AND COMMERCE AND INDUSTRY
INSURANCE COMPANY AND AIU INSURANCE COMPANY AND BIRMINGHAM FIRE INSURANCE
COMPANY OF PENNSYLVANIA AND ILLINOIS NATIONAL INSURANCE COMPANY AND AMERICAN
INTERNATIONAL SOUTH INSURANCE COMPANY AND NATIONAL UNION FIRE INSURANCE COMPANY
OF LOUISIANA AND AMERICAN INTERNATIONAL PACIFIC INSURANCE COMPANY AND GRANITE
STATE INSURANCE COMPANY AND NEW HAMPSHIRE INSURANCE COMPANY AND LEXINGTON
INSURANCE COMPANY AND LANDMARK INSURANCE COMPANY AND STARR EXCESS LIABILITY
INSURANCE COMPANY LIMITED AND AIG EUROPE, SA AND AMERICAN INTERNATIONAL
REINSURANCE COMPANY LTD. AND AMERICAN INTERNATIONAL UNDERWRITERS OVERSEAS, LTD.
  Willbros United States Holdings, Inc.   USD
 
           
817637018
  ACE AMERICAN INSURANCE COMPANY   Willbros United States Holdings, Inc. on
behalf of Integrated Services Company, LLC   USD
 
           
827337035
  ZURICH AMERICAN INSURANCE COMPANY   Willbros United States Holdings, Inc. on
behalf of Integrated Services Company, LLC   USD
 
           
917537036
  NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., AND AMERICAN HOME
ASSURANCE COMPANY,   Willbros Group, Inc.   USD

 



--------------------------------------------------------------------------------



 



                          CURRENCY LC NUMBER   BENEFICIARY NAME   COMPANY   CODE
 
  AND THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA, AND COMMERCE AND
INDUSTRY INSURANCE COMPANY, AND AIG CASUALTY COMPANY F/K/A BIRMINGHAM FIRE
INSURANCE COMPANY, AND ILLINOIS NATIONAL INSURANCE CO., AND GRANITE STATE
INSURANCE COMPANY, AND AIU INSURANCE COMPANY; AND AMERICAN INTERNATIONAL SOUTH
INSURANCE COMPANY, AND AMERICAN INTERNATIONAL PACIFIC INSURANCE COMPANY, AND
NATIONAL UNION FIRE INSURANCE CO. OF LOUISIANA, AND NEW HAMPSHIRE INSURANCE
COMPANY        
 
           
929637009
  ARAB BANKING CORPORATION   Willbros United States Holdings, Inc. on behalf of
Willbros Group Inc.   USD
 
           
930037020
  FAYETTEVILLE EXPRESS PIPELINE LLC   Willbros Construction (U.S.) LLC   USD

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
Effective Date Subsidiary Guarantors
Willbros Government Holdings (U.S.), LLC
Willbros Government Services (U.S.), LLC
Willbros Construction (U.S.), LLC
Willbros Construction California (U.S.), Inc.
Willbros Energy Services Company
Willbros Engineers (U.S.), LLC
Willbros Engineering California (U.S.), Inc.
Willbros Midstream Services (U.S.), LLC
Willbros Project Services (U.S.), LLC
Wink Engineering, LLC
Willbros Refinery and Maintenance Services (U.S.), LLC
Integrated Service Company LLC
Construction & Turnaround Services of California, Inc.
Construction & Turnaround Services, L.L.C.
Integrated Service Company of Oklahoma, Inc.
Willbros Pipeline Specialty Services, LLC
InfrastruX Group, LLC
B & H Maintenance and Construction, Inc.
Chapman Construction Management Co., Inc.
Chapman Holding Co., Inc.
Chapman Construction Co., L.P.
GI Acquisition, Inc.
Gill Electric Management, L.L.C.
Gill Electric Service, Ltd.
InfrastruX Group Common Paymaster, LLC
InfrastruX Energy GP, LLC
InfrastruX Energy LP, LLC
InfrastruX Hawkeye Holdings, LLC
Bemis, LLC
Halpin Line Construction LLC
Hawkeye, LLC
Premier Utility Services, LLC
Lineal Holdings, Inc.
InterCon Construction, Inc.
InterCon Construction Trucking, Inc.
InterPower Line Services Corporation
Lineal Industries, Inc.
Skibeck Pipeline Company, Inc.
Skibeck PLC, Inc.
Trafford Corporation
Texas Electric Utility Construction Management, L.L.C.
Texas Electric Utility Construction, Ltd.

 



--------------------------------------------------------------------------------



 



Flowers Holding Co., Inc.
Flowers Limited Partner, Inc.
Flowers Management Co., Inc.
Flowers Construction Co., L.P.
UTILX Corporation
UtilX Overseas Holdings, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(c)
Effective Date Mortgaged Properties

      LOAN PARTY   DESCRIPTION
Willbros Construction (U.S.), LLC
  7123 E. Mt. Houston Road, Houston, Texas 77050
Willbros United States Holdings, Inc.
  7103 E. Mt. Houston Road, Houston, Texas 77050
Willbros United States Holdings, Inc.
  2087 E. 71st Street, Tulsa, Oklahoma 74136
 
   
Integrated Services, LLC
  4300 East 36th Street North (along with two (2) unplotted parcels adjacent
thereto), 4304 East 36th Street North, 3500 North Toledo Avenue, 2940 North
Toledo Avenue, 3340 North Toledo Avenue, 3345 North Toledo Avenue, Tulsa,
Oklahoma 74115
 
   
Chapman Construction Co., L.P.
  10011 W. University Drive, McKinney, Texas 75070

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(d)
Effective Date Certificated Property

      State   VIN AZ   1FTSX21R68EC23719 AZ   1FTRX12555FA04292 AZ  
2C3JA43R35H568334 CO   JTEBU14R28K026719 FL   1FDAF56F32EC28703 FL  
1FDWE45P78DB03960 FL   1FMEU31EX8UA14865 FL   1FTSX21R18EB48265 FL  
1FTSX21R38EA11912 FL   1FTSX21R38ED74761 FL   1FTSX21R78EB38971 FL  
1FTSX21R78EB79214 FL   1HTSCAANXYH694017 FL   1HTSEAAR51H374509 FL  
1FDAF57S4XEC67769 FL   1HTSCAAR71H363601 FL   1FDSX20P76ED48334 FL  
1FTSX20P97EB03329 FL   1FTSX21P17EB03338 GA   1FDXF46F32ED12783 GA  
1FTSX21R18EC47619 GA   1FDWE35P76DB05750 GA   1FDWE35P77DA31067 GA  
1FDWE35P97DA31068 IN   1FDSE35L27DA51674 IN   1FDSE35L47DA27425 IN  
1FDSX21RX8ED63560 IN   1FTSX21R28ED63556 IN   1FTSX21R48ED63557 IN  
1FTSX21R68ED63558 IN   1FTSX21R78EC36978 IN   1FTSX21R88ED63559 IN  
1FTSX21R98EA48625 IN   1HTMMAAN36H187379 IN   1FTNX21L84ED72569 IN  
1FDAF56P93EC43359 IN   1FDAF57P73EC43360 IN   1FMEU73846UB63087 IN  
1FTPW14V47FA21532 MA   1GDE4C1286F401616 MA   3GNFK12009G195430 MA  
3GNFK12348G251622 MA   5S3ET13H982803341

 



--------------------------------------------------------------------------------



 



      State   VIN MA   JL6CCD1S88K006017 MA   1FV2JJBB3WH888039 MA  
1HTSDAAN5SH205897 MA   1HTSDN2R4RH541026 MA   1HTSDN2R7PH541020 MA  
1GBT7H4J1MJ111901 MA   1FDZW90LXMVA12505 MA   1GDKP32K9R3502484 MA  
1GDKP32K5R3502305 MA   1GDKP32K9R3502470 MA   1FUYDZYB0NH574049 MD  
1FDAF56P04ED22324 MD   1FDAF56P44ED30149 MD   1FDAF56P45EC89622 MD  
1FDXF46F31ED16010 MD   1FDXF46F5YED72377 MD   1FDXF46P33ED29058 MD  
1FDXF46P53ED29059 MD   1FDXF46P85EA69839 MD   1FDAF56P86EA34134 MD  
1FDAF56P26EA42715 MD   1FDAF56P16EA34136 ME   1FDAW57R18EE39545 ME  
1FDAW57R48EE39541 ME   1FDAW57R68EE39542 ME   1FDAW57R88EE39543 ME  
1FDAW57RX8EE39544 ME   1FDXW47R18EE17324 ME   1FDXW47R38EE17325 ME  
1FDXW47R58EE17326 ME   1FDXW47R88EE17322 ME   1FDXW47RX8EE17323 ME  
1FTSX21R58ED40823 ME   1FVHBXAK63HL12081 ME   1GBM7H1J5TJ107194 ME  
1GTHK29U77E129347 ME   1HTSDAAR31H321424 ME   1M2AG11C06M042289 ME  
1NKDLA0X1VJ753399 ME   1FDAW57P16EA31896 MI   1FDSE35P68DA62889 MI  
1FTSS34P98DA66689 MI   1FTSX21R88EB76077 NM   1FDAF57R08EB85939 NM  
1FDAF57R98EB85941 NM   1FDAX57RX8EB05320 NM   1FDSW35R08ED57768 NM  
1FDSW35R08ED57771

 



--------------------------------------------------------------------------------



 



      State   VIN NM   1FDSW35R18ED57763 NM   1FDSW35R28ED57769 NM  
1FDSW35R28ED57772 NM   1FDSW35R38ED57764 NM   1FDSW35R58ED57765 NM  
1FDSW35R98ED57767 NM   1FDSW35R98ED57770 NM   1FDSX35R78ED57766 NM  
1FDZW86F2WVA05823 NM   1FTSW31R88EC06865 NM   1FTSX21R08ED63782 NM  
1FTSX21R28ED63783 NM   1FTSX21R38EA49480 NM   1FTSX21R48EB03482 NM  
1FTSX21R48ED63784 NM   1FTSX21R68ED14246 NM   1FTSX21R68ED63785 NM  
1FTSX21R78EA49482 NM   1FTSX21R98ED63781 NM   1FTWW31P07EA10403 NM  
1FTWW31R08EC53180 NM   1FTWW31R18EE58409 NM   1FTWW31R28EC53181 NM  
1FTWW31R28EE58404 NM   1FTWW31R28EE60489 NM   1FTWW31R38EE51090 NM  
1FTWW31R48EC53179 NM   1FTWW31R48EC53182 NM   1FTWW31R48ED25773 NM  
1FTWW31R58EE51088 NM   1FTWW31R68EC53183 NM   1FTWW31R68ED48102 NM  
1FTWW31R88ED77343 NM   1FUWZKYB8JH406539 NM   1GNFK130X7R130306 NM  
1GTHK23667F526861 NM   1HTMMAAL79H098630 NM   1M2AX07C78M003199 NM  
1MZAG11C57M061258 NM   1MZAG11C87M061254 NM   1MZAG11CX7M061255 NM  
1XKDD40X38R215359 NM   1XKDP4EX19J260008 NM   1XKDP4TX58R215365 NM  
1XKDPBTX48J223671 NM   1XKDPBTXX7J212219 NM   3WKDDB0X47F181986 NM  
3WKDDB0X67F181987

 



--------------------------------------------------------------------------------



 



      State   VIN NM   1GNEK13Z53R103230 NM   1FMFU16L63LB16016 NM  
1FTSW31P84EA96294 NM   1GCGK23U64F146876 NM   1FTNW21F32EB77215 NM  
1FTSW31P64ED03667 NM   1FTSW31PX4EC62900 NM   1FTSW31P74EA88879 NM  
1FTSW31P64EB48604 NM   1FTSW31P44ED17602 NM   1FTSW31P44EC62018 NM  
1FTNW21F62EA19905 NM   1FTSW31P74ED40470 NM   1FTSW31P24ED17520 NM  
1GNEK13Z34R208110 NM   1FTWW31P65EA06434 NM   1FTPW14584KD29354 NM  
1M2AA13Y2MW011542 NM   1HTSCAAL41H385471 NM   1HTHCAHR3RH617459 NM  
1FDAX57P95EB87230 NM   2HTTGG3T9LC034154 NM   1FTWW31P15EC24619 NM  
1FTWW31P35EC30938 NM   1FTWW31P25EC47973 NM   1FTWW31P15EC49472 NM  
1FTWW31P55EC81907 NM   1FTWW31P45EC79212 NM   2GCEK13T451374893 NM  
1HTMMAAL16H263714 NM   1FTSX21P06ED35654 NM   1FTWW31PX6ED43187 NM  
1FTWW31P16ED43188 NM   1M1AA18Y12W144576 NM   1FTSX21PX7EA21267 NM  
1FTWW31P66ED43185 NM   1HTMMAAN36H242316 NM   1FTPW14V66KD42042 NM  
1FDAF57P86EC76047 NM   1FDAF57P07EA13357 NM   1FDAX57P67EA17460 NM  
1FDAF57P47EA89907 NM   1FTWW31P77EB17643 NM   1FTSX21P27EA88493 NM  
1FDAF57P47EB34697 NM   1FTRX14W67KC58903 NM   1FDAW57R18EA36035 NM  
1FTWW31R68EA96299

 



--------------------------------------------------------------------------------



 



      State   VIN NM   1FTWW31R48EA04607 NM   1FTSF21R78EA24892 NM  
1FTSX21R28EA09956 NM   1FTSX21R18EA03887 NM   1FTSX21R28EA75990 NM  
1FTSX21R48EA51027 NM   1FTSX21RX8EA51081 NM   1FTSW31R38EA97098 NM  
1FTSW31RX8EA30630 NM   1FDAX57R78EA36036 NM   1FDAF57R78EB85940 NM  
1FTSX21R88EA88016 NM   1FTWW31R58EA89733 NM   1FTWW31R38EB88972 NM  
1FTSX21R28EB61414 NM   1FTPW14546FA49460 NM   1FTWW31P36ED43189 NM  
1FTWW31P86ED43186 NM   1FTWW31PX6ED43190 NY   10T2D3EB5J1034547 NY  
1FDAF57F82EC71528 NY   1FDAF57F92ED68723 NY   1FDAF57P96EA23478 NY  
1FDAF57R08EB85505 NY   1FDWE35F31HA53221 NY   1FDXF80C9WVA29252 NY  
1FDXW47F6YEE18376 NY   1FMCU92Z17KA04330 NY   1FMEU72E66UA34145 NY  
1FMEU73816UA11297 NY   1FMEU73896UA39560 NY   1FMEU73E58UA90076 NY  
1FMEU73E66UA44270 NY   1FMEU73E86UA10508 NY   1FMEU75898UB10272 NY  
1FMSU43P45ED46460 NY   1FTPW145X6FB19737 NY   1FTPX14507NA55955 NY  
1FTRX14W16NB11644 NY   1FTRX14W26NB16335 NY   1FTRX14W56NB07211 NY  
1FTSE34L68DA23920 NY   1FTSE34L88DA71368 NY   1FTSE34P48DA96979 NY  
1FTSS34P28DA81776 NY   1FTSW21P25ED34569 NY   1FTSX21516EA08808 NY  
1FTSX21526EB58801

 



--------------------------------------------------------------------------------



 



      State   VIN NY   1FTSX21P37EB14034 NY   1FTSX21P47EA31180 NY  
1FTSX21P57EA06000 NY   1FTSX21P76EA45329 NY   1FTSX21R18EA25226 NY  
1FTSX21R58EA80939 NY   1FTSX31P56EC01664 NY   1FTWX31P36ED65688 NY  
1FTWX31P47EB39905 NY   1FTWX31P56ED23877 NY   1FTWX31P97EA11904 NY  
1GBJP32K3L3317083 NY   1GBP7H1J9MJ111621 NY   1GCCS146258258881 NY  
1GCCS146558259460 NY   1GCHG35R811150294 NY   1GDKC34F3YF413213 NY  
1GDKC34F3YF430433 NY   1GDKC34F3YF496383 NY   1GDKC34F6YF412752 NY  
1HTMMAAM16H179885 NY   1HTMMAAM45H122496 NY   1HTMMAAM56H179890 NY  
1HTMMAAMX5H106304 NY   1HTMMAAN05H677292 NY   1HTMMAAN13H572077 NY  
1HTMMAAN14H661018 NY   1HTMMAAN33H602535 NY   1HTMMAAN34H602536 NY  
1HTMMAAN35H677206 NY   1HTMMAAN35H677240 NY   1HTMMAAN35H677285 NY  
1HTMMAAN43H555841 NY   1HTMMAAN46H188783 NY   1HTMMAAN52H547164 NY  
1HTMMAAN65H677264 NY   1HTMMAAN72H547165 NY   1HTMMAAN85H102891 NY  
1HTMMAAN85H677346 NY   1HTMMAAN92H547166 NY   1HTMMAAN95H121708 NY  
1HTMMAANX3H573096 NY   1HTMMAANX5H677204 NY   1HTMMAANX5H677283 NY  
1HTSCABM41H354731 NY   1HTSCABRX1H380472 NY   1HTSCPEL5PH546836 NY  
1HTSCPELXPH546833

 



--------------------------------------------------------------------------------



 



      State   VIN NY   1HTSEAAR51H321387 NY   1HTWBAAN55J030426 NY  
1HTWGAAT44J023644 NY   1J8GA69168L591402 NY   2FZACGCS15AU64348 NY  
2T2HK31U79C117850 NY   3FRML55Z07V648956 NY   3FRML55Z27V648960 NY  
3FRML55Z37V649213 NY   3FRML55ZX7V649208 NY   3GNEK12T94G277512 NY  
3GNFK12348G214876 NY   3GNFK16Z45G225046 NY   J8DE4B142X7901975 NY  
JHMFA36267S002625 NY   JHMFA36297S001484 NY   JTHBJ46G572098229 NY  
1FTPX14536FB13422 NY   1HTSCAAN71H301497 NY   1HTSCAAN91H301498 NY  
2NKMLZ9X15M103353 NY   JTHBJ46G272104455 OK   1FDAF56F02EA81899 OK  
1FDAF56F12EC28702 OK   1FDAF56S73EC57989 OK   1FDAF57PX3ED74007 OK  
1FMEU51E88UA37606 PA   112SE25177L072011 PA   1FDAF56P56EA18487 PA  
1FDAF56P56EA41641 PA   1FDAF56P75EA02094 PA   1FDAF56P75EC11108 PA  
1FDAF56P86EA12330 PA   1FDAF56P97EA66124 PA   1FDAF56PX7EA87578 PA  
1FDAW56P13EB99602 PA   1FDSE35P77DA30970 PA   1FDSE35P97DA30971 PA  
1FDSF34R08EB33384 PA   1FDXF46P14ED37869 PA   1FDXF46P14ED37872 PA  
1FDXF46P34ED37873 PA   1FDXF46P54ED37874 PA   1FDXF46P84ED37870 PA  
1FDXF46PX4ED37871 PA   1FDYU90X8VVA22651 PA   1FDYW96TXWVA39421 PA  
1FDZU90T7VVA26434

 



--------------------------------------------------------------------------------



 



      State   VIN PA   1FDZW96T3VVA45600 PA   1FMEU51K07UA24644 PA  
1FTNX21L74EA76328 PA   1FTNX21L74EA76331 PA   1FTRX14W36NA88352 PA  
1FTSX21R28EB94073 PA   1FTSX21R38EA83712 PA   1FTSX21R58EB91703 PA  
1FUJALBD61PG20391 PA   1GBHK34D06E269613 PA   1GBHK34DX6E269716 PA  
1GBJC34K18E114679 PA   1GBJC34K18E117355 PA   1GCHG35U361229061 PA  
1GCHG35U461230882 PA   1GCHG35U561230244 PA   1GCHG35U661228583 PA  
1GDJ6C1306F411347 PA   1GDJ6C1346F410654 PA   1GDJ7H1C4YJ514426 PA  
1GDJ7H1C5YJ512071 PA   1GDJC34K48E109094 PA   1GDJC34K88E133690 PA  
1GDJC34K98E135240 PA   1GDKC34F4YF415035 PA   1GKDT13S782103576 PA  
1GKDT13S782241974 PA   1GNFK13017J362890 PA   1GTHC24U76E228317 PA  
1GTHK24K17E549370 PA   1GTHK24K47E589359 PA   1GTHK24KX7E542630 PA  
1GTHK29K17E549328 PA   1GTHK29K37E544485 PA   1HTGLATT0YH325247 PA  
1HTGLATT4YH253758 PA   1HTGLATT7XH203192 PA   1HTGLATT9XH200133 PA  
1HTGLATT9YH259989 PA   1HTGLATTXXH203185 PA   1HTSCABMXYH258189 PA  
1HTSLABM1YH280033 PA   1HTSLABM8YH280031 PA   1HTTGAET8XJ003379 PA  
1HTTGAXT7YJ065855 PA   1M1AN07Y79N004239 PA   1M2AG11C56M029103 PA  
1M2AT04C77M006487

 



--------------------------------------------------------------------------------



 



      State   VIN PA   1M2AT04C87M006885 PA   1M2P267C23M066988 PA  
1M2P267C23M066991 PA   2FZHAWAK42AJ43188 PA   2FZNNWYB3YAB78149 PA  
2FZNNWYBXXAB42859 PA   2HSFRAHR1WC066798 PA   2M2P264C6MC009764 PA  
3FDNF65H8YMA72994 PA   3FRNF65N07V512048 PA   3FRNF65N07V512051 PA  
3FRNF65N27V512049 PA   3FRNF65N97V431081 PA   3FRNF65N97V512047 PA  
3FRNF65N97V512050 PA   3FRNF65R37V508479 PA   3FRNF65R86V385017 PA  
3FRNF65R87V483854 PA   3FRNF65RX7V483855 PA   4KNFT24313L162022 PA  
4KNFT24333L162023 PA   4VHSCCCFXVR517569 PA   KMFPB69B2YC009670 PA  
KMFPB69B5YC009727 PA   KMFPB69BXYC009691 PA   1FDYW86E5WVA08735 PA  
1GTHK24K47E547564 PA   1GBJK34687E564298 PA   1GDE4C1908F404283 PA  
1FDAF56P56EA34141 PA   1FDXF46P36EA20307 PA   1FDAF56P66EA42717 PA  
1FDAF56P86EA42718 PA   1FDXF46PX6EA20305 PA   1FDAF56P36EA34140 PA  
1FDAF56P46EA42716 PA   1FDXF46P16EA20306 TX   1FDAF56P34EC07474 TX  
1FDAF56R99EA21267 TX   1FDAF57R88EA26473 TX   1FDPF80C2WVA29514 TX  
1FDWW36R49EA19727 TX   1FDWW37R08EA79517 TX   1FDWW37R08ED51516 TX  
1FDWW37R18EA79512 TX   1FDWW37R19EA02284 TX   1FDWW37R28ED51517 TX  
1FDWW37R28ED51520

 



--------------------------------------------------------------------------------



 



      State   VIN TX   1FDWW37R38EA79513 TX   1FDWW37R39EA02285 TX  
1FDWW37R48ED51518 TX   1FDWW37R58EA79514 TX   1FDWW37R59EA02286 TX  
1FDWW37R68ED51519 TX   1FDWW37R98EA79516 TX   1FDWW37R98ED51515 TX  
1FDWW37RX9EA02283 TX   1FDWW3HR1AEA08945 TX   1FDWW3HR3AEA08946 TX  
1FDWW3HR4AEA08941 TX   1FDWW3HR6AEA08942 TX   1FDWW3HR8AEA08943 TX  
1FDWW3HRXAEA08944 TX   1FDWX37P45EC88220 TX   1FDWX37P65EC88221 TX  
1FDWX37R09EA14195 TX   1FDWX37R29EA14196 TX   1FDWX37R39EA14191 TX  
1FDWX37R59EA14192 TX   1FDWX37R79EA14193 TX   1FDWX37R99EA14194 TX  
1FTPW14V29FA01380 TX   1FTPW14V38FA93758 TX   1FTPW14V79FA05442 TX  
1FTPW14V79FA39252 TX   1FTPW14VX8KC53304 TX   1FTPX14V19FA12982 TX  
1FTPX14V19FA12996 TX   1FTPX14V19FA13002 TX   1FTPX14V29FA17172 TX  
1FTSX21P36ED47846 TX   1FTSX21P45EC91656 TX   1FTSX21PX6ED47844 TX  
1FTSX21R08ED45184 TX   1FTSX21R09EA02280 TX   1FTSX21R09EA79148 TX  
1FTSX21R19EA88022 TX   1FTSX21R28ED45185 TX   1FTSX21R29EA02281 TX  
1FTSX21R48EB94074 TX   1FTSX21R48EC37859 TX   1FTSX21R48ED45186 TX  
1FTSX21R49EA02279 TX   1FTSX21R49EA02282 TX   1FTSX21R68ED45187 TX  
1FTSX21R78EC37869

 



--------------------------------------------------------------------------------



 



      State   VIN TX   1FTSX21R78ED45182 TX   1FTSX21R89EA62971 TX  
1FTSX21R98ED45183 TX   1FTSX21RX9EA62972 TX   1FTSX21RX9EA72188 TX  
1FTSX21Y08ED99432 TX   1FTWW31R28EA16979 TX   1FTWW31R48EE32113 TX  
1FTWW31R49EA02275 TX   1FTWW31R89EA02277 TX   1FVHBXAK32HJ69461 TX  
1GBJC39608E134031 TX   1GCHK23608F169601 TX   1GCHK29608E179154 TX  
1GCHK29618E112983 TX   1GCHK29658E175911 TX   1GCHK43609F108987 TX  
1GCHK43639F109146 TX   1GNFC13J08R187735 TX   1GNFC16J68R178033 TX  
1HTMKAZL99H128849 TX   1HTMMAAL98H681165 TX   1HTMMAAN19H117724 TX  
1HTMMAAN85H162380 TX   1HTMMAAN89H117736 TX   1HTSCAAN41H321335 TX  
1HTSCAAN9YH306940 TX   1HTSCAANX1H374248 TX   1HTWGAAT79J098717 TX  
1HTWHAARX7J521837 TX   1HTWJAZR69J127814 TX   1M1AX09Y3AM008256 TX  
1M1AX09Y5AM008257 TX   1M1AX09Y7AM008258 TX   1M1AX09YXAM008254 TX  
1M2AN09Y58N002044 TX   1M2B224C2SM003220 TX   1M2E178C31M003264 TX  
1M2E178C41M003273 TX   1M2E178C61M003078 TX   1M2E178C61M003095 TX  
1M2N178Y1BA070069 TX   2FMDK52C59BA03225 TX   2FZHAWBS08AY43863 TX  
2FZHAWDA17AX08717 TX   2FZHAWDA27AY23357 TX   2FZHAWDA46AW73301 TX  
2FZHAWDA86AV19657

 



--------------------------------------------------------------------------------



 



      State   VIN TX   2FZHAWDA87AX08715 TX   2FZHAWDA97AX18590 TX  
2FZHAWDJ17AY83663 TX   2FZHAWDJX7AY83662 TX   2M2N274Y6JC006299 TX  
2NPNLZ0X93M587474 TX   3FRWW65X36V298001 TX   3FRWX65X08V062423 TX  
3FRWX65X98V062422 TX   3FRXF75T47V514754 TX   5HZBF19228LK82199 TX  
5HZBF19258LK82195 TX   5HZBF19278LK82196 TX   JTMZF33V29D000523 TX   R685ST81237
TX   1FTSX21P86ED47843 TX   1GCHK23D07F104664 TX   1M2AJ07Y17N007710 TX  
1HTSDAANXSH599882 TX   1HTSDAANXSH599879 TX   1FDXF80C6WVA20332 TX  
3FDXF75H51MA56823 TX   3FDXF75H71MA56824 TX   3FDXF75H21MA68136 TX  
3FDXF75H41MA68137 TX   3FDXF75H61MA68138 TX   3FDXF75H41MA58725 TX  
3FDXF75HX1MA58728 TX   3FDXF75HX1MA58731 TX   3FDXF75H31MA44458 TX  
3FDXF75H41MA67750 TX   3FDXF75H12MA01013 TX   3FDXF75HX2MA01012 TX  
3FDXF75H62MA01010 TX   3FDXF75H22MA12375 TX   3FDXF75H02MA12374 TX  
3FDXF75H92MA13345 TX   3FDXF75H42MA12376 TX   3FDXF75H62MA12377 TX  
3FDXF75H82MA12378 TX   3FDXF75BX2MA30473 TX   3FDXF75B12MA30474 TX  
3FDXF75B42MA30470 TX   3FDXF75B82MA30472 TX   3FDXF75B32MA30475 TX  
3FDXF75B62MA30471 TX   3FDXF75B52MA31188 TX   3FDXF75B32MA31187

 



--------------------------------------------------------------------------------



 



      State   VIN TX   3FDXF75B12MA31186 TX   3FDXF75B72MA31189 TX  
3FDXF75B32MA31190 TX   3FDXF75B52MA31191 TX   3FDXF75B72MA31192 TX  
3FDXF75B92MA31193 TX   3FDXF75B02MA31194 TX   3FDXF75B63MB00424 TX  
3FDXF75B83MB00425 TX   3FDXF75BX3MB00426 TX   3FDXF75B43MB00423 TX  
3FDXF75B52MA31210 TX   1GBM7H1C9XJ107707 TX   1FVXJJCB9VH805944 TX  
1FVXJJCB6TL659626 TX   1GBM7H1C1YJ500165 TX   1GDM7H1C6YJ508513 TX  
1GDM7H1C4YJ525794 TX   3FDXF75Y2YMA72942 TX   3FDXF75Y3YMA72948 TX  
3FDXF75Y1YMA72947 TX   1GDM7H1C1YJ525221 TX   3FDXF75Y5YMA72949 TX  
3FDXF75Y5YMA72952 TX   3FDXF75Y3YMA72951 TX   1GDM7H1C1YJ525350 TX  
1GDM7H1C5YJ525254 TX   1GDM7H1C2YJ525261 TX   1FDWX36F01EB78574 TX  
3B7KC23Z22M223629 TX   1XP5PBEX01D555705 TX   1M1AA18Y31W144254 TX  
1M1AA18Y61W144250 TX   05C18069M72510565 TX   05C47969M72510781 TX  
1M2AA14Y4XW106185 TX   3FDPF755X2MA28698 TX   1M2P267Y1VM029199 TX   RD68686750
TX   2080 TX   5E2238 TX   1FDZU82E3SVA24121 TX   1M2P267C32M060549 TX  
1FDZU82E5VVA17241 TX   1M2AA18Y9WW092759 TX   2FZXBJCB8YAH01726 TX  
1M2P267C23M065985 TX   1M2AA13YXYW124368

 



--------------------------------------------------------------------------------



 



      State   VIN TX   C12411427 TX   1M1AA18YX3W155240 TX   1M1AA18Y13W155241
TX   10982891 TX   1FDZU82E7VVA26877 TX   1GDL7H1C1XJ515234 TX  
2FZHAJAAXYAF52933 TX   2FZHAJAA8YAF52932 TX   1FV6HLBA5XHA61860 TX  
1GDM7H1C7XJ516778 TX   1FDXF80C1WVA28385 TX   2FZXBJCB41AF52947 TX  
1FDXF80C4WVA34584 TX   1FDXF80C4WVA34813 TX   1FDXF80C2WVA34163 TX  
1FDXF80C6WVA36482 TX   1FDXF80C8WVA34166 TX   3FEXF8012XMA18647 TX  
1FDAF56F9XEA49217 TX   3FEXF8014XMA13529 TX   3FEXF8012XMA24643 TX  
3FDXF75H9YMA13385 TX   2FZNAJCB1YAG70507 TX   3FDXF75H5YMA05493 TX  
3FDXF75H7YMA09089 TX   2FZHAFAA7YAG54526 TX   3FDXF75H6YMA09407 TX  
1FDWF36F1YEB38999 TX   3FDXF75H3YMA07369 TX   3FDXF75H5YMA36419 TX  
3FDXF75H1YMA36420 TX   3FDXF75Y31MA24307 TX   3FDXF75N11MA54041 TX  
2FZAAKAK52AJ71608 TX   2FZAAKBV91AH60106 TX   2FZHRJAA11AB73317 TX  
3FDPF75201MA37253 TX   3FDXF75Y4YMA72943 TX   3FDXF75H13MB00108 TX  
3FDXF75B93MB03267 TX   1FDNF80C9SVA52578 TX   1FDXF80C1TVA02901 TX  
1FDXF80E3VVA33393 TX   1FDPF80C3VVA26040 TX   1FDKF37F1VEA59146 TX  
1FDPF80C4VVA40609 TX   1FDPF80C8VVA45117 TX   1GDP7D1G7HV530506

 



--------------------------------------------------------------------------------



 



      State   VIN TX   1FDXF80C3VVA42593 TX   1FDXF80C5WVA19804 TX  
1FDXF80C7WVA19805 TX   1FDXF80C9WVA32989 TX   1FDXF80C7WVA15107 TX  
1FDXF80C5WVA38773 TX   1FDNF80C0WVA33326 TX   1FDXF80C3WVA36486 TX  
3FRXF75814V591220 TX   3FRXF75834V591221 TX   3FRXF75854V591222 TX  
2FZHAWAK51AJ95153 TX   2FZHAWAK93AK35172 TX   2NPNLZ0X33M587468 TX  
2FZHAWAK51AH56311 TX   3FDXF75H53MB02847 TX   1GNEK13Z03R310656 TX  
1HTWGADR94J088442 TX   1GDM7H1C2YJ512610 TX   1FDYU82A0LVA38312 TX  
1HTSHAAR4SH626761 TX   1HTSHAAR6RH583471 TX   1M1AA13Y9YW124933 TX  
1FVXJJBBXWH898878 TX   1M2AA18Y6WW082528 TX   1FTNX21S74EB45512 TX  
1FTNX21P94EB45510 TX   1FTPW14524KB44880 TX   1FTPW14544KB44881 TX  
1FTNX21S94EB45513 TX   2NPNLZ0X63M587481 TX   2NPNLZ0X53M587469 TX  
2NPNLZ0X13M587470 TX   2NPNLZ0X53M587472 TX   1FDWW37P44EB68662 TX  
1FDWW37P04EB72661 TX   1FMPU17L74LA19914 TX   1FTSW31P24EB97203 TX  
1FTNX21P04EC51733 TX   1GCHK23194F166632 TX   1GCHK23214F193199 TX  
1M1AA18Y24N157104 TX   1M2P267YXWM036704 TX   1M2P264Y5WM024691 TX  
1FTNX21P94EC51732 TX   1FTSW31P24EC51731 TX   1FDWF36P34EC51713 TX  
1FDWF36P14EC51712

 



--------------------------------------------------------------------------------



 



      State   VIN TX   1FDWX37P84EC51735 TX   1FDWX37P64EC51734 TX  
3FRXF75884V616775 TX   1FTSW31P34EC95737 TX   1M2AA06Y6LW005893 TX  
1HTSDAAN0XH671809 TX   1HTSDAAN7XH671810 TX   3FRXF75864V616774 TX  
3FRXF76S34V697808 TX   3FRXF76S54V697809 TX   3FRXF76S14V697810 TX  
3FRXF76S34V697811 TX   3FRXF76S54V697812 TX   2FZHBJBA5YAB86083 TX  
2M2P264Y6NC010331 TX   3FRXF75S35V112874 TX   1GDM7H1C41J509472 TX  
1M2P267Y41M055662 TX   1HTSHAAR9YH273782 TX   1M2P267Y4YM052948 TX  
1GCHK23U54F186063 TX   1FTWW31P25EA06429 TX   1FTSW31P34ED86040 TX  
1FTPW14574KD84989 TX   1GNEC16ZX5J104304 TX   1GDM7H1CX1J508083 TX  
2M2N274Y0JC006332 TX   1FDZS86E1WVA20137 TX   2NPNLZ0X24M819639 TX  
2FZXBJBB9YAF48534 TX   1M2P267Y51M056190 TX   1FDWW37P03EC57904 TX  
2FZHCHDC65AN96677 TX   1FDAW56P13EC13465 TX   RS686LST55964 TX  
1M1AA12Y2VW071764 TX   1FDWW37F02EC19658 TX   1FTSW31F11EC30078 TX   C34510040
TX   1M2P267Y5YM049282 TX   K81824 TX   1HTMMAAN95H677551 TX   3GNEC13T93G271817
TX   1M2B209C91M027798 TX   1FTSX20P46EB49200 TX   1FTSX20P56EB49190 TX  
1FTSX20P06EB49176 TX   1FTSX20P46EB49147

 



--------------------------------------------------------------------------------



 



      State   VIN TX   1FTSX20P46EB49133 TX   1GDJC34D46E169245 TX  
1GDJC34DX6E169332 TX   1GDJC34DX6E171985 TX   1M2AJ06Y86N004819 TX  
1GTHK23D56F188866 TX   1GBE4E1276F409145 TX   1GNEK13T35R194819 TX  
1FDWW37F22EC19659 TX   1FDWW37F92EC19660 TX   1FDWW37F02EC19661 TX  
1FTNX21F12EC50322 TX   1FTNX21F32EC50323 TX   1FTPX17L02NB19012 TX  
1GCHK23236F100248 TX   1GDJC39DX6E257774 TX   1GDJC39D56E258931 TX  
1GDJC39D56E258962 TX   1GDJC39D96E256194 TX   1GDJC39DX6E256561 TX  
1GDJC39D26E258059 TX   1GDJC39D36E257860 TX   1GDJC39D56E256435 TX  
1GDJC39D86E257823 TX   1GDJC39D26E258160 TX   1GDJC39D86E259698 TX  
1GDJC39D26E259759 TX   1GDJC39D86E263475 TX   1HTWHAAR67J397341 TX  
1M2AD64Y57M002501 TX   1M2AJ07Y57N007709 TX   1FDZU82E1VVA26874 TX  
1GAHG35U061180572 TX   1FTSX20P56EC83181 TX   1GDJC34D46E240475 TX  
1GDJC34DX6E239752 TX   1GDJC34D96E241413 TX   1GDJC34D36E239575 TX  
1GDJC34D26E244895 TX   1FDWW37P17EA57829 TX   1FDWW37PX7EA57828 TX  
1FDWW37P87EA57830 TX   1FDWW37PX7EA57831 TX   3FRXF75F76V322480 TX  
1FTPW14V67KB31134 TX   2FZHAWDA45AV19654 TX   1FDWW37P77EB16320 TX  
1FDWW37P27EB16323

 



--------------------------------------------------------------------------------



 



      State   VIN TX   1FDWW37P67EB16325 TX   1FDWW37P07EB16322 TX  
1FDWW37P97EB16321 TX   1FDWW37P47EB16324 TX   3FRXF75R85V186336 TX  
3FRXF75R55V139572 TX   1GDM7H1C8YJ511168 TX   1HTMSAZRX6H292997 TX  
1FTSX21Y97EB48231 TX   1FTSX21P17EB48229 TX   1FTSX21P87EB48230 TX  
1FTWW31P97EB48232 TX   1FTWW31P07EB48233 TX   2GCEK13M071562581 TX  
2GCEK13Z071117835 TX   1GCHK29D87E101475 TX   1GCHK29D27E103979 TX  
1GBJC39D67E167323 TX   1GBJC39D97E168661 TX   1GNFK13087R336935 TX  
2GCEK13Z071154917 TX   1GCHK29D47E126650 TX   1GCHK23D27F112877 TX  
1GCHK23D07F138152 TX   1GCHK23D67F121405 TX   1GCHK23D37F124441 TX  
1GCHK23D57F170238 TX   1GCHK23D77F162951 TX   1GCHK23D57F129964 TX  
1FDWW37PX7EB49635 TX   1FDWW37P67EB08208 TX   1FDXF46P85EA08605 TX  
2FZHATDC76AW73289 TX   1M2AG11Y63M006453 TX   1FBSS31L24HA91054 TX  
1FDWX37R19EA14190 TX   1FTSX21R79EA88025 VA   1FMFK18577LA19885 VT  
1FDSX21R08EC87461 VT   1FDWF37RX8EC31934 VT   1GBHK24U74E143448 VT  
1GCGK13U62F199357 VT   1GCHC29162E156065 VT   1GCHK23U41F180699 VT  
1GCHK29193E111562 VT   1GCHK29295E131113 VT   1GCHK29U23E322385 VT  
1GKFK63888J167452

 



--------------------------------------------------------------------------------



 



      State   VIN VT   1GTHK23D47F124786 VT   1GTHK29698E171702 VT  
1HTSHADT01H347782 VT   1HTTGAST4WJ000515 VT   1HTWBAAN05J032097 VT  
1NPTL40X99D787070 VT   1XPHD40X58D751948 VT   1XPXD40X78N760897 VT  
2FWJBTAV11AB41565 VT   2FZHAZCG03AK91981 VT   2XP5DB0X75M842975 VT  
3FRXF75P54V682286 VT   5KKHAECV74PN14069 WA   1FDSE35P66DA94528 WI  
1FDAW57P05EC20229 WI   1FDAW57R18ED13590 WI   1FDXX46R98EC09996 WI  
1FDXX47R68EC07413 WI   1FTPW14V98FA61252 WI   1FTWF31R29EB14623 WI  
1GBHK24608E122724 WI   1GBHK24608E139300 WI   1GBHK24608E165167 WI  
1GBHK24648E194087 WI   1GBHK24678E101630 WI   1GBHK24678E194049 WI  
1GBHK24688E191046 WI   1GBHK246X8E113951 WI   1GBJC34285E192159 WI  
1GCHK24618E213156 WI   1GCHK29618E131629 WI   1GCHK29648E179593 WI  
1GCHK29678E151464 WI   1GCHK29678E172511 WI   1GCHK296X8E197662 WI  
1GCHK34668E216365 WI   1GDHK24668E171823 WI   1GDHK246X8E170433 WI  
1GDHK246X8E201809 WI   1HTGLAHT41H365586 WI   1NKWXBEX65J098233 WI  
1NPFLU0X3YN538415 WI   1XPADB0X03D588317 WI   2GCEK133281108129 WI  
2GCEK133681116430 WI   2GCEK13M681118610 WI   2GCEK290791103254 WI  
2GCEK29J591110373

 



--------------------------------------------------------------------------------



 



      State   VIN WI   JTEES43A182086572 WI   WAUMV44EX7N022579 WI  
1HTTGADT7WJ001140 WI   1HTSCABN4XH652942 WI   1HTSHADR0XH629692 WI  
1HTXHAXT4YJ073121 WI   2HSCNAST8YC030029 WI   2HSCNAST9YC091731 WI  
1M2AD62Y51M010690 WI   1M2AD62Y71M010691 WI   1HTSCABN2XH225758 WI  
1M2AD62C3VW004966 WI   1FDZV96M1WVA05612 WI   1NPFLU0X4YN538388 WI  
1NPFLU0X5YN538397 WI   1XPADB0X01N569127 WI   1GDL7H1E31J513526 WI  
1GDL7H1E81J513697 WI   1FDZS96P5WVA09486 WI   1XPADB0X42D582647 WI  
1GDL7H1E92J501740 WI   1GDL7H1E42J501886 WI   1GDL7H1E32J503371 WI  
1GDL7H1E22J503393 WI   1GDL7H1E82J510994 WI   1GDL7H1E72J511165 WI  
1GDL7H1E12J511338 WI   1GDL7H1E52J511035 WI   1GDL7H1EX2J511404 WI  
1GDL7H1E72J511490 WI   1GDL7H1E12J511579 WI   1GDL7J1E93F505590 WI  
1GDL7H1E42J511785 WI   1FVNFXYB3YPF02028 WI   1NPALU0X22N574551 WI  
1GDL7C1EX4F505241 WI   1FDXF46P24EC14422 WI   1FDXF46P04EC14421 WI  
1FDSF34FX2EC57854 WI   1FDWF37F23EA19317 WI   1FDWF37F12ED40327 WI  
1FDWF37F52ED68843 WI   1FTSF31F83EA34271 WI   1FTSX31F22EC57787 WI  
3FDXF75R72MA01767 WI   1GCHK29U54E249725 WI   3FEXF8013XMA19628 WI  
1GDM7H1E62J517138

 



--------------------------------------------------------------------------------



 



      State   VIN WI   1HSHBADN9XH606540 WI   1HTHBADN8YH308459 WI  
1HTHBADN6YH308458 WI   1HTHBADN4YH308457 WI   1HTHBADN2YH308456 WI  
1HTHBADN0YH308455 WI   3GBKC34F42M112806 WI   3GBKC34F62M113925 WI  
3GBKC34F62M114198 WI   3GBKC34F62M112791 WI   3GBKC34F62M113407 WI  
3GBKC34F92M112767 WI   3GBKC34F72M113299 WI   3GBKC34F82M112968 WI  
1FV6HJAA5YHF49696 WI   1GBM8J1C73F504317 WI   1XP5DB9XXWD461647 WI  
1GDL7C1E04F517737 WI   1FDXF47PX4EC56853 WI   1FDXF47P04EC48518 WI  
1FV6HFBA01HH08903 WI   3FDXF75R72MA01770 WI   3FDXF75R92MA01768 WI  
3GBKC34F72M113318 WI   3GBKC34F82M113957 WI   1GCHC24204E291965 WI  
3GBKC34F82M113411 WI   1GDL7H1E71J500441 WI   1FDAW57F5YEE52224 WI  
1FDAF57P14EC14423 WI   1GDL7C1E85F508625 WI   2GCEK13T551107374 WI  
2GCEK13T851104954 WI   1GCHC24225E270052 WI   1GCHC24215E263495 WI  
1GCHC24295E262787 WI   1GCHC24225E264963 WI   1GCHC24295E264412 WI  
1GCHC24255E266285 WI   1GCHC24265E264013 WI   1GCHC24265E263847 WI  
1GCHC24285E263946 WI   1GDM7C1EX5F527536 WI   1GDM7C1E25F527353 WI  
1GDM7C1E15F527473 WI   1GDM7C1E75F527980 WI   1GDM7C1E95F527835 WI  
1GDM7C1E75F527770

 



--------------------------------------------------------------------------------



 



      State   VIN WI   1FDXF46P55EC21141 WI   1FDAF57P25EC38344 WI  
1GDHK24U24E255470 WI   1FTWX31P75EC28476 WI   3GNEK12Z26G133100 WI  
1GBM8C1366F404290 WI   2GCEK13Z871176521 WI   1FTWF31R09EA48962 WI  
1FDWX37R39EB13867 WI   1FTWF31R59EA75378 WI   1GNFK23079R244725 ME  
1HTSHAAR51H363954 NY   1FDAF56P66EB46933 NY   1GBJG31U251178789 NY  
1GKEK13T15J161202 NY   1FMEU75E66UB23029 NY   1FDWF37P66EB33124 NY  
1FDWF37P36EB83186 NY   1FDWF37P26EB24792 PA   1FDXF46P85EB32924 PA  
1FDAF56P56EA34138 PA   1FDAF56P06EA42714 TX   1M2AN09Y19N004553 TX  
1M2AN09YX9N004552 TX   1M1AZ09Y3AM009326 TX   1M1AX09Y1AM009325 TX  
1M1AX09Y7AM009328 TX   1M1AX09Y5AM009327 VA   2GTEK13T761239229 WI  
2FZHAZCV29AZ72330 WI   1FDAW57F21EA04366 WI   2FZHAZCV85AU92187 WI  
1FTSX21R19EB02159 NY   1FDAF57Y46EC01726 FL   1GNDT13S952323560 FL  
1GNFK13077J153069 MA   1GTGK29R9XF087636 MA   1FDXF80C0SVA28548 MA  
1FDYF80C3TVA26511 MA   1GDK7H1C81J509837 MA   1GBK7H1C5XJ108554 MA  
1FDAF57F82EB50501 MA   1HTSCAAN9YH694056 MA   1GDM7H1J2VJ520197 MA  
1HTSDNXR4MH374877 MA   DM685X39720 MA   1GDP7D1G0JV510619 MA   1HTSDNXRXMH374866

 



--------------------------------------------------------------------------------



 



      State   VIN MA   1HTSDNXR3MH374871 MA   1HTSEPCR8RH541019 MA  
1HTSDN2R6RH541027 MA   1GNDT13W212110883 MA   1FMZU34X4XZB80217 MA  
1FMDU34E4VUB49469 MA   1FTZR15E71TB11085 MA   1GTGK24K2SE535143 MA  
1FTZR15X9WPA32521 MA   1GTGK29R9XF087636 MA   1GCGC24U81Z122911 MA  
1GTEK14W5VZ544131 MA   1GTEK14W6VZ543862 MA   4V1ABBJE0KN609441 MA  
1GBT7H4J2MJ107128 MA   1GCHC33K9RJ386837 MA   1GBGC34K3NE201814 MA  
1GBP7H1J0SJ104893 MA   1GDKC34J6VJ517255 MA   1FUP2XYB3JH333795 MD  
1FDXF46P54ED37874 MD   3FDXF46F6XMA38559 NM   1FDAF57R08EB85939 NM  
1FTSW31P34EC71647 NY   1D7HG38N53S158381 NY   1FDAF56F7XEE37272 NY  
1FDLF47F2VEB92797 NY   1FDWF37P26EB24792 NY   1FDWF37P36EB83186 NY  
1FDWF37P66EB33124 NY   1FDWW37P46ED52762 NY   1FDWW37P56ED92428 NY  
1FDWX37P06ED28455 NY   1FDWX37P06ED28472 NY   1FDWX37P66EA90515 NY  
1FMEU72E66UA44111 NY   1FMYU93146KD19202 NY   1FTSE34L31HA95317 NY  
1FTSE34L9YHA48965 NY   1FTSW21PX5EA27344 NY   1FTZF17251NA01216 NY  
1FTZF17271NA01377 NY   1FTZF17281NA05129 NY   1FTZR44U94PB16733 NY  
1FV6HFAAXTL700855 NY   1GBJC34K5ME106076 NY   1GBKP32J4P3318048 NY  
1GBKP32J5P3317846

 



--------------------------------------------------------------------------------



 



      State   VIN NY   1GBKP32K8L3318539 NY   1GCHK23688F108982 NY  
1GCHK29275E253050 NY   1GDKC34F3YF496383 NY   1GDT7H4J3SJ515318 NY  
1GKDT13W712155444 NY   1GKDT13W8Y2113665 NY   1GNDT13S152376060 NY  
1GNDT13S352373127 NY   1GNDU23E2YD263465 NY   1GNFK16328J102165 NY  
1GTCS1445YK125604 NY   1GTCS1447Y8167589 NY   1GTCS1447YK113406 NY  
1GTCS1449Y8158053 NY   1GTCS1449YK160386 NY   1GTEK19T5XE503359 NY  
1GTEK19T5YE383693 NY   1GTEK19T7YE166548 NY   1GTGC24U5XE533814 NY  
1GTGC29U6XE549190 NY   1GTGC29U8YE237602 NY   1GTGC29U9YE236149 NY  
1GTGK29UXYE280292 NY   1GTHG35R0X1156566 NY   1GTHG35R8X1161191 NY  
1GTHG35R8Y1114728 NY   1GTHG39R2Y1140865 NY   1GTHK29U95E187229 NY  
1HTSDN2R2NH448922 NY   1HTSEAAR7YH301751 NY   1HTSEPCR7PH470201 NY  
1XKDDB0X1YJ852639 NY   1XKDDB0X6YJ850739 NY   2CNDL73F456134487 NY  
2GCEK19J781105362 NY   2T1KR32E15C438547 NY   3FEXF8012XMA19569 NY  
3GNEK13T33G250593 NY   3GNFK12317G304615 PA   2C3HD36M92H117243 PA  
4V2SCBBE3SR515249 TX   1GCHK23638F171729 TX   1M2B224C3SM003212 TX  
3FDWW652XYMA42136 TX   3FDXF75H82MA01008 TX   1B7MC336X1J606248 TX  
1FDWF36F1XED54219

 



--------------------------------------------------------------------------------



 



      State   VIN TX   3FEXF8010XMA03550 TX   1FDXK74C3PVA12206 TX  
1FDPK74C5RVA05695 TX   1FDXK74C0RVA06785 TX   1FDPK74C0RVA18340 TX  
1FDPF80C4TVA15853 TX   1FDXF80C6TVA23369 TX   1FDXF80C2WVA34812 TX  
1GBS7D4Y7CV100314 TX   1GNEC13Z33R216509 TX   2FZ6VJAB51AG80149 TX  
1FMZU63K74ZA53142 TX   1FTPW12594KC75758 TX   1FTPW12594KD10086 TX  
1FDAF56P34EC07474 TX   1FBNE31LX4HA47646 TX   1FBNE31L86HB31483 TX  
1GBJC39D47E169538 TX   1GCHK23D57F158218 VA   1GBKC34F1XF027915 VT  
1GDM7H1JXNJ519394 VT   1GKEK63U14J137132 VT   1XKWDR0X1TJ724797 WI  
1GCHK29658E179134 WI   JTEES42A982068404 WI   1HSHGAER7SH660849 WI  
1M2AA05Y8LW005198 WI   2GCEK13T851239738 WI   2GCEK13T351139708 WI  
1GNFK130X7R114901 OK   1FTSX21R48EB94074 NY   1GBHK24U77E110910 NY  
1GCHK23216F133152 NY   1GCHK23286F125050 NY   1GCHK232X6F106659 NY  
1GCHK23D36F219452 NY   2GCEK19C581141780 GA   1FTSX21R48EB94074 GA  
1FDSE35P66DA94528 NY   1FTSX21P86EC89197 NY   1GTHK29U77E129347 WI  
1NKWX8EX65J098233 NY   1FDXF47Y16EA34178 NY   1FVHBXAK63HL12081 NY  
1HTSDAAR31H321424 NY   C12411623 MI   1FDSE35P68DA62889 MI   1FTSS34P98DA66689

 



--------------------------------------------------------------------------------



 



      State   VIN NY   1FVHBXAK21HG77468 FL   1FTSX21R88EB76077 NY  
1FDAW57P16EA31896 NY   1FDWW37P66ED52763 NY   1FDWX37P06EA86265 NY  
1FDWX37P36ED92098 NY   1FDWX37P46EA48005 NY   1FDWX37P46EA90514 NY  
1FDWX37P96EA86264 NY   1FDXW47R18EE17324 NY   1FDXW47R38EE17325 NY  
1FDXW47R58EE17326 NY   1FDXW47R88EE17322 NY   1FDXW47RX8EE17323 NY  
1GBM7H1J5TJ107194 NY   1FDWX37P76EB35526 NY   3GNFK16Z45G225046 NY  
1FMCU92Z96KD18256 NY   1FMCU93186KC13622 NY   1FMYU92Z06KC14812 NY  
1FMYU92Z06KC73102 NY   1FMYU92Z06KC95178 NY   1FMYU92Z16KB34970 NY  
1FMYU93176KD25964 NY   1FMYU93196KD25951 NY   1FMYU93Z76KD10483 NY  
1J8HR58235C574201 NY   2CNDL23F656199618 NY   1FMCU92Z56KC25671 NY  
1FMEU73E76UA39501 NY   1FDAF56P66EB46933 NY   1FMCU92Z97KA12210 NY  
1FMCU931X7KA12211 NY   1FMEU73836UA39585 NY   1GKDT13S052155028 NY  
1GKDT13S352151653 NY   1GKDT13SX52349730 NY   1GTHK29U25E202377 NY  
1GTHK29U35E343829 NY   2C3KA53G16H198270 NY   3GNEK12T34G224742

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments
Revolving Commitments

                              Applicable   Lender   Revolving Commitment    
Percentage  
Crédit Agricole Corporate and Investment Bank
  $ 37,500,000.00       21.43 %
UBS Loan Finance LLC
  $ 30,000,000.00       17.14 %
Bank of Nova Scotia
  $ 25,000,000.00       14.29 %
Capital One N.A.
  $ 25,000,000.00       14.29 %
Natixis
  $ 25,000,000.00       14.29 %
Credit Suisse AG, Cayman Islands Branch
  $ 22,500,000.00       12.86 %
Amegy Bank National Association
  $ 10,000,000.00       5.71 %
 
               
Total:
  $ 175,000,000.00       100 %

Term Commitments

                              Applicable   Lender   Revolving Commitment    
Percentage  
Crédit Agricole Corporate and Investment Bank
  $ 240,000,000.00       80.00 %
UBS Loan Finance LLC
  $ 60,000,000.00       20.00 %
 
               
Total:
  $ 300,000,000.00       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.08
Litigation

              Legal Matter   Company
1
  Dispute with West African Gas Pipeline Company Limited (“WAPCo”) that may
result in litigation between WAPCo and Willbros Global Holdings, Inc., a
Panamanian entity (“WGHI”), under English law in the London High Court to
determine the enforceability, in whole or in part, of WGHI’s parent company
guarantee with respect to the performance of work related to a pipeline project
in Nigeria and Ghana.. Please refer to the WGI’s 2009 Annual Report on Form 10-K
and Quarterly Report of Form 10-Q for more information.   Willbros Global
Holdings, Inc. (“WGHI”)
 
       
2
  Arbitration involving breach of contract and termination for cause claims by
TransCanada Pipelines, Ltd. in respect of a facility construction contract.
Please refer to the WGI’s 2009 Annual Report on Form 10-K and Quarterly Report
of Form 10-Q for more information.   Willbros Construction (U.S.), LLC
(“Willbros Construction”)
 
       
3
  Deferred Prosecution Agreement with United States Department of Justice in
respect of its investigation into WGI and WII for violations by former employees
of the Foreign Corrupt Practices Act of 1977. Please refer to the WGI’s 2009
Annual Report on Form 10-K and Quarterly Report of Form 10-Q for more
information.   WGI and Willbros International, Inc.(“WII”)
 
       
4
  Settlement with the Securities and Exchange Commission resolving the SEC’s
investigation of FCPA and Securities Act of 1933 and the Securities Exchange Act
of 1934 violations. Please refer to the WGI’s 2009 Annual Report on Form 10-K
and Quarterly Report of Form 10-Q for more information.   WGI and WII
 
       
5
  Labor claims from Union CLAC Against EnCana and Third Party Claim from EnCana
against Willbros Canada   Willbros Canada
 
       
6
  Sterling Construction vs. Willbros Engineers, Inc. et al., U.S.D.C. Colorado,
No. 09-cv-02224-MSK-MJW   Willbros Engineers, Inc. (“WEI”)
 
       
7
  Louisiana Crawfish Producers Association — West, et al. vs. Amerada Hess
Corporation, et al., District Court, St Martin Parish, Louisiana   Willbros
Construction
 
       
8
  Panhandle Eastern Pipe Line Company LP vs. Acuren Inspection Inc. et al.,
District Court, Harris County, Texas   WEI

 



--------------------------------------------------------------------------------



 



              Legal Matter   Company
9
  Maria Garza et al vs. Willbros Group, Inc., Willbros Engineers (U.S.), LLC and
Willbros Construction (U.S.), LLC., Harris county District Court   Willbros
Construction
 
       
10
  Margaret Daniels, administratrix of the succession of Darius Clark, deceased;
Bridgett Polly a/n/f of Mon’Darius Polly, Ladaria Polly, De’ Asia Polly and
Imari Clark v. Willbros USA Inc.; Trunkline Gas Company LLC; Willbros
Construction (US) LLC   Willbros Construction/WUSH
 
       
11
  Alvaro Garza vs. MG Dyess, Willbros USA et al.; Salinas vs. MG Dyess, Willbros
USA et al., Rosbel Garza vs. MG Dyess, Willbros USA et al.; Suits pending in
Starr County, Texas   Willbros Construction/WUSH

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.11
Subsidiaries

                  Jurisdiction of         Incorporation or     Entity Name  
Organization   % Equity Interest
0795781 B.C. Ltd
  Canada (British Columbia)     100  
Construction & Turnaround Services, L.L.C.
  Oklahoma, USA     100  
Construction & Turnaround Services of California, Inc.
  Oklahoma, USA     100  
Contratistas Transandinos, S.A.
  Colombia     100  
Integrated Service Company LLC
  Oklahoma, USA     100  
Integrated Service Company of Oklahoma, Inc.
  Oklahoma, USA     100  
Musketeer Oil B.V.
  Netherlands     100  
P/L Equipment LP
  Canada (Alberta)     100  
PT Willbros Indonesia
  Indonesia     100  
W International Limited
  Cayman Islands     100  
Willbros Africa Limited
  Cayman Islands     100  
Willbros Canada Holdings ULC
  Canada (British Columbia)     100  
Willbros (Canada) GP I Limited
  Canada (British Columbia)     100  
Willbros (Canada) GP III Limited
  Canada (British Columbia)     100  
Willbros Chile, S.A.
  Chile     100  
Willbros Construction Services (Canada) L.P.
  Canada (Alberta)     100  
Willbros Constructors (Cayman) Limited
  Cayman Islands     100  
Willbros Construction California (U.S.), Inc.
  Delaware, USA     100  
Willbros Construction (U.S.), LLC
  Delaware, USA     100  
Willbros Constructors, Inc.
  Panama     100  
Willbros Contracting Limited
  Cyprus     100  
Willbros Energy Services Company
  Delaware, USA     100  
Willbros Engineering & Construction Limited
  Canada     100  
Willbros Engineers (UAE) Limited
  Cayman Islands     100  
Willbros Engineers (U.S.), LLC
  Delaware, USA     100  
Willbros Engineering California (U.S.), Inc.
  Delaware, USA     100  
Willbros (Overseas) Limited
  Cayman Islands     100  
Willbros Far East, Inc.
  Vanuatu     100  
Willbros Far East (PNG) Ltd.
  Papua New Guinea     100  
Willbros Financial Services Limited
  Cayman Islands     100  
Willbros Global Holdings, Inc.
  Panama     100  
Willbros Global Infrastructure Limited
  Cayman Islands     100  
Willbros Government Holdings (U.S.), LLC
  Delaware, USA     100  
Willbros Government Services (U.S.), LLC
  Delaware, USA     100  

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation or     Entity Name  
Organization   % Equity Interest
Willbros Industrial de Mexico, S. de R.L. de C.V.
  Mexico     100  
Willbros International Dutch Antilles N.V.
  Netherlands Antilles     100  
Willbros International Dutch B.V.
  The Netherlands     100  
Willbros International Dutch II B.V.
  The Netherlands     100  
Willbros International Equipment (Mauritius) Limited
  Mauritius     100  
Willbros International Finance & Equipment Limited
  Cayman Islands     100  
Willbros International Holdings (Nigeria) Limited
  Cayman Islands     100  
Willbros International, Inc.
  Panama     100  
Willbros International Papua New Guinea Limited
  Papua New Guinea     100  
Willbros International Pty Limited
  Australia     100  
Willbros International Services (Nigeria) Limited
  Cayman Islands     100  
Willbros Middle East, Inc.
  Panama     100  
Willbros Middle East Limited
  Cayman Islands     100  
Willbros Midstream Services (U.S.), LLC
  Delaware, USA     100  
Willbros Midwest Pipeline Construction (Canada) L.P.
  Canada (Alberta)     100  
The Oman Construction Company, LLC (Oman)
  Oman     49  
Willbros (Overseas) Limited
  United Kingdom     100  
Willbros Pipeline Specialty Services, LLC
  Delaware, USA     100  
Willbros Project Services (U.S.), LLC
  Delaware, USA     100  
Willbros Refinery and Maintenance Services (U.S.), LLC
  Delaware, USA     100  
Willbros Suramerica, S.A.
  Panama     100  
Willbros Transandina S.A.
  Bolivia     100  
Willbros (U.K.) Limited
  United Kingdom     100  
Willbros United States Holdings, Inc.
  Delaware, USA     100  
Wink Engineering, LLC
  Louisiana, USA     100  
InfrastruX Group, LLC
  Delaware, USA     100  
B & H Maintenance and Construction, Inc.
  New Mexico, USA     100  
Chapman Construction Management Co., Inc.
  Texas, USA     100  
Chapman Holding Co., Inc.
  Nevada, USA     100  
Chapman Construction Co., L.P.
  Texas, USA     100  
GI Acquisition, Inc.
  Delaware, USA     100  
Gill Electric Management, L.L.C.
  Delaware, USA     100  
Gill Electric Service, Ltd.
  Texas, USA     100  
InfrastruX Group Common Paymaster, LLC
  Delaware, USA     100  
InfrastruX Energy GP, LLC
  Delaware, USA     100  
InfrastruX Energy LP, LLC
  Delaware, USA     100  
InfrastruX Hawkeye Holdings, LLC
  Delaware, USA     100  
Bemis, LLC
  Vermont, USA     100  
Halpin Line Construction LLC
  New York, USA     100  
Hawkeye, LLC
  New York, USA     100  
Premier Utility Services, LLC
  New York, USA     100  
Lineal Holdings, Inc.
  Delaware, USA     100  

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation or     Entity Name  
Organization   % Equity Interest
InterCon Construction, Inc.
  Wisconsin, USA     100  
InterCon Construction Trucking, Inc.
  Wisconsin, USA     100  
InterPower Line Services Corporation
  Delaware, USA     100  
Lineal Industries, Inc.
  Pennsylvania, USA     100  
Skibeck Pipeline Company, Inc.
  New York, USA     100  
Skibeck PLC, Inc.
  New York, USA     100  
Trafford Corporation
  Pennsylvania, USA     100  
Texas Electric Utility Construction Management, L.L.C.
  Texas, USA     100  
Texas Electric Utility Construction, Ltd.
  Texas, USA     100  
Flowers Holding Co., Inc.
  Texas, USA     100  
Flowers Limited Partner, Inc.
  Nevada, USA     100  
Flowers Management Co., Inc.
  Texas, USA     100  
Flowers Construction Co., L.P.
  Texas, USA     100  
UTILX Corporation
  Delaware, USA     100  
UtilX Overseas Holdings, Inc.
  Delaware, USA     100  
UTILX Limited
  United Kingdom     100  
UTILX India Private Ltd.
  India     100  
InterCon HDD Construction, Inc.
  Canada     100  
UtilX Limited Branch (Germany)
  Germany     100  

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.13
Environmental Matters
Please refer to Items 6 and 7 described on Schedule 4.08.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
Insurance
     
Willbros Group, Inc.
Schedule of Insurance Policies
Policy Listing (as of March 2010)
Master Policies

                                                              Estimated        
Policy   Insurance   Description of           Annual Premium (incl. taxes
Coverage       Term   Company   Coverage   Limits   Retention   and surcharges)
General Liability — Domestic
  Willbros United States Holdings, Inc.   March 1, 2010-2011   Nat’l Union Fire
Ins Co of PA   Covers liability for accidents emanating from operations  
$1,000,000 per occ./$10,000,000 general agg./$2,000,000 products agg.   Nil    
950,320  
General Liability — Domestic FEP
  Willbros United States Holdings, Inc.   March 1, 2010-October 31, 2010   Iron
Shore Specialty Insurance Company   Covers liability for accidents emanating
from operations   $10,000,000 per occurance and in the aggregate   $25,000 each
occurrence     409,149  
Commercial Automobile — Domestic
  Willbros United States Holdings, Inc.   March 1, 2010-2011   New Hampshire Ins
Co   Covers liability for accidents involving vehicles and trailers   $1,000,000
per occ.   Liab Nil/PD $1,000<$50,000, $2,500>$50,000     561,028  
Work. Comp. Other — Domestic
  Willbros United States Holdings, Inc.   March 1, 2010-2011   New Hampshire Ins
Co   Covers work related injuries and illnesses   Statutory/$1,000,000 EL  
$150,000 each loss     3,196,772  
Work. Comp. (NY) — Domestic
  Willbros United States Holdings, Inc.   March 1, 2010-2011   Commerce and
Industry Ins Co   Covers work related injuries and illnesses  
Statutory/$1,000,000 EL   Nil     3,650  
Work. Comp. (CA) — Domestic
  Willbros United States Holdings, Inc.   March 1, 2010-2011   Nat’l Union Fire
Ins Co of PA   Covers work related injuries and illnesses   Statutory/$1,000,000
EL   $150,000 each loss     278,837  
Work. Comp. (WI) — Domestic
  Willbros United States Holdings, Inc.   March 1, 2010-2011   New Hampshire Ins
Co   Covers work related injuries and illnesses   Statutory/$1,000,000 EL   Nil
    5,617  
Work. Comp. (FL) — Domestic
  Willbros United States Holdings, Inc.   March 1, 2010-2011   Illinois National
Insurance Co   Covers work related injuries and illnesses   Statutory/$1,000,000
EL   $150,000 each loss     2,394  
Work. Comp. (TX) — Domestic
  Willbros United States Holdings, Inc.   March 1, 2010-2011   Illinois National
Insurance Co   Covers work related injuries and illnesses   Statutory/$1,000,000
EL   $150,000 each loss     550,211  
Property Package — Domestic
  Willbros United States Holdings, Inc.   March 1, 2010-2011   RLI Insurance
Company   Covers Willbros buildings, contents, EDP, equipment   $20,000,000 per
occurrence Buildings, Property, EDP/$20,000,000 per occurrence equip.  
Buildings $5,000 except $100,000 named storms, flood and quake. Equipment
$10,000 except $1,000 employee tools and $50,000 named storms     513,084  
Employment Prac. Liab.
  Willbros United States Holdings, Inc.   March 1, 2010-2011   ACE American
Insurance Company   Covers liability arising out of wrongful employment
practices   $5,000,000 per claim and in the agg   $100,000 each loss     46,646
 
Non Owned Aircraft Liability
  Willbros United States Holdings, Inc.   March 1, 2010-2011   Illinois National
Insurance Co   Covers hired and chartered aircraft   $10,000,000 per occurance
and in the aggregate   Nil     7,225  
1997 Learjet 60, N808WG
  Willbros United States Holdings, Inc.   December 15, 2009-2010   United States
Aircraft Insurance Group   Covers owned aircraft   $100,000,000 Liability incl.
Mexico/$7,000,000 Physical Damage   Nil     24,200  
Pollution Liability
  Willbros Group, Inc.   March 1, 2010-2011   American Int’l Specialty Lns  
Broad-form contractors pollution coverage   $5,000,000 per claim and in the agg
  $50,000 per claim     303,672  
Professional Liability
  Willbros Group, Inc.   March 1, 2010-2011   ACE American Insurance Company  
Errors and Omissions coverage   $10,000,000 per claim and in the agg  
$1,000,000 per claim     695,000  
General Liability — Foreign
  Willbros Group, Inc. and Willbros International, Inc.   March 1, 2010-2011  
Insurance Co of the State of PA   Covers liability for accidents emanating
overseas from operations   $1,000,000 per occ./$2,000,000 agg.   Nil     213,500
 
Commercial Automobile — Foreign
  Willbros Group, Inc. and Willbros International, Inc.   March 1, 2010-2011  
Insurance Co of the State of PA   Covers liability for accidents involving
overseas vehicles and trailers   $1,000,000 per occ.   Nil     30,000  
Work. Comp. — Foreign
  Willbros Group, Inc. and Willbros International, Inc.   March 1, 2010-2011  
Insurance Co of the State of PA   Covers work related injuries and illnesses for
overseas employees   Voluntary Statutory Benefits/$1,000,000 EL/$250,000 Excess
Repatriation Expense   Nil     323,400  
Marine Pkg.
  Willbros Group, Inc.   March 1, 2010-2011   Lloyd’s of London   Covers Hull
and P&I for owned or chartered vessels, Foreign Equipment, and Cargo  
$1,000,000 Marine P&I, Declared Hulls, $25,000,000 equipment, $10,000,000 cargo
  $25,000 P&I and Cargo, $37,500 equipment, Nil Hulls     431,254  
Political Risk
  Willbros Group, Inc.   March 1, 2009-2012   Lloyd’s of London   Covers
specific countries for loss from acts of foreign governments and war  
$35,000,000 any one location and in all. Country declared Limit.   20%
coinsurance after $250,000 each loss     205,371  
Umbrella Liability (#1)
  Willbros Group, Inc.   March 1, 2010-2011   Iron Shore Specialty Insurance
Company/Starr Surplus
Lines Insurance Company   Coverage excess of primary liability policies  
$20,000,000 per claim and in the agg, 50/50% quota share   Nil/$10,000 per claim
SIR     1,300,884  
Umbrella Liability (#2)
  Willbros Group, Inc.   March 1, 2010-2011   AWAC Allied World Assurance
Company/Starr Indemnity
& Liability Company   Coverage excess of primary liability policies  
$30,000,000 per claim and in the agg., 5/25 quota share   Nil     547,280  
Umbrella Liability (#3)
  Willbros Group, Inc.   March 1, 2010-2011   ACE American Insurance Company  
Coverage excess of primary liability policies   $25,000,000 per claim and in agg
  Nil     375,998  
Umbrella Liability (#4)
  Willbros Group, Inc.   March 1, 2010-2011   Westchester Surplus Lines
Insurance Company   Coverage excess of primary liability policies   $25,000,000
per claim and in agg   Nil     236,677  
Umbrella Liability (#5)
  Willbros Group, Inc.   March 1, 2010-2011   AXIS, Endurance, Liberty Mutual,
XL Insurance Company   Coverage excess of primary liability policies  
$100,000,000 per claim and in agg., 25% quota share each   Nil     577,005  
Special Crime
  Willbros Group, Inc.   September 1, 2007-2010   National Union Fire Ins Co  
Covers special crime   $20,000,000 each loss   Nil     41,868  
Directors & Officers (#1)
  Willbros Group, Inc.   November 12, 2009-2010   Illinois National Insurance Co
  Covers Directors & Officers and Willbros for liabilities arising out of D&O
decisions and actions   $10,000,000 per claim and in the agg   Nil
Individual/$500,000 all other     209,600  
Directors & Officers (#2)
  Willbros Group, Inc.   November 12, 2009-2010   Federal Insurance Company  
Covers D&O and entity liability on an excess basis   $10,000,000 per claim and
in the agg   Nil     157,200  
Directors & Officers (#3)
  Willbros Group, Inc.   November 12, 2009-2010   St. Paul Mercury Ins Co  
Covers D&O and entity liability on an excess basis   $5,000,000 per claim and in
the agg   Nil     63,240  
Directors & Officers (#4)
  Willbros Group, Inc.   November 12, 2009-2010   Allied World Assurance Co  
Covers D&O and entity liability on an excess basis   $5,000,000 per claim and in
the agg   Nil     50,220  
Directors & Officers (#5)
  Willbros Group, Inc.   November 12, 2009-2010   U.S. Specialty Ins Co   Covers
D&O and entity liability on an excess basis   $5,000,000 per claim and in the
agg   Nil     41,850  
Directors & Officers (#6)
  Willbros Group, Inc.   November 12, 2009-2010   Monitor Liability Managers,
Insurance   Covers D&O and entity liability on an excess basis   $5,000,000 per
claim and in the agg   Nil     38,130  
Directors & Officers (#7)
  Willbros Group, Inc.   November 12, 2009-2010   RSUI Indemnity Company  
Covers D&O and entity liability on an excess basis   $5,000,000 per claim and in
the agg   Nil     37,200  
Directors & Officers (#8)
  Willbros Group, Inc.   November 12, 2009-2010   North River Ins Co   Covers
D&O and entity liability on an excess basis   $5,000,000 per claim and in the
agg   Nil     32,550  
Directors & Officers Side A (#1)
  Willbros Group, Inc.   November 12, 2009-2010   ACE American Insurance Co  
Covers individual D&O’s   $5,000,000 per claim and in the agg   Nil     37,500  
Directors & Officers Side A (#2)
  Willbros Group, Inc.   November 12, 2009-2010   Beazley Insurance Co Inc  
Covers individual D&O’s on excess basis   $5,000,000 per claim and in the agg  
Nil     32,550  
Fiduciary (#1)
  Willbros Group, Inc.   November 12, 2009-2010   Illinois National Insurance Co
  Covers alleged wrongful acts of fiduciaries   $5,000,000 per claim and in the
agg   $500,000 per claim     25,000  
Fiduciary (#2)
  Willbros Group, Inc.   November 12, 2009-2010   Federal Insurance Company  
Covers alleged wrongful acts of fiduciaries   $5,000,000 per claim and in the
agg   Nil     17,500  
Fiduciary (#3)
  Willbros Group, Inc.   November 12, 2009-2010   ACE American Insurance Co  
Covers alleged wrongful acts of fiduciaries   $5,000,000 per claim and in the
agg   Nil     15,000  
Crime
  Willbros Group, Inc.   November 12, 2009-2010   National Union Fire Ins Co of
PA   Covers employee dishonesty, theft, forgery, etc.   $15,000,000 per claim
and in the agg   $250,000 per claim     84,943  

InServ Policies

                                                              Estimated        
Policy   Insurance   Description of           Annual Premium (incl. taxes
Coverage       Term   Company   Coverage   Limits   Retention   and surcharges)
Builders Risk (Tank Division)
  Integrated Service Company LLC   January 1, 2009-2012   Hiscox, Inc.   Covers
client’s for damage to their property while in course of construction  
$10,000,000 each loss (subject to replacement cost and sublimits)   $25,000 each
loss except Windstorm/Earthquake     70,969  
Medical Professional Liability
  Integrated Service Company LLC   January 1, 2010-2011   Evanston Insurance
Company   Medical malpractice by paramedics/EMT’s   $1,000,000 per
occurrence/$3,000,000 in the aggregate   $2,500 each loss     4,823  
Storage Tank Liability (Tank Guard)
  Willbros Government Services (U.S.), LLC   October 15-2009-2010   Commerce and
Industry Ins Co   Covers specialty liability coverage   $1,000,000 per
occurrence/$2,000,000 in the aggregate   $25,000 per claim     3,391  

Canada (in US$)

                                                              Estimated        
    Insurance   Description of           Annual Premium (incl. taxes Coverage  
        Company   Coverage           and surcharges)
Commercial Property Package
  Willbros Canada Holdings ULC, Willbros (Canada) GP I Limited, 0795781 B.C.
Ltd., Willbros (Canada) GP III Limited, Willbros Construction Services (Canada)
L.P., Willbros Midwest Pipeline Construction (Canada) L.P., P/L Equipment LP  
November 1, 2009-2010   AVIVA   Covers buildings and contents with sublimits for
various related coverages, contractor’s equipment   Prop. CAD18.2m, Equip
CAD56.0m, Misc. Tools CAD0.4m   CAD2,500 (flood 25k, earthquake 3% or 50k, equip
2% or 2.5k     240,756  
Business Automobile
  Willbros (Canada) GP I Limited, Willbros (Canada) GP III Limited   November 1,
2009-2010   AVIVA   Covers liability for accidents involving vehicles and
trailers   CAD1,000,000 per occ.   CAD5,000 collision, CAD500 comprehensive for
light     209,357  
Commercial General Liability, CDN2m
  Willbros Canada Holdings ULC, Willbros (Canada) GP I Limited, 0795781 B.C.
Ltd., Willbros (Canada) GP III Limited, Willbros Construction Services (Canada)
L.P., Willbros Midwest Pipeline Construction (Canada) L.P., P/L Equipment LP  
November 1, 2009-2010   Lombard   Covers liability for accidents emanating from
company premises and operations, covers non-owned rental vehicles   CAD2,000,000
per occurrence and in the aggregate   CAD10,000     198,941  
Umbrella Excess Liability, CDN3m
  Willbros Canada Holdings ULC, Willbros (Canada) GP I Limited, 0795781 B.C.
Ltd., Willbros (Canada) GP III Limited, Willbros Construction Services (Canada)
L.P., Willbros Midwest Pipeline Construction (Canada) L.P., P/L Equipment LP  
November 1, 2009-2010   Lombard   Covers Canadian primary liability policies  
CAD3,000,000 per occurrence and in the aggregate   Nil/CAD10,000 SIR     65,133
 

Note: There are also local placements in Libya, and Oman to meet admitted
requirements.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
Existing Liens

                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Chapman Construction Co., L.P.
  Hibernia National   TX   UCC/ Fed   06-0007176592   3/03/06   Equipment
 
  Bank                    
 
                       
Chapman Construction Co., L.P.
  Holt Cat   TX   UCC/ Fed   06-0011959778   4/10/06   Equipment
 
                       
Chapman Construction Co., L.P.
  General Electric Capital Corporation   TX   UCC/ Fed   07-0028879223   8/23/07
  Equipment
 
                       
Chapman Construction Co., L.P.
  General Electric Capital Corporation   TX   UCC/ Fed   07-0032498750   9/21/07
  Equipment
 
                       
Chapman Construction Co., L.P.
  Altec Capital   TX   UCC/ Fed   08-0028877525   8/28/08   Equipment
 
  Services, LLC                    
 
                       
Chapman Construction Co., L.P.
  Altec Capital   TX   UCC/ Fed   08-0028878102   8/28/08   Equipment
 
  Services, LLC                    
 
                       
Chapman Construction Co., L.P.
  General Electric Capital Corporation   TX   UCC/ Fed   08-0029813596   9/08/08
  Equipment
 
                       
Chapman Construction Co., L.P.
  General Electric Capital Corporation   TX   UCC/ Fed   08-0034215477  
10/20/08   Equipment
 
                       
Chapman Construction Co., L.P.
  TFS Capital   TX   UCC/ Fed   09-0007568318   3/18/09   Equipment
 
  Solutions                      
Chapman Construction Co., L.P.
  General Electric Capital Corporation   TX   UCC/ Fed   09-0008472171   3/26/09
  Equipment
 
                       
Chapman Construction Co., L.P.
  General Electric Capital Corporation   TX   UCC/ Fed   09-0010783321   4/16/09
  Equipment
 
                       
Chapman Construction Co., L.P.
  General Electric Capital Corporation   TX   UCC/ Fed   09-0011898581   4/27/09
  Equipment
 
                       
Chapman Construction Co., L.P.
  General Electric Capital Corporation   TX   UCC/ Fed   09-0016133750   7/08/09
  Equipment
 
                       
Chapman Construction Co., L.P.
  TFS Capital Funding   TX   UCC/ Fed   09-0017267022   7/18/09   Equipment





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Chapman Construction Co., L.P.
  Holt Cat   TX   UCC/ Fed   09-0021087390   7/27/09   Equipment
 
                       
Chapman Construction Co., L.P.
  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0021407063  
7/29/09   Equipment
 
                       
Chapman Construction Co., L.P.
  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0025146289  
9/08/09   Equipment
 
                       
Chapman Construction Co., L.P.
  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0027451836  
9/30/09   Equipment
 
                       
Chapman Construction Co., L.P.
  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0027452079  
9/30/09   Equipment
 
                       
Chapman Construction Co., L.P.
  General Electric Capital Corporation   TX   UCC/ Fed   09-0028565419  
10/13/09   Equipment
 
                       
Chapman Construction Co., L.P.
  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0029036291  
10/19/09   Equipment
 
                       
Flowers Construction Co., Inc. [sic]
  RDO Equipment Co.   TX   UCC/ Fed   06-0035279951   10/25/06   Equipment
 
                       
InterCon Construction, Inc.
  Vermeer-Wisconsin, Inc.; GE Commercial Distribution Finance Corporation   WI  
UCC/ Fed   070009169025/ 070009276630 (collateral assignment)   6/26/07 /
6/28/07   Inventory
 
                     
 
                       
InterCon Construction, Inc.
  Key Equipment Finance, Inc.   WI   UCC/ Fed   070016268932   11/27/07  
Equipment
 
                       
Bemis, LLC
  Commerce Commercial Leasing, LLC   VT   UCC   06-199637   6/15/06   Equipment
 
                     
 
                       
Bemis, LLC
  Commerce Commercial Leasing, LLC   VT   UCC   06-200994   7/27/06   Equipment
 
                     
 
                       
Bemis, LLC
  Key Equipment Finance Inc.   VT   UCC   07-206283   2/27/07   Equipment
 
                       
Bemis, LLC
  Commerce Commercial   VT   UCC   07-208706   5/17/07   Equipment
 
  Leasing, LLC                    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Skibeck Pipeline Company, Inc.
  Blanchard Machinery   NY   UCC/ Fed   200606065549081   6/06/06   Equipment
 
  Company                    
 
                       
Skibeck Pipeline Company, Inc.
  Blanchard Machinery   NY   UCC/ Fed   200606065549132   6/06/06   Equipment
 
  Company                    
 
                       
Skibeck Pipeline Company, Inc.
  Blanchard Machinery   NY   UCC/ Fed   200606065549170   6/06/06   Equipment
 
  Company                    
 
                       
Skibeck Pipeline Company, Inc.
  Blanchard Machinery   NY   UCC/ Fed   200606065549221   6/06/06   Equipment
 
  Company                    
 
                       
Skibeck Pipeline Company, Inc.
  Blanchard Machinery   NY   UCC/ Fed   200606065549269   6/06/06   Equipment
 
  Company                    
 
                       
Skibeck Pipeline Company, Inc.
  Blanchard Machinery   NY   UCC/ Fed   200606065549283   6/06/06   Equipment
 
  Company                    
 
                       
Skibeck Pipeline Company, Inc.
  Blanchard Machinery   NY   UCC/ Fed   200607195716112   7/19/06   Equipment
 
  Company                    
 
                       
Skibeck Pipeline Company, Inc.
  Cleveland Brothers   NY   UCC/ Fed   200808058316380   8/05/08   Equipment
 
  Equipment Co., Inc.                    
 
                       
Halpin Line Construction LLC
  Associates First   NY   UCC/ Fed   200307181347179;   7/18/03;   Equipment
 
  Capital Corp           200802135153677   2/13/08    
 
              (continuation)        
 
                       
Halpin Line Construction LLC
  Associates First   NY   UCC/ Fed   200307181348119;   7/18/03;   Equipment
 
  Capital Corp           200801225057911   1/22/08    
 
              (continuation)        
 
                       
Halpin Line Construction LLC
  General Electric   NY   UCC/ Fed   200412306085533;   12/30/04;   Equipment
 
  Capital Corporation           200909245862249   9/24/09    
 
              (continuation)        
 
                       
Halpin Line Construction LLC
  Financial Federal   NY   UCC/ Fed   200512191334814   12/19/05   Equipment
 
  Credit Inc.                    
 
                       
Halpin Line Construction LLC
  General Electric   NY   UCC/ Fed   200601060016948;   1/06/06;   Equipment
 
  Capital Corporation           200601170049281
(Filing Officer Statement)   1/17/06    
 
                       
Halpin Line Construction LLC
  Financial Federal   NY   UCC/ Fed   200604280364606   4/28/06   Equipment
 
  Credit Inc.                      
Hawkeye, LLC
  General Electric
Capital Corporation   NY   UCC/ Fed   20050225164011;
200910295973300   2/25/05;
10/29/09   Equipment
 
              (continuation)        
 
                       
Hawkeye, LLC
  General Electric   NY   UCC/ Fed   200504015279400   4/01/05   Equipment
 
  Capital Corporation                    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Hawkeye, LLC
  CIT Bank   NY   UCC/ Fed   200505245461433   5/24/05   Computer Equipment
 
                       
Hawkeye, LLC
  Associates First   NY   UCC/ Fed   200505255461891   5/25/05   Equipment
 
  Capital Corp                    
 
                       
Hawkeye, LLC
  Associates First   NY   UCC/ Fed   200505260645088   5/26/05   Equipment
 
  Capital Corp                    
 
                       
Hawkeye, LLC
  CIT Bank   NY   UCC/ Fed   200505275474094   5/27/05   Equipment
 
                       
Hawkeye, LLC
  General Electric   NY   UCC/ Fed   200506220719938   6/22/05   Office
Equipment
 
  Capital Corporation                    
 
                       
Hawkeye, LLC
  Dell Financial
Services, L.P.   NY   UCC/ Fed   200508035691014   8/03/05   Computer Equipment
 
                       
Hawkeye, LLC
  CNH capital America   NY   UCC/ Fed   200509215831872;
200602065121986;
200603015201736;
200604105339106   9/21/05;
2/06/06;
3/01/06;
4/10/06   Equipment (added equipment)
 
              (amendment)        
 
                       
Hawkeye, LLC
  Dell Financial   NY   UCC/ Fed   200510075886705   10/07/05   Computer
Equipment
 
  Services, L.P.                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200510271152568   10/27/05   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200512061292944   12/06/05   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200512061293011   12/06/05   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Dell Financial   NY   UCC/ Fed   200512096077672   12/09/05   Computer
Equipment
 
  Services, L.P.                    
 
                       
Hawkeye, LLC
  Altec Capital   NY   UCC/ Fed   200512136082925   12/13/05   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, L.L.C. [sic]
  Altec Capital   NY   UCC/ Fed   200512136082963   12/13/05   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, L.L.C. [sic]
  Altec Capital   NY   UCC/ Fed   200512136082987   12/13/05   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, L.L.C. [sic]
  Altec Capital   NY   UCC/ Fed   200512136083016   12/13/05   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, L.L.C. [sic]
  Altec Capital   NY   UCC/ Fed   200512136086884   12/13/05   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, LLC
  Financial Federal   NY   UCC/ Fed   200512191334888   12/19/05   Equipment
 
  Credit Inc.                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200601060017623   1/06/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200601060017635   1/06/06   Equipment
 
  Leasing, LLC                    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Hawkeye, LLC

  Dell Financial   NY   UCC/ Fed   200601065019913   1/06/06   Computer
[sic]
  Services, L.P.                   Equipment
 
                       
Hawkeye, LLC
  General Electric   NY   UCC/ Fed   200601090027377   1/09/06   Equipment
 
  Capital Corporation                    
 
                       
Hawkeye, LLC
  Dell Financial   NY   UCC/ Fed   200601305101200   1/30/06   Computer
[sic]
  Services, L.P.                   Equipment
 
                       
Hawkeye, LLC
  General Electric   NY   UCC/ Fed   200602060123288   2/06/06   Equipment
 
  Capital Corporation                    
 
                       
Hawkeye, LLC
  Dell Financial   NY   UCC/ Fed   200602065123649   2/06/06   Computer
[sic]
  Services, L.P.                   Equipment
 
                       
Hawkeye, LLC
  Dell Financial   NY   UCC/ Fed   200602065123699   2/06/06   Computer
[sic]
  Services, L.P.                   Equipment
 
                       
Hawkeye, LLC
  Dell Financial   NY   UCC/ Fed   200602235181154   2/23/06   Computer
 
  Services, L.P.                   Equipment
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200603020196312   3/02/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200603020196350   3/02/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200604190336280   4/19/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200604190336355   4/19/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200604190336519   4/19/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200606200511760;   6/20/06; 3/30/07  
Equipment
 
  Leasing, LLC           200703305350392       (added
 
              (amendment)       equipment)
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200606200511784   6/20/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200607255736458   7/25/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200607275743229   7/27/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200607275743243   7/27/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Bank of America   NY   UCC/ Fed   200608245836878   8/24/06   Equipment
 
  Leasing & Capital,                    
 
  LLC                    
 
                       
Hawkeye, LLC
  Bank of America   NY   UCC/ Fed   200610035964882   10/03/06   Equipment
 
  Leasing & Capital,                    
 
  LLC                    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Hawkeye, LLC
  Bank of America   NY   UCC/ Fed   200610035965492   10/03/06   Equipment
 
  Leasing & Capital,                    
 
  LLC                    
 
                       
Hawkeye, LLC
  Bank of America   NY   UCC/ Fed   200610035966393   10/03/06   Equipment
 
  Leasing & Capital,                    
 
  LLC                    
 
                       
Hawkeye, LLC
  Bank of America   NY   UCC/ Fed   200610035966533   10/03/06   Equipment
 
  Leasing & Capital,                    
 
  LLC                    
 
                       
Hawkeye, LLC
  Bank of America   NY   UCC/ Fed   200610050804162   10/05/06   Equipment
 
  Leasing & Capital,                    
 
  LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200610186016710   10/18/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200610246032856   10/24/06   Equipment
 
  Leasing, LLC                    
 
                       
Hawkeye, LLC
  Commerce Commercial
Leasing, LLC   NY   UCC/ Fed   200703265322724;
201003185243598   3/26/07;
3/18/10   Equipment (added
equipment)
 
              (amendment)        
 
                       
Hawkeye, LLC
  Commerce Commercial
Leasing, LLC   NY   UCC/ Fed   200705175498124;
200707275727710;
200710296050642
(amendment)   5/17/07;
7/27/07;
10/29/07   Equipment (added
equipment)
 
                       
Hawkeye, LLC
  Commerce Commercial   NY   UCC/ Fed   200705175498364;   5/17/07;   Equipment
(added
 
  Leasing, LLC           200707275727568
(amendment)   7/27/07   equipment)
 
                       
Hawkeye, L.L.C. [sic]
  Altec Capital   NY   UCC/ Fed   200705255524798   5/25/07   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, LLC
  Altec Capital   NY   UCC/ Fed   200706080465464   6/08/07   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, LLC
  Bank of America   NY   UCC/ Fed   200706285634105   6/28/07   Equipment
 
  Leasing & Capital,                    
 
  LLC                    
 
                       
Hawkeye, LLC
  Altec Capital   NY   UCC/ Fed   200805055492294   5/05/08   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, LLC
  Altec Capital   NY   UCC/ Fed   200807225826964   7/22/08   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, LLC
  Altec Capital   NY   UCC/ Fed   200807225827031   7/22/08   Equipment
 
  Services, LLC                    
 
                       
Hawkeye, LLC
  People’s Capital   NY   UCC/ Fed   200901160032456;   1/16/09;   Equipment
(added
 
  and Leasing Corp.           200902260115342
(amendment)   2/26/09   equipment)
 
                       
Hawkeye, LLC
  Carter Machinery   NY   UCC/ Fed   200908100462550   8/10/09   Equipment
 
  Co., Inc.                    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Hawkeye, LLC
  Carter Machinery   NY   UCC/ Fed   200909290559912   9/29/09   Equipment
 
  Co., Inc.                    
 
                       
Hawkeye, LLC
  Carter Machinery   NY   UCC/ Fed   201003100125749   3/10/10   Equipment
 
  Co., Inc.                    
 
                       
Trafford Corporation
  Citicapital   PA   UCC   2007032101907   3/21/07   Equipment
 
  Commercial                    
 
  Corporation                    
 
                       
Trafford Corporation
  Citicapital   PA   UCC   2007032101969   3/21/07   Equipment
 
  Commercial                    
 
  Corporation                    
 
                       
Trafford Corporation
  Citicapital   PA   UCC   2007071106358   7/11/07   Equipment
 
  Commercial                    
 
  Corporation                    
 
                       
Trafford Corporation
  Citicapital   PA   UCC   2007071106663   7/11/07   Equipment
 
  Commercial                    
 
  Corporation                    
 
                       
Trafford Corporation
  Citicapital   PA   UCC   2007072302850   7/23/07   Equipment
 
  Commercial                    
 
  Corporation                    
 
                       
Trafford Corporation
  Citicapital   PA   UCC   2008013100915   1/21/08   Equipment
 
  Commercial                    
 
  Corporation                    
 
                       
Trafford Corporation
  Citicapital   PA   UCC   2008012100939   1/21/08   Equipment
 
  Commercial                    
 
  Corporation                    
 
                       
Trafford Corporation
  Citicapital
Commercial
Corporation   PA   UCC   2008012100953;
2008082500830   1/21/08; 8/25/08   Equipment (restated
collateral
description)
 
                       
Lineal Industries, Inc.
  Citicapital   PA   UCC   2007032407020   3/22/07   Equipment
 
  Commercial                    
 
  Corporation                    
 
                       
Lineal Industries, Inc.
  CNH Capital America   PA   UCC   2007041900356   4/19/07   Equipment
 
  LLC                    
 
                       
Lineal Industries, Inc.
  John Deere   PA   UCC   2007050403149   5/03/07   Equipment
 
  Construction &                    
 
  Forestry Company                    
 
                       
Lineal Industries, Inc.
  Caterpillar   PA   UCC   2007052905260   5/29/07   Equipment
 
  Financial Services                    
 
  Corporation                    
 
                       
Lineal Industries, Inc.
  Cleveland Brothers   PA   UCC   2008080507666   8/05/08   Equipment
 
  Equipment Co., Inc.                    
 
                       
Lineal Industries, Inc.
  Doyle Equipment   PA   UCC   2008102104671   10/21/08   Equipment
 
  Company                    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Wink Companies, LLC
  Hibernia National   LA   UCC/ Fixture/Fed   36-813064; 36-845943 (name  
4/13/05;   Equipment
 
  Bank           change, Wink, Incorporated   4/11/06    
 
              to Wink Companies, LLC)        
 
                       
Wink Companies, LLC
  Hibernia National   LA   UCC/ Fixture/Fed   36-820476; 36-845944 (name  
5/31/05;   Equipment
 
  Bank           change, Wink, Incorporated   4/11/06    
 
              to Wink Companies, LLC)        
 
                       
Wink Companies, LLC
  Hibernia National   LA   UCC/ Fixture/Fed   36-823963; 36-845945 (name  
6/20/05;   Equipment
 
  Bank           change, Wink, Incorporated   4/11/06    
 
              to Wink Companies, LLC)        
 
                       
Wink Companies, LLC
  Hibernia National   LA   UCC/ Fixture/Fed   36-824068; 36-845946;   6/20/05;  
Equipment
 
  Bank           36-999895 (name change,   4/11/06;    
 
              Wink, Incorporated to Wink   2/12/10    
 
              Companies, LLC;        
 
              continuation)        
 
                       
Wink Companies, LLC
  Hibernia National   LA   UCC/ Fixture/Fed   36-828975; 36-845947 (name  
7/25/05;   Equipment
 
  Bank           change, Wink, Incorporated   4/11/06    
 
              to Wink Companies, LLC)        
Wink Incorporated
  Hewlett Packard   LA   UCC/ Fixture/Fed   01-051947   11/02/05   Equipment
 
  Financial Services                    
 
  Company                    
 
                       
Wink Incorporated
  Ervin Leasing Co.   LA   UCC/ Fixture/Fed   17-1289563   11/14/05   Equipment
 
                       
Wink Companies, LLC
  Capital One, NA   LA   UCC/ Fixture/Fed   09-1052388; 09-1058388;   12/22/05;
  Equipment
 
              09-1058389 (Secured party   5/08/06;    
 
              changed from Hibernia, NA;   5/08/06    
 
              name change, Wink,        
 
              Incorporated to Wink        
 
              Companies, LLC)        
 
                       
Wink Companies, LLC
  Capital One, NA   LA   UCC/ Fixture/Fed   09-1052720;   12/30/05;   Equipment
 
              09-1058386;
09-1058387 (Secured party   5/08/06;
5/08/06    
 
              changed from Hibernia, NA;        
 
              name change, Wink,        
 
              Incorporated to Wink        
 
              Companies, LLC)        
 
                       
Wink Companies, LLC
  Hewlett Packard   LA   UCC/ Fixture/Fed   17-1301641   8/09/06   Equipment
 
  Financial Services                    
 
  Company                    
Wink Companies, LLC
  Capital One, NA   LA   UCC/ Fixture/Fed   17-1305979   11/29/06   Equipment
 
                       
Wink Companies, LLC
  Hibernia National   LA   UCC/Fixture/Federal   26-291287   4/12/06   Equipment
 
  Bank       Lien            
 
                       
Wink Companies, LLC
  Hibernia National   LA   UCC/Fixture/Federal   26-291288   4/12/06   Equipment
 
  Bank       Lien            
 
                       
Wink Companies, LLC
  Hibernia National   LA   UCC/Fixture/Federal   26-291430   4/24/06   Equipment
 
  Bank       Lien            
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-291760   5/16/06   Equipment
 
  National       Lien            
 
  Association                    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Wink, Incorporated
  Hibernia National   LA   UCC/Fixture/Federal   26-291761   5/16/06   Equipment
 
  Bank       Lien            
 
                       
Wink, Incorporated
  Hibernia National   LA   UCC/Fixture/Federal   26-292002   6/02/06   Equipment
 
  Bank       Lien            
 
                       
Wink, Incorporated
  Hibernia National   LA   UCC/Fixture/Federal   26-292004   6/02/06   Equipment
 
  Bank       Lien            
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-293542   9/21/06   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-296153   4/18/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-296154   4/18/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-296809   5/29/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-296810   5/29/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-296811   5/29/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-296812   5/29/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-296813   5/29/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-298351   9/17/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-299077   11/07/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-299078   11/07/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-299081   11/08/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-299523   12/17/07   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-299524   12/17/07   Equipment
 
  National       Lien            
 
  Association                      
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-300937   4/02/08   Equipment
 
  National       Lien            
 
  Association                    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-301083   4/14/08   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-301514   5/09/08   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-303747   9/18/08   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-305413   1/14/09   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-306332   3/10/09   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-306404   3/16/09   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-306591   3/31/09   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Wink Companies, LLC
  Capital One,   LA   UCC/Fixture/Federal   26-306806   4/09/09   Equipment
 
  National       Lien            
 
  Association                    
 
                       
Willbros Construction (U.S.), LLC
  Caterpillar   DE   UCC/ Fed   63798212;   10/31/06;   Equipment
 
  Financial Services
Corporation           80378693
(Amendment: name change   1/31/08    
 
              from Willbros RPI, Inc.)        
 
                       
Willbros Construction (U.S.), LLC
  First National
Capital Corporation   DE   UCC/ Fed   72548088;
72562345;   7/50/07;
7/06/07;   Equipment
 
              73093605;
73146692;   8/14/07;
8/17/07;    
 
              73379921;
73803466;   9/05/07;
10/09/07;    
 
              80750255
(Amendments:   2/29/08    
 
              added Equipment, Name        
 
              changed from Willbros RPI, Inc.)        
 
                       
Willbros Construction (U.S.), LLC
  Merrill Lynch
Capital   DE   UCC/ Fed   72922821;
80442085   10/20/07;
1/11/08   Equipment
 
              (Amendment: name change        
 
              from Willbros RPI, Inc.)        
 
                       
Willbros Construction (U.S.), LLC
  Caterpillar   DE   UCC/ Fed   74876230;
80376531   12/27/07;
1/31/08   Equipment
 
  Financial Services           (Amendment: name change        
 
  Corporation           from Willbros RPI, Inc.)        
 
                       
Willbros Construction (U.S.), LLC
  Caterpillar   DE   UCC/ Fed   74876503;
80376358   12/27/07;
1/31/08   Equipment
 
  Financial Services           (Amendment: name change        
 
  Corporation           from Willbros RPI, Inc.)        
 
                       
Willbros Construction (U.S.), LLC
  Caterpillar   DE   UCC/ Fed   74876602;
80376150   12/27/07;
1/31/08   Equipment
 
  Financial Services           (Amendment: name change        
 
  Corporation           from Willbros RPI, Inc.)          
Willbros Construction (U.S.), LLC
  Caterpillar
Financial Services   DE   UCC/ Fed   74876685;
80376093   12/27/07;
1/31/08   Equipment
 
  Corporation           (Amendment: name change        
 
              from Willbros RPI, Inc.)        





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80369353; 80375590   1/30/08; 1/31/08  
Equipment
LLC
  Financial Services           (Amendment: name change        
 
  Corporation           from Willbros RPI, Inc.)        
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80552172   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80552412   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80552453   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80552529   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80552552   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80553295   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80554707   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80554848   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80554897   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80555233   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80555498   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80555696   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80555753   2/14/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80639938   2/21/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80639946   2/21/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80639961   2/21/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80640001   2/21/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80640035   2/21/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80640043   2/21/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80640050   2/21/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Caterpillar   DE   UCC/ Fed   80640076   2/21/08   Equipment
LLC.
  Financial Services                    
 
  Corporation                    
 
                       
Willbros Construction (U.S.),
  Deere Credit, Inc.   DE   UCC/ Fed   81199585   4/07/08   Equipment
LLC
                       
 
                       
Willbros Construction (U.S.),
  Deere Credit, Inc.   DE   UCC/ Fed   81199635   4/07/08   Equipment
LLC
                       
 
                       
Willbros Construction (U.S.),
  Deere Credit, Inc.   DE   UCC/ Fed   81199684   4/07/08   Equipment
LLC
                       
 
                       
Willbros Construction (U.S.),
  Deere Credit, Inc.   DE   UCC/ Fed   81199734   4/07/08   Equipment
LLC
                       
 
                       
Willbros Construction (U.S.),
  Deere Credit, Inc.   DE   UCC/ Fed   81199809   4/07/08   Equipment
LLC
                       
 
                       
Willbros Construction (U.S.),
  Deere Credit, Inc.   DE   UCC/ Fed   81199833   4/07/08   Equipment
LLC
                       





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
WILL BROS CONSTRUCTION US LLC
  U.S. Bancorp   DE   UCC/ Fed   90678505   3/03/08   Informational Purpose –
serial
 
                      numbers
 
                       
B & H Maintenance and
  Deere Credit, Inc.   NM   UCC/Financing   20060005852K   3/27/06   Equipment
Construction, Inc.
          Statement            
 
                       
B & H Maintenance and
  Deere Credit, Inc.   NM   UCC/Financing   20060005854A   3/27/06   Equipment
Construction, Inc.
          Statement            
 
                       
B & H Maintenance and
  Deere Credit, Inc.   NM   UCC/Financing   20060005857E   3/27/06   Equipment
Construction, Inc.
          Statement            
 
                       
B & H Maintenance and
  Deere Credit, Inc   NM   UCC/Financing   20060005968H   3/28/06   Equipment
Construction, Inc
          Statement            
 
                       
B & H Maintenance & Construction, Inc.
  Excel Machinery LTD   New Mexico   UCC/Financing Statement   20060020270M  
10/18/06   Equipment
 
                       
B & H Maintenance
  CitiCapital   NM   UCC/Financing   20060021003F   10/31/06   Equipment
Construction, Inc.
  Commercial       Statement            
 
  Corporation                      
B & H Maintenance
  CitiCapital   NM   UCC/Financing   20060021401H   11/03/06   Equipment
Construction, Inc.
  Commercial Leasing       Statement            
 
  Corporation                    
 
                       
B & H Maintenance Const
  Wagner Equipment Co.   New Mexico   UCC/Financing Statement   20080011450B  
6/18/08   Equipment
 
                       
B & H Maintenance &
  Lone Star Machinery   U.S.A.   UCC/Financing   20080013600A   7/15/08  
Equipment
Construction
  Co., Inc.       Statement            
 
                       
B & H Maintenance &
  Tom Growney   NM   UCC/Financing   20080018002B   9/19/08   Equipment
Construction
  Equipment, Inc.       Statement            
 
                       
B & H Maintenance & Construction
  Wagner Equipment Co.   New Mexico   UCC/Financing Statement   20080022521C  
12/04/08   Equipment
 
                       
B & H Maintenance and
  CNH Capital America   NM   UCC/Financing   20090004561J   3/21/09   Equipment
Construction, Inc.
  LLC       Statement            
 
                       
B & H Maintenance and
  CNH Capital America   NM   UCC/Financing   20090004562K   3/21/09   Equipment
Construction, Inc.
  LLC       Statement            
 
                       
UTILIX Corporation
  Altex Capital   DE   UCC/Federal   1153486 1; 6339030 9   10/29/01;
9/29/06   Equipment
 
  Services, LLC       Lien/Financing   (continuation)        
 
          Statement            
 
                       
Utilix Corporation
  CitiCapital   Delaware   UCC/Federal   2017420 5; 6215204 9   12/21/01;  
Equipment
 
  Commercial Leasing       Lien/Financing   (continuation)        
 
  Corporation       Statement            





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Utilix Corporation
  Gelco Corporation   DE   UCC/Federal   2222742 3; 3329239 1   8/29/02;  
Equipment
 
  dba GE Fleet       Lien/Financing   (assignment from   12/15/03;    
 
  Services       Statement   CitiCapital Commercial   6/01/07    
 
              Leasing Corporation): 2007        
 
              2057940 (continuation)        
 
                       
Texas Electric Utility
  Bankers Trust Co.   TX   UCC/Federal   98-160141;   8/06/98;   Equipment
Construction, Inc. [sic]
  as Custodian of       Lien/Financing   03-00356446 (continuation);   7/25/03;
   
 
  Trustee       Statement   08-00161046 (continuation)   5/09/08    
 
                       
Texas Electric Utility
  Wells Fargo   TX   UCC/Federal   05-0013399929   4/29/05   Equipment
Construction, LTD.
  Equipment Finance,       Lien/Financing            
 
  Inc.       Statement            
 
                       
Texas Electric Utility
  Greater Bay Bank   TX   UCC/Federal   07-0001484680   1/12/07   Equipment
Construction LTD
  N.A.       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Komatsu Financial   TX   UCC/Federal   07-0011098612   4/03/07   Equipment
Construction, LTD.
  Limited Partnership       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Komatsu Financial   TX   UCC/Federal   07-0011099299   4/03/07   Equipment
Construction, LTD.
  Limited Partnership       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Komatsu Financial   TX   UCC/Federal   07-0011128222   4/03/07   Equipment
Construction, LTD.
  Limited Partnership       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Komatsu Financial   TX   UCC/Federal   07-0011128333   4/03/07   Equipment
Construction, LTD.
  Limited Partnership       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Komatsu Financial   TX   UCC/Federal   07-0011128555   4/03/07   Equipment
Construction, LTD.
  Limited Partnership       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Komatsu Financial   TX   UCC/Federal   07-0011128666   4/03/07   Equipment
Construction, LTD.
  Limited Partnership       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Komatsu Financial   TX   UCC/Federal   07-0011128777   4/03/07   Equipment
Construction, LTD.
  Limited Partnership       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Komatsu Financial   TX   UCC/Federal   07-0011128999   4/03/07   Equipment
Construction, LTD.
  Limited Partnership       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Continental   TX   UCC/Federal   07-0016146580   5/11/07   Equipment
Construction, LTD
  Equipment Company       Lien/Financing            
 
  L.P.       Statement              
Texas Electric Utility
  National City   TX   UCC/Federal   08-0022450859   7/02/08   Equipment
Construction, Ltd.
  Commercial Capital       Lien/Financing            
 
  Company, LLC       Statement            





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Texas Electric Utility
  National City   TX   UCC/Federal   08-0022450960   7/02/08   Equipment
Construction, Ltd.
  Commercial Capital       Lien/Financing            
 
  Company, LLC       Statement            
 
                       
Texas Electric Utility
  People’s Capital   TX   UCC/Federal   08-0023081274   7/09/08   Equipment
Construction, Ltd.
  and Leasing Corp.       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  General Electric   TX   UCC/Federal   08-0025228986   7/29/08   Equipment
Construction, Ltd.
  Capital Corporation       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  General Electric   TX   UCC/Federal   08-0026716727   8/11/08   Equipment
Construction, Ltd.
  Capital Corporation       Lien/Financing            
 
          Statement              
Texas Electric Utility
  General Electric   TX   UCC/Federal   08-0027537628   8/18/08   Equipment
Construction, Ltd.
  Capital Corporation       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   08-0028241005; 09-00287895   8/22/08;
10/14/09   Equipment
 
  Services, LLC       Lien/Financing   (amendment – restated        
 
          Statement   collateral description);        
 
              as additional Debtor-        
 
              Texas Electric Utility        
 
              Construction, Ltd.        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, Ltd.
              InfrastruX Group, LLC        
 
              (08-0028241005)        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   08-0028241227; 08-00296654   8/22/08;
9/05/08   Equipment
 
  Services, LLC       Lien/Financing   (amendment – restated        
 
          Statement   collateral description);        
 
              as additional Debtor-        
 
              Texas Electric Utility        
 
              Construction, Ltd.        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, Ltd.
              InfrastruX Group, LLC        
 
              (08-0028241227)        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   08-0028241338 (as   8/22/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor - Texas        
 
          Statement   Electric Utility        
 
              Construction, Ltd.)        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, Ltd.
              InfrastruX Group, LLC        
 
              (08-0028241338)        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   08-0028241661 (as   8/22/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor - Texas        
 
          Statement   Electric Utility        
 
              Construction, Ltd.)        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, Ltd.
              InfrastruX Group, LLC        
 
              (08-0028241661)        





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   08-0028241883 (as   8/22/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, Ltd.)        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, Ltd.
              InfrastruX Group, LLC        
 
              (08-0028241883).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   08-0028277943 (as   08/25/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, Ltd.)        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, Ltd.
              InfrastruX Group, LLC        
 
              (08-0028277943).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   08-0028299452 (as   08/25/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.).        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              InfrastruX Group, LLC        
 
              (08-0028299452).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   08-0028299674; 09-00074865   08/25/08;
3/17/09;   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   named changed from   3/19/09    
 
          Statement   InfrastruX Group, LLC);        
 
              09-00077719 (restated        
 
              collateral description).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   08-0028300061 (as   08/25/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.)        
 
                       
Texas Electric Utility
              08-0028300061 (as        
Construction, LTD.
              additional Debtor to        
 
              InfrastruX Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   08-0028867847; 09-00074859   8/28/08;
3/17/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   (name changed from        
 
          Statement   InfrastruX Group, LLC)        
 
                       
Texas Electric Utility
  General Electric   TX   UCC/Federal   08-0029017390   8/29/08   Equipment
Construction, Ltd.
  Capital Corporation       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  People’s Capital   TX   UCC/Federal   09-0004932198   2/19/09   Equipment
Construction, Ltd.
  and Leasing Corp.       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007225681   3/13/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007225792   3/13/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007226046   3/13/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007226268   3/13/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-00072265691;   3/13/09; 3/17/09  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   09-00075618 (restated        
 
          Statement   collateral description)        
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007226591   3/13/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007226602   3/13/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007546243   3/17/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007547264   3/17/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007547597   3/17/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007555455   3/17/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007556143   3/17/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007583224   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007583335   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007583446   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007584023   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007584578   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007584689   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007597108   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007598341   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007598907   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007613945   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007614966   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007615210   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007615987   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007622157   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007622379   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-0007629972   3/18/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   TX   UCC/Federal   09-00027565620   10/01/09   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-075-8446-3   3/16/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-094-4342-3   4/04/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2001-101-6161-3   4/11/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-101-6163-7   4/11/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-113-9553-6   4/23/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-129-5412-1   5/08/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-142-9298-6   5/22/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-142-9299-3   5/22/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-157-3535-2   6/06/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-164-5663-8   6/13/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-164-5663-8   6/13/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-191-3643-8   7/10/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2007-198-5582-7   7/17/07   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2008-032-3413-2   2/01/08   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2008-056-9649-5   2/25/08   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2008-057-0170-0   2/25/08   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2008-059-1174-1   2/28/08   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2008-204-2809-5   7/22/08   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-235-1916-5   8/22/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1917-2;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-1952-3 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC)        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1920-2;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-1956-1 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1921-9;   8/22/08;   Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-1959-2 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC);        
 
              2009-077-2343-3 (restated        
 
              collateral; description).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1922-6;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2108-3 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1923-3;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2110-6 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1924-0;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2112-0 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1925-7;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2114-4 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1926-4;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2115-1 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1927-1;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2116-8 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1928-8;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2119-9 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1929-5;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2122-9 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1930-1;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2124-3 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1933-2;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2125-0 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1936-3;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2127-4 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1944-8;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2128-1 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1945-5;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2131-1 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1946-2;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2133-5 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1947-9;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2134-2 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1949-3;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2135-9 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1950-9;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2137-3 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        
 
                       
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-235-1998-1;   8/22/08; 8/22/08  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   2008-235-2139-7 (name        
 
          Statement   changed from InfrastruX        
 
              Group, LLC).        





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-235-2140-3 (as   8/22/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.)        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              Infrastrx Group, Inc.        
 
              (2008-235-2140-3)        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-235-2143-4 (as   8/22/08; 10/14/09  
Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.);        
 
              2009-287-3698-6 (restated        
 
              collateral description)        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              InfrastruX Group, LLC        
 
              (2008-235-2143-4)        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-235-2145-8; (as   8/22/08; 9/04/08  
Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.);        
 
              2008-248-4694-9 (restated        
 
              collateral description).        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              InfrastruX Group, LLC        
 
              (2008-235-2145-8).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-235-2146-5 (as   8/22/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.);        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              InfrastruX Group, LLC        
 
              (2008-235-2146-5).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-235-2148-9 (as   8/22/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.);        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              InfrastruX Group, LLC        
 
              (2008-235-2148-9).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-235-2177-9 (as   8/22/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.);        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              InfrastruX Group, LLC        
 
              (2008-235-2177-9).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-238-2246-3 (as   8/25/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.);        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              InfrastruX Group, LLC        
 
              (2008-238-2246-3).        





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
Texas Electric Utility
  Altec Capital   WA   UCC/Federal   2008-238-2248-7 (as   8/25/08; 3/13/09;  
Equipment
Construction, LTD.
  Services, LLC       Lien/Financing   additional Debtor to Texas   3/18/09    
 
          Statement   Electric Utility        
 
              Construction, LTD.);        
 
              2009-072-1541-9 (name        
 
              changed from InfrastruX        
 
              Group, LLC);        
 
              2009-077-2438-6 (restated        
 
              collateral description).        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              InfrastruX Group, LLC        
 
              (2008-238-2248-7).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-238-2251-7 (as   8/25/08   Equipment
 
  Services, LLC       Lien/Financing   additional Debtor to Texas        
 
          Statement   Electric Utility        
 
              Construction, LTD.);        
 
                       
Texas Electric Utility
              As additional Debtor to        
Construction, LTD.
              InfrastruX Group, LLC        
 
              (2008-238-2251-7).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-240-3237-3   8/27/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-241-3599-9;   8/28/08; 3/13/09;  
Equipment
 
  Services, LLC       Lien/Financing   2009-072-1537-2 (name   3/17/09    
 
          Statement   changed from InfrastruX        
 
              Group, LLC);        
 
              2009-076-2123-4 (named        
 
              changed from Texas        
 
              Electric Utility        
 
              Construction, LTD.).        
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-242-3901-7   8/29/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-242-3905-5   8/29/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2008-247-4288-3   9/3/08   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-253-5965-3   9/09/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-266-9197-4   9/22/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporation   WA   UCC/Federal   2008-274-1197-7   9/30/08   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-303-8800-6   10/29/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-303-8801-3   10/29/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   JD   Index   UCC #   Filing
Date   Sec. Interest
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-303-8803-7   10/29/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-303-8806-8   10/29/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-303-8808-2   10/29/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-305-9402-5   10/31/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-322-3667-1   11/17/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-322-3669-5   11/17/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-326-5190-0   11/21/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-326-5201-3   11/21/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-352-0981-8   12/17/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-352-0988-7   12/17/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2008-352-0989-4   12/17/08   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2009-077-2267-2   3/18/09   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Altec Capital   WA   UCC/Federal   2009-082-3495-2   3/23/09   Equipment
 
  Services, LLC       Lien/Financing            
 
          Statement            
 
                       
InfrastruX Group, LLC
  Gelco Corporartion   WA   UCC/Federal   2010-032-9214-4   2/01/10   Equipment
 
  dba GE Fleet       Lien/Financing            
 
  Services       Statement            
 
                       
Integrated Service Company LLC
  White Star   OK   UCC/Federal   E2007000958334   1/24/07   Equipment
 
  Machinery & Supply       Lien/Financing Statement            
 
                       
Integrated Service Company LLC
  White Star   OK   UCC/Federal   E2007012003823   10/4/07   Equipment
 
  Machinery & Supply       Lien/Financing Statement            
 
                       
 
                       
Gill Electric Service LTD
  Clune & Company LC   TX   UCC/ Fed   07-0031193892   9/12/07   Equipment
 
                       
Gill Electric Service, LTD
  TCF Equipment   TX   UCC/ Fed   09-0015692234   6/03/09   Equipment
 
  Finance, Inc.                    





--------------------------------------------------------------------------------



 



SCHEDULE 6.02
Existing Debt

              Current Maximum    
Notes between Willbros United States Holdings, Inc and Imperial Credit
Corporation to finance insurance premiums
  $ 10,860,020  
 
       
Local revolving credit facilities:
       
 
       
Commitment Letter with Scotiabank and Willbros Canada Holdings ULC and Willbros
Construction Services (Canada) L.P dated August 5, 2009 with an authorized
amount of $28,000 for the issuance of standby letters of credit or letters of
guarantee and an authorized limit of $125,000 related to the Scotia Visa
Business Card.
  CAD500,000
 
       
Bill Discounting Facility between The Oman Construction Company, LLC and the
Oman International Bank S.A.O.G
  OMR750,000
 
       
Guarantee Facility between The Oman Construction Company, LLC and the Oman
International Bank S.A.O.G
  OMR2,500,000

          Capital Leases          
Capital Lease between Willbros Construction Services (Canada) LP and Canada West
Bank
  479,426.48 CAD
 
       
Capital Lease between Willbros Construction Services (Canada) LP and Transaction
Lease Systems
  182,238.82 CAD
 
       
Capital Lease between Willbros Midwest Pipeline Construction (Canada) LP and
Transaction Lease Systems
  208,013.16 CAD
 
       
Capital Lease between Willbros Construction Services (Canada) LP and Transaction
Lease Systems
  543,233.37 CAD
 
       
Wink Engineering LLC – various capital leases
  $ 2,788,887.27  
 
       
Capital Lease between Willbros Construction (US) LLC and Cat Finance (PLM)
  $ 11,029,995.48  

 



--------------------------------------------------------------------------------



 



     
Infrastrux Capital Leases and Vendor Debt
CAPITAL LEASES by LESSOR

                                                                               
                                                                      Texas
Electric                                                                        
            Utility                                             Leases          
                          Construction                                 Lessor  
        Outstanding     UtilX     Lineal     InterCon     Trafford    
Management     Chapman     Flowers     Gill     B & H     Hawkeye    
Altec
  $ 304,088       8     $       $       $       $       $ 115,723     $       $
—     $       $       $ 188,366  
Bank of America
    315,110       4                                                            
                  315,110  
Clune & Company
    7,821       1                                                              
7,821                  
Commerce (TD Equipment)
    982,987       11                                                            
                  982,987  
GE Capital
    1,088,654       3                                                          
                    1,088,654  
GE Fleet
    2,945,513       26       2,364                               1,170,371      
        1,497,090       33,465       173,250       68,973  
Hibernia
    173,294       1                                               173,294      
                           
Jefferson
    40,311       9                                                              
                40,311  
Key Equipment
    7,816       1                                                              
                7,816  
Total Obligation Due
    5,865,594               2,364                               1,286,093      
173,294       1,497,090       41,286       173,250     $ 2,692,216  

VENDOR DEBT by CREDITOR

                                                                               
                                                                      Texas
Electric                                             3/31/2010                  
                  Utility                                             Loans    
                                Construction                                
Creditor   3/31/2010     Outstanding     UtilX     Lineal     InterCon    
Trafford     Management     Chapman     Flowers     Gill     B & H     Hawkeye  
 
Caterpillar
  $ 1,737,901       5     $       $ 55,820             $       $ —     $
1,682,081     $       $       $       $ —  
Citicapital
    102,898       1                                                            
                  102,898  
CNH Capital
    441,185       5               3,467                                        
      413,392               24,327  
Daimler Chrysler
    887       1                                                                
              887  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                                                                      Texas
Electric                                             3/31/2010                  
                  Utility                                             Loans    
                                Construction                                
Creditor   3/31/2010     Outstanding     UtilX     Lineal     InterCon    
Trafford     Management     Chapman     Flowers     Gill     B & H     Hawkeye  
 
Ford Credit
    33,599       17                                                            
                  33,598  
John Deere
    132,297       1               132,297                                      
                           
Komatsu Financial
    35,592       1                                       35,592                
                         
Kubota Credit Corporation
    6,866       1                               6,866                          
                       
TFS Capital Funding
    653,071       1                                               653,071      
                           
Total Obligation Due
  $ 3,144,296             $       $ 191,585     $       $ 6,866     $ 35,592    
$ 2,335,153     $       $ 413,392     $ —     $ 161,710  

 



--------------------------------------------------------------------------------



 



Bank Guarantees between The Oman Construction Company with Oman International
Bank, S.A.O.G

                          BANK GUARANTEE NO.   AMOUNT RO   EQUIV. US$   EXPIRY
DATE   BENEFICIARY
MNF 03-124010
    21,080.000       54,808.00     10-Oct-10   Al Habtoor Motor — Dubai
OGCMNF08009321
            50,000.00     21-Nov-10   Al Jaber Transport & General Contracting
LLC
Guarantee / Stdby Letter of Credit # OGOMNF09010265
  AED50,000 Equiv to
RO5,270.000     13,702.00     19-Mat-10   Ministry Of Economy Abu Dhabi (Issued
on behalf of Willbros Engineers (UAE) Branch
OGCMNF10013205
    20,000       52,000     31-Aug-10   PDO — Off Plot delivery contract (North
& South) Tender #C311162-4
OGCMNF10012973
    7,700       20,020.00     31-Aug-10   PDO Bid Amal Steam Surface Facilities
Tender #C31152-Off Plot





--------------------------------------------------------------------------------



 



Willbros 1Q10 BIF Report
     
Surety Bonds

                                      BOND NO.   PRINCIPAL   OBLIGEE  
DESCRIPTION   BOND AMOUNT   PREMIUM   EFF.   EXP.
Customs Bond
                                   
080605007
  WILLBROS UNITED STATES HOLDINGS, INC.   UNITED STATES CUSTOMS SERVICE   U.S.
Customs Activity Code 1-Importer/Broker Bond; Customs Bond No. 9908K2151; Surety
Bond No. 022014449   $ 50,000.00     $ 375.00     07/17/2009   07/16/2010
 
          Customs Bond Subtotal   $ 50,000.00     $ 375.00     Total Bonds = 1  
 
 
                                    Guarantee Payment Bond                      
         
104906858
  INTEGRATED SERVICE COMPANY, LLC   FLORIDA CONSTRUCTION INDUSTRY LICENSING
BOARD   Contractor’s Tax Bond   $ 100,000.00     $ 600.00     02/22/2010  
02/22/2011
 
          Guarantee Payment Bond Subtotal   $ 100,000.00     $ 600.00     Total
Bonds = 1    
 
                                    License/Permit Bond                        
       
022011303
  WILLBROS ENGINEERS, INC. (NOW KNOWN AS WILLBROS ENGINEERS (U.S.), LLC)   STATE
OF WISCONSIN   Nonresident Contractor’s Surety Bond   $ 2,687,970.00     $
20,160.00     03/24/2009   03/24/2010
022011305
  WILLBROS ENGINEERS (U.S.), LLC   STATE OF ARIZONA   A-12 Sewers, Drains and
Pipe Laying   $ 45,000.00     $ 338.00     05/12/2009   05/12/2010
022011308
  WILLBROS CONSTRUCTION (U.S.), LLC   ANDERSON COUNTY   Anderson County Road
Service   $ 20,000.00     $ 150.00     03/21/2009   03/21/2010
022011309
  WILLBROS CONSTRUCTION (U.S.), LLC   STATE OF ARKANSAS   Contractor’s Bond   $
10,000.00     $ 100.00     08/06/2009   08/06/2010
022011310
  WILLBROS CONSTRUCTION (U.S.), LLC   LEON COUNTY, TEXAS   County Road Use   $
40,000.00     $ 300.00     08/24/2009   08/24/2010
022011311
  WILLBROS CONSTRUCTION (U.S.), LLC   TEXAS DEPARTMENT OF TRANSPORTATION  
Superheavy/Oversize Permit Bond (Annual)   $ 10,000.00     $ 100.00    
09/01/2009   08/31/2010
022011313
  WILLBROS CONSTRUCTION (U.S.), LLC   STATE OF NEVADA   Nevada State Contractors
Bond   $ 30,000.00     $ 225.00     09/01/2009   09/01/2010
022011319
  WILLBROS CONSTRUCTION (U.S.), LLC   STATE OF ARIZONA   A-12 Sewers, Drains and
Pipe Laying   $ 5,000.00     $ 100.00     01/22/2010   01/22/2011
022011321
  WILLBROS ENGINEERS (U.S.), LLC   STATE OF ARKANSAS   Contractor’s Bond   $
10,000.00     $ 100.00     03/15/2009   03/15/2010
022011322
  WILLBROS ENGINEERS (U.S.), LLC   STATE OF MISSOURI   Transient Employer Surety
Bond   $ 5,000.00     $ 100.00     03/30/2009   03/30/2010
022011323
  WILLBROS CONSTRUCTION (U.S.), LLC   BOARD OF MISSISSIPPI LEVEE COMMISSIONERS  
Hauling over the Landside Levee Berm and Crown From: Stations 6368 to 6483
Mainline Mississippi River Levee (Addie to Pipeline at Sta. 6483)   $ 15,000.00
    $ 113.00     07/22/2009   12/31/2009
022011325
  INTEGRATED SERVICE COMPANY, LLC   STATE OF IOWA   Out-of-State Contractor
Blanket Bond   $ 50,000.00     $ 300.00     09/10/2009   09/10/2010
022011326
  WILLBROS CONSTRUCTION (U.S.), LLC   STATE OF MISSOURI   Special Fuel User   $
500.00     $ 100.00     05/02/2009   05/02/2010
022011327
  WILLBROS CONSTRUCTION (U.S.), LLC   STATE OF OREGON   Contractor’s License
Bond   $ 15,000.00     $ 113.00     03/16/2009   03/16/2010
022011328
  WILLBROS ENGINEERS (U.S.), LLC   STATE OF WASHINGTON   Continuous Contractor’s
License Bond   $ 12,000.00     $ 100.00     03/01/2010   03/01/2011
022011329
  WILLBROS CONSTRUCTION (U.S.), LLC   NAVARRO COUNTY PRECINCT 1   Road Usage —
various Roads in Navarro County Precinct 1   $ 30,000.00     $ 225.00    
03/10/2009   03/10/2010
022011330
  WILLBROS CONSTRUCTION (U.S.), LLC   NAVARRO COUNTY PRECINCT 2   Road Usage —
various Roads in Navarro County Precinct 2   $ 30,000.00     $ 225.00    
03/10/2009   03/10/2010
022025825
  CONSTRUCTION & TURNAROUND SERVICES, LLC   STATE OF NEVADA   Contractor’s
License Bond (C-28 Fabricating Tanks)   $ 50,000.00     $ 375.00     05/29/2009
  05/29/2010
022029087
  WILLBROS CONSTRUCTION (U.S.), LLC   STATE OF MISSISSIPPI   Blanket
Contractor’s Tax Bond   $ 1,274,400.00     $ 7,646.00     02/23/2010  
02/23/2011
103103191
  INTEGRATED SERVICE COMPANY, LLC   STATE OF ARIZONA   Taxpayer Bond for
Contractor   $ 7,000.00     $ 100.00     03/27/2009   03/27/2010
103103192
  INTEGRATED SERVICE COMPANY, LLC   STATE OF ARIZONA   Class — L   $ 2,500.00  
  $ 100.00     03/29/2009   03/29/2010
104208299
  INTEGRATED SERVICE COMPANY, LLC DBA INSERV   STATE OF ARKANSAS   Contractor’s
Bond   $ 10,000.00     $ 100.00     03/22/2009   03/22/2010
104208301
  CONSTRUCTION & TURNAROUND SERVICES, LLC   MISSOURI DEPARTMENT OF REVENUE  
Transient Employer Surety Bond   $ 5,000.00     $ 100.00     05/01/2009  
05/01/2010
104208304
  CLAYTON WIPSON HUGHES   STATE OF CALIFORNIA   Bond of Qualifying Individual  
$ 12,500.00     $ 100.00     02/24/2010   02/24/2011
104208306
  CONSTRUCTION & TURNAROUND SERVICES OF CALIFORNIA, INC.   STATE OF CALIFORNIA  
Contractor’s Bond; CA License No. 769138   $ 12,500.00     $ 100.00    
02/24/2010   02/24/2011
104208307
  INTEGRATED SERVICE COMPANY, LLC DBA INSERV   MISSOURI DEPARTMENT OF REVENUE  
Transient Employer Surety Bond   $ 5,000.00     $ 100.00     02/11/2010  
02/11/2011
104208308
  INTEGRATED SERVICE COMPANY, LLC   STATE OF ALASKA   Construction Contractor
Surety Bond   $ 7,650.00     $ 100.00     02/11/2010   02/11/2011
104208311
  INTEGRATED SERVICE COMPANY, LLC DBA INSERV   STATE OF TEXAS   Sales Tax Bond  
$ 7,650.00     $ 100.00     02/04/2010   02/04/2011
104208325
  CLAYTON HUGHES   STATE OF OKLAHOMA   Mechanical Contractor Bond   $ 5,000.00  
  $ 100.00     04/27/2009   04/27/2010
104399675
  INTEGRATED SERVICE COMPANY OF OKLAHOMA, INC. DBA OKLAHOMA INTEGRATED SERVICE
COMPANY, INC.   STATE OF CALIFORNIA   Contractor’s Bond; CA License No. 711791  
$ 12,500.00     $ 100.00     11/15/2009   11/15/2010
104399690
  INTEGRATED SERVICE COMPANY, LLC DBA INSERV   MISSOURI DEPARTMENT OF REVENUE  
Sales and Use Tax Surety Bond   $ 1,000.00     $ 100.00     01/21/2010  
01/21/2011
104477779
  CONSTRUCTION & TURNAROUND SERVICES, LLC   STATE OF ARKANSAS   Contractor’s
Bond   $ 10,000.00     $ 100.00     04/13/2009   04/13/2010
104477784
  ARLO B. DEKRAAI   STATE OF CALIFORNIA   Bond of Qualifying Individual   $
12,500.00     $ 125.00     04/20/2009   04/20/2010
104477789
  DANIEL ARNETT   STATE OF OKLAHOMA   Mechanical Contractor License Bond   $
5,000.00     $ 100.00     04/28/2009   04/28/2010
104477843
  CONSTRUCTION & TURNAROUND SERVICES, LLC   STATE OF WASHINGTON   Contractor’s
Surety Bond   $ 6,000.00     $ 100.00     07/08/2009   07/08/2010
104588565
  CONSTRUCTION & TURNAROUND SERVICES, LLC   STATE OF ALASKA   Construction
Contractor Surety Bond   $ 10,000.00     $ 100.00     08/18/2009   08/18/2010
104906860
  INTEGRATED SERVICE COMPANY, LLC   CITY OF BIRMINGHAM   Clearing, Earthwork and
other Land Disturbing Activity on the Land Described as British Petroleum
Truckloading Facility   $ 3,000.00     $ 100.00     02/28/2010   02/28/2011
105356815
  INTEGRATED SERVICE COMPANY, LLC   STATE OF NEW MEXICO   Contractors License
Code Bond   $ 10,000.00     $ 100.00     01/14/2010   01/14/2011
105356817
  INTEGRATED SERVICE COMPANY OF OKLAHOMA LLC   STATE OF WASHINGTON   Continuous
Contractor’s Surety Bond   $ 12,000.00     $ 100.00     01/21/2010   01/21/2011
105356819
  CONSTRUCTION & TURNAROUND SERVICES, LLC   STATE OF NEW MEXICO   Contractors
License Code Bond   $ 10,000.00     $ 100.00     01/26/2010   01/26/2011
 
          License/Permit Bond Subtotal   $ 4,506,670.00     $ 32,995.00    
Total Bonds = 40    
 
                                    Performance and Payment Bond                
               
022011300
  WILLBROS CONSTRUCTION (U.S.), LLC   KINDER MORGAN TEJAS PIPELINE LLC   2008
24” Goodrich Pipeline Project — Agreement No. 08CA51800HOU; 67 Miles of 24”
buried Pipeline; Houston, Trinity, and Polk Counties, TX   $ 16,500,000.00     $
247,500.00     01/31/2008   01/31/2009
022011301
  WILLBROS CONSTRUCTION (U.S.), LLC   MOSS BLUFF HUB, LLC   Moss Bluff Storage
Facility Withdrawal Separator Replacement in Liberty County, Texas; Work Order
419110039; Contract No. SA-08-4001   $ 766,046.00     $ 5,745.00     02/20/2008
  02/20/2009
022015772
  WILLBROS RPI, INC.   EGAN HUB STORAGE, LLC   Construction Contract No. E-1973
— 2006 Egan Storage Horsepower Expansion Project, Egan Storage Facility,
Evangeline Parish, LA   $ 9,400,000.00             12/20/2006   06/15/2007
022019546
  WILLBROS RPI, INC.   SOUTHEAST SUPPLY HEADER, LLC   Contract No. E-071990 —
Spread 1 — Construction of approximately 105 Miles of 42” Pipe   $ 58,265,803.00
    $ 873,987.00     05/04/2007   07/15/2008
022019547
  WILLBROS RPI, INC.   SOUTHEAST SUPPLY HEADER, LLC   Contract No. E-071992 —
Spread 3 — Construction of approximately 83 Miles of 36” Pipe   $ 42,567,944.00
    $ 638,519.00     05/01/2007   07/15/2008
022029084
  WILLBROS CONSTRUCTION (U.S.), LLC   LOUISIANA MIDSTREAM GAS SERVICES, LLC  
Work Order AFE#910539 — Mansfield Lateral 7 West — Construction of 10” and 12”
Pipe, and Fabrication and Installation of Launchers and Receivers   $
1,298,863.00     $ 7,793.00     10/06/2009   10/06/2010
022029085
  WILLBROS GOVERNMENT SERVICES (U.S.), LLC   NAVAL FACILITIES ENGINEERING
COMMAND SPECIALTY
CENTER ACQUISITIONS NAVFAC   Clean, Inspect and Repair Eleven (11) JP-5 Storage
Tanks at NAS Lemoore, CA   $ 508,708.00     $ 3,052.00     01/14/2010  
01/14/2011
022029086
  WILLBROS GOVERNMENT SERVICES (U.S.), LLC   NAVAL FACILITIES ENGINEERING
COMMAND SPECIALTY
CENTER ACQUISITIONS NAVFAC   Clean, Inspect, and Repair Storage Tanks 5 and 17,
at the Red Hill Complex, FISC, Pearl Harbor, HI   $ 3,829,149.00     $ 22,975.00
    01/21/2010   03/31/2011
31521-07
  WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.   TRANSCANADA PIPELINES
LIMITED   Construction of the McKay Mainline (Birchwood Creek Section) and North
Central Corridor Loop (Buffalo Creek Section) Pipeline Projects; Agreement
No. 4657   $ 42,418,000.00     $ 636,270.00     08/03/2007   08/03/2008
33036-08
  WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.   ENBRIDGE PIPELINES,
INC.   Alberta Clipper Expansion, Line 4 Extension Projects; R-126-001; Liberty
Mutual Bond No. 022005383   $ 91,285,000.00     $ 1,369,275.00     04/01/2008  
04/01/2009
35005-09
  WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.   ENBRIDGE PIPELINES,
INC.   Alberta Clipper Pump Stations, Contract #103-025A; Liberty Mutual Bond
No. 022005406   $ 6,706,030.00     $ 83,155.00     03/02/2009   03/02/2010
929348211
  WILLBROS RPI, INC.   TEXAS EASTERN TRANSMISSION, LP   SCC (Stress, Corrosion,
Cracking) DOT Testing in MS, LA, TX   $ 1,850,000.00             06/13/2005  
06/13/2006
929348212
  WILLBROS MT. WEST, INC.   TRANSCOLORADO GAS TRANSMISSION COMPANY  
TransColorado North Expansion Greasewood Compressor Station   $ 3,879,713.00    
        06/17/2005   06/17/2006
929348213
  WILLBROS MT. WEST, INC.   NATURAL GAS PIPELINE COMPANY OF AMERICA  
Construction and Installation of One (1) Grass Roots Compressor Station, Louisa
County, Iowa   $ 1,817,578.00             07/12/2005   07/12/2006
 
          Performance and Payment Bond Subtotal   $ 281,092,834.00     $
3,888,271.00     Total Bonds = 14    
 
                                    Performance Bond                            
   
022019569
  WILLBROS CONSTRUCTION (U.S.), LLC   NATURAL GAS PIPELINE COMPANY OF AMERICA
LLC   Agreement No. 07CS51849KLKW for Construction Services — Natural Gas
Pipeline Company of America LAX Project   $ 6,000,000.00     $ 45,000.00    
08/29/2007   08/29/2008
929348208
  WILLBROS CONSTRUCTION (U.S.), LLC   DUKE ENERGY   Egan Hub Brine Disposal Pump
Addition; Install new brine pump and associated piping, remove existing brine
pump, Evangeline Parish, LA   $ 760,000.00             05/16/2005   05/16/2006
929348209
  WILLBROS RPI, INC.   DUKE ENERGY   Moss Bluff Brine Disposal Pump Addition;
Install new brine pump and associated piping, remove existing brine pump, Moss
Bluff, TX   $ 554,000.00             05/16/2005   05/16/2006
 
          Performance Bond Subtotal   $ 7,314,000.00     $ 45,000.00     Total
Bonds = 3    
 
                                    Wage and Welfare Bond                      
         
022011320
  CONSTRUCTION & TURNAROUND SERVICES, LLC   STEAMFITTERS, PIPEFITTERS AND
APPRENTICES LOCAL UNION NO. 475   Wage & Welfare Bond   $ 120,000.00     $
1,132.00     01/26/2009   04/30/2010
103103193
  CONSTRUCTION & TURNAROUND SERVICES, LLC   WEST VIRGINIA DIVISION OF LABOR  
Wage Payment Collection Surety Bond   $ 42,000.00     $ 420.00     05/17/2009  
05/17/2010
103711968
  CONSTRUCTION & TURNAROUND SERVICES, LLC   PLUMBERS AND PIPEFITTERS LOCAL UNION
NO. 94   Contractor Bond to Secure Payment of Wages, Dues and Contributions and
Payments to Health and Welfare Fund, Pension and Retirement Funds, Statement
Savings Plan, Holiday Fund, Apprenticeship Fund and other Employee Benefit Funds
and Programs   $ 48,000.00     $ 480.00     09/13/2009   09/13/2010
104399667
  CONSTRUCTION & TURNAROUND SERVICES, LLC   TRUSTEES OF PIPE FITTERS LOCAL #430
HEALTH AND
WELFARE FUND   Employer’s Bond   $ 48,000.00     $ 288.00     01/01/2010  
01/01/2011
104477785
  CONSTRUCTION & TURNAROUND SERVICES, LLC   INTERNATIONAL UNION OF BRICKLAYERS
AND ALLIED
CRAFTSMEN   Employer’s Wage, Expense, Welfare, Pension, Annuity, Vacation &
Industry Fund Payment Bond (137945821)   $ 20,000.00     $ 200.00     04/20/2009
  04/20/2010
104477786
  CONSTRUCTION & TURNAROUND SERVICES, LLC   INTERNATIONAL BROTHERHOOD OF
BOILERMAKERS   Field Dues and Fringe Benefit Bond (Indemnity to Union)   $
20,000.00     $ 200.00     04/21/2009   04/21/2010
104477846
  CONSTRUCTION & TURNAROUND SERVICES, LLC   INTERNATIONAL UNION OF BRICKLAYERS
AND ALLIED
CRAFTWORKERS   Employers Wage Expense, Welfare, Pension, Annuity, Vacation, IMI
& Industry Payment Bond   $ 25,000.00     $ 250.00     07/11/2009   07/11/2010
104588567
  CONSTRUCTION & TURNAROUND SERVICES, LLC   IRON WORKERS’ LOCAL NO. 25 FRINGE
BENEFIT FUNDS   Fringe Benefit Bond   $ 25,000.00     $ 150.00     08/01/2009  
08/01/2010
104751561
  CONSTRUCTION & TURNAROUND SERVICES, LLC   CONSTRUCTION AND GENERAL LABORERS
DISTRICT
COUNCIL OF CHICAGO AND VICINITY   Employer’s Bond   $ 5,000.00     $ 100.00    
08/03/2009   08/03/2010
105356812
  CONSTRUCTION & TURNAROUND SERVICES LLC   EMPLOYERS AND OPERATING ENGINEERS
LOCAL 520
HEALTH & WELFARE FUND, PENSION FUND, TRAINING
FUND, VACA   Wage and Welfare Bond   $ 25,000.00     $ 150.00     12/22/2009  
12/22/2010
 
          Wage and Welfare Bond Subtotal   $ 378,000.00     $ 3,370.00     Total
Bonds = 10    
 
                               
 
          GRAND TOTAL   $ 293,464,504.00     $ 3,970,791.00     Total Bonds = 75
   
 
                               

2



--------------------------------------------------------------------------------



 



                                      BOND NO.   PRINCIPAL   OBLIGEE  
DESCRIPTION   BOND AMOUNT     PREMIUM     EFF.   EXP. Notary Public Bond        
                         
104508736
  JANET Y. HENDRICKS   OFFICE OF THE SECRETARY OF STATE OF OKLAHOMA   Notary
Public Bond   $ 1,000.00     $ 30.00     08/22/2006   08/22/2010  
15920533
  JANICE SLATER   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public Bond   $
10,000.00     $ 50.00     12/10/2008   12/10/2012  
15960497
  MARGARET H. BOWN   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public Bond   $
10,000.00     $ 50.00     10/22/2009   10/22/2013  
58653032
  DEBBIE N. BOLTON   STATE OF OKLAHOMA   Notary Public Bond   $ 1,000.00     $
25.00     03/25/2008   03/25/2012  
58660887
  KATHY E. ALEXANDER   STATE OF OKLAHOMA   Notary Public Bond   $ 1,000.00     $
25.00     02/27/2009   02/27/2013               Notary Total   $ 23,000.00     $
180.00     Total Bonds = 5

                          Bond No.   Principal   Obligee   Bond Name   Bond
Amount   Expiration Date
022029092
  B&H Maintenance and Construction, Inc.   New Mexico Self-Insurers’ Guarantee
Fund Commission   Workers Compensation Self-Insurance Bond   $ 250,000    
7/1/2011





--------------------------------------------------------------------------------



 



     

                                  InfrastruX Group, LLC
Surety Bond Balances
Open Bonds s Bond Number   Surety   Principal   Obligee   BOND   Bond Amount    
Expiration Date  
6237446
  Safeco   B & H   State of Arizona   Contractors License Bond (Class A General
Engineering)   $ 70,000       9/26/2010  
6255336
  Safeco   B & H   State of Nevada   Contractors License Bond   $ 50,000      
3/12/2011  
6229615
  Safeco   B & H   State of Arizona   Contractors License (Class A-12 Commercial
Drains & Pipe)   $ 40,000       7/27/2010  
6241609
  Safeco   B & H   State of Nebraska, Dept. of Revenue   Tax Bond   $ 20,000    
  10/21/2010  
6237240
  Safeco   B & H   State of Oregon   Contractors License Bond   $ 15,000      
8/28/2010  
6642097
  Safeco   B & H   Stat of Arkansas   Contractors License Bond   $ 10,000      
7/8/2010  
6246560
  Safeco   B & H   State of New Mexico   Independent Insurance Adjuster Bond   $
10,000       6/24/2010  
6229633
  Safeco   B & H   State of New Mexico   Permit Bond   $ 7,000       7/8/2010  
6246554
  Safeco   B & H   County of La Plata, Colorado   Right-of-Way Bond   $ 5,000  
    5/30/2011  
6237445
  Safeco   B & H   City of El Paso, TX   License/Permit Bond for Paving   $
5,000       10/7/2010  
6241587
  Safeco   B & H   City of Albuquerque   Contractor Excavation Bond   $ 5,000  
    10/14/2010  
6246542
  Safeco   B & H   State of New Mexico   Contractors license Bond   $ 5,000    
  6/2/2010  
6241601
  Safeco   B & H   City of Albuquerque   Licence/Permit for payment of permit
fees   $ 1,000       10/20/2010  
 
      B & H Total           $ 243,000          
6517185
  Safeco   Chapman   Western Farmers Electric Cooperative   Performance and
Payment   $ 3,873,307       12/19/2008  
6517206
  Safeco   Chapman   Western Farmers Electric Cooperative   Performance and
Payment   $ 1,296,631       12/19/2008  
6517205
  Safeco   Chapman   Western Farmers Electric Cooperative   Performance and
Payment   $ 2,813,050       12/29/2008  
6567223
  Safeco   Chapman   State of Nevada   Contractors License Bond   $ 50,000      
8/3/2010  
6605947
  Safeco   Chapman   City of Irving, TX   License/Permit Bond   $ 50,000      
12/18/2010  
6567218
  Safeco   Chapman   State of Louisiana   Tax Bond   $ 28,750       4/14/2009  
6605903
  Safeco   Chapman   City of Fort Worth, TX   Street and Storm Drain
Contractor’s Bond   $ 25,000       10/1/2010  
6672544
  Safeco   Chapman   State of Texas, Dept. of Transportation   Permit Bond   $
10,000       8/31/2010  
6567222
  Safeco   Chapman   State of Arkansas   Contractors License Bond   $ 10,000    
  5/2/2011  
6567229
  Safeco   Chapman   State of Louisiana   Tax Bond   $ 7,445       4/30/2009  
6605902
  Safeco   Chapman   State of New Mexico   Contractors License Bond   $ 5,000  
    10/1/2010  
6567224
  Safeco   Chapman   City of Garland, TX   General Repair Bond   $ 5,000      
6/11/2010  
6567253
  Safeco   Chapman   Town of Flower Mound   Sidewalk Repair Bond   $ 4,000      
6/2/2010  
6605927
  Safeco   Chapman   City of Bedford, TX   Cement Contractor License Bond   $
2,500       11/22/2010  
6567304
  Safeco   Chapman   City of Corsicana, TX   Right-of-Way Bond   $ 2,500      
9/5/2010  
6605949
  Safeco   Chapman   City of Mesquite, TX   Contractors License Bond   $ 2,000  
    1/15/2011  
6605991
  Safeco   Chapman   State of Louisiana   Tax Bond   $ 2,109       4/27/2011  
6567221
  Safeco   Chapman   State of Arizona   Contractors License Bond   $ 5,000      
4/10/2011  
 
      CHAPMAN Total           $ 8,192,292          
6605936
  Safeco   Flowers   City of Sanger, TX   Maintenance Bond   $ 51,800      
11/25/2010  
6222495
  Safeco   Flowers   City of Irving, TX   Blanket Right of Way Permit   $ 50,000
      6/25/2010  
6605925
  Safeco   Flowers   City of Fort Worth, TX   Street and Storm Drain
Contractor’s Bond   $ 25,000       10/16/2010  
6605924
  Safeco   Flowers   City of Fort Worth, TX   Parkway Contractors License Bond  
$ 10,000       10/15/2010  
6346540
  Safeco   Flowers   Williamson County   Contractors License Bond   $ 5,000    
  1/10/2011  





--------------------------------------------------------------------------------



 



     

                                  Bond Number   Surety   Principal   Obligee  
BOND   Bond Amount     Expiration Date  
6306009
  Safeco   Flowers   City of Bridgeport, TX   Right of Way Excavation License  
$ 5,000       3/3/2011  
6306028
  Safeco   Flowers   City of Garland, TX   General Repair Licencse Bond   $
5,000       3/29/2011  
 
      FLOWERS Total           $ 151,800          
6642117
  Safeco   Gill   Concho Valley Electric Cooperative   Performance/Payment Bond
  $ 1,696,927       8/5/2010  
6672534
  Safeco   Gill   City of Denton   Performance and Payment   $ 120,475      
10/15/2010  
6672536
  Safeco   Gill   State of New Mexico   Contractors License Bond   $ 10,000    
  10/22/2010  
6255323
  Safeco   Gill   State of Arkansas   Contractors License Bond   $ 10,000      
2/18/2011  
 
      GILL Total           $ 1,837,402          
6672620
  Safeco   Hawkeye   Bangor Hydro-Electric Company   Performance and Payment   $
16,169,097       5/4/2012  
6567290
  Safeco   Hawkeye   Brentwood Public Library   Maintenance Bond   $ 828,791    
  9/1/2010  
6672593
  Safeco   Bemis   Vermont Electric Cooperative   Performance/Payment Bond   $
763,741       3/16/2012  
6642140
  Safeco   Bemis   NEA, LLC   Performance and Payment - Transmission Line
Refurbishment   $ 609,744       9/21/2010  
6672549
  Safeco   Hawkeye   Suffolk County   Maintenance Bond - Suffolk County Sewer
district   $ 602,757       11/20/2011  
6672554
  Safeco   Hawkeye   NSTAR Electric & Gas Corporation   Performance and Payment
  $ 459,506       12/1/2010  
6642139
  Safeco   Bemis   NEA, LLC   Performance and Payment - Pratts Junction to Flagg
Pond   $ 413,216       9/21/2010  
6642116
  Safeco   Halpin   North Attleborough Electric Dept.   Performance and Payment
  $ 284,680       8/4/2010  
6672594
  Safeco   hawkeye   New York Power Authority   Performance and Payment   $
262,780       3/3/2011  
6567248
  Safeco   Hawkeye   Local Union No. 25   Fringe Benefit Bond   $ 175,000      
5/21/2011  
6672559
  Safeco   Hawkeye   New York Power Authority   Performance and Payment   $
162,700       12/21/2010  
6642069
  Safeco   Hawkeye   Local Union No. 400 (New Jersey)   Fringe Benefit Bond   $
105,000       5/19/2011  
6465522
  Safeco   Hawkeye   State of New York, Dept. of Transportation   Blanket
Performance Bond   $ 100,000       1/12/2011  
6672598
  Safeco   Hawkeye   State of New York, Dept. of Transportation   Blanket
Performance Bond   $ 100,000       3/11/2011  
6517141
  Safeco   Hawkeye   Local Union No. 731 (New York)   Fringe Benefit Bond   $
100,000       10/25/2010  
6642098
  Safeco   Hawkeye   Local Union No. 229 (Pennsylvania)   Fringe Benefit Bond  
$ 60,000       7/9/2010  
 
                               
6465515
  Safeco   Hawkeye   Open Access   Subcontract Performance and Payment   $
44,075       12/10/2007  
6567275
  Safeco   Hawkeye   Village of Rockville Centre   Maintenance Bond - Concrete
Wall Work   $ 41,500       7/24/2010  
6465471
  Safeco   Hawekeye   Air Liquide   Maintenance Bond   $ 34,915       8/13/2010
 
6465541
  Safeco   Hawekeye   Local Union No. 456 (New Jeresey)   Fringe Benefit   $
60,000       3/6/2011  
6517181
  Safeco   Hawekeye   IBEW Local Union No. 3 - White plains office   Fringe
Benefit   $ 25,000       2/13/2011  
6517202
  Safeco   Hawekeye   City of Saco   Permit Bond   $ 25,000       3/21/2011  
 
                               
6672626
  Safeco   Hawekeye   Village of Sloatsburg   Permit Bond   $ 10,000      
5/17/2011  
6642119
  Safeco   Halpin   Town of Manchester, CT   Permit Bond   $ 10,000      
8/11/2010  
6642129
  Safeco   Halpin   Town of Windsor, CT   Excavating License Bond   $ 10,000    
  8/27/2010  
6567308
  Safeco   Hawkeye   Town of Oyster Bay   Road Opening Permit Bond   $ 10,000  
    9/10/2010  
6642120
  Safeco   Halpin   Town of Southington   Right-of-Way Permit Bond   $ 5,000    
  8/11/2011  
6642087
  Safeco   Halpin   Town of Farmington, CT   Permit Bond   $ 5,000      
6/17/2010  
6567294
  Safeco   Hawkeye   Town of Babylon   Permit Bond   $ 1,000       8/21/2010  
6642143
  Safeco   Halpin   Town of Duxbury, MA   Road Opening Permit Bond - Jeremiah
Drive   $ 1,500       9/21/2010  
6642142
  Safeco   Halpin   Town of Duxbury, MA   Road Opening Permit Bond - Cord Wood
Path   $ 1,500       9/21/2010  
6465503
  Safeco   Hawkeye   Town of Babylon   Performance Bond   $ 1,000      
7/27/2010  
6605930
  Safeco   Hawkeye   Local No. 282   fringe benefit   $ 20,000       4/29/2011  
6642109
  Safeco   Halpin   Town of Berlin, CT   Permit Bond   $ 1,000       7/24/2010  





--------------------------------------------------------------------------------



 



     

                              Bond Number   Surety   Principal   Obligee   BOND
  Bond Amount   Expiration Date
6605908
  Safeco   Hawekeye   State of New York   Independent Insurance Adjuster’s Bond
— Daniel Sandoval   $ 1,000     12/31/2010
6605909
  Safeco   Hawekeye   State of New York   Independent Insurance Adjuster’s Bond
— Linda Cusack   $ 1,000     12/31/2010
 
      HAWKEYE Total           $ 21,505,502      
6642076
  Safeco   Intercon   Qwest Government Services   Subcontract P&P — Terrapin
South Route   $ 3,203,191     5/27/2010
6642117
  Safeco   Intercon   Concho Valley Electric Cooperative   Performance/Payment
Bond   $ 1,696,927     8/5/2010
6672575
  Safeco   Intercon   Basic Construction Company   Subcontract P&P — Kiln Creek
Interceptor/Route 171 Interceptor   $ 535,400     1/14/2011
6163361
  Safeco   Intercon   Iowa Workforce Development   Out of State Contractor
Blanket Bond   $ 50,000     4/9/2011
6397639
  Safeco   Intercon   Local Union 597, Chicago, IL   Fringe Benefit Bond   $
40,000     6/30/2010
6642112
  Safeco   Intercon   Local Union 825, New Jersey   Fringe Benefit Bond   $
25,000     7/28/2010
6517143
  Safeco   Intercon   City of Bridgeport   Payment Bond   $ 20,000     11/1/2010
6246566
  Safeco   Intercon   State of Nebraska, Dept. of Revenue   Nonresident
Contractors Tax Bond   $ 20,000     9/30/2010
6166798
  Safeco   Intercon   State of Arizona   Contractors license (Class L-5
Horizontal Drilling)   $ 10,000     7/7/2010
6517110
  Safeco   Intercon   State of Connecticut DOT   Permit Bond — Ash Creek
Crossings   $ 10,000     8/28/2010
6517120
  Safeco   Intercon   Town of Grand Chute, WI   Permit Bond   $ 10,000    
9/14/2010
6193496
  Safeco   Intercon   State of Washington   Specialty Contractors License Bond  
$ 6,000     1/24/2011
6605935
  Safeco   Intercon   Town of Munster, IN   Contractors License Bond   $ 5,000  
  11/20/2010
6163360
  Safeco   Intercon   City of Sun Prairie, WI   License Bond   $ 5,000    
4/2/2011
6163362
  Safeco   Intercon   State of Alaska   Contractors License Bond for Underground
Utilities   $ 5,000     5/14/2011
6174937
  Safeco   Intercon   Laborers Pension and Welfare Funds, IL   Fringe Benefit
Bond   $ 5,000     9/20/2010
6346475
  Safeco   Intercon   City of Wisconsin Rapids   Excavation Permit Bond   $
5,000     6/21/2010
6188718
  Safeco   Intercon   City of Milwaukee   Concrete Contractor’s License Bond   $
5,000     12/31/2010
6193489
  Safeco   Intercon   State of Missouri,   Transient Employer Tax Bond   $ 5,000
    1/3/2011
6672569
  Safeco   Intercon   City of Madison, WI   License Bond, Concrete, Asphalt,
Mudjackers   $ 5,000     1/1/2011
6672556
  Safeco   Intercon   City of Mason City, Iowa   Sidewalk Contractors License
Bond   $ 2,500     12/11/2010
6166797
  Safeco   Intercon   Town of Madison, WI   Contractors License Bond for
Underground Utilities   $ 2,000     6/30/2009
6166796
  Safeco   Intercon   State of Arizona, Dept. of Revenue   Tax Bond   $ 2,000  
  6/16/2009
6163359
  Safeco   Intercon   County of Autagamie, Appleton, WI   License/Permit Bond  
$ 1,000     3/26/2011
6174935
  Safeco   Intercon   State of Illinois, Dept. of Transportation   Permit Bond  
$ 1,000     9/12/2010
6166795
  Safeco   Intercon   State of Kentucky   Highway Use Bond   $ 1,000    
6/20/2009
 
      INTERCON Total           $ 5,676,018      
6517204
  Safeco   Lineal   Dominion Transmission   Performance   $ 11,124,460    
7/7/2009
6605997
  Safeco   Lineal   Dominion Transmission   Performance   $ 2,154,512    
4/13/2011
6397670
  Safeco   Lineal   West Virgnia Division of Labor   Wage and Welfare Bond   $
41,000     4/22/2011
6567237
  Safeco   Lineal   Wayne Township   Permit Bond — Heavy Equipment Hauling   $
37,500     5/6/2011
6642061
  Safeco   Lineal   Kiskiminetas Township   Street use Permit Bond   $ 22,500  
  5/5/2011
6642060
  Safeco   Lineal   Washington Township Supervisors   Overweight Street Use
Permit Bond   $ 13,750     5/1/2011
6465508
  Safeco   Lineal   Commonwealth of Pennsylvania, DOT   Permit Bond   $ 10,000  
  8/11/2010
6642066
  Safeco   Lineal   Plumcreek Township   Street use Permit Bond   $ 4,800    
5/14/2011
6642099
  Safeco   Lineal   King George County, VA   Permit Bond — removal of stone
drive   $ 1,000     7/9/2010
6346501
  Safeco   Lineal   Pennsylvania Turnpike Commission   Financial Guarantee Bond
  $ 3,000     9/23/2010

 



--------------------------------------------------------------------------------



 



     

                              Bond Number   Surety   Principal   Obligee   BOND
  Bond Amount   Expiration Date
 
      LINEAL Total           $ 13,412,522      
6605941
  Safeco   TEUC   Paul Pogue LP   Subcontract Performance and Payment   $
546,681     12/9/2009
6465482
  Safeco   TEUC   Denton CO. Elect. Coop d/b/a Coserv Elect.  
Performance/Payment — Rockhill Hwy 380   $ 124,613     5/25/2008
6465563
  Safeco   TEUC   Denton CO. Elect. Coop d/b/a Coserv Elect.  
Performance/Payment   $ 118,372     4/24/2008
6642157
  Safeco   TEUC   Brasfield & Gorrie, L.L.C   Ranch House, Subcontract
No. 10309-004-Electrical   $ 258,955     10/21/2010
6166728
  Safeco   TEUC   City of Irving, TX   Right-of-Way Bond   $ 75,000    
5/10/2011
6346465
  Safeco   TEUC   City of Irving, TX   License/Permit Bond   $ 50,000    
5/25/2011
6174961
  Safeco   TEUC   City of Forth Worth, TX   Street and Storm Drain Contractors
License   $ 25,000     7/17/2010
6202745
  Safeco   TEUC   Texas DOT   Permit Bond — Over Axel / Over Gross Weight   $
15,000     4/10/2010
6255350
  Safeco   TEUC   City of Southlake, TX   Blanket Street Cutting Permit Bond   $
10,000     3/24/2011
6672595
  Safeco   Infrastrux T&D
Services   Trinity Railway Express   Payment Bond   $ 10,000     3/4/2011
6306037
  Safeco   TEUC   City of Garland, TX   General Repair Bond   $ 5,000    
4/24/2011
6605967
  Safeco   TEUC   City of Garland, TX   General Repair Bond   $ 5,000    
2/4/2011
6397590
  Safeco   TEUC   City of Denison   Utility Contractor / Code Compliance License
Bond   $ 5,000     1/31/2011
6202824
  Safeco   TEUC   City of Sherman, TX   Electrical Contractors License Bond   $
2,000     3/17/2011
6163363
  Safeco   TEUC   City of Denison   Electrician License bond   $ 2,000    
5/1/2011
6184479
  Safeco   TEUC   City of Sherman, TX   Permit Bond   $ 2,000     10/5/2010
 
      TEUC Total           $ 1,254,621      
6672579
  Safeco   Trafford   City of Richmond, VA   Performance/Payment — New Gas &
Water Facilities   $ 6,000,000     11/26/2010
6672573
  Safeco   Trafford   City of Richmond, VA   Performance/Payment — Annual Gas
Renewl Services   $ 6,000,000     1/31/2011
6567247
  Safeco   Trafford   County of Hanover   Performance & Payment Bond   $ 647,955
    5/21/2009
6465564
  Safeco   Trafford   State of Connecticut, DOT   Permit Bond   $ 20,000    
4/24/2010
6241602
  Safeco   Trafford   State of New York, Dept. of Trans.   Blanket Permit Bond  
$ 12,000     10/20/2010
6237229
  Safeco   Trafford   Town of Trumbull, CT   Street Excavating License Bond   $
10,000     8/25/2010
6199448
  Safeco   Trafford   Town of East Hartford, CT   Drain Layer’s Bond   $ 10,000
    12/31/2010
6199446
  Safeco   Trafford   Town of Wethersfield, CT   Street Excavation, Drain Layer,
License Bond   $ 10,000     12/31/2010
6199447
  Safeco   Trafford   City of Hartford, CT   Street Excavation and Pavement Bond
  $ 10,000     12/31/2010
6199449
  Safeco   Trafford   Town of West Hartford, CT   Street Excavator Bond   $
10,000     12/31/2010
6517198
  Safeco   Trafford   Town of Manchester   Permit Bond   $ 10,000     3/21/2011
6397594
  Safeco   Trafford   Town of Newington   Drain Layer and Street Excavation Bond
  $ 10,000     12/31/2010
6202834
  Safeco   Trafford   Town of Rocky Hill, CT   Right-of-Way   $ 10,000    
3/18/2011
6199445
  Safeco   Trafford   Town of Glastonbury, CT   Right-of-Way and Drain Laying
License Bond   $ 5,000     12/31/2010
6166726
  Safeco   Trafford   City of New Britain, CT   Concrete License Bond   $ 5,000
    3/31/2011
6202835
  Safeco   Trafford   City of Torrington, CT   Right of Way/ Road Use Permit   $
5,000     3/18/2011
6605974
  Safeco   Trafford   City of Satsuma, Alabama   Right of Way/ Road Use Permit  
$ 5,000     2/19/2011
6246527
  Safeco   Trafford   City of Raleigh, NC   Permit Bond   $ 5,000     5/4/2011
6605958
  Safeco   Trafford   Virginia Dept. of Transportation   Permit Bond   $ 5,000  
  1/15/2011
6605985
  Safeco   Trafford   City of Hampton, VA   Right-of-Way Permit, Various
Locations   $ 3,000     3/15/2011
6567291
  Safeco   Trafford   City of Hampton   Permit Bond   $ 2,000     8/20/2009
6193498
  Safeco   Trafford   Town of Bloomfield, CT   Right-of-Way License Bond   $
2,000     12/31/2010
6199520
  Safeco   Trafford   Town of Simsbury   Blanket Highway Permit Bond   $ 2,000  
  1/17/2009
6186243
  Safeco   Trafford   Town of Berlin, CT   Blanket Right of Way Permit   $ 1,000
    10/1/2010

 



--------------------------------------------------------------------------------



 



     

                              Bond Number   Surety   Principal   Obligee   BOND
  Bond Amount   Expiration Date
 
      TRAFFORD Total           $ 12,799,955      
6672563
  Safeco   Utilx   Sacramento Municipal Utlity District   Performance & Payment
Bond   $ 2,500,000     12/31/2011
6605911
  Safeco   Utilx   Colorado Springs Utilities   Performance & Payment Bond   $
1,890,000     10/7/2009
6672546
  Safeco   Utilx   City of Ocala, FL   Performance & Payment Bond   $ 605,000  
  11/5/2010
6672583
  Safeco   Utilx   PUD No. 1 of Snohomish County   Performance & Payment Bond  
$ 1,432,408      
6517119
  Safeco   Utilx   City of Mobile, AL   Permit Bond -   $ 100,000     9/14/2010
6174939
  Safeco   Utilx   State of South Carolina   Tax Bond   $ 55,000     8/25/2010
6567270
  Safeco   Utilx   State of Oregon   Contractors license Bond   $ 50,000    
7/11/2010
6346470
  Safeco   Utilx   US Customs   Customs Bond   $ 50,000     7/1/2010
6642101
  Safeco   Utilx   City of Irving, TX   License and Permit Bond   $ 50,000    
7/15/2010
6174941
  Safeco   Utilx   State of Nevada   Contractors license Bond   $ 30,000    
8/30/2010
6199534
  Safeco   Utilx   City of Macon, GA   Street and Sidewalk Bond   $ 25,000    
1/22/2011
6199452
  Safeco   Utilx   State of Mississippi   Tax Bond   $ 21,250     1/2/2011
6642088
  Safeco   Utilx   City of Centennial, Colorado   Right-of-Way Permit   $ 20,000
    6/17/2010
6517129
  Safeco   Utilx   Arapahoe County, Colorado   Contractors License Bond   $
20,000     9/26/2010
6465518
  Safeco   Utilx   West Virginia Div. of Labor   Wage Bond   $ 17,545    
1/2/2011
6346518
  Safeco   Utilx   State of Minnesota   Out-of-State Tax Bond   $ 16,000    
11/1/2009
6346534
  Safeco   Utilx   City of Columbus, OH   Contractors License Bond   $ 25,000  
  9/30/2010
6465554
  Safeco   Utilx   State of California   Bond of Qualifying Individual — Kenneth
Eugene Fender   $ 12,500     3/28/2011
6202747
  Safeco   Utilx   State of Washington   Contractors License Bond   $ 12,000    
4/1/2011
6567293
  Safeco   Utilx   State of Alaska   Contractors License Bond   $ 10,000    
8/21/2010
6517136
  Safeco   Utilx   Jefferson County, Colorado   Right-of-Way Permit   $ 10,000  
  10/12/2010
6166783
  Safeco   Utilx   State of California   Contractors license Bond   $ 10,000    
6/30/2010
6346532
  Safeco   Utilx   City of Pocatello, ID   Excavator Contractors License   $
10,000     12/28/2010
6199450
  Safeco   Utilx   State of Arkansas   Contractors License bond   $ 10,000    
2/3/2011
6346536
  Safeco   Utilx   City of Charleston, WV   Sidewalk or Street Excavation Bond  
$ 10,000     1/9/2011
6241722
  Safeco   Utilx   City of Mountain Brook, AL   Electrician’s License Bond   $
10,000     1/14/2011
6397629
  Safeco   Utilx   Commonwealth of Massachusetts   Tax Bond   $ 12,500    
6/5/2010
6397634
  Safeco   Utilx   Connecticut Light & Power, Dept. of Rev.   Tax Bond   $ 7,500
    12/31/2010
6397607
  Safeco   Utilx   Hernando County, Florida   Underground Utility and Excavation
  $ 5,000     3/14/2011
6159645
  Safeco   Utilx   City of Auburn, Alabama   General Contractors License Bond  
$ 5,000     4/12/2011
6174940
  Safeco   Utilx   State of Arizona   Contractors license (Class A General
Engineering)   $ 5,000     8/26/2010
6193458
  Safeco   Utilx   City of Albuquerque   Contractors Excavation Bond   $ 5,000  
  12/11/2010
6188715
  Safeco   Utilx   State of Missouri, Dept. of Revenue   Tax Bond   $ 5,000    
11/4/2010
6346537
  Safeco   Utilx   Marshall County, Indiana   General Contractors License Bond  
$ 5,000     1/9/2009
6346524
  Safeco   Utilx   City of Colorado Springs, CO   Excavation Contractor Licnese
  $ 5,000     11/1/2010
6346514
  Safeco   Utilx   City of Duragno, CO   Excavation Contractor Licnese   $ 5,000
    11/1/2010
6199461
  Safeco   Utilx   State of New Mexico   Contractors License Bond   $ 5,000    
3/14/2011
6397671
  Safeco   Utilx   City of Knoxville, TN   Tax Bond   $ 500     11/2/2010
 
      UTILX Total           $ 7,067,203      
 
              GRAND TOTAL   $ 72,140,315      

 



--------------------------------------------------------------------------------



 



Parent Company Guarantees issued by Willbros Global Holdings, Inc. (Panama)
(f/k/a Willbros Group, Inc.)

              Date of   Contract No.   Contract   Subsidiary (Contractor) and
Issuance   (if Applicable)   Name   Description 7/2/2004  
 
  EGGS Project Phase 1 Pipeline   Willbros Group, Inc. and Bilfinger Berger AG
Guarantors of Willbros West Africa, Inc. and Bilfinger Berger Gas and Oil
Services Ltd. liabilities under Consortium Agreement and Contract   9/15/2004  
E-15361
  EGGS Project Phase 1 Pipeline   Parent Company Counter Guarantee of
Performance Guarantee of Willbros Nigeria Ltd. and Willbros West Africa, Inc.
Performance under Contract   9/15/2004  
E-15362
  EGGS Project Phase 1 Pipeline   Parent Company Counter Guarantee of Retention
Bond of Willbros Nigeria Ltd. and Willbros West Africa, Inc. Performance under
Contract   9/22/2004  
 
  The Netherlands   Musketeer Oil B.V. Financial Support Letter   10/7/2004  
1430235
  EPC4   Willbros (Offshore) Nigeria Limited Platform Retrofits and Wellhead
Tie-ins   10/7/2004  
1430235-A
  EPC4   Willbros (Offshore) Nigeria Limited Platform Retrofits and Wellhead
Tie-ins   8/30/2005  
Contract dated July 13, 2005
  Cooper Cameron Corporation   Willbros West Africa, Inc. Contractual
Performance   9/26/2005  
Purchase Order 4020-PO-0059/CO2
  Marubeni-Itochu Tubulars America, Inc.   Willbros West Africa, Inc.
Contractual Performance   10/13/2006  
Project No. 13052634
  Centerpoint Energy Gas Transmission   Willbros RPI, Inc. Obligations under
Agreement   10/18/2006  
Master Lease Agreement dated September 28, 2006
  Caterpillar Financial Services
Corporation Master Finance Lease   Willbros RPI, Inc. Obligations under Lease
Agreement   10/25/2006  
Continuing Guaranty of Payment
  Caterpillar Financial Services
Corporation Master Finance Lease   Willbros RPI, Inc. Obligations under Lease
Agreement   12/1/2006  
79110-031
  WAGP   Willbros West Africa, Inc. subsidiary performance and proceeds utilized
for project   4/30/2007  
Capital Lease Agreement dated February 26, 2007
  Canadian Western Bank Capital Lease Agreement   Willbros MSI Canada Inc.
Obligations within Lease Agreement   5/30/2007  
07-CCA-H1079-ETCKP,
07-CCA-H1081-ETF
  ETC Katy Pipeline, Ltd., and Energy Transfer Fuel, LP   Willbros RPI, Inc.
Obligations under Agreement   5/31/2007  
 
  Suncor Energy Oil Sands Limited Partnership   Willbros MSI Canada Inc.
Contractual Obligations   Parent Company Guarantees issued by Willbros Group,
Inc. (Delaware)   6/11/2010  
 
  Interconnection Pipelines   Willbros Midwest Pipeline Construction (Canada) LP
performance obligations with Statoil Canada Partnership   Parent Company
Guarantees issued by Willbros Global Holdings, Inc. (Panama) and Willbros United
States Holdings, Inc.   9/18/2008  
 
  TransCanada Keystone Pipeline 3 & 4 Pump Stations   Willbros Construction
(U.S.), LLC Contract performance   Parent Company Guarantees issued by Willbros
United States Holdings, Inc. (includes those by former Willbros USA, Inc.)  
12/23/2009  
FEP-MCA-SP34-WBRO
  Fayetteville Express Pipeline LLC 42” Spreads III and IV   Willbros
Construction (U.S.), LLC Contract Performance   7/19/2007  
07CS52057KMP470839
  Midcontinent Express Pipeline LLC   Willbros RPI, Inc. Agreement Performance  
4/2/2007  
 
  Kansas City Life Insurance Co. Penn Tower Office Building Lease   Willbros
Engineers, Inc. Lease Agreement Performance   2/1/2006  
Memorandum of Understanding dated January 31, 2006
  Guardian Expansion Project (G-II)   Willbros Engineers, Inc. EPC Agreement
Performance   8/31/2004  
6675 dated August 31, 2004
  Colorado Interstate Gas Install Flow Control Valves at Rawlings Compressor
Stations   Willbros Mt. West, Inc. Payment and Performance Guarantee   9/14/2009
 
9603069-061, 9603069-067,
9603069-068
  Equipment Lease Guarantee   Guarantee issued on behalf of Wink Companies, LLC
with Capital One, N.A.   Parent Company Guarantees issued by Willbros Middle
East Limited   11/18/2008  
Tender
  Abu-Dhabi Oil Refining Company Inter Refinery Pipeline II Project No. 5595
Front End Engineering & Design (FEED) Services   Willbros Engineers
(UAE) Limited — Abu Dhabi Branch Agreement Obligations should Agreement be
entered   1/21/2010  
C311162-4 (‘Off
  Petroleum Development of Oman LLC   The Oman Construction Company LLC
Performance    
Plot Delivery Tender’)
      Guarantee of Contract

 



--------------------------------------------------------------------------------



 



              Date of   Contract No.   Contract   Subsidiary (Contractor) and
Issuance   (if Applicable)   Name   Description 1/27/2010  
Tender C311152
  Petroleum Development of Oman LLC Off-Plot Construction Contract for Amal
Steam Surface Facilities   The Oman Construction Company LLC Performance
Guarantee of Contract   Parent Company Guarantees issued by Willbros
International, Inc.   3/3/2003  
2002-19810032
  Escravos Gas Project Phase 3   Willbros West Africa, Inc. Contract Performance
  11/15/2004  
Tender
  P.T. Perusahaan Gas Negara (Persero) Tbk. South Sumatera - West Java Gas
Pipeline Project (Phase 2)   Willbros Far East, Inc. Agreement obligations
should contract be entered   12/22/2004  
79110-031
  West African Gas Pipeline Company Limited Project (WAGP)   Willbros West
Africa, Inc. Contract Performance   2/14/2005  
Tender
  Sonatrach/TRC Realisation du Gazoduc GZ4/Medgaz 48” Troncon Sud   Willbros
Middle East, Inc. Obligations should Contract be entered   3/29/2005  
EGP3-2004-40006542
  Chevron Nigeria Limited Escravos EG3 Offshore Project   Willbros West Africa,
Inc. Contract Performance   4/20/2005  
Tender
  Sonelgaz Transport du Gaz Projet Gazoduc Diametre 42” Sougueur -
01/GRTG-DDTG/2004   Willbros Middle East, Inc. Obligations should Contract be
entered   5/31/2005  
Tender
  Sonatrach/TRC Construction du Troncon Nord du Gazoduc 48” Med-GZ4 (Sougueur —
Arzew)   Willbros Middle East, Inc. Obligations should Contract be entered  
5/31/2005  
Tender
  Sonatrach/TRC Lot 1 — Realization du Gazoduc Sougueur - Hadjret Ennouss 42”  
Willbros Middle East, Inc. Obligations should Contract be entered   6/3/2005  
Tender
  Sonelgaz Lot 1 — Realization du Gazoduc Interconnexion Ksar El Boukhari
Dametre 20”   Willbros Middle East, Inc. Obligations should Contract be entered
  6/5/2005  
 
  Sonatrach/TRC bidding activity   Willbros Middle East, Inc. financially
supported in bidding endeavors   8/15/2005  
P3682
  Kauther Pipelines Engineering and Construction of 36” 80km and 18” 104km
pipelines   The Oman Construction Company (TOCO) LLC Financial Obligations and
Technical Assistance     10/12/2005  
Shell Tender No. E17139
  Forcados Yokri Integrated Project — Residual Works   Willbros (Offshore)
Nigeria Limited Performance Obligations under Contract   12/15/2005  
 
  The Shaw Group Inc. Purchase Orders for WAGP   Willbros West Africa, Inc.
Agreement Obligations   4/4/2006  
Shell Contract No. E17139
  Forcados Yokri Integrated Project — Residual Works   Willbros West Africa,
Inc. Performance of Obligations under Contract   4/4/2006  
Shell Tender No. E17139
  Forcados Yokri Integrated Project — Residual Works   Willbros West Africa,
Inc. Performance of Obligations under Contract

Payment guarantees relating to capital leases —Parent Company Guarantees issued
by Willbros Global Holdings, Inc. (Panama) (f/k/a Willbros Group, Inc.)

              DATE OF ISSUANCE   ISSUED TO   PRIMARY OBLIGAITONS   SUBSIDIARY
October 18, 2006
  Caterpillar Financial Services Corporation   Master Finance Lease effective
September 28, 2006   Willbros Construction (US) LLC  
October 25, 2006
  Caterpillar Financial Services Corporation   All indebtedness owing to
Caterpillar   Willbros Construction (US) LLC  
March 2, 2006
  Transportaction Lease Systems Inc.   Transportaction (co-Lease Rider)  
Willbros Canada Holdings ULC  
April 30, 2007
  Canadian Western Bank   Master Lease Agreement with the Canadian western Bank
dated February 26, 007   Willbros Canada Holdings ULC.

Capital & Operating Leases — Guarantees for InfrastruX entities issued by
InfrastruX Group, LLC

 



--------------------------------------------------------------------------------



 



                  Lease Number   Subsidiary   Lessor / Vendor Debtor Name  
Begin Date   End Date
0080
  Chapman   Hibernia   12/01/2004   11/30/2010
0530
  Chapman   G E Capital   09/20/2007   09/19/2013
1140
  Chapman   GE Capital   10/01/2008   09/30/2013
1141
  Chapman   GE Capital   11/01/2008   10/31/2014
1180
  Chapman   GE Capital   04/01/2009   03/31/2016
1183
  Chapman   GE Capital   05/01/2009   04/30/2014
1184
  Chapman   GE Capital   06/01/2009   05/31/2014
1197
  Chapman   TFS Capital Funding   06/18/2009   06/17/2012
1198
  Chapman   GE Capital   05/01/2009   04/30/2014
1236
  Chapman   Caterpillar Financial Services Corp   10/16/2009   10/15/2012
1185
  Gill   Terex Financial Services   06/01/2009   05/31/2014
0279
  Hawkeye   Bank of America   07/19/2006   07/18/2010
0285
  Hawkeye   Bank of America   08/17/2006   08/16/2010
0286
  Hawkeye   Bank of America   08/23/2006   08/22/2012
0289
  Hawkeye   Bank of America   09/08/2006   09/07/2012
0309
  Hawkeye   Commerce   05/01/2007   04/30/2011
0427
  Hawkeye   Bank of America   08/18/2006   08/17/2012
0428
  Hawkeye   Bank of America   08/29/2006   08/28/2010
0430
  Hawkeye   Bank of America   09/21/2006   09/20/2010
0525
  Hawkeye   Commerce   08/01/2007   07/31/2011
0526A
  Hawkeye   Commerce   08/01/2007   07/31/2012
1103
  Hawkeye   Altec   04/23/2008   04/22/2015
1104
  Hawkeye   Altec   06/16/2008   06/15/2015
1105
  Hawkeye   Altec   06/16/2008   06/15/2015
1178
  Hawkeye   People’s Capital (Terex Affiliate)   03/06/2009   03/05/2015
1067
  Texas Electric   Colonial Pacific (Terex)   07/14/2008   07/13/2014
1068
  Texas Electric   Colonial Pacific (Terex)   09/08/2008   09/07/2014
1069
  Texas Electric   People’s Capital & Leasing Corp (Terex)   06/20/2008  
06/19/2013
1070
  Texas Electric   GE Capital   08/01/2008   07/31/2013
1071
  Texas Electric   GE Capital   08/01/2008   07/31/2013
1072
  Texas Electric   GE Capital   08/15/2008   08/14/2013
1073
  Texas Electric   GE Capital   08/06/2008   08/05/2014
1074
  Texas Electric   GE Capital   08/29/2008   08/28/2013
1075
  Texas Electric   GE Capital   08/01/2008   07/31/2013
1076
  Texas Electric   GE Capital   09/05/2008   09/04/2013
1121
  Texas Electric   Banc of America Leasing & Capital (Terex)   08/15/2008  
08/14/2014
1177
  Texas Electric   People’s Capital & Leasing Corp (Terex)   02/19/2009  
02/18/2013
1232
  Texas Electric   Colonial Pacific Leasing Corp   10/01/2009   09/30/2013

Letters of Credit Issued by Credit Suisse, Cayman Islands Branch

              L/C Number   Maximum Drawing Amount   Letter of Credit Expiration
Date
TS-07003780
  $ 334,000     December 6, 2010
TS-07003782
  $ 1,170,000     December 6, 2010

 



--------------------------------------------------------------------------------



 



Letters of Credit Issued by KeyBank National Association

              L/C Number   Maximum Drawing Amount   Letter of Credit Expiration
Date
S311338
  $ 250,000     June 1, 2011
S311336
  $ 1,000,000     June 1, 2011
S311351
  $ 15,750,000     May 9, 2011
S311337
  $ 250,000     June 1, 2011

Other Indebtedness
All Debt of Parent or any Subsidiary owing to Parent or any of its Subsidiaries
that is outstanding on the Closing Date (but not any additions thereto made
after the Closing Date).
Nothing on this Schedule 6.02 shall be deemed to expand the meaning of the
definition of the term “Debt” under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.05
Existing Investments
Chapman Construction Co., Inc. is a General Partner and Tax Partner of, and owns
a 40% interest in, Brenda Perkins & Associates, pursuant to the Brenda Perkins &
Associates Partnership Agreement, effective September 1, 1996, as amended.
Willbros Middle East Limited owns a 49% membership interest in the The Oman
Construction Company, LLC.
Willbros Middle East, Inc. owns a 49% membership interest in Willbros Al-Rushaid
Limited, which is a company that is dormant.
Willbros Middle East, Inc. owns a 40% interest in Willbros Kuwait Gas & Oil
Field Services Co. (Wi.I.), which is a company in liquidation.
Integrated Service Company, LLC owns 40% of the shares in Global Process
Services, Inc.
All Investments by Parent or any Subsidiary in Parent or any of its Subsidiaries
in existence on the Closing Date (but not any additions thereto made after the
Closing Date).

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.08
Affiliate Transactions

1.   Lease, dated April 18, 2001, between Trafford Investment Partners Limited
Partnership and Trafford Corporation.   2.   Lease Agreement, dated May 30,
2003, between D&C Properties, LLC and B & H Maintenance and Construction, Inc.,
as amended (5018 National Parks HIghway, Carlsbad, NM)   3.   Lease Agreement,
dated May 30, 2003, between D&C Properties, LLC and B & H Maintenance and
Construction, Inc., as amended (2858 Stevens Road, Odessa, TX)   4.   Lease
Agreement, dated May 30, 2003, between D&C Properties, LLC and B & H Maintenance
and Construction, Inc., as amended (1300 North 1st Street, Bloomfield, NM)   5.
  Lease Agreement, dated May 30, 2003, between D&C Properties, LLC and B & H
Maintenance and Construction, Inc., as amended (207 S.Loop, Eunice, NM)   6.  
Lease Agreement, dated September 28, 2000, between Ronald A. Cindrich, Sr. and
Darleen Cindrich and Lineal Industries, Inc.   7.   Lease Agreement, dated
December 2, 2000, between Gill and Gill and Gill Electric Service, Inc.   8.  
Agreement of Lease, dated January 1, 2008, between North Berwick Road, LLC and
Hawkeye, LLC (Wells, ME)   9.   Vacuum excavation services from Polaris
Services.   10.   Civil construction services from Grace Industries.   11.  
Services from Haugland Infrastructure Group.   12.   Lease Agreement, dated
April 14, 2006, between Bemis Line Construction Company Inc. and Bemis LLC
(Jacksonville, VT)   13.   Subcontracting from SMR Contracting.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
Addresses for Notices
To the Parent, Borrower or any other Loan Party:
Willbros United States Holdings, Inc.
4400 Post Oak Parkway, Suite 1000
Houston, Texas 77027
Attention: Chief Financial and Treasurer
Fax No. 713-403-8074
To the Administrative Agent, Collateral Agent, and Issuing Bank:
Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, New York 10019
Attention: Tess Jarmolkiewicz
Fax No.: (212) 459-3172
Email: Tess.Jamolkiewicz@ca-cib.com
with a copy to:
Crédit Agricole Corporate and Investment Bank
1301 Travis Street, Suite 2100
Houston, TX 77002
Attention: Ting-Wei Lee
Fax No. (713) 890-8668
Email: ting-wei.lee@us.calyon.com
with a copy to:
Bracewell & Giuliani LLP
1251 Avenue of the Americas
New York, New York 10020
Telephone: (212) 508-6100
Facsimile: (212) 508-6101
Attention: Robin J. Miles, Esq.
Email: Robin.Miles@bgllp.com

 